19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52   Exhibit C
                                    Pg 1 of 218


                                   Exhibit C

                       Postpetition ISDA Master Agreement
19-23802-rdd    Doc 221-2     Filed 11/12/19 Entered 11/12/19 17:43:52            Exhibit C
                                       Pg 2 of 218


                                                                           EXECUTION COPY



                                  ISDA
                            International Swap Dealers Association, Inc.


                                AMENDMENT
                             Dated as of October 2, 2015
                                             to the

                ISDA MASTER AGREEMENT
                                  dated as of May 5, 2015

                                            between

        BP Energy Company                      and          Agera Energy LLC
            ("Party A")                                         ("Party B")


 The parties have previously entered into the 2002 ISDA Master Agreement
 ("Agreement") and have now agreed to amend the Agreement by the terms of this
 Amendment (this "Amendment").

 The specific modifications that the parties wish to incorporate in the Agreement are set
 forth below. All capitalized terms used in this Amendment will have the same meaning
 and definition as those used in the Agreement.

 WITNESS ETH:

         WHEREAS, Party A and Party B are parties to the Agreement and wish to amend
 the Agreement to (i) include energy.me midwest llc and Aequitas Energy Inc. as parties
 to the Agreement, and

      NOW, THEREFORE, in consideration of the mutual agreements contained in this
 Amendment, the parties hereby agree as follows:

  1.    Amendment of the Agreement:

        On the ISDA Schedule to the Agreement, energy.me midwest llc and Aequitas
 Energy Inc. shall be added to and included in the definition of "Party B".
19-23802-rdd    Doc 221-2     Filed 11/12/19 Entered 11/12/19 17:43:52           Exhibit C
                                       Pg 3 of 218


 2.     Representations:

       Each party represents to the other party in respect of the Agreement and Schedule,
 as amended pursuant to the Amendment, that all representations made by it in the
 Agreement are true and accurate as of the date of this Amendment.

 3.     Miscellaneous:

        (a)    Entire Agreement: Restatement.

               (i)    This Amendment constitutes the entire agreement and
               understanding of the parties with respect to its subject matter and
               supersedes all oral communication and prior writings (except as otherwise
               provided herein) with respect thereto.

               (ii)    Except for any amendment to the Agreement made pursuant to this
               Amendment, all tem1s and conditions of the Agreement will continue in
               full force and effect in accordance with its provisions on the date of and
               ultimately prior to this Amendment. References to the Agreement or to the
               Schedule will be to the Agreement or to the Schedule, as amended by this
               Amendment.

        (b)    Amendments. No amendment, modification or waiver in respect of the
        matters contemplated by this Amendment will be effective unless made in
        accordance with the terms of the Agreement.

        (c)     Counterparts. This Amendment may be executed and delivered in
        counterparts (including by facsimile transmission), each of which will be deemed
        an original.

        (d)     Headings.       The headings used in this Amendment are for convenience
        of reference only and are not to affect the construction of or to be taken into
        consideration in interpreting the Amendment.

        (e)     Governing Law. This Amendment will be governed by and construed in
        accordance with the laws of the State ofNew York without reference to choice of
        law doctrine.




                                             2
    19-23802-rdd   Doc 221-2    Filed 11/12/19 Entered 11/12/19 17:43:52          Exhibit C
                                         Pg 4 of 218




     Party A                                         Party B
_,L10L BP ENERGY COMPANY                             AGERA ENERGY LLC

                                                     By: _ _ _ _ _ _ _ _ _ __
                                                     Name: Michael Nordlicht
                                                     Title: General Counsel
                                                     Date: October 2, 2015

                                                     ENERGY.ME MIDWEST LLC

                                                     By: _ _ _ _ _ _ _ _ _ __
                                                     Name: Ken-y Cassidy
                                                     Title: Chief Executive Officer
                                                     Date: October 2, 2015


                                                     AEQUITAS ENERGY INC.

                                                     By: _ _ _ _ _ _ _ __
                                                     Name: Michael Nordlicht
                                                     Title: General Counsel
                                                     Date: October 2, 2015




                        Signature Page to Amendment to ISDA Master Agreement
19-23802-rdd   Doc 221-2    Filed 11/12/19 Entered 11/12/19 17:43:52             Exhibit C
                                     Pg 5 of 218




Party A                                         Party B
BP ENERGY COMPANY
By: _ _ _ _ _ _ _ _ __
Name:
Title:
       -----------
                                                ::MJ::Jl/!J
                                                Name: Michael Nordlicht
                                                Title: General Counsel
    -----------
Date:                                           Date: October 2, 2015
    -----------
                                                ENERGY.ME MIDWEST LLC

                                                By:~4~
                                                Nam'e:k~S1dy
                                                Title: Chief Executive Officer
                                                Date: October 2, 2015




                   Signature Page to Amendment to ISDA Master Agreement
19-23802-rdd           Doc 221-2           Filed 11/12/19 Entered 11/12/19 17:43:52                       Exhibit C
                                                    Pg 6 of 218




                                   International Swaps uncl Derivatives Association, Jui::.


                   2002 .MASTER AGREEMENT
                                                    dated as ofMay5,2015



                             BP ENERGY COMPANY. and AGERA ENERGY LLC

 have entered and/or anticipato entering into one or more transactidns (each a "Transaction") that are or will be
governed by this 2002 Master Agreement, which includes the schedule (the "Schedule"), and the documents .and
other confirming evidence_ (e!lch a "Confirmation") exchanged petween the pruties or otherwise effective for the
purpose of continniug or evideni;:ing those Transactions. This 2002 Master Agreement and the Schedule are together:
referred to as this "Master Agreement'',

Accordingly, the parties ;igree as follows:-

1.       Interpretation

(a)     Dejlnltlo1ts, The term.s defined in Section 14 and elsewhere in this Master Agreement will have the
meanings therein specified for the purpose of this Master Agreement.

(h)      /11co1islstrmcy. ln the event of any inconsistency between the provisions of the Schedule und the ot.her
provisions of this Master Agreement, the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confitmation and this Master Agreement, such Confirmation will prevail for the purpose of the
relevant Transaction.

(c)      Si11gle Agreement. AH Transactions are entered into in reliance on the fact that this Master Agreement and
all Confirmations fonn a single agreement between the pnrties (collectively referred to as this "Agreement"), and the
parties would not otherwise ente.r into any Transactions.

2,       Obligations

(a)      General Co11dltio11s.

         (i)        Each pa1ty will make each payment or delivery specified in each Confirmation to be made by it,
         subject to the other provisions of this Agreement.

         (ii)      Payrnents under this Agreement will be made on the due date for value ort that date in the p)aqe of
         the accolmt .specified in the relevant Confirnmtion or otherwise pursuant to. this Agreemellt, in freely
         transferable fui;ids and in 'the manner customary for p11yments in the required currency, Where settlement is
         by delivery (that is, other than by payment), such delivery will be made for receipt on t~e .due date in the
         rtanner customary for the relevant obligation unless otherwise specified in the relevant Con:6nnatiot1 or
         elsewhere in tMs Agreement


                            Copyright © 2002 l>y International Swaps and Derivatives Association, Inc.
19-23802-rdd             Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                          Exhibit C
                                                     Pg 7 of 218




         (iii)    E.ach obligation of ~ach .party under Section 2(a)(i) is subject to (l) the condition precedenfthat no
         Event of Default or Potential Event of Default with respect to the other party has occurred and is continuing,
         (2) the condition prece(\ent that no Early Termination Date in respect of the relevant Transactiqp has
         occurred or been effectively designated and (3) each other condition specified in thisAgreement to be a
         condition precedent for the purpose of this Section 2(a)(iii),                                           ·

(b)       Cha11ge oJAcc(lunt. Either p!irty may change its account for receiving a payment 01• delivet'y by giving
rtoticc to the other party at least five Local Business Days prjor to ~he Scheduled Settlement Date for the payment or
delivery to which such change applies unless such other party gives timely notice of a reasonable 'objection to such
change.

(c)      Netti11g ofPayme,ris. If on any date amounts would otherwise be payable:-

         (i)      in the same currency; and

         (ii)     in respect ofthe same Transaction,

by each party to the other, Lhen, on such date, each party's obligation to make payment of any such amoW1t ;rill be
automatically satisfied and discharged and1 if the aggregate amount that would otherwise have been payable 1:iy one
party exceeds the aggregate amount that woulcl otherwise have been payable by the othe1: party, replnc,ed by an
obligation upon the party by which the larger aggregate amount would have been payable to pay to th.t\.other pa1ty the
excess of the larger aggregate amount over the smaller aggregate amount.

The parties niay elect In respect of tw.o or more Transactions that a net amount and payment obligation will be
detemiined in respect of all aiuounts payable on the same date in the same currency in respect of those Transa,ctions,
regardless. of whether s1;1ch amount$ are pa.yaple in respect of the same Transaction. The election ma:y be made ·pt the
Schedule or a.nYConfll'tj1t1tion by specifying that "Multiple Transaction Paymellt Netting" applies to the Trai11,~¢tlons
identified ll$ b~ing stibject tC> the ~Jection (in which case clause (ii) above will not apply to such Tp1nsa~tio11~). If
Multiple Tran·sadion Payment NettiJ1g is applicable to Transactions, it will apply to those Transac(icms with effect
fr()m, the starting date specified in the Sched\tle or such Confirmation, or, if a starting date is not spc,ci:fied ip t.he
Schedule or S\fCh Conf"trmation, the starting date otherwise agreed by the parties in writing. Thi~ ele~ticm m,11.y be
made separately for different groups of Transactions and will apply separately to each pairing of Offices through
which the parties make and receive puyrnents or deliveries,

(d)      De,ll1ctlo11 or Wlt/Jllo/d/11gfor TtL'<.

         (i)       Gross-Up. All payments under this Agreement will be made without any deduction or withholding
         for or on uccouilt of any Tax unless such deduction or withholding is required by any applicable law, as
         modified by the practice of any relevant govcmmental revenue authority, then ln effect. If a party is so
         required to deduct or withhold, then that pmiy ("X") will:-

                  ( l)       promptly notify the other party ("Y") of such requirement;

                  (2)      pay to the relevant authol'ities the full amount required to be deducted or withheld
                  (including the full amount required to be deducted or withheld from any additional amount paid by
                  X to Y under this Section 2(d)) promptly upon the earlier of detennining that such deduction or
                  withholding is required or receiving notice that such amount has been assessed against Y;

                  (3)     promptly forward to Y an official receipt (or a certified copy), or other documentation
                  reasonably acceptable to Y, evidencing such payment to such authorities; and



                                                          2                                            [SDA®200.l
19-23802-rdd            Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                              Exhibit C
                                                  Pg 8 of 218




                 (4)       if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payfru::nt to Which Y is
                 otherwise entitled urtdl;ll' this Agl'eement, such additional amount as is. necessary to ensure tijat the
                 net amount actually received by Y (free and clear of [ndemnJfiable Taxes, whether assessed.~gainst
                 X or Y) will equal the full amount Y would have. received had no :,uch deduction or Withholding
                 been l'equired. However, X will not be required to pay any additional amount to Y to the ex_te:nt that
                 it would not be required to be paid but for:-

                           (A)      the failure by Y to comply with or perfonn any agreement contained ii:!
                           Section 4(a)(i), 4(a)(iil) or 4(d); or

                           (B)       th!! failt,ire of a representation made by Y pursuant to Section 3(1') to b_e accµr/ite
                           and true unless such failure would not have occuned but for (I) any actlo11 take1i by a
                           taxing authority, or brought in a court of competent jurisdiction, afte1· a Transaction is
                           entered into (i·egardless of whether such action is taken or brought with respect to a party
                           to this Agreement) or (II) £t Change in Tax Law,                                                ·

        (ii)      l/ttbllity, If:-

                  ( I)     X is required by any applicable law, as modified by the practice of any relevant
                  governmental revenue authority, to i11ake any deduction or withholding in respect of which X would
                  not be required to pay an additional amouhtto Y under Scction2(d)(i)(4):

                  (2)      X does not so deduct or withhold; and

                  (3)      a liability resulting from such Tax is assessed directly against X,

        then, except to the extent Y has satisfied or then satisfies the liability resulting from such Tax, Y will
        promptly pay to X the amount of such liability (including any related liability for interest, but including any
        related liability fol' penalties only if Y has failed to comply with or perform any agreement contained in
        Section 4(a)(i), 4(a)(iii) or 4(d)).                                                     ··

3.       Representations

Each party makes the representations contained in Sections 3(a), 3(b), 3(c), 3(d), 3(e) and 3(f) and, if specified in the
Schedule as applying, 3(g) to the other patty (which representations will be deemed to be repeated by each party on
each date o.n which a Transaction is entered into and, in the case of the represen(ations in Section 3(f), at all times
until the tennination of this. Agreement). If any "Additional Representation" is specified in the Schedule or any
Confirmation as applying, the party or parties specified for such Additional Representation will make 11nd, if
applicable, be deemed to repeat such Additional Representation at the time or times specified for such Additional
Representation.

(a)      Basic Represe1itatlo11s,

         (i)      Status. It is dt!ly organised and validly existing under the laws of the jurisdiction of its organisation
         or incorporation and, if relevant und_er such laws, in good standing;

         (ii)      Powers. It has the power to execute this Agreement rtrid any other documentation relating to this
         Agreement to which it is a party, to deliver this Agreement and any other documentation relating to. this
         Agreement that it is required by this Agreement to deliver and to perform it~ obligatfons under .this
         Agreement and any obligations it has under any Credit Support Document to which it is a party and has
         taken all necessary action to authorise such execution, delivery and performance;



                                                          3                                             ISDA®2602
19-23802-rdd             Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                              Exhibit C
                                                     Pg 9 of 218




         (iii)     No Vlolat/011 or Co11jlict. Such execution, delivery and performance do not violate or co11£ltct with
         any law applicable to it, any provision of its constitutional documents, any order or judgment of ;:my c<,>urt or
         other agency of government applicable to it or any of its assets or any contractual resb;iction binding oh or
         affecting it or any of its assets;                                                                       ·

         (iv)       Consellfs. All governmental and other consents that are required to have been obtq]ned by it with
         respect to this Agreement or any Credit Support Document to which it is a party have bee1i obtained and are
         in full force and effect and all conditions of any such cousenls have been complied with; and

         (v)       Ohligatlo11s Bl11tli11g, Its obligations under this Agreement and any Credit Supp9rt Document to
         which it is a party constitute its legal, valjd and binding obligations, enforceable in accordance with their
         respective tenns (subject to applicable bankruptcy, reorganisation, insolvency, morntoriuin or similar laws
         affecting creditors' rights generaily and subject, as to enforceability, to equitiible principles of general
         application (regardless ofwhetherenfotcement is sought in a proceeding in equity or atJaw)).

(b)       Absence of Certa/11 Events. No Event of Default or Potential Event of Default or, to its knowledge,
Tennination Event with respect to it has occurred and is continuing and no such event or citcUJnstance would occui·
as a result of Its entering into or performitig its obligations under this Agreement or any Credit Support Document to
which it.is a party,

(c)       Ab.~e11ce of Litigation. There is not pending or, to its knowledge, threatened against it, a11y of its Credit
Support Providers or any of its applicabJe Specified Entities any action, suit or proceeding at law or in equjty or
before a:ny court, tribunal, gove1n1neo.tal body, agency or official or any arbitrator that is likely to affect th«:: legality,
validity or enfoi;ceabifity against it ,;>f tllis Agreement or any Credit Support Document to which it is a party or its
ability to perfom1 its obligations under this Agreement or such Credit Suppo1i Document.

(d)        Accuracy of Specljled 111/01:mat/011, All applicable information that is fu111isbed in writing by or on behalf
of it to the other patty and is identified for the purpose of this Section 3(d) in tbe Schedule is, as of the date Qf the
information, true, accurate and complete in every material respect.

(e)     Payer T<LV Reptese11tation. Each representation specified in the Schedule as being made by it for the
purpose of this Section 3(e) is accumte and true.

(t)      Payee Tax Represe1/((1tio11s. Each representation specified in the Schedule as being made by it for the
purpose of this Section 3(t) is accurate and true.

(g)      No Age11cy.     It is entering into this Agreement, Including each Transaction, as pli11cipal and not as agent of
any person or entity'.

4.       Agreements

Each party agrees with the other that, so long as either party has or muy have any obligation under this Agreement or
under any Credit Support Document to which it is a party:-

(a)       Fumfs,11 Specljled Informat/011. lt will deliver to the other party or, in certain cases under clause (iii)
be,low, to such government or taxing authority as the other par(y reasonably directs:-                               ·

         (i)     any forms, documents or certificates relating to taxation specified in the Schedule or any
         Confinnation;

         (ii)      any other documents specified in the Schedule or any Confirmation; and



                                                            4                                             JSDA®2002
19-23802-rdd            Doc 221-2           Filed 11/12/19 Entered 11/12/19 17:43:52                              Exhibit C
                                                    Pg 10 of 218




         (iii)       upon reasonable demand by such other party, any form or document that may be required or.
         reasonably requested in writing in order to allow such other patiy or its Credit Support Provider to n;iake a
         payment under this Agreement or any applicable Credit Support Document without any <)eduodon or
         withholding tor or on account of any Tax or with such deduction or withholding at a reduced rate (so H,mg as
         the completion, execution or submission of such form or document would not mafel'lally prcjudicb thci leg!J.I
         or commercial posi~ion of the party in receipt of such demand), with any such form or docuri:lent'to he
         accurate and completed in a manner reasonably satisfactory to such other party and to be executed and to be
         delivered with any rea$onably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if nmie is specified; as soon as reasonably
practicable.                                                                                                          ·

(b)      M11i11tflln Autllorisat/011s; It will use all reasonable efforts to maintain in full force anc! effect all consent$ of
any governmental ot• •ther authority that are required to be obtained by it with respect to this Agreement or any
Credit Support Document to which it is a pmty and will use all reasonable efforts to obtain any that may become
necessary in the future.

(c)    Comply With Laws. It will coh1ply in all tnntcrial respects with !lll applicable laws and orders to which it
may be subject if fuilure so to comply would illaterliilly impair its ability to. perform its obligations under this
Agreement or any CreditSuppo1-f.Document to which it is a party.

(d)      'Ta~ Agreement. It will give notice of a11y failure of a representation made by it under Section 3(f) .to be
accurate and true promptly upon learning of such failure.

(e)      Payment of Stamp Ta."<, Subject to Section 11, it will pay any Stamp Tax levied or imposed 1.1pon it or in
respect of its execution or performance qf this Agreement by a jurisdiction in which it is incorporated, organised,
managed and controlled or considered to have its seat, or where nn Office through which it is acting for the purpose
of this Agreement is located ("Stamp Tax Jurisdiction"), and will indemnify the other party against any Stamp Tax
levied or imposed upon the other party or in respect of the other party's execution or performance of this Agreement
by any such Stamp Ta.x Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the other party.

5.        Events of Default and Termination Events

. (a)      Eve11ts <J/ De[a11lt. The occurrence at any time with respeci to a party or, if applicable, any Credit Support
  Provider of such party or any Specified Entity of such party of any of the following events constitutes (subject to
  Sections 5(c) and 6(e)(iv)) an event of default (an "Event of Default") with respecl to such party:-

         (i)       Failure to Pay or Deliver. Failure by the pmiy to make, when due, any payment under this
         Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or (4) !'equired to be made by it if such failure is
         noi remedied on or before the first L9cal Business Day in the case of any such payment or the first Local
         DeliVe1·y Day in the case of uny such delivery after, in each case, notice of such failure is given to the party;

         (ii)      Breaclt ofAgreement; Repudiation ofAgreement.

                   (I)        Failure by the party to comply with or perfonn any agreement or oblig!:ltion (other than an
                   obligation to make any payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2}
                   or (4) or to give notice cif a Termination Event or any agreement or obligation unde1· Section 4(a)(i),
                   4(a)(iii) or 4(d)) to be coniplied with or 1,erfonned by tho party in accordance with this Agree1l'1ei:tt
                   if such fililure is not remedied within 30 days after notice of such failure is given to the pa11y; or

                   (2)       the party disaffirms, disclaims, repudiates or rejects, in whole or ir1 part, or challenges.the
                   validity of, this Master Agreement, any Confirmation execuied and delivered by·t!Jat patty 01· :any


                                                            5                                             ISDA®2002
19-23802-rdd        Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                               Exhibit C
                                             Pg 11 of 218




             Transaction evidenced by such u Confirmation (or such action is taken by any person or ei1tity
             ~ppointed or empowered to operute it or act on hs behall);

     (iii)   Credit Sr1pporl Default.

             (1)      Failure by tho patty or any Credit Support Provider of suc,-:h party to comply with or
             perform any agreement or obligation to be complied with or performed by it in accordance with a11y
             Credit Support Document if such faih,ire is continuing afier any applicable grace period has elapsed;

             (2)        the expiration or {ermination of such Credit Support Docu.ment or the failing or cea~ing of
             such Credit Support Document, or any security interest granted. by such pf.!tty or such Qredit
             Support Prqvider to the other party pursuant to any such Credit Support Document1 to be in Juli
             f()rce a11d. effect .tor the purpose of this Agreement (in each case other t!1an in accordance with its
                                                                                                       to
             terms) prior to the. satisfaction of all obligations of $UCh party m1dcr each Transaction whfoh such
             Credit Support Document relates without the written consent of the other party; or

             (3)      the party or such Credit Support Provider disaffinns, disclaims, repudiates or rejects, in
             whole or in part, or challenges the validity of, such Credit Support. Document (or such action is
             taken by any person or ei1tity appointed or empowered to operate it or act on its behalf);

     (iv)      Misreprkse11Jatlon. A representation (other than a representation under Section 3(e) or 3(:f)) made
     or repeated or deemed to have been made or repeated by the pnrty or any Credit Support Provider of such
     party in this Agreement or any Cre<lit Support Document proves to have been incorrect or misleading in any
     material respect when made or repeated or deemed to have been made or repeated;

     (v)      De/milt U11der Specified Tra11sactio11. The purty, uny Credit Support Provider of such party or any
     applicable Specified Entity of such party:-

              (l)       defaults (other than by failing to make a delivery) µnder a Specifiecl Transaction or any
             credit support arrangement relating to a Specified Transaction and, afte1· giving effect to any
             appllcable notice requirement 01· grace period, such default results in a. liquidation of, an
             acce.leration of obligations under, or an early tcm\inatlon of, that Specified Transaction;

             (2)       qefaults, after giving effect to any applicable notice requirement or grace period, in making
              any payment due 011 the last payment or exchange date ot: or any payment on early tem1ination of, a
              Specified Transaction (or, if there is no applicable notice requit'ement or grace period, such default
              continues for at least one Local Business Duy);

              (3)        defaults in making any delivery due under (including any delivery due on the last delivery
              or exchange date of) a Specified Transaction or any credit support arrangcm•erit relating to a
              Specified Transaction and, after giving effect to any applicable notice requirement or grace period,
              such default results in a liquidation of, an ncceleration of obligations under, or an early termination
              of, all transactions 01.1(standing under the documentation applicable to that Specified Transaction; or

              (4)        d\saffirms, disclaims, repudiates or rejects, in whole or in part, or challenges the validity
              of. a Specified Transaction or any credit support arrangement relating to a Specified T'rausactioh
              that is, in either case, confirmed or evidenced by a document or other con.finning evidence executed
              anc:i delivered by .that p11rty, Credit Support Provider or Specified Entity (or such action is tak~h by
              any person or entity appointed or empowere~ to operate it or act on its behail);




                                                     6                                            1S.DA®2002
19-23802-rdd        Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                                Exhibit C
                                               Pg 12 of 218




     (vi) -  Cross.:p,efi111/t, If "Cross-Dcfoult" is specified in the Schedule as applyif!g 19 the party, the
     occµrrence or existence of:-

              (1)       a default, event of default or other similar condition        01.·   event (however describ~d) in
              respect of such party, any Credit Support Provider of such party or any applicable Specified Entity
              of such party under orie or more agreements or instruments relating tQ Specified Indebted11ess             of
              any ofth_em (indivigually or collectively) where the aggregate principal amount of such agi·ee:ments
              or irjstruments, either alqne or together with the amount, if any, referred to in clause (2) below, is
              not less than the applicable Threshold Amount (as specified in the Schedule) which tms r~sulted in
              such Spepined Indebtedness becoming, or becoming capable at such time of being declareµ, due
              and payable under such agreements or instrnments before it would otherwise have been due and
              payable; or

              (2)      a default by such party, such Credit Support Provider or such Spedfied Entity
              (individually or collectively) in making one or more payments under such agreements ot
              instruments on the due date for payment (after giving effect to any applicable notice requirement or
              grace period) in an aggl'egate amount, either alone or toge:ther with the amount, if any, referred to in
              clause (I) above, ofnot less than the applicable Threshold Amount;

     (vii)    Ba11kmptcy, The party, any Credit Support Provider of such party or any applicable Specified
     Entity of such party:-

              (!) is dissolved (other than pursuant to a consolidation, amalgamation or merger); (2) becomes
              insolvent or is unable to pay its debts or fails or admits in writin~ its inability generally to pay its
              debts as they become due; (3) makes a general assignment, 1mnngement or composition with.or for
              the benefit of its creditors; (4)(A) institutes or has institt1ted agalnst h, by a regulator, supervisor or
              any similar official with primary insolvency, rehabilitative or regulatory jurisdiction over it.in the
              jurisdiction of its incorporation or organisation or the judsdiction of its head or h~me office, a
              proceeding seeking a judgment of insolvency or bankruptcy or any other relief under any
              bankruptcy or insolvency law or other similar law affecting creditors' rights, or a p~titiqn i_s
              presented for its winding-up or liquidation by it or such regulator, supervisor or similar official, or
              (B). has instituted against it a proceeding seeking a Judgment of insolvency or bankruptcy or any
              other relief under any bankruptcy or insolvency law or other similar law affecting creditors' rights,
              or a petition is presented for its winding-up or liquidation, and such proceeding or !)(!titian is
              instituted or presented by a person or entity not described in clause (A) above and either (I) results
              in a judgment of im,olvency or bankruptcy or the entry of an order for relief or the making of an
              order for Its winding-up or liquidat.ion or (Il) is not dismissed, discharged, stayed or restrained in
              each case within 15 days of the institution or presentation thereof; (5) has a resolution.passed for its
              winding-up, official management or liquidation (other than pursuant to a con_solidation,.
              amalgamation or merger); (6) seeks or becomes subject to the appointrneni of an adn1inistrator,
              provisional liquidator, conservator, receiver, trustee, custodian or other similar official for it or for
              all or substantially all its assets; (7) has a secured party take possession of all or substaritialiy.1111 its
              assets or has a distre_ss, execution, attachment, sequestration or other legal process levied, enforced
              or sued cm or agalm,t ail or substantially all its assets and such secured party maintains possession,
              or any such process is not dismissed, discharged, stayed or restrained, in each case within 15 days
              thereafter; (8) causes or iS subject to any evenl with respect to it which, undet· the applicable law.s of
              any jurisdiction, has an analogous effect to any of the events specified in clauses (i) to Cl) abpve
              (inclusive); or (9) takes any action in furtherance ot: or indicating its .consent to, approval of, or
              acquiescence in, any of the foregoing acts; or




                                                        7                                              JSDA®20O2
19-23802-rdd            Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                              Exhibit C
                                                   Pg 13 of 218




         (viii)   Merger Wit/tout AssumptiQlt, The party or any Credit Support Provider of such patty co11s01id.ates
         or amalgamiites with, or .m¢rges with or into, 01· transfers all or substantially all its assets to, or reorganises,
         reincorporates or reconstitutes into or as, another entity and, at the time of such consolidation,
         amalgamation, merger, tt:ansfer, reorganisation, reincorporation or reconstitution:..:...

                  (l)       the resulting, surviving or transferee entity fails to assume ull the obligations of such party
                  or such Credit Support Provider under this Agreement 01· any Credit Support Doc4ment to w'hich it
                  or Its predecessor was a party; or

                  (2)      the benefits of any Credit Support Document fail to extend (Without the corisent of the
                  qther party) to the performance by such resulting, surviving or transferee entity of its obligatioi1s
                  under this Agreernent.

(b)       1'er1i1h1atlon Eve11ts. The occurrence at any tiine .with respect to a party or, if applicable, any Credit
Support Prqvider of such party or any Specified Entity of such party of any event specified below constitut.es (subject
to Section 5(c))  a:n  Illegality if the event is specified in clause (i) below, a Force Majeure Event if the event is
specified in claus~ (ii) belbw, a Tax Event if the event is specified in clause (iii) below, a Tax Event Upon t-.forger if
the event is specified in clause (iv) below, and, if specified to be applicable, a Credit Event Upon Merger if th~ <,vent
is specified pursuant to clause (v) below or an Additional Termination Event if the event is specified pursuant to
clause (vi) below:-

         (i)       Tl/egn/fty. After giving effect to any applicable provision, disruption fullback or remedy specified
         in, or pursuant to, the relevant Confirmation or elsewhere in this Agreement, due to an event or circuin.stance
         (other than any action taken by a party or, if applicable, any Credit Support Provider ofsuch pu11y)
         occurring after a Transaction is entered into, it becoh1cs unlawful unde!' any applicable law (inc_luding
         without limitation the laws of any country in which payment, delivery or compliance is required by dther
         party or 11ny Credit Support Pmvider, as the case may be), on any day, or it would be unlawful if the relevant
         payment, delivery or compliance were required on that day (in each case, other than as a result of a breach
         by the party of Section 4(b)):-

                  ( I)      for the Office through which such party (which will be the Affected Party) makes and
                  receives payments or deliveries with respect to such Transaction to perform any absolute or
                  contingent obligation to make a payment or delivery in respect of such Transaction, to receive a
                  payment or delivery in respect of such Transaction or to comply with any other material provision
                  of this Agreement relating to such Transaction; or                 l

                  (2)       for such party or any Credit Support Provider of such party (which will be the Affected
                  Party) to petform any absolute or contingent obligation to make a payment or delivery which such
                  party or Credit Support Provider lias under any Credit Support Document r~liiting to such
                  Transaction, to receive a payment 9r delivery under such Credit Support Doc;:ument or to comply
                  with any other material provision of such Credit Support Document;

         (ii)     Force Majeure Eve11t. After giving effect to any applicable provision, disruption fallback or
         remedy specified in, or pursuant to, the relevant Confirmation or elsewhere in this Agreernent, by reason of
         force majeure or act of state occurring after a Transaction is entered into, on any day:.....:.

                  (1)       the Office through which such party (which will be the Affected Party) makes and receives
                  payments or deliveries with respect to such Transaction is prevented from performing any absolute
                  or· contingent obligatioii to make a payment or delivery in respect of such Transaction, from
                  receiving a payment or delivery in respect of such Transaction or from complying with any other
                  material provision of this Agreement relating to such Transaction (or would be so prevented if such
                  payment, delivery Oi' compliance wer·e required on that day), or it becomes impossible or


                                                           8                                             lSDA®200.2
19-23802-rdd       Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                             Exhibit C
                                              Pg 14 of 218




              impracticable for such Office so to perform, receive or comply (or it would .be impossible or
              impracticable for such Office so to perform, receive Ot' comply if such payment, delivery or
              complian<:e were required on that day); or

              (2)      such patty or .any Credit Support Provider of such party (which \vill be the Affected Party)
              is prevented fhHn 'performing.any absolute or contingent obligation to make a payment or delivery
              which such party or Credit Supp01t Provider has under any Credit S~pporl Document relating to
              such Transaction, from receiving a payment or delivery under such Credit Suppo1t Document or
              from complying with any other material provision of such Credit Suppci1t Document (or would b~
              so prevented if such payment, delivery or compliance were required on that day), or it be~omes
              impossible or impracticable for such party or Credit Support Provider so to perform, receive or
              comply (or it would be impossible or impracticable for such party or Credit Support Provider so to
              perform, receive or comply if such payment, delivery or compliance were required on that day),

     so long .as the force majeure or act of state is beyond the control of such Office, such party or such Credit.
     Support l>rovider; a[l appropriate, and sucb Office, party or Credit Support Provider could not, after using all
     reasonnbie _efforts (which wm    not require such party or Credit Support Provider to incur a loss, other than
     irnmateriai, incidental expenses), overcome such prevention, impossibility or impracticability;

     (iii)     T<o: Eve11t, Due to (1) any action taken by a taxing authority, or brought in a court of competent
     jurisdiction, after a Trru1saction is entcl'cd into (regardless of whether such action is taken or brought with
     respect to a party to this Agreemellt) or (2) a Change in Tax Law, the party (which will be the Affected
     Patty) will, or there is a substantial likelihood that it will, on the next succeeding Sched.uled Settlement Date
     (A) be requir~~ to pay to the other party an additional amount in respect of an lndemtiifiable Tax under
     Section 2(d)(i)(4) (except in respect of .interest under Section 9(h)) or (B) receive a payment from Which an
     amount is required to be deducted or withheld for or on account of a Tax (except in respect of interest under
     Section 9(h)) and no additional amount is required to be paid in respect of such Tax under Section 2(d)(i)(4}
     (other than by reason ofSect!on 2(d)(i)(4)(A) or (B));                                                          ·

     (iv)      T(lx E11e11( Uprm Merger, The party (the "Burdened Party") on the next succeeding Scheduled
     Settlement Date. will either (I) be required to pay an additional amount in respect of an Indemnifiable Tax
     llnder Section 2(c!)(i)(4) (ex~ept in respect of interest ur1der Section 9(h)) or (2) receive a payment from
     whkhan amqunt has been deducted or Withheld for or on account of any Tax in respect of which the other
     party is not required to pay an additional amount (other than by reason of Section 2(d)(i)(4)(A) or (B)), in
     either case as a result ofa party collsolidating or amalgamating with, or merging with or into, or transferring
     all or substantially all its assets (or any substantial part oftbe assets comprising the business conducted by it
     as of the date of this Master Agreement) to, or reorganising, reincorporating or reconstituting into or as,
     another entity (which will be the Affected Party) where such action does not constiiute a Merger Without
     Assumption;

     (v)       Credit Event Upon Merger. If "Credit Event Upon Merger" is specified in the. Schedule as
     applying to the party, a Designated Event (as defined below) occurs with respect to such party, any Credit
     Support Provider of such party or any applicable Specified Entity of such party(in each case, "X") ancl such
     Designated Event does not constitute a Merger Without Assumption, and the credHworthiness of X or, if
     applicable, the successor, surviving or transferee entity of X, after taking into account any applicable 9redit
     Support Document, is materially weaker immediately after the occurrence of such Designated Event.than
     that. of X immediately prior to the occurrence of such Designated Event (and, in any such event, such .patty
     or its succ~ssor, surviving or transferee entity, as appropriate, will be the Affected Party). A "Designated
     Event" with respect to X means that:-

              (1)         X consolidates or amalgamates with; or merges with or into, or transfers all or subst&ntially
              l\11 its assets (or any substantial part oftltc assets comprising the business conducted by X as of the


                                                      9                                            ISDA®20O2 ·
19-23802-rdd           Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                             Exhibit C
                                                  Pg 15 of 218




                  dat(l ofthis Master Agreement) to, or reorganises, reincorporates or reconstitutes into or as; another
                  entify;                                                                                       ·

                  (2)       any person, related group of persons or entity acquires.directly or indirectly the beneficial
                  ownership of (A) equity securities having the power to elect a majority.of the board of directors (or
                  its equivalent) ofX or (.B} any other ownership interest eriabling it to exercise control ofX; or

                  {3)       X effects any substantial change in its capital structure by means of the issuance,
                  iilcurrehce or guarantee of debt or the issuance of (A) preferred stock or other i;ecurities convertible
                  into oi• exchangeable for debt or preferred stock or (B) in the case of entities other than
                  corporations, any other fonn of ownership interest; or

        (vi)     A<ft!ltlo11al Ter111inatio11 Eve1lt, If any "Additional Termination Event" is specified in the Schedule
        or any Continuation as applying, the      occurrence of such event (and, in such event, the Affected Party or
         Affected Parties will be as specified for such Additional Terminmion Evenr In ·the Schedule or such
         Confirmation).

(c)      Hlernrclly ofEve11ts.

        (i)        An event or circumstance that constitutes or gives rise to an lllegality or a Force Maj cure Event will
         not, for so long as that is the case, also constitute or give rise to nn Event of Default under Sectioi1 5(a)(i),
         5(a)(ii)(l) or S(a)(iii)(]) insofar as such event or circumstance relates to the failure to make any payment or
         delivery or a failure to comply with any other material provision of this Agrcement or a Credit Support
         Docmnent; as the case may be.

        (ii)      Except in circumstances contemplated by clause (i) above. if an event or circumstance which would
        otherwise constitute or give rise to an IJlcgality or a Force Majeure Event also constitutes an Event of
        Default or any other Termination Event, it will be treated as an Event of Default or such other Tennination
        Event, as the case may be, and will not constitute or give rise to an Illegfllity or a Force Majeure Event.

         (iif)    lfan event or circumstance; which would otherwise constitute or give rise to a Force Majeure Event
         also constitutes an lnegality, it will be treated as an Illegality, except as described in clause (ii) above, and
         not a FQrce Majeure Event.

(d)      Deferral of Payme11t:, anti Deliveries During Waiting Period, If an !Jlegality or a f'orc:e Majeure Event has
occutred and is continuing with respect to a Transactiml, each payment or delivery which would otherwise be
required to be made w1der that Transaction will be deferred to, and will not be due until:-

         (i)       the first Local Business Day or, in the case of a delivery, the first Local Delivery Day (or the first
         day that. would have been a Local Business Day cli' Local Delivery Day, as appropriate, but f<Jr the
         occurrence of the event or circumstance constituting or giving rise to that Illegality or Force Majeure Event)
         following the end of any applicable Waiting Period in respect of that Illegality or Force Majeure Event, as
         the case.may be; oi•

         (ii)     if earlier, the date 011 which the event or circumstance constituting or giving rise to that lllega)ity or
         Force Majeure Event ceases to exist or, if such date is not a Local Business Day or, in the ca~e of a delivery,
         a Loca_l Delivery Day, the first following day that is a Local Business Day or Local Delivery Day, as
         appropriate.

(e)     htnQility of Herlfl or Home Office to Perform Obligath111s of Brtmch. If (i) an Illega)ity or a Force
Majeure Event occurs under Section 5(b)(i)(I) or S(b)(ii)(I) and the relevant Office is not the Affected Party's head
or home office, (ii) Section I O(a) applies, (iii) the other party seeks performance of the relevant obligation or


                                                           10                                           ISDA®2002
19-23802-rdd            Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                            Exhibit C
                                                   Pg 16 of 218




compliance with the relevant provision by the Affected Party's head or home office and (iv) the Affected Pllrty's head
or home office fails so to perform or comply due to the occurrence of an event or circumstance ,vhich would, lfthai
he11d cir _home office were the Office through which the Affected Party makes and rcceives_payrrients ·and dellveries
with respect to the relevant Transaction, constitute or give rise to an Illegality or a Force Majeure Event,     and. such
failure would otherwise constitute an Event of Default under Section 5(a)(i) 01· S(a)(iii)(I) with respect to sttc~ pl!rty,
then, for so long as the relevant event or c.ircumstancc continues to exist with respect to both the Office refei:rep to in
Seqtion 5(b)(i)(I) or 5(b)(ii)(I), as the case may be, and the Affected Party's head or home office, such failure win
not const.itute an Event ofDefa.ult under Section S(a)(i) or 5(a)(iii)(I ).

6.       Enrly Termination; Close-Out Netting

(a)      Rigllt to Terminate Fo/lowi11g Event of Default. If at any lime an Event of Default With resp.~C!: to a· pa)1y
(the "Defaulting Party") has occurred and is then continuing, the other party (the "Non-defaulting Party'') mtJY, by not
more than 20 days notice to the Defaulting Party specifying the reievunt Event of Default, designate a day not eafl!er
than the day such notice is effective 8$ an Early Tennhrntion Date in respect of all outstanding Transactions. If,
however, "Automatic Early Te1111ination" is specified in the Schedule as applyin~ to a party, then an Early
Termination Date in respect of all outstanding Transactions will occm immediately upo11 the occurrence with respect
to such party of an Event of Default specified in Section 5(a)(vii)( I), (3), (5), (6) or, to the ext1mt analogous thereto,
(8), &nd as of the time immediately prece<l!ng the institution cif 010 relevant proceeding or the presentation of the
relevant petition upon the occtirrencc with respect to such party of an Event of ·Default specified in
Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b)      Rlgllf to Terml11ate Fol/ow/11g Ter111i11atlou Eve11t.

         (i)      Notice•. If a Ter.ininntion Event other than a force Majcure Event occurs., an Affected Party will,
         promptly upon becoming aware of it, 11otify the other p<1rty, specifying the nature of that Termination Event
         and .each Affected Transaction, aryd will iilso give the .other party such other infonnation about that
         Termination Event as the other party may reasonably require. If a Force MaJeure Event occurs, each pa1iy
         will, promptly upon becoming awaril of fr, use all reasonable efforts to notify the other party, specifying the
         natµre of that Force Majeure Event, and will ulso give the othe1· party such other information about that
         Force Majeure Eventas the other p(lrty may reasonably require.

         (ii)        Trau:ifer to Avoi<I Terml11atio11 Event, If a Tax. Evcnl occurs and there is only one Affected Party,
         or: if a Tell{ Event Upon Merger occurs and the Burdened Party is the Affected Party, the Affected Party will;
         as a ccmdltion to its right to designate an Early Termination Date under Sectio.n 6(b)(iv), use al.I reasonable
         efforts (which will not require such party to incur a loss, other than immaterial, incidental expenses) to
         t,nl.n$fer within 20 days after it gives notice under Section 6(b)(i) all its rights and obli~ations under this
         Agreement in respect" of the Affected Transactions lo anolher of its Offices or Affiliates so that such
         Tennination Event ceases to exist.

         lf the Affected Party is not able to make such a transfer it will give notice to the other party to that effect
         within s11ch 20 day period, whereupoll the other party may effect such a transfer within 30 days after the
         notice is given un<;ler Section 6(b)(i).

         Any such transfer by a party under this Section 6(b)(ii) will be subject to and conditional upon the prior
         written consent of the other party, which consent will not be withheld if such other party's policies in effect
         at such time would permit it to enter into transactions with the transferee on the terms proposed.

         (iii)     Tw(J Affected Parties. If a Tax Event occurs and there are two Affected Parties, each party will use
         all reasonable efforts to reach agreement within 30 days after 11otice of such occurrence is given und_cr
         Section 6(b)(i) to avoid that Termination Event.



                                                           Il                                          ISDA®2002
19-23802-rdd         Doc 221-2         Filed 11/12/19 Entered 11/12/19 17:43:52                            Exhibit C
                                               Pg 17 of 218




      (iv)     Right to. Ter#1hwte.

               (1)      If:-

                        (A)       a tl'ansfer undet· Section 6(b)(ii) or an agreement under Section 6(b)(lii), !ls the
                        case may be, has not been effected with respect to ;ill Affected Trans;ictio.ns Within 3() days
                        after an Affected Party gives notice under 8ection 6(b )(i); or                            ··

                        (B)     a Credit Event l)pon Merger or an Ac)ditional Termination Event occurs; or aTax
                        Event Upon Merger occurs and the Burdened Party is not the Affected Party,

               the. Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in the case of a
               Tax Event or an Additional Tem1ination Event if there are two Affected Parties, or the Non-
               affected Party in the case of a Credit EVelit Upon Merger or an Additional Termination Event if
               there is only one Affected Party may, if the relevant Termination Event is then .continuing, by not
               more than 20 days notice to the other party, designate a day not earlier than the day such notjce is
               effective as an Early Termination Date in respect of all Affected Transactions.

               (2)      If at any time an Illegality or a Force Maj cure Event has occurred and is then continuing
               and any applicable Waiting Period has expired:-

                        (A)       Subject to clause (B) below, either party may, by not more than 20 days notice to
                        the other party, designate (1) a day not earlier than the day on which such notice becomes
                        effective as an Early Termination Date in respect of all Affected Transactions or (II) by
                        specifying in that notice the Affected Transactions in respect of which it is designating the
                        relevant day as an Early 'rermination Pate, a day not earlier than two Local Business Days
                        following the day on which su.ch notice becomes effective as al1 Early Termination Date in
                        respect of less than all Affected Transactions. Upon receipt of a notice designating an
                        Early Termination Date in respect of less than all Affected transactions, th(.'! other party
                        may, by noti.ce. to the designating pa1ty, if such notice is effective on or before the day so
                        designated, designate that ~ume day os an Early Termination Date in respect of any or aH
                        other Affected Transactions.

                        (B)       An Affected Party (if the Illegality or Force Majeure Event relates to performance
                        by such party or any Credit Suppo1t Provide!' of such party of an obligation to make any
                        paytnent ·or delivery under, or to compliance with any other material prqvision of, the
                        relevant Credit Support Document) will only have the Tight to designate an Early
                        Termination Date under Section 6(b)(iv)(2)(A) as a result of an [)legality under
                        Section 5(b)(i)(2) or a Force Majeure Event under Section 5(b)(ii)(2) following the prior
                        designation by the other paiiy of an Early Termination Date, pursuant to
                        Section 6(b)(iv)(2)(A), in respect oflcss than all Affected Transactions.

(c)   Effect of Deslg11atlo11.

      (i)       If notice designating an Early Termination D.ate is given uiuler Section 6(a) or 6(b), the Early
      Termination Date will occur on the dote so designated, whether or not the relevant Event of Default or
      Tennination Event is then continuing.

      (ii)      (.Jpon the occurrence or effuctive designation of an Early Termination Date, no further payments or
      dellveries under Secti011 2(a)(i) or 9(h)(i) in respect of the Terminated Transactions will be required to be
      made, but without prejudice to the other provisions of this Agreement. The amount, if ariy, payable in
      respect ofan Early Tennination Date will be determined pursuant to Sections 6(e) and 9(h)(ii).


                                                       12                                          ISDA®2002
19-23802-rdd          Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                           Exhibit C
                                                 Pg 18 of 218




(d)     Calc11latlo11s; Payme11( Date.

        (i)      Stateme1tt, On or as soon as reasonably practicable following the occ1.1rrence of an Early
        Tennination Date> each party will make the calculations on its part, if any, contemp1ated by Section 6(e) and
        will provide to the other party a statement (l) showing, in reasonable derail, ~uch c!llcUlations (including any
        quotations, market data or information from internal sources used in making such calculations),
        (2) specifying (except where there are two Affected Parties) any Early Tennination Amount payable and
                                                                                 to
        (3) giving details of the relevant account to which any nmount payable it is fo be paid. In the absence of
        written confirmation from the source of a quotation or market data obtained in determining a Close-out
        Amount, the records of the party obtaining ~uch quotation or market data will be .conclusive evidence of the
        existence and accuracy of such quotation or market data.

        {ii)      Payment Dflte. An Early Termination Amount due in respect of any Early Termination Date will,
        together with any amount of interest payable pursuant to Section 9(h)(ii)(2), be· pa.yable ( I) on the day on
        which notice of the amount payable is effective in the case of an Early Termin&tion Dat~ which is designated
        or occl)rs as a result of ~n Event of Default and (2) on the day which Is two Local Business Days after the
        day on which notice of the amount payable is effective (or, if there are two Affected Parties, after the day on
        which the statement provided pursuant to clause (I) above by the second party to provide such a statement is
        effective) in the case ofan Early Termination Date which is designated as a result of a Tennination Event.

(e)    . Pnyme11is 011 Early Termi11atio11, lf an Early Termination Date oc;curs, the amount, if any, payable in
respect of that Early Termination Date (the ''Early Termination Amount") will be determined pursuant to this
Section 6(e) and wiU be subject to Section 6(f).

        (i)         Eve.nts of Default. If the Early Termination Date results from an Event of Default, the Early
        Tennination Amount will be an amount equal to ( l) the sum of (A) the Termination Currency Equivalent of
        the Clpse-out Amount 01· Close-out Amounts (whether positive or negative) determined by the ]lfon~
        default,ing Party for each Terminated Transaction or group of Terminated Transactions, as the case 1nay be,,
        and (13) U1e Term,ination CutTency Equivalent of the Unpaid Amounts owing to the Non-defaultingParty less
        (2) the Tenninaifo.n Currency Equivalent of the Unpaid Amounts owing to the Defaulting Party. If the Early
        Termiriati.on Amount is a positive number, the Defaulting Party will pay it to the. Non-defuulting Party; if it
        is a negative number)the Non-defaulting Party will pay the absolute value of the Early Terminafion Amount
        to the Defnultin& Party.

        (Ii)     Temtl11atlo11 Events, Jfthe Early Termination Date results from a Termination Event:-

                 (1)      One Affected Party, Subject to clause (3) below, if there is one Affected Pc1rty, lh\'3 Early
                 Tennination Ainount will be determined in accordance with Section 6(e)(i), except that references
                 to the Defaulting Party and to the Non-defaulting Party will be deemed to be. references to the
                 Affected Party and to the Non-affected Party, respectively.

                 (2)        7\1•0 Affected Parties. Subject to clause (3) below, if there are two Affected Parties, each
                 party will determine an amount equal to the Termination Currency Equivalent of the sum of the
                 Close-out Amount or Close-out Amounts (whether positive or negative) for each Terminated
                 Transaction or group of Tenninated Tra1isactions, as the case may be, and the Early Tennination
                 Amount will be an amount equal to (A) the sum of (I) one-half of the difference between the higher
                 \lmoµnt so detennined (by party "X") and the lower amount so determined (by party "Y") and
                 (II) the. Termination Currency Equivalent of the Unpaid Amounts owing to X less (B) the
                 Termination Currency Equivalent of the Unpaid Amounts owing to Y. If the Early Tem1ination
                 Amount is a positive number, Y will pay it to X; if it is a negative number, X will pay the absolute
                 value of the Early Terminatio11 Amount to Y.



                                                        13                                          ISDA®2002
19-23802-rdd          Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                           Exhibit C
                                                 Pg 19 of 218




                 (3)      Mid-Market Events. If that Termination Event is an JJlegality or a Force Majeure Event;
                 then the Early Termination Amount will be determined in accordance. with clause (I) or (2) apove,
                 as appropl'iate, except that, for the purpose of determining a Close-out Amount o·r Close-out
                 Amounts, the Deter01inii1g Party will:-

                          (A)        if obtaining quotalions from one or more third parties (or from any of the.
                          Determining Party's Affiliates), ask each third party or Affiliate (I) not .to take account or
                          the current creditworthiness of the Determining Party or any existing Credit Support
                          Document and (II) to provide mid-market quotations: and

                          (B)      in any o.thor case, use midsnrnrket values without regard to the creditworthiness of
                          the Determining Party.

        (iii)     Adjustment for Bankruptcy. In circumstances where an Early Termirtation Date occurs be(jause
        Automatic Early Termination applies In respect of a party, the Early Termination Amount will be subject to
        such al)justments as are appropriate and permitted by apptlcable law to reflect any payments or d,eliyeries
        made by one party to the other under this Agreement (and retained by such other party) during the period
        from the relevant Early Tennination Date to the date for payment determined under Section 6(d)(ii};   ·

        (iv)      A,1j11stme,u for Illegality or Force Majeure EJ1e11t. The failure by a party or any Credit ·suppott
        Provider of such party to pay, when due, any Early Termination Amount will not constitute an Eve11t of
        Default under Section 5(a)(l) or 5(a)(iii)(J) if such failure is due to the occurrence of an .event or
        circumstance which would, if it occurred with respect to payment; delivery or compliance related to a
        Transaction, constitute or g\ve rise to an Hlegality or a force Majeure Event, Such amount will (1) ac:crue
        interest and otherwise be treated as an Unpaid Amount owing to the other party if subsequently an Early
        Tennination Date results from an Event of Default, a Credit Event Upon Merger or an Additional
        Tennhiation Event ln respect of which nil outstanding Transactions are Affected Transactions and
        (2) otherwise accrue interest in accordance with Section 9(h)(ii)(2).

        (v)       Pre-Estimate. The pruties agree that an amount recoverable under this Section 6(e) is a reasonable
        pre-,estimate of loss and not a penalty. Such amount is payable for the loss of bargain and the loss of
        protection against future risks, mid, except as otherwise provided in this Agreement, riejther party will be
        entitled to recover any additional damages as a consequence of the tennination of the Termii1ated
        Transactions.

(f)       Set-Off. Any Bai•ly Tennlnatlon Amount payable to one pm1y (the "Payee") by the other party (the
"Payer''), 1n circwnstances where there is a Defaulting Party or wlierc there is one Affected Paity in the case where
eJther a Credit Event Upon Merger has occurred or any other Tennination Event in respect of which all outstanding
Transactions are Affected Transactions has occurred, will, at the option of the Non-defaulting Party or the Non-
affected Party, as the case may be ("X") (and without prior notice to the Defaulting Party or the Affected Party, as the
case may be); be reduced by its set-off against any other amounts ("Other Amount1;") payable by the Payee to the
Payer (whether or not arising under this Agreement, matured or contingent and irrespective of the cw-rency, place of
payment or place of booking of the obligation). To the extent that uny Other Amounts are so set off, those Other
Atnounts will be discharged promptly and in all respects. X will give notice to the other party of any set-off effected
under this Section 6(t).

For this purpose, either the Early Tennination Amo1.mt or the Other Amounts (or the relevant portion of such
amounts) may be converted by X into the cul1'ency in which the other is denominated at the rate of exchange at which
such party woµld be. able, in good faith and using comructcially l'easonable procedures, to purchase the relevant
amo.unt of such currency.




                                                         14                                         ISDA®20O2
19-23802-rdd           Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                             Exhibit C
                                                  Pg 20 of 218




If an ob)igation is u11ascertained, X may in good faith estimate that obi igation and set off in respect of the estimate,
subject to the.reievant pa1iy accounting to the other when the obligation is ascertained.

Nothin~ il1 this Section 6(:f) will be effective to create a charge or other seeurity interest. This Section 6(f) will be
wit!10utprejudic~ and In addition to any right of set-off, oftsct, combinatior1 of accounts, lien, rigl,1.t of ritention or
withholdingor shnilarright or requirement to which any party is at any time otherwise entitled or subject (whether by
operation of iaw, contract or otherwise).

7,       Transfer
Subjecfto Section 6(1>)(ii)and to the extent permitted by applicable law, neither this Agreement nor any interest or
obligation in or under this Agreement may be transfet'red (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:-

(a)       a party may make such a transfer of this Agreement pursuant to a consolidation or amalgamatio11 with, or
morgo_r with or into, or transfer of all or substantially all its assets to, another entity (but without prejudice to any
other right pr remedy under this Agreement); and

(b)       a party may make such a transfer of all or any part of its interest in any Early Tem1inatioh Amount payable
to it by a Defaulting Party, together with any amounts payable on or with respect to that interest and any other rights
associated with that interest pursuant to Sections 8, 9(h) and I I.

Any purported transfer that is not in compliance with this Section 7 will be void.

8.       Contractual Currency

(a)       Payme11t /J1 the Co11tractua/ Currency. Each payment under lhis Agreement will be made in the rek;vant
currency specified in this Agreement for that payment (the "Contractual Cufrency"). To the extent pennitted by
applicable law, any obligation tq make payments under this Agl'ccmcnt in the Contractual Currency will not be
discharged or satisfied by any tender in any currency other than the Contractual Currency, except to the extent .such
tender results in the actual receipt by the party to which payment is owed, acting in good faith and using
commercially reasonable procedures in converting the currency so tendered into the Co.ntractual Currency, of the full
amount in the Contractual Currency of all amounts payable iii respect of this Agreement. If for any reason the
amount in the Contractual CurJ'ency so received falls short of the amount in the Contractual Currency payable in
respect of this Agreement, the party required to make the payment will, to the extent permitted by applicable law,
immediately pay such additional amount in the Contractuul Curr<!ncy as may be neces!;ary to compensate for the
shortfall. ff for any reason the amount In the Contractual Currency so received exceeds the amount in the Contractual
Currency payable in respect of this Agreement, the party receiving the payment will refund promptly the amount of
such excess.

(b)      J11dgme11ts. To the extent permitted by applicable law, if any judgment or order expressed in a currency
other than the Cot'ltractual Currency is rendered (i) for the payment of any amount owing hi respect of this
Agreement, (ii) for the payment of any amount relating to any early termination in respect of this Agreement or (iii) in
respect of a judgment or order of another court for the payment of any amount described in clause (l) or (ii) above,
the party seeking recovery, after recovery in 111!1 of the aggregate amount to which such party is enthled pursll!lilt to
the jud~ment or order, will be entitled to receive immediately from the other party the amount. of any shortfall of the
Contractual Currency received by s4ch party as a consequence of sums paid in such other currency and wlll refund
promptly to the other party any excess of the Contractual Currency rccci ved by such party ns. a. consequence of sums
paid in such other currency ir such shortfall or such excess arises or results from any variation between the rate of
exchange at which the Contractual Currency is converted into the cul't'ency of the judgment or order for the purpose
of such judgment or order and the rate of exchange at which such party is able, acting in good faith and using
                                                  /



                                                           15                                          JSD;\®2002
19-23802-rdd           Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                            Exhibit C
                                                  Pg 21 of 218




commercially reasonable p~oGednres in convel'ting the cunency received into the Contractunl Currency, tq purchase
the Contracttml Cuitenoy with the amount of the currency of the j udgmcnt 01· order actually received by such party.

(c)       Separate I11dem11illes. To the extent permitted by applicable law, the indemnities in this Sectfon 8
constitute separate arid independent obtlgations from the other obligations in this Agreement, will be enforceable as
separate and independent causes of action, will apply notwithstanding nny indulgence. granted i,y the piuty to which
any payment is owed and will not be affected by judgment being obtained or claim or proof being 111ade for any othe1·
sums payable in tespect of this Agreement.

(d)     Evl,le11r:e of L.oss. For the purpose of this Section 8, it will be sufficient for a party to demonstrate that it
would have suffered a loss had an actual exchnnge or purchase been made.                         ·

9.       Miscellaneous

(a)       E11tlre Agreement. This Agreement constitutes the entire agreement nnd understanding of the parties with
respect to its subject matter. Each of the parties acknowledges that in entering into this Agreement it has not relied
on any oral or written representation, warranty or other nssurance (except as provMed for or refened to in this
Agreement) and waives all rights and remedies which might otherwise be avuilable to it in respect thereof, except that
nothing'in this Agt'eementwill limii or exclude any liability ofa party for fraud.

(b)      Ame11dme11ts. An amendment, rnodif1cation or waiver in respect of this Agreement will only be effective if
in writing (including a writing evidenced by a facsimile transmission) and executed by each of the parties or
confirmed by an exchange of telexes or by an exchange of electrnn ic messages on an electtonic messaging system.

(c)      Survival of Obligatlo11s, Without prejudice to Sections 2(a)(iii) aiid 6(c)(ii), the obHgations of the parties
under this Agreement will survive the tennimHion of any Transaction.                     ·

(d)      Remedies Cumu/aiil'e. .Except as provided in this Agreement, the rights, pow~rs, remedies and privileges
provided in this Agreeinent are cumulative and not exclusive of any rights, powers, remediesand privileges provided
bylaw.

(e)      Cmmterpartv a,td Co1if[rmat/011s.

         (i)       This Agreement (and each amendment, modificution and waiver in respect of it) may be executed
         and delivered in counterparts (including by facsimile transmission and by elecn'onic messaging system), each
         of which will be deemed an original.

         (ii)      The parties intend tltat they are legally bound by the terms of each Transaction from the moment
         they agree Lo those terms (whether orally or otherwise). A Confkmation will be entered into as soon as
         practicable !illd may be executed and delivered in counterparts (including by facsimile transmission) or be
         created by an exchange of telexes, by µn exchange of electronic messages on an electronic messaging system
         or by an exchange of e-mails, which in each case will be sufficient for all purposes to evidence a binding
         supplement to this Agreement. The parties will spcci fy therein or through another effective means that any
         such couf\terpart, telex, electronic message or e-mail constitutes a Confirmation.

(t)       No Wt1Jver of Rights. A failure or delay in exercising any right, power or privilege in respect of this
Agreement. will not be p1·esumed to operate as a waiver, nnd n single or pmtial exercise of any right, power .or
privilege wm  not be presumed to preclude any subsequent or fi.trthcr exercise, of that right, power or privilege or the
exercise of any other right, power' or privilege.

(g)      Headi11gs. The headings used in this Agreement are for convenience of reference only and are not to affect
the construction ofor to be taken into consideration in Interpreting this Agreement.

                                                          16                                          lSDA®2002
19-23802-rdd         Doc 221-2           Filed 11/12/19 Entered 11/12/19 17:43:52                           Exhibit C
                                                 Pg 22 of 218




(h)   /11terest am/ Compe11satio11 . .

      (i)     Pilor to E(lrly Termiuat/011. Prior to the occurrence or effective designation of an Early
      Termination Date in respect of the relevant Transaction:--

               (1)      interest on Defaulted Payments. If a party defaults in the performance of ai1y payment
               obligation, it will, to the extent permitted by applicable law and subject to Section 6(c), pay interest
               (~efore as well as afterjudgment) on the overdue amount to the other party on deman.d in the sai,ie
               currency as the overdue amount, for the period from (and including) the original due dat_(l for
               payment to (but excluding) the date of actual payment (and excluding any period in respect of
               which interest or compensation in respect of the overdue amount is due pursuant to clause (3)(8) or
               (C) beiow), at. the Default Rate.

               (2)         Compensation for Defaulted Deliveries. 1f a party def)lults in the. performance of any
               obligation required lo be settled by delivery, it will on demand (A) compensate the other party to
               the extent provided for in the relevant Confirmation or elsewhere in this Agreement and (B) unless
               otherwise provided in the relevant Confirmation or elsewhere in this Agreement, to the extent
               permitted by applicable law and subject to Section 6(c), pay to the other pa1iy interest (before as
               well as after judgment) on an amount equal to the foir market value of that Which was required to be
               delivere.d in the same currency as that amount, for the p<!riod from (and including) the originally
               scheduled date for delivery to {but excluding) the dale of actual delivery (and excluding any period
               in respect of which interest or compensation in respect of that amount is due pursuant to clause (4)
               below), at the Default Rate. The fair market value of any obligation referred to above will be
               determined as of the originally scheduled <lute for delivery, in good faith and using commercially
               reasonable procedures, by the party that was entitled to take delivery.

               (3)       Interest on Deferred Payments. It:-

                        (A)       a party does not pay any amount that, but for Section 2(a)(iii), would have been
                        payable, it will, to the extent permitted by applicable law antj subject to Section 6(c) and
                        clauses. (B) and (C) below, pay interest (before as well as after Judgment) on that aniourit
                        to the other party on demand (after such amount becomes paynble) in the same currency as
                        that amount, for the period from (and including) the clate the amount would, but for
                        Section 2(a)(lii), have been payable to (but excluding) the date the amount .actually
                        becomes payable, at the Applicable Deferral Rate;

                         (B)       a payment is defen•ed pursuant to Section 5(d), the party which would otherwise
                         have been required to make that payment will, to the extent pernutted by applicable .Jaw,
                         ~u~ject to Section 6(c) and for so long as no Event of Default or Potential Event of Default
                         with respect to that paiiy has occurred and is continuing, pay interest (before as well as
                         after judgment) on the amount of the deferred payment to the other party on demand (after
                         such amount b~comes payable) in the same currency as the deferred paymenti             for
                                                                                                                  the
                         period from (and including) the date the amount would, but for Section S(d), have,.~een
                         payable to (but excluding) the earlier of the date the payment is no longer deferred
                         pursuimt to Section S(d) and the date during the deferral period upon which. an Eve11t.of
                         Default or PotentiaJ Event of Default with respect to that party occurs, at the Applicable
                         Deferral Rate; or

                         (C)      a pa1ty fails to make any payment due to the occurre.nce ofan lllegalityor a Force
                         Majeure Event (after giving effect to any deforrul period contemplated by clause (B)
                         above), it will, to the extent permitted by applicable law, subject to .Section 6(c) and for so
                         long as the evetlt or circumstance giving rise to thot lllcgality or Force Majeure Event

                                                        17                                          ISDA®2002
19-23802-rdd       Doc 221-2         Filed 11/12/19 Entered 11/12/19 17:43:52                            Exhibit C
                                             Pg 23 of 218




                      continues and no Evelll of Default 01· Potential Event of Default with 1~spect to.that t,arty
                      has occurred and is continuing, pay interest (before as well as after judgment) .on the
                      overdue ·amount to the other party on demand in the same c.un-ency us the overdue mnoun~
                      for the period fi'om (and including) the date the pmiy fails to make the payment due to the
                      occurrence of the relevant Illegality OJ' Force Majeure Eyent (or, if later, the dale the
                      payment ls n:o longer deferl'ed pursuant to Section 5(d)) to (but excluding) the earlier bf the
                      date the event or circumstance giving rise to that Jllegality or Force Majeure Event ceases
                      to exist and the date during the period upon which an Event of Default or Potentia.1 Ev.ent
                      of Default with respect to that J)arty occurs (and excluding any period in respect qf \Yhich
                      Interest or compensation in respect of the overdue amount is due pursuant to clause (B)
                      above}; at the Applicable Defel'rn! Rute,

             (4}      Compen.Mtiotifor Deferred Deliveries. Jf:-

                      (A)      a party does 1101 perform any obliglltlon that, bur for Section 2(a)(iii), would have
                      been required to be settled by delivery;

                      (B)      a delivery ls dcfmed pursuant to Section 5(d); or
                      (C)     a party fails to make a delivery due to the occu1Tence of an megality or a Fi;irce
                      Majeure Event at a time when any applicable Waiting Period has expired,

             the party required (or that would otherwise have been required) to make the delivery will, to the
             extent permitted by applicable law and subject to Section 6(c), cotrJpensate and pay interest to. the
             other patty o.n demand (after, in the case of clauses (A) and (B) above, such delivery ls required) if
             and to the extent provided for in the rclevunt Confirmation or elsewhere in this Agreement.

     (ii)     Early TermlizatJ011, Upon the occurrence or effective designation of an Early Termination Date in
     respect of a Transa~tion;--,.

             <I)        Unpaid Amounls. For the purpose of dctcrmlning an Unpaid Amount in respect of the
             relevant. Transaction, and to the extent permitted by applicable law, interest will accrue on the
             am<iunf of any payment obligation or the amount equal to the fair market value of any obligation
             req11ked to be settled by delivery included in such dctcrinination irt the same currency as that
             arni)tmt, for the period from (and including) the date the relevant obligation was (or would have
             been hilt for Section 2(a)(iii) or 5(d)) required (<l have been performed to (but excluding) the
             relevant Early Termination Pate, at the Appl icablc Close-out Rate.

             (2)      Interest on Early Ter111/11atio11 Amounts. If an Early Tennination Amount is d~1e hi respect
             of such Early Termination Date; that amount will, to the extent permitted by applicable law, be paid
             together with interest (before as well as after judgment) on that amount in. the Termination
             Currency, for the period from (and including) such Early Tennination Date to (but excluding) the
             date the amount is paid, at the Applicable Close-out Rate.                                      ·

     (iii)   Interest Calculation. Any interest pursuant to this Section 9(h) will be calculated on the basis of
     daily compounding and the actual number of days elapsed.




                                                     18                                          JSDA®2002
19-23802-rdd            Doc 221-2           Filed 11/12/19 Entered 11/12/19 17:43:52                             Exhibit C
                                                    Pg 24 of 218




10.      Offices; Multlbranch Parties

(:;t)    If Section I0(a) is specified in the Schedule 11s applying, each party chat enters into a Transaction through an
Office other·than its head or home ·office represents to and agrees with the other patty that; notwithstanding the plac:e
of booking or its jurisdiction of incorponition or organisation, its obligations ate the sanie in tenns ofrecciurse against
it as if it had entered into the Transaction through its head or home office, except that a paity will not have recourse
to the head or home office of the other party in respect of any payment or delivery deferred pursuant to Section S(d)
for so long as the payment or Mlivery is so deferred. This representation and agreement will be deemed to be
repeated by each party on each date on which the parties enter into a Transaction,

(b)        If a party is specified as a-Multibranch Party in the Schedule, ~uch party may, subject to clause (c) below,
eriter into a Transaction through, boo'k a Transaction In und make and rcc:civc payments and deliveries with respect to
a Transaction through any Office listed in respect of that pa11y in llrn Scl1edL1le (but not any other Office unless
otherwiiie agreed by the parties in wiiting).

(c)        Tht'3 Office through which a pruty enters into a Transaction will be the Office specified for that party in t'11'l
relevant Confirmaticm or as otherwise agreed by the parties in 1\1·iting, and, if an Office for that party is not spQcifi~d
in the Confirination .or otherwise agreed by the parties in writing, its head or home office. Unless the parties
othe1wise agree in writing, the Office through which a party enters inlo a Transaction will also be the Office in whi.ch
it books. tM Transaction and the Office through which it makes and receives payments and deliveries with respect to
the Transaction. Subjrect to Section 6(b)(ii), .neither party rnay chnngc !he Office in which it books the Transaction or
the Office through which it makes and receives payments or deliveries with respect to u Transaction without the ·prior
writferi consent of the other party.

11,      Expenses

A Defaulting Party will on demand indemnify and hold harmless the other party for and against all reasonable o~t.:of•
pocket expenses, including legal fees, execution foes and Stamp Tax, incwTed by such other party b'y reason of the
enforc~ment and protection of its rights under this A1,rrccment or any Credit Support Document to which the
Defaulting Party is a party or by reason of tl1e curly termination of c1ny Transactlon, including, but not limitc'd to,
costs of collection.                           .

12.      Notices

(a)      Effectlvenej;\, Any notice or other communication in respect of this Agreement may be given in any manner
described below (except that a notice or other communication under Section 5 or 6 may not be given by electronic
messaging system or e-mail) to the address or number or in accordance with the electronic messaging sys~em or
e-mail details provided (see the Schedule) and wiJJ be deemed effective as iIJdicated:-

         (i)       if in writing and delivered in person or by courier, on the date it is delivered;

         (ii)      if sent by telex, on the date the recipient's answerback is received;

         (iii)     if sent by facsimile transmission, on the date it is received by a responsible employee of the
         recipient in legible form (it being agreed that the burden of proving receipt will be on the sender and will not
         be met by a transmission report generated by the sender's facsimile machine);

         (iv)     if sent by certified or registered mail (airmail, if overseas) or the equivalent (return receipt
         requested), on the date it is delivered or its delivery is attempted;

         (v)       ifsent.by ele(.ltronic messaging system, on the da(e it is received; or




                                                            19                                           ISDA®2002
19-23802-rdd            Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                          Exhibit C
                                                   Pg 25 of 218




         (vi)     ifsent by e-mail, on the date it is delivered,

unles~ the date Qf that delivery (or attempted delivery) or that receipt, as applicable, is not a Local Business Day or
that communication is delivered (or attempted) or received, as applicable 1 after the close of business. on a Local
Business Da)', in which case that communication will be deemed given and effective on the first follow1ng day that is
a Local Business Day.

(b)       Cha11ge of Detum~ Either party may by notice to the other change the address, telex or facsimile number or
electronic messaging S)'Stem or e-mail details at which notices or other communications are lo be given to It.

13.      Go'\'erning Law and Jurisdiction

(a)      Govemt11g Law. This Agreement will be governed by and construed in accordance with the law specified in
the Schedule.

(b)      Jritlsdict/011, With respect to any suit, action or proceedings relating to any dispute arising but of 01· in
connection with this Agreement ("Proceedings"), each party irrevocably;-

         (i)      submils;-

                  (1)       1f this Agreement is expressed to be governed by English law, to (A) the non,e)<clusive
                  jurisdiction of the English courts if the Proceedings do not involve a Convention Court and (B) the
                  exclusive jurisdiction of the Engllsll courts if the Proceedings do involve a Convention Comt~ or

                  (2)      if this Agreement is expressed to be governed by the laws of the State of New York, to the
                  non-exclusive jurisdiction of the courts of the State of New York and the United States District
                  Court located in the Borough of Manhattan in New York City;

         (ii)      waives any objection which it may have at any time to the laying of venue of any Proceedings
         brought in any such court, waives any claim thnt such Proceedings have beeri brought in an i,nconvenient
         forum and further waives the right to object, with respect to such Proceedings, that such court does nothave
         any jurisdiction over such party; and

         (iii)    agrees, to the extent permitted by applicable law, that the bringing of Proceedings in arty cine or
         morejurisdlctions will not preclude the.bringing of Proceedings in any other jurisdiction.

(c)       Service of Process. Each party il1'cvocably appoints the Process Agent, if any, specified opposite its name
in the Schedule to receive, for it mid on its behalf, service of process in any Proceedings. lf for ariy reason any
party's Process Agent is unable to act as such, such p;irty will promptly notify the other party and within 30 days
appoint a substitute proces$ agent acceptable to the other party. The parties irrevocably consent to service of process
given in the manner provided for notices in Section 12(a)(i), 12(n)(iii) or 12(a)(iv). Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted by applicable law;

(d)       Waiver of Immunities. Bach patty il1'evocably waives, to the extent permitted by applicable law, with
respect to itself and its revenues and assets (irrespective of their use or intended use), all immunity on the groµnds of
sovereignty or other similar grounds from ([) suit, (ii) jurisdiction of any court, (iii) relief by way of injunction or
order for specific performance or recovery of property, (iv) attachment of its assets (whether before or _after
judgment) and (v) exec~1tion or enforcement of any judgment to which it or its revenues or assets might otherwi~e be
entitled in any Proceedings in the courts of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable la\V, that it will not claim any such immunity in any Proceedings.




                                                           20                                        lSDA®200l
 19-23802-rdd            Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                             Exhibit C
                                                    Pg 26 of 218




 14.      Definitions

 As used in th.is Agreement:-

 "AddftioJJai Represe11tatlo11" has the meaning specified in Section 3.

 liAdditional Terml11atlo11 Eve11t1 has the meaning specified in Section 5(b).

 ,;Affectetl Pllrty" has the meaning specified in Section 5(b).

 "Aff'!cliU/ Tra11sactloi1s 1' ineans (a) with respect to any Tcnnination Event consisting of an Illegality, Poree Majeure
 Eve11t, Ta.x Event or Tax Event Upon Merger, all Transl\ctions affected by the occurrence of suc:.h Tem1ination Event
 (\\'hich, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure Event under Section 5(b)(ii){2), meails
 all Transactions unless the relevant Credit Suppoit Document rqferences only certain Transactions, in which case
 those Transactions and, if the relevant Credit Support Document constitotes a Confirmation for a Transaction, that
 Transaction) and (b) with respect to any other Termination Event, all Transactions.

 "4fflllate 11 means, su~ject to the Schedule, in relation to any pe1•so11, any entity controlled, directly or indirectJy. by
 the person, any entity that controls, directly or indirectly, the person or any entity directly or indirectly under comm()Jl
 control with the person. For this purpose, "control" of any entity or person means ownership of a majority of the
 voting power of the entity or person .

. "Agreeme,11" has the meaning specified in Section I (e).

 "Applicable Close-out Rate." means:-

 (a)      in respect of the determination of an Unpaid Amount:--

          (i)     in respect of obligations payable or deliverable (or which wou Id have been but for Section 2(a)(iii))
          by a Defaulting Party, the Default Rate;                                                                ·

          (ii)    in respect of obligations payable or deliverable (or whic.h would have been but for Section 2(a)(iii))
          by a Non-c\efaulting Party, the Non-default Rate;

          (iii)    in respect of obligations deterred pursuant to Section 5(d), if there is no Defaulting Party and for so
          long as the deferral period continues, the Applicable Defel'ral Ruic; and

          (iv)    in all other cases following the occurre11ce of a Tennination Event (except where intere.st accrues
          pursuant to daus.e (iii) above), the Applicable Defotrnl Rate; and

 (b)      in respect of an Early Termination Amount:-

          (i)     for the period from (o.nd including) the relevant Early Termination Date to (but excluding) the date
          (detennined in accordance with Section 6(d)(ii)) on which that amount is payable:-

                   (1)      if the Early Termination Amount is payable by a Defaulting Pal'ty, the Default Rate;

                   (2)      if the Early Tem1ination Amount is payable by a Non-defaulting Paiiy, the Non-default
                   Rate; and       '

                   (3)      in all other cases, the Applicable Deferral Rate; and



                                                             21                                          ISDA®2002
19-23802-rdd            Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                            Exhibit C
                                                   Pg 27 of 218




         (ii)     for the period from (and including) the date (dctem1[11ed in accordance with Section 6(d)(ii)) on
         which tbat amount is payable to (but excluding) the date of actual payment:-                         ·

                  (I)       ifa party fails to pay the Early Termination Amount due to the occurrence ofan ev~nt or
                  circumstance which would, if it occurred with respect to a payment or delivery under a Tfansactio111
                  constitute or give rise to m1 Jllcgality or a Force Majeure Event, and for so long as the. l3iirly
                  Tennination Amount remains unpaid due to the continuing existence of such event or circumstance,
                  the Applicable Deferral Rate;                                                                 ·

                  (2)       if the Eal'ly Termination Amowit is payable by a Defaulting Patty (but excluding any
                  period in respect of which clause (I) above applies), the Oefoult Rate;                  ·

                  (3)       if the Early Termination Amount is payable by a Non-defaulting Party (but excluding any
                  period in respect of which clause (l) above applies), the Non-default Rate; and

                  (4)      in all other cases, the Termination Rate.

"Applicable Deferral Rate" means:-

(a)      for the purpose of Section 9(h)(i)(3)(A), the rate certified by the relevant payer to be a rate offered to the
payer by a major bank ln a relevant interbunk market for ovei-night deposits in the applicable currency, such bank to
be selected in good faith by the payer for the purpose of obtaining a representative rate that will reasonably reflect
conditions prevailing at the time in that relevant market;

(b)        for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the definition of Applicable Close-out Rate, the
rate certified by the relevant payer to be a rate offered to prime banks by a mnjor bank in a relevant interbank market
for ovetnisht deposits in the applicable currency, such bank to be sdccted in good faith by the payer after
consultation with the other party, if practicable, for the purpose of obtnining a representative rate that will reaso11ably
reflect conditions prevailing at the time ln that relevant market; and

(c)       for purposes of Section 9(b)(i)(3)(C) and clauses (\!)(iv), (b)(i)(3) and (b)(H)(l) of the definition of
Applicable Close-out Rate, a rate equal to the arithmetic mean of the rat"' determined pursuant to clause (a) above and
a rate per annu1:n equal to the cost (witJwut proof or evidence of any actual cost) to the relevant payee (as certified by
it) ifit were to fund or of funding the relevant amount.

"A11tQmatlc Earl)' Termi11atio11" has the meaning specified in Section 6(a).

"Burde11~d Pflrty" has the meaning specified in Section 5(b)(iv).

"Clut11ge. ht Tax Law" means the enactment, promulgation, execution 01· ratification of, or any change in or
amendment to, ariy law (or in the application or official intcl'pretation of any law) thnt occurs after the parties enter
into the relevant Trar1sactio11.

"Close•Ollt A1n01111i" means, with respect to each Terminnred Transaction or each group of TennhH\ted Transactions
and a Determining Party, the amount of the losses m· costs of the Determining Party that are or would be Incurred
under then prevailing circumstances (expressed as a positive number) 01· gains of the Detennining Party that are or
would be realist:;d under then prevailing circumstances (expressed as a negative nmnber) in replaciqg; or in providing
for the Detenni11ing Party the economic equivalent ot: (a) the material terms of that Terminated Transaction or gi:oup
of Tenninated Transactions, including the payments and deliveries by the parties under Sect.ion 4(a)(i) in respect of
that Tenninated Transaction or group of Tem1inated Transactions that would, but for the occurrenc.e of the relevant
Early Termination Date, have been required after that dote (assuming satisfilction of the conditions precedent in



                                                          22                                           ISDA®2002
19-23802-rdd           Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                            Exhibit C
                                                  Pg 28 of 218




Section 2(a)(Hi)) and (b) the option rights   or the pnrties in   respect of that Termitlated Transaction or group of
Terminated Transactions'.

Any Close-61Jt Amount will be determined by the Dete1'111ining Party (or its agent), which will act in good faith and
use commercially reasonable. procedures in order to produce a commercially reasonable result. The Determining
Pa1iy may determine a Close-ou.t Amount for any grol1p of Tenninated Transactions or any individual Terminated
Transaction but, in the aggregate, for 11ot less than all Terminated Transactions. Each Close-out Amount will be
determined as of the Early Termination Date or, iftlmt would not be commercially reasonable, as of the date or dates
fo1lowing the Early Tennination Date as would be commercially reasonable.

Unpaid Amounts in respect of a Terminated Transaction or group of Terminated Transactions and legal fees and out~
of~pocket expenses referred to in Section I I are to be excluded in all determinations of Close-out Amounts.

In determining a Close-out Amount, the Determinfog Party may consider any relevant infonnation, including, without
limitation, one or more of the following types of information:-

(i)      quotations (either firm or indicative) for replacement transactions supplied by one or more third parties that
may take iQto account the credltworthlness of the Deter111lning Party at the time the quotation is provided and tire
terms of any relevant documentation, including cl'edit support documentation, between the Determining Party and the
third party providing the quotation;

(ii)      information consisting of relevant market data in the relevant market supplied by one or more third p~rties
including, without limitation, relevant rates, prices, yields, yield curves, volatilities, spreads, correfations or other
relevant market data in the relevant market; or

(iii)    information of the types described In clause (i) or (ii) above from internal sources (including any (lf the
Determining Party's Affiliates) if that infonnation is of the same type used by the Determining Party in the regular
course of its business for the valuation of similat· transactions.                             .

The Determining Party will consider, taking into account tho standatds and procedures described in this defini_tion,
quotations pumlantto c(ause (i) above or relevant market data pursuant to clause (ii) uboye unless the Determining
Party reasonably believe1.1 in good faith that such quotations or relevant market data are not re!!dHy available or woµld
produce a result that would not satisfy those stundurds. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of fonding, to the extent costs of funding are not and would not
be a component of the other infonnation being utilised. Third parties supplying quotations ptirsuant to clause (i)
above or market data pursuant to clause (ii) above muy include, without limitation, deaiers in the relevant markets,
end-users of the relevant product, information vendors, brnkers and other sources of market infurmation.

Without duplication of iunounts calculated based on information described in clause (i), (ii) or (iii) above, or .other
relevant information. and when it is conuncrcially reasonable to do so, the Determining Party may in addition
consider in calculating a Close-out Amount any loss or cost incuri-ed in connection with its terminating, liquidating or
re-establishing any hedge related to a Terminated Transnclion or group of Terminated Transactions (or any gain
resulting from any of them).

Commercially reasonable procedures used in determining a Close-out Amount may include the following:-

( I)      application to relevant market data from third parties pursuant to clause (ii) above or infonnation from
intenial sources pursuant to clause (Iii) above of pricing or other valuation models that are, at the time of the
detennination of th~ Close-out Amourit, used by the Determining Party in the regular course of its business Ill pdping
or valuing transactions_ between the Determining Party aild unrelated third parties that are similar to the Terminated
Transaction or group ofTenninated Transactions; and



                                                         23                                          ISDA®2002
19-23802-rdd           Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                           Exhibit C
                                                  Pg 29 of 218




(4)     application of different valuation methods to TenninntcdTransactions or groups of Terminated Transactions
depending on the type, complexity, size or number of the Tenninated Transactions or group of Terminated
Traiisaclions.

"Co11.flr111atio11"has the meaning specified in the preamble.

"co11$e11t" includes a consent, approval, action, authorisation, exemption, notice, filing, registration or exchange
control consent.

"C!tmtractuctl Currency" has the meaning specified in Section S(a).

"Co11ve11tlo11 Court" means any court which is boµnd to apply to the Proceedings either Article 17 of the 1968
Brussels Convention on Jurisdiction and the Enforcement of Judgments in Civil and Commercial Matters or
Article 17 of the 1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in CMI and
Commercial Matters.

,;Credit Event Upon Merger" has the meaning specified in Section 5(b).

''Credit Support Docu11ient" 1neru1s any agreement or' instrument that is specified as $UCh in this Agreement,

''Credit Support Provider" has the meaning specified in the Schedule.

''Cross-Default"means the event specified in Section 5(a)(vi).

"Default Rate" means a rate per annum equal to fhe cost (without proof or evidence of any actual cost) to the
relevant payee (as certified by it) if it were to fund or of funding the relevant amount plus 1% per annum.

"Defa11/ti11g Party" has the meaning specified in Section 6(a).

"Designated Eveut' has the meaning specified in Section 5(b)(v).

"Determl11l11g Party" means the party determining n Close-out Amount.

"Earb• Termlm1tio11 AmouJtt" J1us the meaning specified in Section 6(e).
''Early Termiltat/011 Date" means.the date detcnnined in nccordance with Section 6(a) or 6(b)(iv).

"e/ectro11/c messages" does not include e-mails but docs include documents expressed in markup languages, and
"electr<i11ic messaffe11g sy:i;tem" will be construed accordingly.

"E11g/lSl1 /aw"means the law of England and Wales, and "E11glisll" will be construed accordingly.

"Eve11I ofDefault'' has the meaning specified in Section 5(a) and, if applicable, in the Schedule,

"Force Majeure Eve11t" has th<;! meaning specified in Section 5(b),

''General Busi11ess Day" means a day on which commercial banks are open foi' general business (including dealings
in foreign exchange and foreigp currency deposits).

"ll/egallty"ha.s the meaning specified in Section S(b),




                                                          24                                          ISDA®2002
19-23802-rdd            Doc 221-2           Filed 11/12/19 Entered 11/12/19 17:43:52                              Exhibit C
                                                    Pg 30 of 218




"/11de1111tl/fllble Ta.t" !U!'lall:. any Tax other than a Tax that would not be imposed in respect of a payuiefl{ unc!.er thiil
Agreement bqt fot. a pr~~e11( or former connection between the j,1risdiction of the ~ovcrnment ot taxation a~1tl)_o1;ity
imposing !iµch  T~*     gtid the recipient of such payment or a person related to such recipient (including, without
limitation, a conn~ctipn arising from such recipient or related person being or having been a citizei1or resident of
such juri~diction; or befog or having been organised, present or e11gaged in a trade or business in suchjurisdiction, or
having or haviilg had a pennanent establishment or tixed place of business in such jurisdiction, but exdµding a
connection arising ~olely from such recipient or related person having executed, delivered, performed its obligations
01· received a paYIJlent m1der, or enforced, this Agreement or a Credit Support Document) ..

"law" includes at).y treaty, law, rule or regulation (as modified, in the case of tax matters, by the JJractice of any
relevant govemme11tal revenue authority), and "w1/awfi1/" wi II be construed accordingly.

 "Local Bus/i1ess Day" means (a) in relation to any obligation under Sec~ion 2(a)(i), a General Busines.s D~y in the
place or places specified in the relevant Confirmation and a day on which a relevant settlement system is open or
 operating as specified in the relevant Confirmation or, if a place or a settlement system is not so specified, as
 otherwise agreed by the p1:trties in writing or determined pursuant to provisions contained, or incorporated by
.reference, in thls Agreement, (b) for the purpose of determining when a Waiting .Period expires, a General .EJqsiness
 Day in the place where the event or circumstance that constitutes or gives rise to the Illegality or Force Majeure
 Event, as the case may be, occurs, (c) in relation to any other payment, a General Business Day in the place where the
relevant account is located nnd, if different, in the principal financial centre,. if any, of the currency of such payment
and, if that currency does not have a single recognised principal financial centre, a day on which the settlement
system necessary to accomplish such payment is open, (d) in relation to any notice. or other communication, including
notice contemplated under Section 5(a)(i), a General Business Day (or a day that would have been n General
 Business Day but for the occurrence of an event or circumstance which would, if it occurn;d with respect to payment,
 delivery or compliance related to a Transaction, constitute or give rise to an IIlegal.ity or a Force Majeure Event) in
the place specified in the address for notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and (e) in relation to Section 5(a)(v)(2), a
General Business Day in the rc:;levant locations foi- performance with respectto such Specified Transaction.

"local Delivery Day•> means, for purposes ()f Sections S(a)(i) and S(d), a day on which settlement systems necessary
to accomplish the relevant delivery are generally open for pusiness so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place specified in t11e relevant Coi1firmation or, if
not so specified, in a location as detennined in accordance with customary market practice for the relevant delivery.

"Master Agreeme111 11 has the meaning specified in the preamble.

"Merger Wltll(mt Assumpt/011" means the event specified in Section S(a)(viii). "Multiple

Tra11saction Payment Netting" has the meaning specified in Section 2(c). "No11-11/Jecled

Party" means, so long as there is only one Affected Party, the other party.

"No11-tlefa11/i Rate" trieans the rate certified by the Non-defaulting Party to be a rate offered to the Non-defauHing
Party by a major bank in a relevant interbank mal'ket for overnight deposits in the applicable cmtency, such bank to
be selected in good faith by the Non-defaulting Party for the purpose of obtaining a representative rate that will
reasonabJyreflect conditions prevailing at the time in that relevant market.

"No11-defa11/ti11g Party" has the meaning specified in Section 6(a).

"Ofjlce" means a branch or office of u party; which may be such party's head or home office.

"Otlter Amouuts'' has the meaning specified in Section 6(f).


                                                            25                                            ISDA®2002
19-23802-rdd           Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                             Exhibit C
                                                  Pg 31 of 218




"Payee?"has the meaning specified in Section 6(t).

"Pqyer" has the meaning specified in Section 6(f).

''{'Plelltla/ Ei>e11J of Default" means any event which, with the givlng of notice or the lapse of time or both, would
constitute an Event of Default.

"Proceedl11gs"has the meaning specified itt Section I3(b).

"ProcessAg,mt" has the meaning specified in the Schedule.

''rate of exclumge" includes, without limitation, any premiums and costs of exchange payable in connection with the
purchase of or conversion into the Contractual Currency.

"Relevant Juri$<lictl01~" means, with respect to a pnrty, the jurisdictions (a) in which the party is incorporated,
organised, managed an.d controlled or considered to have its seat, (b) where an Office through which the party is
acting for purposes of this Agreement is located, (c) in which the party executes this Agreement and (d) in relation to
any payment, from or through which such pay111ent is made.

"Schedule" has the meaning specified in the preamble.

"Scheduled Settlemetfl Date" means a date on which a payment or delivery is to be made under Section 2(a)(i)with
respect to a Transaction.

"Specified Entity" has the meaning specified ln the Schedule.

"Specijled lmlehte(/11ess" means, subject to the Schedule; any obligation (whether present or ftlture, contingem or
otherwise, as princ.ipal or surety or otherwise) in respect of borrowed money.

"Specified Tramact/011" means, subject to the Schedule, (a) any transaction (including an agreement with respect to
any such transaction) now existing or hereafter entered into between one party to this Agreement (01' any Credit
Support Provider of such party or any applicable Speci lied Entity of such party) and the other party to this. Agreeinen:t
(or any Credit Support Provider of such other party or any applicable Specified Entity of such other party) whi.ch is
not a Transaction uncler this Agreement but (i) which is a rate swap transaction, swap option, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap, equity or equity index option, bond
option, in~erest riite option, foreign exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transa9tion, cross-currency rate swap transaction, currency option, credit protection trai1saction, credit
swap, credit default swap, credit default option, total return swap, credit spread transactioh, repurchase transaction,
reverse repurchase transaction, buy/sell-back transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument or interest (including any option with
respect to any of these transactions) or (ii) which is a type of transaction that is similar to any transaction referred to
in clause (i) abov.e that is currently, or in the foture becomes; recurrently e1\tered into in the financial markets
(including tenns .and conditions incorporated by reference in such agreement) and which is a forward, swap, future,
option or other derivative on one 01· more rates, currencies, commodities, equity securities or other equity
iustmments, debt securities or other debt instruments, economic indices or measures of economic risk or value, or
other benchmarks against which payments or deliveries are to be made, (b) any combination of these transactions and
(c) any other transaction identified as a Specified Tramaction in this Agreement or the relevant confirmation.

"Sta111p Tlix" means any stamp, registration, documentation or similar tax.

"Stamp Ta.'( Jurisdlctlon"has the meaning speoiffod in Section 4(e).


                                                          26                                           ISDA®20Ol
19-23802-rdd            Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                             Exhibit C
                                                   Pg 32 of 218




"Tax" tneans any present or future tiix, levy, impost, duty, charge, assessment or foe of any nature (including interest,
penalties and additions thereto) that is imposed by any government or other taxing authority in respect of a1iy
payment under this Agreement other than a stamp, registration, documentation or similat tax.
"Tax. Evelll" has the meaning specified in Section 5(b).

"Tax Event Upoil Merger" has the meaning speci tied in Section 5(b ).

"Terminated Tra11s"clio11s" means, with respect to any Early Tennination Date, (a) if resulting from an Illegality or
a Poree Majeure Event; all Affected Transactions specified ill the notice given pursuant to Section 6(b)(iv), (b) if
resultingtfom any other Termination Event, all Affected Transactions and (c) if resulting from an EventofDefault,
all Transactions in effect either immediately before the effectiveness of the notice designating that Early Termirt~tion
Date or, if Automatic Early Termination applies, immediately before that Early Termination Date.

"Termh1atio11 C11rre11cy" means (a) if a Termination Currency is specified in the Schedule and that cuJTency !s freely
availabie, that currency, and (b) otherwise, euro if this Agreement is expressed to be governed by English hiw or
United States Dollars if this Agreement is expressed to be governed by the laws of the State of New York.

"Termi11ati011 C11rre11cy Equiva/e11t" means, in respect of any amount denominated in the Termination Cun'eney,
such 'fetinination Currency amount and, in respect of any amount denominated in a cun-eticy other thari tl1e
Tennination Currency (the "Other Currency"), the amount in the Termination Currency deterrnifred by the party
makitig the relevant determination as being required to purchase such amount of such Other Cw1·ency as at the
relevant Early Termination Date, or, if the relevant Close-out Amount is determined as of a later date, that later-date,
with the Temiination Currency at the rate equal tq the spot exchange rate of the foreign exchange agent (selected as
provided below) for the purchase of such Other Currency with the Termination Currency at or about I I:00 a.ru, (in .
the city in which such foreign exchange agent is located) on such date as would be customaiy for the determination of
such a rate for the purchase of such Qtlier Currency for value on the relevant Early Terminati.on Date or thatlater
date. The foreign ~xchange agent will, if only one party is obliged to make a determination under Section 6(e), be
selected in good faith by that party and otherwise will be agreed by the parties.

"Term/J1qtion Eve11t" me1ms an Illegality, a Force Mnjeure Event, a Tax Event, a Tax Event Upon Merger or, if
specified to be applicable, a Credit Event Upon Merger or an Additional Termination Event. ·

"Terml11atlo11 Rate" means a rate per annum equal to the arithmetic mean of the cost (without proof or evidence of
any actual cost) to each patiy (as certified by suc:h party) if it were to fund or of funding such amounts.

"Thresl,old Amount" means the amount, if any, specified as such in the Schedule.

"Tra11s"ctio11" has the meaning specified in the preamble.

"Unpaid Amoilitts" owing to any party means, with respect to an Early Termination Date, the aggregate of (a) in
respect ofall Terminated Transactions,.the amounts that became payable (or that would have become payable but for
Section 2(a)(ili) or due but for Section 5(d)) to such party under Section 2(a)(i) or 2(d)(i)(4) on or prior to s1,1ch Early
Tenuination Date and which remain unpaid as at such Early Termination Date, (b) 1n respect of each Terminated
Transaction, for each obligation under Section 2(a)(i) which was (or would have been but for Section 2(a)(iii) or
5(d)) required to be settled by delivery to such party <m or prior to such Early Termination Date and which has not
been so settled as at such Early Termination Date, an aniouHt equal to the fall' market value of that which was (or
would have been) requited to be delivered and (c) if the Early Termination Date 1·csults from an Event of DefaµIt, a
Credit Event Upon Merger or an Additional Termination Eve11t in respect of which all ot1tstanding,Transactionsare
Affected Transactions, any Early Termination Amount due prior to _such Early Termination Date and which remaiils
unpaid as of such Early Tennination Date, in each case together with any amount of interest accrued or other


                                                           27                                          ISOA®2002
19-23802-rdd           Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                                             Exhibit C
                                                  Pg 33 of 218




COlllpensation in respect of th.at obligntion or deferred obligation, as the case may be, pursuant to Section 9(h)(ii)(I)
or (Z), ns appropriate. The fair market value or any obligation referred to in clause (b) above will be determined as of
th~ ori&inally scheduled date lbr delivery, in good faith and using commercially reasonable procedures, by the party
()bJiged to make the dete1mination under Section 6(c) or, if each party is so obliged, it will be the average of the
Tennination Currency Equivalents of the fair market values so deterri1ined by both parties.

"Waiting Periml"means:-

(a)      in respect ~fan evertt or circumstance under Section 5(b)(i), other than in the case of Section 5(b)(i)(2)
where t11e relevant payment; delivery or compliance is actually required on the relevant day (in which case no
Waiting Period will apply), a period of three Local Business Days (or days that would have been Local Business
Da>1s but for the occun-ence of that event or circumstance) following the occurrence of that event or circumstance;
and

(b)      in respect of an event ol' circumstance under Section 5(b)(ii), other than in the case of Section 5(b)(ii)(2)
where the relevant payment, delivery or compliance is actually required ori the relevant day (in which case no
Waiting Period will apply), a period of eight Local Business Days (or days that would have been Loca.1 Business
Days but for the occurrence of that event or circumstance) following the occurrence oflhut event or circumstance.



IN \VlTNESS WHEREOF the parties have executed this document on the respective dates specified below with
effect from thtJ da~e specified on the first page of this document.




BP ENERGY COMPANY                                                AGERA ENERGY LLC
(Name of Party)                                                  (Name of Party)




By:
                                                                       ,, 1111/L
                                                                 -By: ...............................
                                                                              {Ji{ I~ Jiv!lt/11       ///j;f
                                                                                                t';'r........................................ ..
                                                                      Nn111e: 1V\, c.L""<L \   ~ IZl t L\ ;t \.;~
                                                                      Title: i\,Ak.:>''.' '2-r,../. S'j'"'-t.f
                                                                      Date:    r;/? /20 tf




                                                         28                                                       ISDA®2002
19-23802-rdd      Doc 221-2         Filed 11/12/19 Entered 11/12/19 17:43:52              Exhibit C
                                            Pg 34 of 218


                                                                                  EXECUTION COPY

                   AMENDED AND RESTATED SCHEDULE
                                               to the
                                   2002 Master Agreement

                                dated effective as of October 2, 2015

                                            by and among

 BP Energy Company ("BPEC or Party A"),             Agera Energy LLC ("Agera"), a limited
 a corporation incorporated under the3 State        liability incorporated under the State laws
 laws of Delaware                                   of Delaware;
                                                    energy.me midwest llc ("energy.me"), a
                                                    limited liability incorporated under the
                                                    State laws of Illinois; and
                                                    Aequitas Energy Inc. ("Aequitas"), a
                                                    corporation incorporated under the State
                                                    laws of Connecticut (Agera, energy.me and
                                                    Aequitas are individually and collectively
                                                    referred to as "Party B")


                                   Part 1 - Termination Provisions

 Party A and Agera entered into a 2002 ISDA Master Agreement ("Master Agreement") including
 any schedules or annexes thereto (including the Credit Support Annex), dated May 5, 2015
 ( collectively the "Original Agreement"). Party A and Party B desire to amend and restate the
 Original Agreement and hereby agree as follows, amending and restating in its entirety the
 Original Agreement. The Amended and Restated Original Agreement is referred to collectively
 as the "Agreement". Each of Party A and Party B may be referred to herein individually as a
 "Party" or collectively as "Parties".

 In this Agreement:

 (a)     "Specified Entity" means:

         in relation to Party A and in relation to Party B, for the purpose of:

                 Section   5(a)(v):        Not Applicable
                 Section   5(a)(vi):       Not Applicable
                 Section   5(a)(vii):      Not Applicable
                 Section   5(b)(v):        Not Applicable

 (b)    "Specified Transaction" has the meaning given to it in Section 14 of the Agreement.

 (c)     The "Cross Default" provisions of Section 5(a)(vi) will not apply to Party A and will not
         apply to Party B.


                                                   29
19-23802-rdd    Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                        Pg 35 of 218



 (d)   The "Credit Event Upon Merger" provisions of Section S(b)(v) will apply to Party A and
       will apply to Party B.

 (e)   The "Automatic Early Termination" provision of Section 6(a) will not apply to Party A
       and will not apply to Party B.

 (f)   "Termination Currency" means United States Dollars.

 (g)   Additional Termination Event will not apply to Party A and will not apply to Party B.

 (h)   "Additional Events of Default" Section S(a) shall be amended by adding the following
       as Section S(a)(ix):

       "(ix)   With respect to Party B, if an "Event of Default" has occurred and is
               continuing under the PSA and after giving effect to Section 18.1 ( c) thereof if
               applicable, the Seller has the right to take action under Section 18.l(i),
               18.1 (ii) or 18.1 (iii) of the PSA."

               "PSA" means the fully executed Preferred Supplier Agreement dated
               October 2, 2015 by and between Party A and Party B."


                                 Part 2 - Tax Representations


 (a)   Payer Tax Representation: For the purpose of Section 3(e), Party A and Party B will
       make the following representation:

       It is not required by any applicable law, as modified by the practice, application or
       official interpretation of any relevant governmental revenue authority, of any Relevant
       Jurisdiction or under any applicable tax treaty between the Relevant Jurisdictions to make
       any deduction or withholding for or on account of any Tax from any payment (other than
       interest under Section 9(h) of this Agreement) to be made by it to the other party under
       this Agreement. In making this representation, it may rely on:

       (i)      the accuracy of any representations made by the other party pursuant to Section
       3(f) of this Agreement;

       (ii)      the satisfaction of the agreement of the other party contained in Section 4(a)(i) or
       4(a)(iii) of this Agreement and the accuracy and effectiveness of any document provided
       by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and

       (iii)   the satisfaction of the agreement of the other party contained in Section 4(d) of
       this Agreement, provided that it shall not be a breach of this representation where reliance
       is placed on clause (ii) and the other party does not deliver a form or document under
       Section 4(a)(iii) by reason of material prejudice to its legal or commercial position.

 (b)   Payee Tax Representations: For the purpose of Section 3(f) of this Agreement, Party A
       and Party Beach make the representation(s) specified below:



                                                30
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                         Pg 36 of 218


       (1) For the purpose of Section 3(f) of this Agreement, Party A represents that (i) it is a
           corporation organized and existing under the laws of the State of Delaware, (ii) it is a
           U.S. person within the meaning of Section 7701 of the Internal Revenue Code, and
           (iii) its U.S. taxpayer identification number is XX-XXXXXXX.

       (2) For the purpose of Section 3(f) of this Agreement, Agera represents that (i) it is a
           Limited Liability Company organized and existing under the laws of the State of
           Delaware, (ii) it is a U.S. person within the meaning of Section 770 I of the Internal
           Revenue Code, and (iii) its U.S. taxpayer identification number is XX-XXXXXXX;

       (3) For the purpose of Section 3(f) of this Agreement, energy.me represents that (i) it is a
           Limited Liability Company organized and existing under the laws of the State of
           Illinois, (ii) it is a U.S. person within the meaning of Section 7701 of the Internal
           Revenue Code, and (iii) its U.S. taxpayer identification number is XX-XXXXXXX;

       ( 4) For the purpose of Section 3(f) of this Agreement, Aequitas represents that (i) it is a
            corporation organized and existing under the laws of the State of Connecticut, (ii) it is a
            U.S. person within the meaning of Section 7701 of the Internal Revenue Code, and
            (iii) its U.S. taxpayer identification number is XX-XXXXXXX;




                                                  31
19-23802-rdd        Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                           Pg 37 of 218


                             Part 3 - Agreement to Deliver Documents

 Each party agrees to deliver the following documents as applicable:

 (a)     For the purpose of Section 4(a)(i) of this Agreement, tax forms, documents or certificates
 to be delivered are:

 Party required to deliver        Form/Document/Certificate           Date by which to be
 document                                                             delivered
 Party B                          Applicable tax withholding          Upon execution of this
                                  documentation as required per       Agreement.
                                  Section 4(a).

 (b)       For the purpose of Section 4(a)(ii) of this Agreement, other documents to be delivered
 are:

 Party required to     Form/Document/                     Date by which to     Covered by Section
 deliver document      Certificate                        be delivered         3(d) Representation
 Party A               A certified copy of the            Upon execution of            Yes
                       resolution of the Board of         this Agreement.
                       Directors of Party A of its
                       relevant committee,
                       authorizing such party to
                       enter into this Agreement
                       and each Transaction, and
                       an incumbency certificate.
 Party A               Certification of the               Upon execution of            Yes
                       authenticity of the                this Agreement.
                       signature of Party A's
                       signatory certified by Party
                       A's Company Secretary.
 Party A               Most recent annual audited         Upon written                 Yes
                       financial statements of            request, unless
                       Party A's Credit Support           publicly available
                       Provider.                          through EDGAR
                                                          or some other
                                                          source.
 Party A                The guaranty of its Credit        Upon the                     No
                        Support Provider.                 execution of this
                                                          Agreement.
 Party B                A certified copy of the           Upon execution of            Yes
                        resolution of the Board of        this Agreement.
                        Directors of the Credit
                        Support Provider of
                        Party B of its relevant
                        committee, authorizing the
                        Credit Support Provider of
                        Party B to guarantee the
                        obligations of Party B
                        hereunder and to execute


                                                     32
19-23802-rdd        Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52             Exhibit C
                                            Pg 38 of 218


                        and deliver the guaranty
                        and incumbency
                        certificate.
 Party B                Certification of the            Upon execution of          Yes
                        authenticity of the             this Agreement.
                        signature of Party B's
                        signatory certified by Party
                        B's Company Secretary.
 Party B                Most recent annual audited      Upon written               Yes
                        financial statements of         request, unless
                        Party B or its Credit           publicly available
                        Support Provider, (if           through EDGAR
                        applicable).                    or some other
                                                        source.
 Party B                The Canadian Trade              Upon the                    No
                        Reporting Representation        execution of this
                        Letter and Dodd-Frank           Agreement.
                        related documentation.


                                        Part 4 - Miscellaneous

 (a)       Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

           Address for Confirmations to Party A:

                   Address:        BP Energy Company
                                   201 Helios Way
                                   Houston, Texas 77079

                   Attention:      Confirmation Department

                   Facsimile No.: 281-227-8470
                   Telephone No.: 713-323-1866

           Address for other notices or communications to Party A (other than Confirmations):

                   Address:        BP Energy Company
                                   201 Helios Way
                                   Houston, Texas 77079

                   Attention:      Contract Services

                   Facsimile No.: 713-323-0203
                   Telephone No.: 713-323-2000

           Address for Invoices to Party A:

                   Address:         BP Energy Company
                                    201 Helios Way
                                    Houston, Texas 77079

                                                   33
19-23802-rdd    Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52              Exhibit C
                                       Pg 39 of 218



               Attention:      Risk Accounting

               Facsimile No.: 713-323-5935
               Telephone No.: 713-323-4919

       Wire Payment Instructions:

               For the Account of: BP Energy Company
               JP Morgan Chase Bank, NY
               ABA: 021-000021
               Acct No.: 910-2-548097
               New York, NY 10081-6000

       Address for Confirmations to Agera:

                               Agera Energy LLC
               Address:        555 Pleasantville Rd, Sl07
                               Briarcliff Manor, NY 10510

               Attention:      Michael Nordlicht

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1406

               With copy to:

               Attention:      Phil Spillane

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1420

               Additional Copies: finance@ageraenergy.com; supply@ageraenergy.com

       Address for other notices or communications to Agera (other than Confirmations):

               Address:        555 Pleasantville Rd, S 107
                               Briarcliff Manor, NY 10510

               Attention:      Michael Nordlicht

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1406

               With copy to:

               Attention:      Phil Spillane

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1420



                                               34
19-23802-rdd    Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52     Exhibit C
                                       Pg 40 of 218


               Additional Copies: legal@ageraenergy.com; supply@ageraenergy.com

       Address for Invoices to Agera:

               Address:        555 Pleasantville Rd, S 107
                               Briarcliff Manor, NY 10510

               Attention:      Michael Nordlicht

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1406

               With copy to:

               Attention:      Phil Spillane

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1420

               Additional Copies: finance@ageraenergy.com; supply@ageraenergy.com


       Wire Payment Instructions for Agera:

               Bank: First National Bank of Central Texas
               ABA: 111903245
               Acct No.: 40038762
               City/State/Zip Waco TX 76710


       Address for Confirmations to energy.me:

                               energy.me midwest Ile
               Address:        555 Pleasantville Rd, S 107
                               Briarcliff Manor, NY 10510

               Attention:      Michael Nordlicht

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1406

               With copy to:

               Attention:      Phil Spillane

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1420

               Additional Copies: finance@ageraenergy.com; supply@ageraenergy.com




                                               35
19-23802-rdd    Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52            Exhibit C
                                         Pg 41 of 218


       Address for other notices or communications to energy.me (other than Confirmations):

               Address:          555 Pleasantville Rd, SI07
                                 BriarcliffManor, NY 10510

               Attention:        Michael Nordlicht

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1406

               With copy to:

               Attention:        Phil Spillane

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1420

               Additional Copies: legal@ageraenergy.com; supply@ageraenergy.com

       Address for Invoices to energy.me:

               Address:          555 Pleasantville Rd, S 107
                                 Briarcliff Manor, NY 10510

               Attention:        Michael Nordlicht

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1406

               With copy to:

               Attention:        Phil Spillane

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1420

               Additional Copies: finance@ageraenergy.com; supply@ageraenergy.com

       Wire Payment Instructions for energy.me:

               Bank:             JPMorgan Chase Bank, N.A.
               ABANo.:           021000021
               Acct. No.:        139511500
               City/State/Zip:   Chicago, IL 60607

       Address for Confirmations to Aequitas:

                                 Aequitas Energy Inc.
               Address:          555 Pleasantville Rd, S 107
                                 Briarcliff Manor, NY 10510


                                                 36
19-23802-rdd    Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52              Exhibit C
                                       Pg 42 of 218


               Attention:      Michael Nordlicht

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1406

               With copy to:

               Attention:      Phil Spillane

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1420

               Additional Copies: finance@ageraenergy.com; supply@ageraenergy.com

       Address for other notices or communications to Aequitas (other than Confirmations):

               Address:        555 Pleasantville Rd, S107
                               Briarcliff Manor, NY 10510

               Attention:      Michael Nordlicht

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1406

               With copy to:

               Attention:      Phil Spillane

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1420

               Additional Copies: legal@ageraenergy.com; supply@ageraenergy.com

       Address for Invoices to Aequitas:

               Address:        555 Pleasantville Rd, S 107
                               Briarcliff Manor, NY 10510

               Attention:      Michael Nordlicht

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1406

               With copy to:

               Attention:      Phil Spillane

               Facsimile No.: 888-721-5019
               Telephone No.: 914-236-1420




                                               37
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52               Exhibit C
                                         Pg 43 of 218


                Additional Copies: finance@ageraenergy.com; supply@ageraenergy.com

        Wire Payment Instructions for Aequitas:

                Bank:          First National Bank of Texas
                ABA:           111903245
                Acct No.:      40038739
                City/State/Zip:Waco, TX 76710

 (b)    Process Agent. For the purpose of Section 13(c) of this Agreement:

        Party A appoints as its Process Agent: Not Applicable

        Party B appoints as its Process Agent: Not Applicable

 ( c)   Offices. The provisions of Section 10(a) will apply to this Agreement.

 ( d)   Multibranclt Party. For the purpose of Section I 0(b) of this Agreement:

        Party A is not a Multibranch Party.
        Party Bis not a Multibranch Party.

 ( e)   Calculation Agent. The Calculation Agent is Party A, with any calculation or
        determination made by Party A in such capacity to be binding and conclusive absent
        manifest error.

 (t)    Credit Support Document. Details of any Credit Support Document:

        With respect to Party A and Party B, the Credit Support Annex as modified by Paragraph
        13, the terms and conditions of which are incorporated into, and constitute an integral
        part of, this Agreement.

        With respect to Party A, the guaranty of its Credit Support Provider.

        With respect to Party B, not applicable.

 (g)    Credit Support Provider.

        Credit Support Provider means in relation to Party A, BP Corporation North America
        Inc., an Indiana corporation.

        Credit Support Provider means in relation to Party B, not applicable.

 (h)    Governing Law. This Agreement will be governed by and construed in accordance with
        New York law, without reference to its choice of law doctrine other than Section 5-1401
        of the New York General Obligations Law.

 (i)    Jurisdiction. Section 13(b) of the Agreement is hereby amended by (i) deleting the word
        "non-exclusive" appearing in paragraph (i)(l) and (i)(2) thereof and substituting therefor



                                                   38
19-23802-rdd    Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52               Exhibit C
                                           Pg 44 of 218


       the word "exclusive" and (ii) deleting Section 13(b)(ii) and substituting therefor the
       following sentence:

       "Nothing in this Agreement precludes either party from bringing Proceedings in any
       other jurisdiction if (A) the courts of the State of New York or the United States District
       Court located in the Borough of Manhattan in New Yark City lacks jurisdiction over the
       parties or the subject matter of the Proceedings or declines to accept the Proceedings on
       the grounds of lacking such jurisdiction; (B) the Proceedings are commenced by a party
       for the purpose of enforcing against the other party's property, assets or estate any
       decision or judgment rendered by any court in which Proceedings may be brought as
       provided hereunder; (C) the Proceedings are commenced to appeal any such court's
       decision or judgment to any higher court with competent appellate jurisdiction over that
       court's decisions or judgments if that higher court is located outside the State of New
       York or Borough of Manhattan, such as a federal court of appeals or the U.S. Supreme
       Court; or (D) any suit, action or proceeding has been commenced in another jurisdiction
       by or against the other party or against its property, assets or estate (including, without
       limitation, any suit, action or proceeding described in Section S(a)(vii)(4) of this
       Agreement), and, in order to exercise or protect its rights, interests or remedies under this
       Agreement, the party ( 1) joins, files a claim, or takes any other action, in any such suit,
       action or proceeding, or (2) otherwise commences any Proceeding in that other
       jurisdiction as the result of that other suit, action or proceeding having commenced in that
       other jurisdiction."

 (j)   Netting of Payments. "Multiple Transaction Payment Netting" will apply for the purpose
       of Section 2(c) of this Agreement to all Transactions.

 (k)   "Affiliate" will have the meaning specified in Section 14 of this Agreement.

 (I)   ''Absence of Litigation".

       (a) Section 3(c) is amended by the inclusion of the word "adversely" before the word
       "affect" in the third line.

       (b) For the purpose of Section 3(c):

       "Specified Entity" means in relation to Party A, Not Applicable.
       "Specified Entity" means in relation to Party B, Not Applicable.

 (m)   No Agency. The provisions of Section 3(g) will apply to Party A and will apply to Party
       B.

 (n)   Additional Representation. Will apply. For the purpose of Section 3 of this Agreement,
       the following will each constitute an Additional Representation (which representations
       will be deemed to be repeated by each party, as appropriate, on each date on which a
       Transaction is entered into):

       (i)     Eligible Commercial Entity. It constitutes an "eligible commercial entity" as
       such term is defined in the U.S. Commodity Exchange Act, as amended.

       (ii)    Eligible Contract Participant. It constitutes an "eligible contract participant" as
       such term is defined in the U.S. Commodity Exchange Act, as amended.

                                                39
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                         Pg 45 of 218



       (iii)   Swap Agreement. This Agreement and any Transaction entered into hereunder
       constitutes a "swap agreement" within the meaning of the United States Bankruptcy Code
       (11 USC Sec. 101(53B) (2000)).

       (iv)    Line of Business.         It has entered into this Agreement (including each
       Transaction) in conjunction with its line of business (including financial intermediation
       services) or the financing of its business.

       (v)      Relations/tip Between tlte Parties. In connection with the negotiation of, the
       entering into, and the confirming of the execution of, this Agreement, any Credit Support
       Document to which it is a party, and each Transaction: (i) it is acting as principal (and not
       as agent or in any other capacity, fiduciary or otherwise); (ii) the other party is not acting
       as a fiduciary or financial or investment advisor for it; (iii) it is not relying upon any
       representations (whether written or oral) of the other party other than the representations
       expressly set forth in this Agreement and in such Credit Support Document; (iv) the other
       party has not given to it (directly or indirectly through any other person) any advice,
       counsel, assurance, guaranty, or representation whatsoever as to the expected or projected
       success, profitability, return, performance, result, effect, consequence, or benefit (either
       legal, regulatory, tax, financial, accounting, or otherwise) of this Agreement, such Credit
       Support Document, or such Transaction; (v) it has consulted with its own legal,
       regulatory, tax, business, investment, financial, and accounting advisors to the extent it
       has deemed necessary, and it has made its own investment, hedging, and trading
       decisions based upon its own judgment and upon any advice from such advisors as it has
       deemed necessary, and not upon any view expressed by the other party; (vi) all trading
       decisions have been the result of arm's length negotiations between the parties; and (vii)
       it is entering into this Agreement, such Credit Support Document, and such Transaction
       with a full understanding of all of the risks hereof and thereof (economic and otherwise),
       and it is capable of assuming and willing to assume (financially and otherwise) those
       risks.

 (o)   Recording of Teleplwne Conversations. To the extent permitted by applicable law, each
       party: (i) consents to the recording of telephone conversations between the trading,
       marketing and other relevant personnel of the parties in connection with this Agreement
       or any potential Transaction, (ii) agrees to obtain prior to entering into any Transaction
       any necessary consent of, and give any necessary notice of such recording to, its relevant
       personnel, (iii) agrees that recordings may be submitted in evidence in any Proceedings,
       and (iv) acknowledges to the other party and consents that such other party may from
       time to time and without further notice (A) retain electronic transmissions (including
       telephone conversations, e-mail and instant messaging between the parties' respective
       representatives in connection with the Agreement, any potential Transaction and any
       Transaction or other commercial matters between the parties) on central and local
       databases for their respective legitimate purposes, and (B) monitor electronic
       transmissions through their internal and external networks for purposes of security and
       compliance with applicable laws, regulations and internal policies for their legitimate
       business purposes. Each party further agrees that it will indemnify, defend and hold the
       other party harmless from any and all damages, losses, claims, liabilities, judgments,
       costs and expenses, including but not limited to reasonable attorney's fees and costs of
       court arising directly or indirectly from or out of such party's failure to obtain any
       consent necessary from a party's trading, marketing and other relevant personnel, agents
       or representatives or such party's failure to give any notice required to such individuals.

                                                 40
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                         Pg 46 of 218




                                       Part 5 - Other Provisions

 (a)    General Conditions. Section 2(a)(ii) shall be amended by the deletion of the final
        sentence thereof and the addition of the following in substitution therefor: "The parties
        agree that all payments under this Agreement shall be made by wire transfer of
        immediately available funds to the party receiving payment, at the account specified by
        such party."

 (b)    Limitation on Condition Precedent. With respect to any Transaction entered into under
        this Agreement, Section 2(a)(iii) of this Agreement is hereby amended by adding the
        following phrase at the end of clause (I) immediately before the last comma of such
        phrase:

        "(provided, however, that in relation to any Transaction, if an Event of Default or a
        Potential Event of Default has occurred and is continuing for longer than ten (10) days
        without an Early Termination Date being designated, then the condition specified in this
        clause (1) shall cease to be a condition precedent to the obligations under Section
        2(a)(i))."

 ( c)   Change of Account. Section 2(b) of this Agreement is hereby amended by the insertion
        of the following at the end thereof after the word "change":

        ", provided that if such new account shall not be in the same jurisdiction having the same
        power to tax as the original account, the party not changing its account shall not be
        obliged to pay any greater amounts and shall not receive less as a result of such change
        than would have been the case if such change had not taken place."

 ( d)   Deduction or Withholding for Tax. Section 2( d)(i)( 4) is amended by the addition of";
        or" at the end of sub-paragraph (B) and the addition of a new sub-paragraph (C) as
        follows:

        "(C) Y refusing to supply any form or document under Section 4(a)(iii) on grounds of
        material prejudice to its legal or commercial position."

 (e)    Representations. The opening paragraph of Section 3 is amended by replacing "in the
        case of the representations in Section 3(f)" with "in the case of the representations in
        Sections 3(f) and 3(h)(iv)" and adding the following new sub-section 3(h):

        "(h)    Dodd Frank Representations.

                (i)      Hedging Transactions. Unless otherwise noted in the applicable
                Confirmation for any Transaction, such Transaction constitutes for Party B a
                bona fide hedging transaction as defined in CFTC Regulation 1.3(z) (17 C.F.R. §
                1.3(z)).

                (ii)    End User Clearing Exemption. If with respect to any Transaction Party
                B has elected an exemption from the clearing requirement under Section
                2(h)(7)(A) of the CEA, then as of the date of the execution of such Transaction
                (and not as of the date of this Agreement) ( 1) it is not a "financial entity" as

                                                41
19-23802-rdd    Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                         Pg 47 of 218


               defined in Section 2(h)(7)(C)(i) of the CEA, subject to certain exceptions in
               Sections 2(h)(7)(C)(ii), 2(h)(7)(C)(iii) and 2(h)(7)(D) of the CEA; (2) it is using
               such Transaction to hedge or mitigate commercial risk; (3) it has reported the
               information required to be submitted under 17 C.F.R. § 50.S0(b)(l)(iii) in an
               annual filing made no more than 365 days prior to the Trade Date of such
               Transaction, pursuant to 17 C.F.R. § 50.50(b)(2), and (4) to the extent it is
               required to do so under Section 2(i) of the CEA and 17 C.F.R. §
               50.50(b)(l)(iii)(D)(2), it has obtained all necessary approvals by the appropriate
               committee (or equivalent body) of its board of directors to rely on the exception
               to the clearing requirement under Section 2(h)(7)(A) of the CEA.

               (iii)   Special Entity Status. Party Bis not a federal agency, state agency, city,
               county, municipality or other political subdivision of a state, or any
               instrumentality, department or entity established thereby, or any other Special
               Entity as defined by the CFTC Regulation 23.40l(c).

               (iv)     DF Protocols. Each of the parties hereby agrees to enter into additional
               reasonable documentation or modify existing documentation between the parties
               to satisfy the requirements imposed upon one or both of the parties by the Dodd-
               Frank Wall Street Reform and Consumer Protection Act, the CEA and/or CFTC
               Regulations thereunder, including, upon reasonable request, adhering to or
               entering into such other protocols, suggested amendments, market conventions
               and other contractual provisions published by ISDA from time to time and
               intended to enhance one or both party's compliance with the CEA, the Dodd-
               Frank Wall Street Refonn and Consumer Protection Act, CFTC Regulations and
               other applicable laws, or to facilitate the orderly processing of Transactions."

 (f)   Tax Event. Section S(b )(iii) shall be amended by the addition of "or (C)" after the words
       "or (B)" at the end of the last line.

 (g)   Set off. Section 6(t) is deleted in its entirety and replaced with the following:

       "Set-off. Without affecting or prejudicing the provisions of this Agreement requiring the
       calculation and payment of certain net payment amounts on Scheduled Settlement Dates,
       all payments will be made without Set-off or counterclaim; provided, however, that any
       Early Termination Amount payable to one party (the "Payee") by the other party (the
       "Payer") in circumstances where there is a Defaulting Party or where there is one
       Affected Party in the case where either a Credit Event Upon Merger has occurred or any
       other Termination Event in respect of which all outstanding Transactions are Affected
       Transactions has occurred, will, at the sole option of the Non-defaulting Party or the Non-
       affected Party, as the case may be ("X") (and without prior Notice to the Defaulting
       Party or the Affected Party, as the case may be), will be reduced by its setoff against any
       other amounts payable by the Payee to the Payer (whether arising under this Agreement,
       matured or contingent and irrespective of the currency, place of payment or place of
       booking of the obligation (collectively "Other Amounts"). Additionally, the set-off rights
       under this section include but are not limited to the following: (i) any Early Termination
       Amount against any Posted Credit Support held by a party relating to the Agreement; (ii)
       any Early Termination Amount against any amount(s) (including any excess collateral,
       security or credit support) owed by or to a party under any other agreement or
       arrangement between the parties; (iii) any Early Tennination Amount owed to the Non-
       defaulting Party against any amount(s) (including any excess collateral, security or credit

                                                 42
19-23802-rdd    Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                        Pg 48 of 218


       support) owed by the Non-defaulting Party or its Affiliates to the Defaulting Party under
       any other agreement or arrangement; (iv) any Early Termination Amount owed to the
       Defaulting Party against any amount(s) (including any excess collateral, security or credit
       support) owed by the Defaulting Party to the Non-defaulting Party or its Affiliates under
       any other agreement or arrangement; and/or (v) any Early Termination Amount owed to
       the Defaulting Party against any amount(s) (including any excess collateral, security or
       credit support) owed by the Defaulting Party or its Affiliates to the Non-defaulting Party
       under any other agreement or arrangement.

       If an obligation is unascertained, X may in good faith estimate that obligation and set off
       in respect of the estimate subject to the relevant party accounting to the other when the
       obligation is ascertained.

       To the extent that Other Amounts or any other sums otherwise owed by the Non-
       defaulting Party's Affiliate to the Defaulting Party, have been setoff by the Non-
       defaulting Party pursuant to this Section 6(f), the Non-defaulting Party's Affiliate shall
       not be liable to, and shall be released by, the Defaulting Party; provided further that the
       Defaulting Party shall be forever estopped from asserting that the Non-defaulting Party's
       Affiliate owes the Other Amounts or other sums to the Defaulting Party. The obligations
       of the Non-defaulting Party, the Non-defaulting Party's Affiliates, the Defaulting Party
       and the Defaulting Party's Affiliates under this Agreement or otherwise in respect of such
       Other Amounts or other sums shall be deemed satisfied and discharged to the extent of
       any such setoff. For this purpose, the Other Amounts or other sums subject to the setoff
       may be converted at the applicable prevailing exchange rate into U.S. Dollars by the
       Non-defaulting Party. The Non-defaulting Party will give the Defaulting Party notice of
       any setoff effected under this section provided that failure to give such notice shall not
       affect the validity of the setoff. Nothing in this paragraph shall be deemed to create a
       charge or other security interest. "Setoff' as used herein means setoff, offset, combination
       of accounts, right of retention or withholding or similar right or requirement to which the
       Non-defaulting Party is entitled or subject to (whether arising under this Agreement,
       another contract, applicable law or otherwise) that is exercised by, or imposed on, the
       Non-defaulting Party."

 (h)   Counterparts and Confirmations.

       (i)    Section 9(e)(i) shall be amended by deleting the words "and by electronic
       messaging system"; and

       (ii)    The second and third sentences of Section 9(e)(ii) shall be deleted and replaced
       by the following:

               "Any Transaction may be effectuated in an EDI transmission or telephone
               conversation or other electronic means of communication with the offer and
               acceptance constituting the agreement of the parties. The parties shall be legally
               bound from the time they so agree to transaction terms and may each rely
               thereon. Any such Transaction shall be considered a "writing" and to have been
               "signed". Notwithstanding the foregoing sentence, the parties agree that Party A
               (the "Confirming Party") will promptly send a Confirmation to Party B to
               confirm a telephonic transaction by any reasonable means, including, without
               limitation, by facsimile, hand delivery, courier, or certified United States mail
               (return receipt requested) within three Business Days of a Transaction, provided

                                                43
19-23802-rdd    Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                         Pg 49 of 218


               that the failure to send a Confirmation shall not invalidate the oral agreement of
               the parties. Confirming Party adopts its confirming letterhead, or the like, as its
               signature on any Confirmation as the identification and authentication of
               Confirming Party. If the Confirmation contains any provisions other than those
               relating to the commercial terms of the transaction (i.e., price, quantity,
               performance obligation, delivery point, period of delivery and/or
               transportation/transmission conditions), which modify or supplement the
               Transaction or the terms of this Master Agreement (e.g., Force Majeure,
               arbitration or additional representations and warranties), such provisions shall not
               be deemed to be accepted pursuant to this Section 9(e )(ii) but must be expressly
               agreed to by both parties; provided that the foregoing shall not invalidate any
               Transaction agreed to by the parties. If Party A's Confirmation is materially
               different from Party B's understanding of the Transaction, Party B shall notify the
               Confirming Party via facsimile, EDI or mutually agreeable electronic means by the
               Confinn Deadline, unless Party B has previously sent a Confirmation to the
               Confirming Party. The failure of Party B to so notify the Confirming Party in writing
               by the Confirm Deadline constitutes Party B's agreement to the terms of the
               Transaction described in the Confirming Party's Confirmation. If there are any
               material differences between timely sent Confirmations governing the same
               Transaction, or if Party B has timely objected to the terms of the Confirming Party's
               Confirmation, such Transaction remains valid and the parties remain legally bound
               thereby, however, both parties shall in good faith attempt to resolve such differences.
                Once such material differences are resolved, the Confirming Party shall transmit a
                written Confirmation to Party B, and such written Confirmation shall be accepted (or
                disputed) pursuant to the provisions of this Section 9(e)(ii). The provisions of this
                Section 9(e)(ii) may be repeated as many times as necessary to produce a written
               Confirmation that is accepted or deemed accepted by Party B. In the event of a
                conflict among the terms of (i) a binding Confirmation pursuant to this Section
                9(e)(ii), (ii) the oral agreement of the parties (which may be evidenced by a recording
                of such transaction, oral testimony, data in a computer system, trade tickets, and/or
                notes), and (iii) this Master Agreement, the terms of the items shall govern in the
                priority listed in this sentence.

               "Confirm Deadline" shall mean the earlier of (1) 5:00 p.m. in Party B's time zone
               on the fifth New York Business Day following the New York Business Day a
               Confirmation is received by Party B; provided, if the Confirmation is received
               after 5:00 p.m. in Party B's time zone, it shall be deemed received at the opening
               of the next New York Business Day, or (2) on and after the effective date of the
               confirmation rules set forth in CFTC Regulation 23.501, such earlier time as is
               set forth in the compliance schedule in CFTC Regulation 23.501(a), as modified
               by CFTC Regulation 23.501 (c ). "New York Business Day" shall mean any day
               except for a Saturday, Sunday or a day on which the Federal Reserve Bank of
               New York is closed.

               Notwithstanding the provisions of Section 12(a)(iii) of the Agreement, a written
               Confirmation and any other writing related to or in response to a written
               Confirmation shall be deemed delivered to the receiving party (i) when actually
               received by the receiving party or (ii) with respect to a written Confirmation and
               other writing delivered by facsimile, when the sending party's facsimile machine
               indicates by an electronic or written facsimile log that the receiving party's
               facsimile machine received such written Confirmation.

                                                 44
19-23802-rdd    Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                        Pg 50 of 218



               Party A shall not be required to maintain or retain a paper-based version of the
               written Confirmation delivered to Party B. In addition to a paper-based version
               of the written Confirmation delivered to Party B, the following shall constitute a
               "written Confirmation" for all purposes of this Agreement: (i) an electronic
               image of a paper-based version of the written Confirmation, and (ii) data in Party
               A's computer system.

               Any document generated by the parties with respect to a Transaction, including
               this Agreement, may be imaged and stored electronically ("Imaged
               Documents"). Imaged Documents may be introduced as evidence in any
               proceeding as if such were original business records and neither party shall
               contest the admissibility of Imaged Documents as evidence in any proceeding."

       (iii)   Notwithstanding the foregoing, the Confirming Party will endeavour to send the
               Confirmation to the other Party as soon as technologically practicable, but in any
               event will endeavour to do so in accordance with the compliance schedule set
               forth in CFTC Regulation 23.S0l(a), as modified by CFTC Regulation 23.S0l(c).

 (i)   Notices. The wording of Section 12(a)(iii) shall be replaced in its entirety by the
       following:

       "if sent by facsimile transmission, on receipt by the sender of a valid transmission
       report."

 (i)   ISDA Definitions and Inconsistency.

       (i)     This Agreement, each Confirmation and each Transaction between the parties are
       subject to the 2005 ISDA Commodity Definitions as published by the International
       Swaps and Derivatives Association, Inc., ("the Definitions"), and will be governed in all
       relevant respects by the provisions set forth in the Definitions, without regard to any
       amendment to the Definitions subsequent to the date hereof. The provisions of the
       Definitions are incorporated by reference and shall be deemed a part of this Agreement,
       except that sub-annexes B to I inclusive shall not apply.

       (ii)    In the event of any inconsistency between the provisions of this Agreement and
       the Definitions, this Agreement will prevail. In the event of any inconsistency between
       the provisions of any Credit Support Document and the Definitions, the Credit Support
       Document will prevail. Subject to Section l(b) of this Agreement, in the event of any
       inconsistency between the provisions of any Confirmation and this Agreement or the
       Definitions, the Confinnation will prevail for the purpose of the relevant Transaction.

 (k)   Market Disruption Events; Additional Market Disruption Events.

       (i)     The "Market Disruption Events" specified in, Section 7.4(c) of the Definitions
               shall apply; and

       (ii)    "Additional Market Disruption Events" shall apply only if specified         111   the
               relevant Confirmation.

 (I)   Disruption Fallbacks.

                                               45
19-23802-rdd    Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                         Pg 51 of 218



       The "Disruption Fallbacks" specified in Section 7.S(c) of the Definitions shall apply,
       except that:

       (i)     "Fallback Reference Price" shall not apply;

       (ii)    for the purposes of Section 7.6 of the Definitions, the Maximum Days of
               Disruption will be five (5) Commodity Business Days; and

       (iii)   "Reference Dealers" means, with respect to any transaction for which the
               relevant Commodity Reference Price is "Commodity-Reference Dealers", the
               four independent leading dealers selected in good faith and jointly agreed upon
               by the parties satisfying all the criteria that the parties apply generally at the time
               of deciding whether to offer or to make an extension of credit or to enter into a
               transaction comparable to this Transaction. Such dealers will be appointed to
               make a determination of the Commodity-Reference Price, taking into
               consideration the latest available quotation for the Commodity-Reference Price
               and any other information that in good faith they deem relevant. If the parties
               have not agreed upon the appointment of the dealers on or before the sixth
               Commodity Business Day following the first Pricing Date on which the Market
               Disruption Event occurred or existed, or if a determination of the relevant
               Commodity-Reference Price cannot be obtained from at least four dealers, the
               next applicable Disruption Fallback will apply to the Transaction.

 (m)   Severability. In the event any one or more of the provisions contained in this Agreement
       should be held invalid, illegal or unenforceable in any respect, the validity, legality and
       enforceability of the remaining provisions contained herein shall not in any way be
       affected or impaired thereby. The parties shall endeavour, in good faith negotiations, to
       replace the invalid, illegal or unenforceable provisions with valid provisions the
       economic effect of which comes as close as possible to that of the invalid, illegal or
       unenforceable provisions.

 (n)   Payment Date During Transfer Period. If the parties are required by Section 6(b)(ii) to
       make efforts to transfer certain obligations under this Agreement in connection with a
       Termination Event, and a Payment Date (as defined in the related Confirmation) will
       occur under the relevant Affected Transaction during the period specified in Section 6(b)
       for those efforts, then the payment(s) due to be made on that Payment Date shall be
       postponed until the earlier of (i) the Local Business Day following the day on which a
       transfer is effected in consequence of such efforts; (ii) the Local Business Day following
       the day on which such period ends, if an Early Termination Date is not designated by a
       party on such day; and (iii) the Early Termination Date for the relevant Affected
       Transaction, with such postponed payment(s) then being treated as Unpaid Amounts. In
       either case, the postponed payment(s) shall bear interest (before as well as after
       judgment) at the Applicable Deferral Rate from (and including) such Payment Date to
       (but excluding) the date of actual payment.

 (o)   Termination Payments by Non-defaulting Party. Notwithstanding the prov1s10ns of
       Sections 6(d) and 6( e) of the Agreement, ifthere is a Defaulting Party, the obligations of
       the Non-defaulting Party to pay to the Defaulting Party any amount under Section 6(e)
       shall not arise until, and shall be subject to the conditions precedent that, the Non-
       defaulting Party shall have received confirmation satisfactory to it in its sole discretion


                                                 46
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                         Pg 52 of 218


       that (i) all Transactions are terminated in accordance with Section 6(c), and (ii) all
       obligations (contingent or absolute, matured or unmatured) of the Defaulting Party and
       any Affiliate of the Defaulting Party to make any payment to the Non-defaulting Party or
       any Affiliate of the Non-defaulting Party shall have been fully and finally performed; and
       provided, further, that if under the foregoing provisions it is determined that the Non-
       defaulting Party is to make a payment to the Defaulting Party, there shall be deducted
       from the amount of such payment all amounts which the Defaulting Party may be
       obligated to pay under Section 11.

 (p)   Confidentiality. The contents of this Agreement and all other documents relating to this
       Agreement, and any information (including any financial information) made available by
       one party or its Credit Support: Provider to the other party or its Credit Support Provider
       with respect to this Agreement is confidential and shall not be disclosed to any third party
       (nor shall any public announcement: relating to this Agreement be made by either party)
       without the prior written consent of the other party, except for such information (i) as
       may become generally available to the public, (ii) as may be necessary to enforce this
       Agreement or implement any Transaction hereunder, . (iii) as may be required or
       appropriate in response to any summons, subpoena, or otherwise in connection with any
       litigation or to comply with any applicable law, order, regulation, ruling, or accounting
       disclosure rule or standard, (iv) as may be necessary to comply with a regulatory agency's
       reporting requirements, including but not limited to gas cost recovery proceedings; (v) as may
       be delivered to such third party for the sole purpose of calculating a published index; (vi) as
       may be obtained from a non-confidential source that disclosed such information in a
       manner that did not violate its obligations to the non-disclosing party or its Credit
       Support Provider in making such disclosure, or (vii) as may be furnished to the disclosing
       party's Affiliates, and to each of such person's auditors, attorneys, advisors, lenders,
       monitors or prospective purchasers of all or substantially all of a party's assets or any of
       its rights under this Agreement, provided such persons are required to keep the
       information that is disclosed in confidence. Notwithstanding the foregoing, (i) if
       information would be pennit:t:ed to be disclosed pursuant to DF Supplement Section 2.13,
       then such disclosure shall be permitted under any other applicable confidentiality
       provision or agreement, and (ii) information may be disclosed to any regulatory agency
       (including any governmental authority, swap data repository or other like agency or
       entity) as a party may determine is advisable in accordance with such party's reporting
       policies and procedures. Any confidential information received by a party may be used
       by such party and, to the extent disclosure is not restricted hereunder, may be disclosed
       and used by such permitted recipients, including in each case use by persons acting in a
       structuring, sales or trading capacity. With respect to information provided with respect
       to this Agreement, this obligation shall survive for a period of one (1) year following the
       expiration or termination of this Agreement, provided, however, that with respect to
       information provided with respect to a Transaction, this obligation shall only survive for
       a period of one (I) year following the expiration or tennination of such Transaction.

 (q)   LIMITATION OF LIABILITY. NO PARTY SHALL BE REQUIRED TO PAY OR
       BE LIABLE FOR PUNITIVE, EXEMPLARY, CONSEQUENTIAL, SPECIAL,
       INCIDENTAL OR INDIRECT DAMAGES (WHETHER OR NOT ARISING
       FROM ITS NEGLIGENCE OR STRICT LIABILITY) TO ANY OTHER PARTY;
       PROVIDED, HOWEVER, THAT NOTHING IN THIS PROVISION SHALL
       AFFECT THE ENFORCEABILITY OF SECTION 6(e) OF THIS AGREEMENT
       OR THE OBLIGATION TO PAY ANY AMOUNT REQUIRED PURSUANT TO
       SECTION 6(e) OF THIS AGREEMENT. IF AND TO THE EXTENT ANY

                                                 47
19-23802-rdd    Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                        Pg 53 of 218


       PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT IS
       DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES
       ACKNOWLEDGE AND AGREE THAT SUCH DAMAGES ARE DIFFICULT OR
       IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS INTENDED
       TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH
       DAMAGES AND NOT A PENALTY.

 (r)   Definitions. Section 14 shall be amended to add the following definitions:

       "EDI" shall mean an electronic data interchange pursuant to an agreement entered into by
       the parties, specifically relating to the communication of a Transaction.

       "Specified Transaction" shall be amended by adding "renewable energy certificates" after
       the words "emission allowances".

 (s)   2002 Master Agreement Protocol. The parties agree that, with effect from the date of
       this Agreement, the terms of each Annex to the 2002 Master Agreement Protocol
       published by the International Swaps and Derivatives Association Inc. on July 15, 2003,
       (the "Protocol") shall apply to this Agreement as if the parties had adhered to the Protocol
       without amendment.

 (t)   WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES HEREBY
       IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY
       WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR
       RELATING TO THIS AGREEMENT OR ANY TRANSACTION.

 (u)   Right to Clear and Cltoose DCO. Notwithstanding anything in DF Supplement Section
       2.24, if a Transaction is subject to mandatory clearing requirements under Section 2(h) of
       the CEA, and the party other than BP Energy Company fails to designate a DCO in
       connection with the execution of the Transaction, then BP Energy Company may select a
       DCO to which the other party has transaction rights to be the DCO for such Transaction
       on behalf of such other party.

 (v)   Agera's CFTC Interim Compliant Identifier ("CICI") is 5493001ECIBRJMR5LR84.

 (w)   energy.roe's CFTC     Interim                 Compliant     Identifier        ("CICI")     IS
       549300QQZTUEL8GAA 162.

 (x)   Aequitas Energy Inc.'s CFTC              Interim    Compliant    Identifier     ("CICI")   is
       5493001 DR8JDUWZBE084.

 (y)   Witltltolding Tax Imposed on Payments to Non-US Counterparties Under tlte United
       States Foreign Account Tax Compliance Act. "Tax" as used in Part 2(a) of this
       Schedule (Payer Tax Representation) and "Indemnifiable Tax" as defined in Section 14
       of this Agreement shall not include any U.S. federal withholding tax imposed or collected
       pursuant to Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986, as
       amended (the "Code"), any current or future regulations or official interpretations thereof,
       any agreement entered into pursuant to Section 147l(b) of the Code, or any fiscal or
       regulatory legislation, rules or practices adopted pursuant to any intergovernmental
       agreement entered into in connection with the implementation of such Sections of the
       Code (a "FATCA With/to/ding Tax"). For the avoidance of doubt, a FATCA


                                                48
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                         Pg 54 of 218


       Withholding Tax is a Tax the deduction or withholding of which is required by applicable
       law for the purposes of Section 2(d) of this Agreement.



                       Part 6. Physically Settled Power Transactions

 (a)   ISDA North American Power Annex. The North American Power Annex to the ISDA
       Master Agreement published by ISDA (attached hereto as Attachment A), as amended,
       supplemented, replaced or modified from time to time, (the "Power Annex") is
       incorporated by reference in this Agreement and in the relevant Confirmations with
       respect to "Transactions," as defined by the Commodity Definitions, in physically settled
       power, except as otherwise specifically provided in the relevant Confirmation. The
       Commodity Definitions are incorporated in this Power Annex for all purposes. All terms
       used in this Part 6 that are not otherwise defined shall have the meanings given to them in
       the Power Annex.

 (b)   The following shall amend and replace clause (i) of the Power Annex:

       (j) Elective Provisions

           1. (a)(ii) _x_ Applicability of Part 6 to Outstanding Power Transactions. If not
              checked, not applicable.


           2.   (a)(iii) _x_ Applicability of Outstanding Credit Support held by a party in
                connection with Outstanding Power Transactions. If not checked, not applicable.


           3. ( c) _x_ Accelerated Payment Damages. If not checked, not applicable.


           4.   (d)(ii): Timeliness of Payment
                                           Option A
                            _x_            OptionB

                If neither is checked, Option B shall be deemed to apply.

           5. (h)(i): Wholesale Power Tariffs
                       _x_           Party A Electric Tariff. FERC Electric Tariff
                                     Accepted by FERC: 02/18/14    Effective Date:
                                      12/21/2013 Docket Number ER14-779




                                                49
19-23802-rdd    Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                        Pg 55 of 218


                        _x_              Agera Energy LLC: FERC Electric Tariff.
                                         Tariff/Date/Docket: Agera Energy LLC - Docket
                                         Nos.     ER14-2472-000      and   ER14-2472-001/
                                         September 30, 2014; energy.me midwest lie: FERC
                                         Electric Tariff: Docket No. ER15-1721-000,
                                         Effective Date July 15, 2015 and Aequitas Energy
                                         Inc.: FERC Electric Tariff: Accepted by FERC:
                                         06/20/12 Effective Date: 08/07/12 Docket Number
                                         ER12-2065-001

               If not checked, not applicable.

           6. (h)(ii) _ Applicability of Severability provision. If not checked, not applicable.

           7. (h)(iii)_x_ Applicability of FERC Standard of Review and Certain Covenants
              and Waivers. If not checked, not applicable.


 (c)    Notice Information for Power Transactions.

 Name: ("BP Energy Company" or "Party A")             Name: ("Agera Energy LLC' or "Party B")
 All Notices:                                         All Notices:
 Street: 201 Helios Way                               Street: 555 Pleasantville Rd Suite 107
 City: Houston, Texas                                 City: Briarcliff Manor
 Zip:    77079                                        Zip: 10510
 Attn:       Contract Services - Power                Attn: Phil Spillane
 Phone:      713-323-2000                             Phone: 914-236-1420
 Facsimile: 713-323-0203                              Facsimile: 888-721-5019
 Duns:        62-527-5755                             Duns: Not Applicable
 Federal Tax ID Number: XX-XXXXXXX                    Federal Tax ID Number: XX-XXXXXXX
 Invoices:                                            Invoices:
 Attn:      Power Accounting                          Attn: Accounts Payable
 Phone:     713-323-1041                              Phone: 9142055835
 Facsimile: 713-323-7457                              Facsimile: 888-272-3 761
 Confirmations:                                       Confirmations: ATTN POWER SUPPLY
 Attn:       Confirmations - Power                    Attn: Phil Spillane
 Phone:       713-323-3806                            Phone: 914-236-1420
 Facsimile: 281-227-8470                              Facsimile: 888-721-5019
 Scheduling:                                          Scheduling:
 Attn:      Scheduling                                Attn: Andrew Luscz
 Phone:     713-323-5262                              Phone: 914-205-5851
 Facsimile: 713-323-7909                              Facsimile: 888-721-5019
 Payments:                                            Payments:
 Attn:      Power Accounting                          Attn: Accounts Payable
 Phone:     713-323-1041                              Phone: 914-205-5835
 Facsimile: 713-323-7457                              Facsimile: 888-721-5019
 Wire Transfer:                                       Wire Transfer:
 BNK: JPMorgan Chase Bank, NA                         BNK: First National Bank of Central Texas
 New York, NY 10081-6000                              ABA: 111903245
 ABA: 021-000021                                      ACCT: 40038762


                                                 50
19-23802-rdd     Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52            Exhibit C
                                        Pg 56 of 218


 ACCT: 826078354
 Credit and Collections:                           Credit and Collections:
 Attn:      Credit - Power                         Attn: Ryan Booth
 Phone:     713-323-4927                           Phone:
 Facsimile: 713-323-7459                           Facsimile: 888-721-5019
 With additional Notices of an Event of Default,   With additional Notices of an Event of Default,
 Potential Event of Default or Notices of Early    Potential Event of Default or Notices of Early
 Termination to:                                   Termination to:

 Attn:      Head of Credit                         Attn: VP Finance Mike Olowin
 Phone:     713-323-4899                           Phone: 914-205-5831
 Facsimile: 713-323-7459; and                      Facsimile:

 Attn:      Legal-Power                            Attn: General Counsel - Michael Nordlicht
 Phone:     713-323-3735                           Phone: 914-236-1406
 Facsimile: 713-323-7472


                                                   Name: ("energy.me midwest Ile" or "Party B")
                                                   All Notices:
                                                   Street: 555 Pleasantville Rd Suite 107
                                                   City: Briarcliff Manor
                                                   Zip: 10510
                                                   Attn: Phil Spillane
                                                   Phone: 914-236-1420
                                                   Facsimile: 888-721-5019
                                                   Duns: Not Applicable
                                                   Federal Tax ID Number: XX-XXXXXXX
                                                   Invoices:
                                                   Attn: Accounts Payable
                                                   Phone: 9142055835
                                                   Facsimile: 888-272-3761
                                                   Confirmations: ATTN POWER SUPPLY
                                                   Attn: Phil Spillane
                                                   Phone: 914-236-1420
                                                   Facsimile: 888-721-5019
                                                   Scheduling:
                                                   Attn: Andrew Luscz
                                                   Phone: 914-205-5851
                                                   Facsimile: 888-721-5019
                                                   Payments:
                                                   Attn: Accounts Payable
                                                   Phone: 914-205-5835
                                                   Facsimile: 888-721-5019
                                                   Wire Transfer:
                                                   BNK: JPMorgan Chase Bank, N.A.
                                                   ABA: 021000021
                                                   ACCT: 139511500

                                                   Credit and Collections:


                                              51
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52         Exhibit C
                                   Pg 57 of 218


                                           Attn: Ryan Booth
                                           Phone:
                                           Facsimile: 888-721-5019
                                           With additional Notices of an Event of Default,
                                           Potential Event of Default or Notices of Early
                                           Termination to:

                                           Attn: VP Finance Mike Olowin
                                           Phone: 914-205-583 l
                                           Facsimile:

                                           Attn: General Counsel- Michael Nordlicht
                                           Phone: 914-236-1406




                                           Name: ("Aequitas Energy Inc." or "Party B")
                                           All Notices:
                                           Street: 555 Pleasantville Rd Suite 107
                                           City: Briarcliff Manor
                                           Zip: 10510
                                           Attn: Phil Spillane
                                           Phone: 914-236-1420
                                           Facsimile: 888-721-5019
                                           Duns: Not Applicable
                                           Federal Tax ID Number: XX-XXXXXXX
                                           Invoices:
                                           Attn: Accounts Payable
                                           Phone: 914-205-5835
                                           Facsimile: 888-272-3 761
                                           Confirmations: ATTN POWER SUPPLY
                                           Attn: Phil Spillane
                                           Phone: 914-236-1420
                                           Facsimile: 888-721-5019
                                           Scheduling:
                                           Attn: Andrew Luscz
                                           Phone: 914-205-5851
                                           Facsimile: 888-721-5019
                                           Payments:
                                           Attn: Accounts Payable
                                           Phone: 914-205-5835
                                           Facsimile: 888-721-5019
                                           Wire Transfer:
                                           BNK: First National Bank of Central Texas
                                           ABA: 111903245
                                           ACCT: 40038739

                                           Credit and Collections:
                                           Attn: Ryan Booth


                                      52
19-23802-rdd    Doc 221-2         Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                          Pg 58 of 218


                                                      Phone:
                                                      Facsimile: 888-721-5019
                                                      With additional Notices of an Event of Default,
                                                      Potential Event of Default or Notices of Early
                                                      Termination to:

                                                      Attn: VP Finance Mike Olowin
                                                      Phone: 914-205-5831
                                                      Facsimile:

                                                      Attn: General Counsel - Michael Nordlicht
                                                      Phone: 914-236-1406




 ( d)   Additional Provisions to this Power Annex.

        1.     Clause (a)(ii) is amended by inserting the phrase "under any EEI Master Power
               Purchase and Sale Agreement or WSPP Agreement" immediately after the word
               "outstanding" and before the parenthetical in the first (1 st ) sentence therein.

        2.     Clause (a)(iii)(A) is amended by adding the following language immediately at
               the end of the first (1 st ) paragraph thereof:

               "Concurrently with the execution of this Agreement, to the extent that any
               Outstanding Credit Support is in the form of a letter of credit, the party arranging
               the letter of credit shall have a new letter of credit issued by the issuing bank in a
               form acceptable to the other party that references the obligations of the arranging
               party under the terms of this Agreement effective as of the effective date of this
               Agreement. If the arranging party fails to have a letter of credit issued pursuant
               to the terms and conditions of this clause (a)(iii)(A), such failure shall constitute
               an Event of Default under Section 5(a)(iii) of this Agreement."

        3.     Clause (b)(ii) shall be amended by adding the following at the end thereof:

               "With respect to Firm (LD) Transactions and Firm (No Force Majeure)
               Transactions in the Electric Reliability Council of Texas ("ERCOT") region, the
               following shall apply, notwithstanding any other Scheduling deadlines in the
               ERCOT Nodal Protocols:

               (A) Definitions:     "DRUC Schedule Deadline" means the time at which
                                    ERCOT is required to start the DRUC process relating to
                                    such day of delivery.

                                    "HRUC Schedule Deadline" means the time at which
                                    ERCOT is required to start an HRUC process relating to
                                    such hour of delivery.

                                    "First HRUC Schedule Deadline" means the HRUC
                                    Schedule Deadline which immediately follows the time at

                                                53
19-23802-rdd    Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                        Pg 59 of 218


                                    which the Parties entered into the Transaction and which
                                    occurs after the start of the next clock hour.

               (B) HRUC Scheduling Requirement: Buyer and Seller shall Schedule each
               hour's deliveries of the Product with ERCOT prior to the First HRUC Schedule
               Deadline unless the time at which the Transaction was entered into is less than
               thirty (30) minutes prior to the start of the next clock hour, in which case the
               HRUC Schedule Deadline immediately following the First HRUC Schedule
               Deadline shall be the applicable scheduling deadline."

               (C) DRUC Scheduling Requirement: If a Transaction is entered into prior to
               that day's DRUC Schedule Deadline, Buyer and Seller shall Schedule such day's
               deliveries of the Product with ERCOT prior to that day's DRUC Schedule
               Deadline."

       4.      Clause (c)(i) shall be relabelled (c)(i)(a) and a new clause (c)(i)(b) shall be added
               to deal with Seller Failure with respect to Firm (LD) Transactions and Firm (No
               Force Majeure) Transactions in ERCOT:

               "(c)(i)(b) Seller Failure in ERCOT for Firm (LD) Transactions and Firm (No
               Force Majeure) Transactions. If Seller fails to schedule and/or deliver all or part
               of the Product pursuant to a Transaction, and such failure is not excused under
               the tenns of the Product or by Buyer's failure to perform, then Seller shall pay
               Buyer, on the date payment would otherwise be due in respect of the month in
               which the failure occurred or, if "Accelerated Payment of Damages" is specified
               in the Elective Provisions of the ISDA Power Annex, within five (5) Business
               Days of invoice receipt, (i) an amount for such deficiency equal to the positive
               difference, if any, obtained by subtracting the Contract Price from the
               Replacement Price and (ii) an amount equal to the ERCOT charges incurred by
               Buyer, if any, as a result of Seller's failure to Schedule a Firm (LD) or Firm (No
               Force Majeure) Transaction in the ERCOT region prior to any applicable DRUC
               Schedule Deadline or HRUC Schedule Deadline under clause (b)(ii). The invoice
               for such amount shall include a written statement explaining in reasonable detail
               the calculation of such amount."

       5.      Clause (c)(ii) shall be relabelled (c)(ii)(a) and a new clause (c)(ii)(b) shall be
               added to deal with Buyer Failure with respect to Firm (LD) Transactions and
               Firm (No Force Majeure) Transactions in ERCOT:

               "(c)(ii)(b) Buyer Failure in ERCOT for Firm (LD) Transactions and Firm (No
               Force Majeure) Transactions. If Buyer fails to schedule and/or receive all or part
               of the Product pursuant to a Transaction and such failure is not excused under the
               terms of the Product or by Seller's failure to perform, then Buyer shall pay Seller,
               on the date payment would otherwise be due in respect of the month in which the
               failure occurred or, if "Accelerated Payment of Damages" is specified in the
               Elective Provisions of the ISDA Power Annex, within five (5) Business Days of
               invoice receipt, (i) an amount for such deficiency equal to the positive difference,
               if any, obtained by subtracting the Sales Price from the Contract Price; and (ii) an
               amount equal to the ERCOT charges incurred by Seller, if any, as a result of
               Buyer's failure to Schedule a Finn (LD) or Firm (No Force Majeure) Transaction
               prior to any applicable DRUC Schedule Deadline or HRUC Schedule Deadline

                                                54
19-23802-rdd    Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                        Pg 60 of 218


               under clause (b)(ii). The invoice for such amount shall include a written
               statement explaining in reasonable detail the calculation of such amount."

       6.      The following provisions shall be added as new clauses (c)(iv) and (c)(v) herein:

                "(iv) Mitigation. Each party has a duty to mitigate damages provided under
               this Power Annex and will use commercially reasonable efforts to minimize any
               damages it may incur resulting from the other party's perfonnance or
               nonperfonnance under any Power Transaction.

               (v)      Exclusivity. So long as any failure of Seller to schedule or deliver, or
               any failure of Buyer to schedule or receive, the Product hereunder does not
               constitute or result in an Event of Default under this Agreement, the remedies
               specified in this clause ( c) of the Power Annex shall be the exclusive remedies
               available to Buyer to schedule or receive the Product hereunder, and no other
               liability under any theory of law or equity shall attach in connection with such
               failure."

       7.      Clause (d)(iv) is amended by deleting the word "outstanding" in the second (2 nd)
               line therein and replacing it with the word "Outstanding".

       8.      Clause (e) is amended by deleting from the second paragraph the second
               sentence and all those sentences following in such paragraph.

       9.      Clause (h)(iii) is deleted in its entirety and replaced with the following provision:

               "(iii) FERC Standard of Review; Certain Covenants and Waivers. If elected
               under G) as being applicable:

               (a)      Absent the agreement of all patiies to the proposed change, the standard
               of review for changes to any rate, charge, classification, term or condition of this
               Agreement, whether proposed by a party (to the extent that any waiver in clause
               (h)(iii) below is unenforceable or ineffective as to such party), a non-party or
               FERC acting sua sponte, shall solely be the "public interest" application of the
               'just and reasonable" standard of review set forth in United Gas Pipe Line Co. v.
               Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power Commission
               v. Sierra Pacific Power Co., 350 U.S. 348 (1956) and clarified by Morgan
               Stanley Capital Group, Inc. v. Public Util. Dist. No. 1 of Snohomish 128 S.Ct.
               2733 (2008) (the "Mobile-Sierra doctrine").

               (b)      Standard of Review for ERCOT Transactions. Absent the agreement of
               all parties to the proposed change, the standard of review for changes to any
               portion of this Agreement with respect to any Transaction entered into hereunder
               having a Delivery Point in the Electric Reliability Council of Texas, whether
               proposed by a party (to the extent that any waiver in clause (h)(iii)(c) below is
               unenforceable or ineffective as to such Party), a non-party, or the Public Utility
               Commission of Texas ("PUC") acting sua sponte, shall be the "public interest"
               standard of review set fo1ih in High Plains Natural Gas Co. v. Railroad
               Commission, Tex. Civ. App. - Austin 1971, writ refd n.r.e.




                                                55
19-23802-rdd    Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                        Pg 61 of 218


               (c)      In addition, and notwithstanding the foregoing (h)(iii)(a) and (b), to the
               fullest extent permitted by applicable law, each party, for itself and its successors
               and assigns, hereby expressly and irrevocably waives any rights it can or may
               have, now or in the future, whether under §§ 205 and/or 206 of the Federal
               Power Act or otherwise, to seek to obtain from FERC or PUC by any means,
               directly or indirectly (through complaint, investigation or otherwise), and each
               hereby covenants and agrees not at any time to seek to so obtain, an order from
               FERC or PUC changing any section of this Agreement specifying the rate,
               charge, classification, or other term or condition agreed to by the parties, it
               being the express intent of the parties that, to the fullest extent permitted by
               applicable law, neither party shall unilaterally seek to obtain from FERC or PUC
               any relief changing the rate, charge, classification, or other term or condition of
               this Agreement, notwithstanding any subsequent changes in applicable law or
               market conditions that may occur. In the event it were to be determined that
               applicable law precludes the parties from waiving their rights to seek changes
               from FERC to their market-based power sales contracts (including entering into
               covenants not to do so) then this clause (h)(iii)(c) shall not apply, provided that,
               consistent with the foregoing clauses (h)(iii)(a) and (b ), neither party shall seek
               any such changes except solely under the "public interest" application of the
               'just and reasonable" standard of review and otherwise as set forth in the
               foregoing clauses (h)(iii)(a) and (b).

               (d)     The parties agree that in the event that any portion of this clause (h)(iii)
               is detennined to be invalid, illegal or unenforceable for any reason, the
               provisions of clauses (h)(iii)(a) and (b) shall be unaffected and unimpaired
               thereby, and shall remain in full force and effect, to the fullest extent permitted
               by applicable law."

       10.     Clause (i)(ii) of this Power Annex is deleted in its entirety and replaced with the
               following provision:

               "(ii)   Events of Default: Sections 5(a)(i) and 5(a)(ii).

                       (A)    Section 5(a)(i). With respect to all Power Transactions, the
                       words "or delivery" in the second line of Section 5(a)(i) of this
                       Agreement are hereby deleted.

                       (B)      Section 5(a)(ii)(l). With respect to all Power Transactions, (i)
                       the words "or delivery" in the second line of Section 5(a)(ii)(l) are
                       hereby deleted, and (ii) the words "or to deliver or receive the Product,
                       the exclusive remedy for which is provided for in clause (c) of the Power
                       Annex" are hereby added at the end of the parenthetical of Section
                       5(a)(ii)(l) of this Agreement.

       11.     Clause (i)(iii) is deleted in its entirety and shall not otherwise apply to any Power
               Transactions under this Agreement.

       12.     The following definition shall be added to clause (i)(iv):

               ""Claims" means with respect to Power Transactions all third party claims or
               actions, threatened or filed and, whether groundless, false, fraudulent or

                                                56
19-23802-rdd    Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                        Pg 62 of 218


               otherwise, that directly or indirectly relate to the subject matter of an indemnity,
               and the resulting losses, damages, expenses, attorneys' fees and court costs,
               whether incurred by settlement or otherwise, and whether such claims or actions
               are threatened or filed prior to or after the termination of this Agreement."

       13.     The definition of "Force Majeure" in clause (i)(iv) herein is amended as follows:

               a.      The following provision is inserted after the word "hereunder" in
               subsection (ii) therein:

                       "or to obtain the Product at a more advantageous price or under
                       more advantageous terms and conditions."

               b.      The following provision is inserted after the phrase "Contract Price" in
               subsection (iv) therein:

                       "or under more advantageous terms to a third party purchaser."

       14.     The definition of "Replacement Price" in clause (i)(iv) herein is amended by
               inserting "for delivery" in the second line after the text "at the Delivery Point".

       15.     The definition of "Sales price" is amended to delete the phrase "at the Delivery
               Point" from the second line.

       16.     Illegality and Tax Event. With respect to any Power Transaction entered into
               under this Agreement, Sections 5(b )(i) and S(b )(iii) of this Agreement are of no
               force and effect, and the concepts of "Illegality" and "Tax Event" as used
               elsewhere in this Agreement shall not apply to any Power Transaction.

       17.     Additional Representations. With respect to any Power Transaction entered into
               under this Agreement, the following representations shall apply with respect to
               each party:

               a.       UCC Applicable. Notwithstanding the laws of the State of New York to
               the contrary, the parties represent and agree that (i) each Product is a "good" as
               such term is defined in the Uniform Commercial Code of the State of New York,
               and (ii) all of the provisions of the Uniform Commercial Code of the State of
               New York shall apply to this Agreement and all Transactions.

               b.       Utility Disclaimer. Each party represents and agrees that it is not a
               "utility" as such term is used in 11 U.S.C. Section 366 of the Code, and each
               party agrees to waive and not to assert the applicability of the provisions of 11
               U.S.C. Section 366 in any bankruptcy proceeding involving such party, and
               further agrees that the other party is not a provider of last resort.

       18.     Other Products and Related Definitions.          The following provisions and
               definitions shall apply with respect to Power Transactions:

               a.       If the parties agree to a service level defined by a different agreement
               (i.e., the WSPP agreement, the ERCOT agreement, etc.) for a particular
               Transaction, then, unless the parties expressly state and agree that all the terms

                                                57
19-23802-rdd    Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                         Pg 63 of 218


               and conditions of such other agreement will apply, such reference to a service
               level/product defined by such other agreement means that the service level for
               that Transaction is subject to the applicable regional independent system operator
               and/or utility reliability requirements and guidelines as well as the permitted
               excuses for performance, Force Majeure, Uncontrollable Forces, or other such
               excuses applicable to performance under such other agreement, to the extent
               inconsistent with the terms of this Agreement, but all other terms and conditions
               of this Agreement remain applicable.

               b.       "West Firm" means with respect to a Transaction, a Product that is or
               will be scheduled as firm energy consistent with the most recent rules adopted by
               the WECC for which the only excuses for failure to deliver or receive are if an
               interruption is (i) due to an Uncontrollable Force as provided in Section 10 of the
               WSPP Agreement; or (ii) where applicable, to meet Seller's public utility or
               statutory obligations to its customers. Notwithstanding any other provision in
               this Agreement, if Seller exercises its right to interrupt to meet its public utility or
               statutory obligations, Seller shall be responsible for payment of damages for
               failure to deliver firm energy as provided in Part 6(c) of this Agreement.

               c.      "CAISO Energy" means with respect to a Transaction, a Product under
               which the Seller shall sell and the Buyer shall purchase a quantity of energy
               equal to the hourly quantity without Ancillary Services (as defined in the Tariff)
               that is or will be scheduled as a schedule coordinator to schedule coordinator
               transaction pursuant to the applicable tariff and protocol provisions of the
               California Independent System Operator ("CAISO") (as amended from time to
               time, the "Tariff') for which the only excuse for failure to deliver or receive is an
               Uncontrollable Force (as defined in the Tariff).

       19.     Adequate Assurance of Perfonnance. With respect to any Power Transaction
               entered into under this Agreement, if either party ("X") has reasonable grounds
               for insecurity regarding the performance of any obligation under this Agreement
               (whether or not then due) by the other party ("Y") (including, without limitation,
               the occurrence of a material change in the creditworthiness of Y or its Guarantor,
               if applicable), X may demand Adequate Assurance of Performance. "Adequate
               Assurance of Perfonnance" shall mean sufficient security in the form, amount,
               for a term, and from an issuer, all as reasonably acceptable to X, including, but
               not limited to cash, a standby irrevocable Letter of Credit, a prepayment, a
               security interest in an asset or guaranty. Y hereby grants to X a continuing first
               priority security interest in, lien on, and right of setoff against all Adequate
               Assurance of Performance in the form of cash transferred by Y to X pursuant to
               this section. Upon the return by X to Y of such Adequate Assurance of
               Perfonnance, the security interest and lien granted hereunder on that Adequate
               Assurance of Performance shall be released automatically and, to the extent
               possible, without any further action by either party. Notwithstanding any other
               provision contained herein, it shall constitute an Event of Default under Section
               5(a)(i) of this Agreement if a party fails to provide Adequate Assurance of
               Performance under this section within forty-eight (48) hours but at least one (1)
               Local Business Day of a written request by the other party.




                                                 58
19-23802-rdd       Doc 221-2     Filed 11/12/19 Entered 11/12/19 17:43:52              Exhibit C
                                         Pg 64 of 218


                          Part 7. ISDA North American Gas Annex

 (a)   ISDA North American Gas Annex. The North American Gas Annex to the ISDA
       Master Agreement published by ISDA (attached hereto as Attachment B), as amended,
       supplemented, replaced or modified from time to time, (the "Gas Annex") is incorporated
       by reference in this Agreement and in the relevant Confirmations with respect to
       "Transactions," as defined by the Commodity Definitions, in physical gas, except as
       otherwise specifically provided in the relevant Confirmation.        The Commodity
       Definitions and the provisions of Part 7 are incorporated in this Gas Annex for all
       purposes. All terms used in this Part 7 that are not otherwise defined shall have the
       meanings given to them in the Gas Annex.

 (b)   The following shall amend and replace clause (I) of the Gas Annex:

       (I)     Elective Provisions

       1.      (a)(ii) - Outstanding Gas Transactions. This Gas Annex shall apply to the
               following pre-existing Gas Transactions pursuant to clause (a)(ii):

               _½_ Option A: All Gas Transactions outstanding between the parties as of the
               date this Gas Annex becomes effective.

               _     Option B: The Gas Transactions listed in Schedule 1 to this Gas Annex.

               _   Option C: None of the Gas Transactions between the parties that were
               executed prior to the date this Gas Annex becomes effective.

               If none of the above options is selected, Option A shall apply.

       2.      (a)(iii) - Outstanding Gas Credit Support

               _lL Outstanding Gas Credit Support held by a party in connection with
               Outstanding Gas Transactions shall be deemed to have been delivered under and
               in connection with this Agreement pursuant to clause (a)(iii).

               If not checked, not applicable.

       3.      (b)(ii) -Performance Obligation (remedy for breach of Firm obligation)

               _K_ Option A: Cover Standard

               _     Option B: Spot Price Standard

               If neither option is selected, Option A shall apply.

       4.      (e) -Taxes

               _x_     Option A: Buyer Pays At and After Delivery Point

                      Option B: Seller Pays Before and At Deliver Point



                                                 59
19-23802-rdd       Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                          Pg 65 of 218


                 If neither option is selected, Option A shall apply.

         5.      (f)(ii) - Payment Date

                 _x_ Option A: the later of the 25th Day of Month following Month of delivery or
                 10 Days after receipt of the invoice by Buyer (provided that if the Payment Date
                 is not a Local Business Day, payment is due on the next Local Business Day
                 following that date).

                 _ _ Option B: the later of the _ Day of Month following Month of delivery or
                 10 Days after receipt of the invoice by Buyer (provided that if the Payment Date
                 is not a Local Business Day, payment is due on the next Local Business Day
                 following that date).

                 __ Option C: Notwithstanding anything to the contrary in the Schedule,
                 payments with respect to both Gas Transactions and Power Transactions (as
                 defined separately in the Schedule) will be netted and payable on or before the
                 later of the 20th Day of Month following Month of delivery or 10 Days after
                 receipt of the invoice by Buyer (provided that if the Payment Date is not a Local
                 Business Day, payment is due on the next Local Business Day following that
                 date).

                 _ _ Option D: Notwithstanding anything to the contrary in the Schedule,
                 payments with respect to both Gas Transactions and Power Transactions (as
                 defined separately in the Schedule) will be netted and payable on or before the
                 later of the 25th Day of Month following Month of delivery or 10 Days after
                 receipt of the invoice by Buyer (provided that if the Payment Date is not a Local
                 Business Day, payment is due on the next Local Business Day following that
                 date).

                 If none of the above options is selected, Option A shall apply.

         6.        (k)(xxii) - Alternative to Spot Price Index. The parties have selected the
                   following alternative index as the Spot Price Index: _ _ _ _ _ _ _. If no
                   index is specified, the Spot Price Index specified in clause (k)(xxii) applies.

 (c)     The following shall amend and replace clause (m) of the Gas Annex:

         (m)       Notices for Gas Transactions

       PARTY A                                           AGERA
       Invoices:                                         Invoices:

       As set forth in Part 4 of the Schedule unless     As set forth in Part 4 of the Schedule unless
       otherwise set forth below:                        otherwise set forth below:

       Address: P.O. Box 3092                            Address: 555 Pleasantville Rd
                Houston, TX 77253-3092                   Suite 107 Briarcliff Manor NY 10510
       Attn: Gas Accounting                              Attn: Sariah Rodriquez
       Phone: (713) 323-2000                             Phone: 914-236-1423


                                                  60
19-23802-rdd      Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52               Exhibit C
                                         Pg 66 of 218


     Facsimile: (713) 323-5313                       Facsimile: 888-721-5019

     Nominations:                                    Nominations:

     As set forth in Pait 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:

     Attn: Gas Scheduling                            Attn: Sariah Rodriquez
     Phone: (713) 323-2000                           Phone: 914-236-1423
                                                     Facsimile: 888-721-5019

     Confirmations:                                  Confirmations:

     As set forth in Part 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:

     Address: BP Energy Company                      Address:
     P.O. Box 3092
     Houston, Texas 77253-3092
     Attn: Confirmations Dept.                       Attn: Sariah Rodriquez
     Phone: (713) 323-2000                           Phone: 914-236-1423
     Facsimile: (281) 227-8470                       Facsimile: 888-721-5019

     Option Exercise:                                Option Exercise:

     As set forth in Part 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:

     Attn:                                           Attn: Andrew Luscz
     Phone:                                          Phone: 914-205-5 851
     Facsimile:                                      Facsimile:888-721-5019

     • Wire Transfer - or - [JACH (check one • Wire Transfer - or - • ACH (check one
     box):                                           box):

     As set forth in Part 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:
     Bank: JP Morgan Chase Bank, NY                  Bank:First National Bank of Central Texas
     ABA: 021000021                                  ABA: 111903245
     Account: 910-2-548097                           Account: 40038762
     Other Details: For the account of BP Energy     Other Details:_Agera Energy
     Company


     PARTY A                                         ENERGY.ME
     Invoices:                                       Invoices:

     As set forth in Part 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:


                                              61
19-23802-rdd      Doc 221-2     Filed 11/12/19 Entered 11/12/19 17:43:52               Exhibit C
                                        Pg 67 of 218



     Address: P.O. Box 3092                          Address: 555 Pleasantville Rd
               Houston, TX 77253-3092                Suite 107 BriarcliffManorNY 10510
     Attn: Gas Accounting                            Attn: Sariah Rodriquez
     Phone: (713)323-2000                            Phone: 914-236-1423
     Facsimile: (713) 323-5313                       Facsimile: 888-721-5019

     Nominations:                                    Nominations:

     As set forth in Part 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:

     Attn: Gas Scheduling                            Attn: Sariah Rodriquez
     Phone: (713) 323-2000                           Phone: 914-236-1423
                                                     Facsimile: 888-721-5019

     Confirmations:                                  Confirmations:

     As set forth in Part 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:

     Address: BP Energy Company                      Address:
     P.O. Box 3092
     Houston, Texas 77253-3092
     Attn: Confirmations Dept.                       Attn: Sariah Rodriquez
     Phone:(713)323-2000                             Phone: 914-236-1423
     Facsimile: (281) 227-8470                       Facsimile: 888-721-5019

     Option Exercise:                                Option Exercise:

     As set forth in Part 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:

     Attn:                                           Attn: Andrew Luscz
     Phone:                                          Phone: 914-205-5 851
     Facsimile:                                      Facsimile:888-721-5019

     • Wire Transfer - or - :JACH (check one • Wire Transfer - or - • ACH (check one
     box):                                           box):

     As set forth in Part 4 of the Schedule unless   As set forth in Pait 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:
     Bank: JP Morgan Chase Bank, NY                  Bank: JPMorgan Chase Bank, N.A.
     ABA: 021000021                                  ABA: 021000021
     Account: 910-2-548097                           Account: 139511500
     Other Details: For the account of BP Energy     Other Details: energy.me midwest Ile
     Company




                                              62
19-23802-rdd      Doc 221-2     Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                        Pg 68 of 218


     PARTY A                                         AEQUITAS
     Invoices:                                       Invoices:

     As set forth in Part 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:

     Address: P.O. Box 3092                          Address: 555 Pleasantville Rd
               Houston, TX 77253-3092                Suite 107 Briarcliff Manor NY 10510
     Attn: Gas Accounting                            Attn: Sariah Rodriquez
     Phone: (713) 323-2000                           Phone: 914-236-1423
     Facsimile: (713) 323-5313                       Facsimile: 888-721-5019

     Nominations:                                    Nominations:

     As set forth in Part 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:

     Attn: Gas Scheduling                            Attn: Sariah Rodriquez
     Phone: (713) 323-2000                           Phone: 914-236-1423
                                                     Facsimile: 888-721-5019

     Confirmations:                                  Confirmations:

     As set forth in Part 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:

     Address: BP Energy Company                      Address:
     P.O. Box 3092
     Houston, Texas 77253-3092
     Attn: Confirmations Dept.                       Attn: Sariah Rodriquez
     Phone: (713) 323-2000                           Phone: 914-23 6-1423
     Facsimile: (281) 227-8470                       Facsimile: 888-721-5019

     Option Exercise:                                Option Exercise:

     As set forth in Part 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
     otherwise set forth below:                      otherwise set forth below:

     Attn:                                           Attn: Andrew Luscz
     Phone:                                          Phone:914-205-5851
     Facsimile:                                      Facsimile:888-721-5019




                                               63
19-23802-rdd      Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                          Pg 69 of 218


       • Wire Transfer - or - [[ACH (check one • Wire Transfer - or - • ACH (check one
       ~~:                                              bo~:

       As set forth in Part 4 of the Schedule unless    As set forth in Part 4 of the Schedule unless
       otherwise set forth below:                       otherwise set forth below:
       Bank: JP Morgan Chase Bank, NY                   Bank:First National Bank of Central Texas
       ABA: 021000021                                   ABA: 111903245
       Account: 910-2-548097                            Account:40038739
       Other Details: For the account of BP Energy      Other Details: Aequitas Energy Inc.
       Company



 (d)     The following shall amend and replace clause (n) of the Gas Annex:

         (n)     Other Provisions/Modifications to this Gas Annex.

          1.     Clause (a)(i) is amended by deleting the phrase "North America" in the first (1 st )
                 sentence therein and replacing it with the phrase "the United States".

         2.      Clause (a)(iii)(A) is amended by adding the following language immediately at
                 the end of the first ( l st ) paragraph thereof:

                 "Concurrently with the execution of this Agreement, to the extent that any
                 Outstanding Credit Support is in the form of a letter of credit, the party arranging
                 the letter of credit shall have a new letter of credit issued by the issuing bank in a
                 form acceptable to the other party that references the obligations of the arranging
                 party under the terms of this Agreement effective as of the effective date of this
                 Agreement. If the arranging party fails to have a letter of credit issued pursuant
                 to the terms and conditions of this clause (a)(iii)(A), such failure shall constitute
                 an Event of Default under Section 5(a)(iii) of this Agreement."

          3.     Clause (b)(i) is amended by adding the following at the end thereof:

                 "Unless expressly agreed to by the parties under a Confirmation, Seller is under
                 no obligation to source the Gas being sold to Buyer from storage."

          4.      Clause (b) is amended by adding the following provision as a new clause (b)(iv):

                  "(iv) In the event that the Contract Price for a Transaction is a Fixed Price (as
                  defined below), and such Transaction (a) has a Firm performance obligation, and
                  (b) a Delivery Period of at least one Month, then, notwithstanding anything to
                  the contrary in this Contract, including, without limitation, anything in clause
                  (b)(ii) or clause (h) of this Gas Annex:

                          (i)     if, upon the occurrence of an event of Force Majeure, and as a
                          result of the event of Force Majeure (a) Seller is unable to sell and
                          deliver or (b) Buyer is unable to purchase and receive, the Contract
                          Quantity of Fixed Price Gas, either in whole or in part, for such
                          Transaction,



                                                  64
19-23802-rdd    Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                        Pg 70 of 218


                       (ii)   then, for the duration of the event of Force Majeure, for each
                       Day that Seller is unable to sell and deliver, or Buyer is unable to
                       purchase and receive, such Fixed Price Gas, as set out in clause (b)(iv)(i)
                       above, the following settlement obligations between the parties shall
                       apply:

                                a.      if the FOM Price (as defined below) exceeds the Fixed
                                Price, Seller shall pay Buyer the difference between the FOM
                                Price and the Fixed Price for each MMBtu of such Gas not
                                delivered and/or received on that Day, or

                                b.       if the Fixed Price exceeds the FOM Price, Buyer shall
                                pay Seller the difference between the Fixed Price and the FOM
                                Price for each MMBtu of such Gas not delivered and/or received
                                on that Day.

               For the purpose of this clause {b){iv):

               "Fixed Price" means, a Contract Price for a Gas Transaction that is expressed as
               a flat dollar amount for the Month of delivery, excluding any Gas Transactions
               that have been entered into after the last trading day (as defined by the NYMEX)
               for the applicable Month. Subject to the foregoing exclusion, "Fixed Price" also
               includes any Gas Transaction containing a Contract Price or a component of a
               Contract Price that has been converted from a floating price mechanism (i.e., a
               NYMEX/first of the month index basis component and a fixed price or floating
               price component, or a NYMEX/first of the month index priced component with a
               fixed basis component) to a flat dollar amount for any Month of delivery, either
               upon the mutual agreement of the patties or as a result of a party exercising a
               pricing "trigger" option in the relevant Gas Transaction.

               "FOM Price" means the price per MMBtu, stated in the same currency as the
               Gas Transaction subject to such event of Force Majeure, for the first of the
               Month delivery, either as the NYMEX settlement price or as an index price
               published in the first issue of a publication commonly accepted by the natural
               gas industry (selected by the Seller in a commercially reasonable manner) for the
               Month of such event of Force Majeure for the geographic location closest in
               proximity to the Delivery Point(s) for the relevant Day, adjusted for the basis
               differential between the Delivery Point(s) and the NYMEX or such published
               geographic location as determined by the Seller in a commercially reasonable
               manner."

       5.      Clause (h)(iii) is amended by deleting the word "or" located between the
               semicolon (";") and "(C)" on the fifth (5 th ) line therein, and inserting the word
               "or" between the semicolon(";") and "(E)" on the eleventh (11 th ) line therein.

       6.      Clause (h)(iv) is hereby deleted in its entirety and replaced with the following
               provision:

               "Notwithstanding anything to the contrary in this clause (h), the parties agree
               that the settlement of strikes, lockouts, or other industrial disturbances shall be
               within the sole discretion of the party experiencing such disturbance, and further

                                                65
19-23802-rdd    Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                         Pg 71 of 218


               agree that upon the occurrence and continuance of any event of Force Majeure,
               neither party shall be obligated to purchase or sell Gas hereunder if such
               purchase or sale would result in material economic impact to such party under
               this Gas Annex to the Agreement."

       7.      Clause (h) is amended by adding the following provision as a new clause (h)(vii):

               "Without restricting the generality of Section 9(f) of the Agreement, if an event
               of Force Majeure occurs, the party affected may, in its sole discretion and
               without notice to the other party, determine not to make a claim of Force
               Majeure and to waive its rights hereunder as they would apply to such event.
               Such determination or waiver shall not preclude the affected party from claiming
               Force Majeure in respect of any subsequent event, including any event that is
               substantially similar to the event in respect of which such determination or
               waiver is made."

       8.      Clause (i) is deleted in its entirety.

       9.      Clause (k)(i) is amended by inserting the phrase "that there is an unexcused
               failure of' between the words "event" and "either" therein and deleting the word
               "fails" after the word "Buyer".

       10.     Illegality and Tax Event. With respect to any Gas Transaction, Sections 5(b )(i)
               and 5(b)(iii) of this Agreement are of no force and effect, and the concepts of
               "Illegality" and "Tax Event" as used elsewhere in this Agreement shall not apply
               to any Gas Transaction.

       11.     Additional Representations. With respect to Gas Transactions entered into under
               this Agreement, the following representations shall apply with respect to each
               party:

                        Utility Disclaimer. Each party represents and agrees that it is not a
                        "utility" as such term is used in 11 U.S.C. Section 366 of the Bankruptcy
                        Code, and each party agrees to waive and not to assert the applicability
                        of the provisions of 11 U.S.C. Section 366 in any bankruptcy proceeding
                        involving such party, and fu1ther agrees that the other party is not a
                        provider of last resort.

       12.     Mobile-Sierra. To the extent, if any, that a transaction does not qualify as a "first
               sale" as defined by the Natural Gas Act and §§ 2 and 601 of the Natural Gas
               Policy Act, each party irrevocably waives its rights, including its rights under §§
               4-5 of the Natural Gas Act, unilaterally to seek or support a change to any terms
               and conditions of the Contract, including but not limited to the rate(s), charges, or
               classifications set forth therein. By this provision, each party expressly waives
               its right to seek or support, either directly or indirectly, and by whatever means:
               (i) an order from the U.S. Federal Energy Regulatory Commission ("FERC")
               seeking to change any of the terms and conditions of the Contract agreed to by
               the parties; and (ii) any refund from the other party with respect to the Contract.
               Each party further agrees that this waiver and covenant shall be binding upon it
               notwithstanding any regulatory or market changes that may occur after the date
               of the Base Contract or any transaction entered into between the parties. Absent


                                                  66
19-23802-rdd     Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                        Pg 72 of 218


                the agreement of both parties to the proposed change, the standard of review for
                changes to any terms and conditions of the Contract proposed by (a) a party, to
                the extent that the waiver set forth in this Section 12 is unenforceable or
                ineffective as to such party due to a final determination being made under
                applicable law that precludes the party from waiving its rights to seek or support
                changes from the FERC to the terms and conditions of this Contract, (b) a non-
                party, or (c) the FERC acting sua sponte, shall solely be the "public interest"
                application of the ''just and reasonable" standard of review set forth in United
                Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal
                Power Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the
                "Mobile-Sierra Doctrine"), as such Mobile-Sierra Doctrine has been clarified by
                Morgan Stanley Capital Group, Inc. v. Public Util. Dist. No. 1 of Snohomish 128
                S.Ct. 2733 (2008).

       13.      Adequate Assurance of Performance. With respect to any Gas Transaction
                entered into under this Agreement, if either party ("X") has reasonable grounds
                for insecurity regarding the performance of any obligation under this Agreement
                (whether or not then due) by the other party ("Y") (including, without limitation,
                the occurrence of a material change in the creditworthiness of Y or its Guarantor,
                if applicable), X may demand Adequate Assurance of Performance. "Adequate
                Assurance of Performance" shall mean sufficient security in the form, amount,
                for a term, and from an issuer, all as reasonably acceptable to X, including, but
                not limited to cash, a standby irrevocable Letter of Credit, a prepayment, a
                security interest in an asset or guaranty. Y hereby grants to X a continuing first
                priority security interest in, lien on, and right of setoff against all Adequate
                Assurance of Performance in the form of cash transferred by Y to X pursuant to
                this section. Upon the return by X to Y of such Adequate Assurance of
                Performance, the security interest and lien granted hereunder on that Adequate
                Assurance of Perfonnance shall be released automatically and, to the extent
                possible, without any further action by either party. Notwithstanding any other
                provision contained herein, it shall constitute an Event of Default under Section
                5(a)(i) of this Agreement if a party fails to provide Adequate Assurance of
                Performance under this section within forty-eight (48) hours but at least one (I)
                Local Business Day of a written request by the other party.

                          Part 8. Renewable Energy Certificates Annex

             Part 8 is added to the ISDA Master Agreement to add a Renewable Energy Certificates
             Annex in the form attached hereto as Attachment C, and is hereby incorporated and
             made a part of the Master Agreement.




                                                67
19-23802-rdd       Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52           Exhibit C
                                           Pg 73 of 218




 IN WITNESS WHEREOF the patties have executed this document on the respective dates specified
 below with effect from the date specified on the first page of this document.

                                                     Agera Energy LLC


                                                     By:----------

                                                     Name: Michael Nordlicht

                                                     Title: General Counsel

  Date:_~l-~_-_--_2_,,,,_ _,c_2£>
                             __f _ __                Date: October 2, 2015



                                                     energy.me midwest Ile


                                                     By: _ _ _ _ _ _ _ _ __

                                                     Name: Ken-y Cassidy

                                                     Title: Chief Executive Officer

                                                     Date: October 2, 2015


                                                     Aequitas Energy Inc.


                                                     By: _ _ _ _ _ _ _ __

                                                     Name: Michael Nordlicht

                                                     Title: General Counsel

                                                     Date: October 2, 2015




                           Signature Page to Amended and Restated ISDA Schedule
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52          Exhibit C
                                         Pg 74 of 218




IN WTINESS WHEREOF the parties have executed this document on the respective dates specified
below with effect from the date specified on the first page of this document.

 BP Energy Company
 ("Party A")

 By: _ _ _ _ _ _ _ _ __

 Name:                                            Name: Michael Nordlicht
        -----------
 Title:                                           Title: General Counsel
       -----------
 Date: _ _ _ _ _ _ _ _ _ __                       Date: October 2, 2015



                                                  energy.me midwest Ile


                                                  By,~h,½'V
                                                  Name: Kerry Cassidy

                                                  Title: Chief Executive Officer

                                                  Date: October 2, 2015


                                                  Aequitas Energy Inc.


                                                  By,Au;ltr/;
                                                  Name: Michael Nordlicht

                                                  Title: General Counsel

                                                  Date: October 2, 2015




                        Signature Page to Amended and Restated ISDA Schedule
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52   Exhibit C
                                   Pg 75 of 218


                                  Attachment A
                        North American Power Annex to the
                     ISDA Master Agreement published by ISDA




                                       69
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52   Exhibit C
                                   Pg 76 of 218


                                  Attachment B
                         North American Gas Annex to the
                     ISDA Master Agreement published by ISDA




                                        70
19-23802-rdd      Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                         Pg 77 of 218


                                ATTACHMENT C
                    RENEW ABLE ENERGY CERTIFICATES ANNEX
                  TO THE SCHEDULE TO THE MASTER AGREEMENT

                                              Part 8

                              Renewable Energy Ce1tificates Annex

 ARTICLE 1: GENERAL TERMS

 1.1             Scope of Agreement. The parties enter into this Renewable Energy Certificates
 ("RECs") Annex (this "RECs Annex") in order to provide for the terms and conditions pursuant
 to which they may enter into transactions relating to the sale, assignment and transfer of RECs
 (each such transaction a "RECs Transaction"). This RECs Annex supplements, forms a part of,
 and is incorporated into, the Master Agreement.

 1.2             RECs Transactions. The terms set forth in the Master Agreement and this RECs
 Annex apply to RECs Transactions. Unless otherwise expressly amended by this RECs Annex, all
 of the terms and conditions set forth in the Master Agreement apply to RECs Transactions.

 1.3              Inconsistency. In the event of any inconsistency between the provisions of this
 RECs Annex and the other provisions of the Master Agreement, this RECs Annex shall prevail
 with respect to RECs Transactions only. In the event of any inconsistency between the provisions
 of any RECs Transactions and the Master Agreement, such RECs Transactions shall prevail for
 the purpose of the relevant RECs Transactions.

 1.4             Applicability to Outstanding RECs Transactions. Upon effectiveness of this
 RECs Annex, all RECs Transactions then outstanding between the Parties (the "Prior
 Agreements") shall be RECs Transactions for purposes of the Master Agreement and shall be
 governed by and subject to the terms and conditions of the Master Agreement. All Prior
 Agreements shall constitute "Confirmations" within the meaning of the Master Agreement that
 supplement, form a part of and are subject to the Master Agreement. The terms of this Master
 Agreement shall supersede any non-economic substantive provisions such as those relating to
 default and termination rights contained in the Prior Agreements.

 1.5             Credit Support Documents/ Posted Collateral. Party A and Party B agree that:

         (a)     the payment obligations of Party A under the Prior Agreements shall continue to
                 be guaranteed by Party A's Credit Support Provider;
         (b)     the payment obligations of Party B under the Prior Agreements shall continue to
                 be guaranteed by Party B's Credit Suppo1t Provider;
         (c)     to the extent any letter of credit is held by Party A in connection with the
                 obligations of Party B under any Prior Agreement, then such letter of credit shall
                 be deemed to constitute Posted Collateral provided under the Credit Support
                 Annex to the Master Agreement; and
         (c)     to the extent any letter of credit is held by Party B in connection with the
                 obligations of Party A under any Prior Agreement, then such letter of credit shall
                 be deemed to constitute Posted Collateral provided under the Credit Support
                 Annex to the Master Agreement.



                                                 71
19-23802-rdd       Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                           Pg 78 of 218




 ARTICLE 2: DEFINITIONS
 Definitions. Each of the following capitalized terms has the respective meaning set forth below
 when used in this RECs Annex. Terms used but not defined herein shall have the meaning given
 to such terms in the Master Agreement.
 "Administrator" means an administrator, Certifier, Governmental Authority or other body with
 jurisdiction over Certification or transfer of RECs in the Applicable Program.

 "Alternative Compliance Payment Rate" means a monetary amount under Applicable Law for an
 Applicable Program the payment of which is in lieu of compliance.

  "Applicable Law" means all legally binding constitutions, treaties, statutes, laws, ordinances,
 rules, regulations, orders, interpretations, permits, judgments, decrees, injunctions, writs and
 orders of any Governmental Authority or arbitrator that apply to the Applicable Program or any
 one or both of the parties or the terms hereof.

 "Applicable Program" shall have the meaning specified in a RECs Transaction.

  "Applicable Tracking System" means a generation information system or generation attribute
 tracking system operated by an Independent System Operator or a Regional Transmission
 Organization, or any other system that records generation from Certified Renewable Energy
 Facilities, as specified in a RECs Transaction.

  "Business Day" means a day on which a majority of Federal Reserve member banks in New
 York City are open for business; and a Business Day shall open at 8:00 a.m. and close at 5:00
 p.m. Eastern Prevailing Time.

 "Buyer" means the party to a RECs Transaction that is obligated to purchase and confirm the
 RECs, as specified in a RECs Transaction.

 "Certification" means, if applicable, the certification by the Certifier of the Applicable Program
 of (i) the creation and characteristics of a REC, (ii) the qualification of a Certified Renewable
 Energy Facility under the Applicable Program, (iii) Delivery of a REC or (iv) other compliance
 with the requirements of the Applicable Program.

  "Certifier" means an entity that certifies the generation, characteristics or Delivery of a REC, or
 the qualification of a Renewable Energy Facility under the Applicable Program, and may include
 the Administrator, Applicable Tracking System, a Governmental Authority, one or both of the
 parties, an independent auditor or other third party, and should include (i) absent an Applicable
 Program, the Seller, or the generator of the RECs if the Seller is not the generator, (ii) if the RECs
 are to be Delivered pursuant to the Applicable Program, the Administrator of the Applicable
 Program, or such other person or entity specified by the Applicable Program to perform
 Certification or (iii) such other person or entity specified by the parties.

  "Certified Renewable Energy Facility" means an electric generation unit or other facility or
 installation that produces Energy qualifying under the Applicable Program.

  "Change in Laws" shall have the meaning ascribed to such term in Section 4.7 herein.



                                                   72
19-23802-rdd      Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                          Pg 79 of 218


 "Claiming Party" means the party claiming Force Majeure.

 "Confirmation" or "Confirm" means Buyer's electronic confirmation in the Applicable Tracking
 System of the Transfer of the RECs in its account, in accordance with the operating rules and
 procedures of the Applicable Tracking System.

 "Contract Price" means the price per REC to be paid by Buyer to Seller for the purchase of the
 RECs, as specified in a RECs Transaction.

 "Contract Quantity" the quantity of RECs that Seller agrees to sell, assign and Transfer to the
 Buyer, and that Buyer agrees to purchase and Confinn from Seller, as specified in a RECs
 Transaction.

  "Delivered" or "Delivery" means the transfer from Seller to Buyer of the Contract Quantity of
 the RECs in accordance with the Applicable Program and recognition by any applicable
 Administrator, Certifier, or the Applicable Tracking System that such transfer has completed.

  "Energy" means physical electric energy expressed in MWh of the character that passes through
 transformers and transmission wires, where it eventually becomes alternating current three-phase,
 sixty (60) hertz electric energy delivered at nominal voltage.

 "Firm" shall mean that Seller is obligated to Deliver the Contract Quantity of Product by the
 Transfer Deadline unless excused by Force Majeure.

  "Force Majeure" means an event or circumstance which materially prevents the Claiming Party
 from performing its obligations under one or more RECs Transactions, which event or
 circumstance was not anticipated as of the Trade Date of the RECs Transaction, which is not
 within the reasonable control of, or the result of the negligence of, the Claiming Party, and which
 by the exercise of due diligence, the Claiming Party is unable to overcome or avoid or cause to be
 avoided. Force Majeure shall not be based on (i) the loss of Buyer's markets; (ii) Buyer's
 inability economically to use or resell the RECs purchased hereunder; (iii) Seller's ability to sell
 the RECs at a price greater than the Contract Price hereunder; or (iv) Buyer's ability to purchase
 product similar to the RECs at a price less than the Contract Price. Notwithstanding the foregoing,
 Force Majeure shall not include the financial inability of the parties, whether or not caused by any
 of the foregoing factors. With respect to a Party's obligation to make payments hereunder, Force
 Majeure will be only an event or act of a governmental authority that on any day disables the
 banking system through which a Party makes such payments.

 "Generation Period" means the calendar year, quarter, or other specified period of time in which
 the Energy associated with the RECs is or will be generated.

  "Governmental Authority" means any international, national, federal, provincial, state,
 municipal, county, regional or local government, administrative, judicial or regulatory entity
 operating under any Applicable Laws and includes any depaiiment, commission, bureau, board,
 administrative agency or regulatory body of any government.

  "Interest Rate" means, for any date, the lesser of (a) the per annum rate of interest equal to the
 prime lending rate as may from time to time be published in The Wall Street Journal under
 "Money Rates" on such day ( or if not published on such day on the most recent preceding day on
 which published), plus two percent (2%) and (b) the maximum rate permitted by Applicable Law.



                                                  73
19-23802-rdd      Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                          Pg 80 of 218


 "MWh" means Megawatt-hour.

 "Non-Claiming Party" shall have the meaning ascribed to such term in Section 4.6 herein.

 "Product" means the renewable energy ce1iificates specified in a RECs Transaction.

  "RECs Confirmation" means the confirmation of a RECs Transaction substantially in the form
 set forth in Exhibit "B".

  "Regulatory Event" means a change in the Applicable Standard that has the effect of: (i)
 materially changing the definition of the RECs set forth in the Confirmation; (ii) materially
 altering or discontinuing the transferability and deliverability of such RECs; or (iii) materially
 impairing the commercial value of a Transaction.

 "Renewable Energy Certificate" or "REC" means a cetiificate, credit, allowance, green tag or
 other transferable indicia, howsoever entitled, created by or pursuant to the Applicable Program
 or Certifier indicating generation of a particular quantity of Energy, or RECs Product associated
 with the generation of a specified quantity of Energy from a renewable energy source by a
 Certified Renewable Energy Facility, separate from the Energy produced.

  "Renewable Portfolio Standard" or "RPS" means a domestic, international, or foreign state,
 provincial or federal law, rule or regulation that requires a stated amount or minimum proportion
 or quantity of electricity that is sold or used by specified entities to be generated from renewable
 energy.

  "Replacement Price" means the price at which the Buyer, acting in a commercially reasonable
 manner, purchases substitute Product not transferred by the Seller, plus any out-of-pocket charges
 or costs reasonably incurred by the Buyer (including any brokerage fees incurred by the Buyer) in
 purchasing such substitute Product; or, absent any such purchase, the market price for the Product
 not delivered, as determined by Buyer in a commercially reasonable manner, provided however,
 that the market price shall not be greater than the product of (x) the undelivered Contract Quantity
 and (y) the Alternative Compliance Payment Rate.

  "Sales Price" means the price at which Seller, acting in a commercially reasonable manner,
 resells the Product, reduced by any out-of-pocket charges or costs reasonably incurred by the
 Seller (including any brokerage fees incurred by Seller) in selling such Product. If after using
 commercially reasonable efforts the Seller is unable to sell all or a portion of the Contract
 Quantity of the Product then the Sales Price with respect to such unsold Contract Quantity of the
 Product shall be deemed equal to zero (0).

 "Seller" means the party to a RECs Transaction that is obligated to sell, assign and Transfer the
 RECs, as specified in a RECs Confirmation.

  "Trade Date" means the date a RECs Transaction is entered into by the parties.

 "Transfer" means Seller's electronic delivery in the Applicable Tracking System of the RECs to
 Buyer's account, in accordance with the operating rules and procedures of the Applicable
 Tracking System.

  "Transfer Deadline" shall have the meaning set fotih in a RECs Transaction.



                                                  74
19-23802-rdd      Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                           Pg 81 of 218


  "Unit Contingent" shall mean that Seller's obligation to Deliver the Contract Quantity of Product
 shall be excused to the extent that the parties have specified a particular Certified Renewable
 Energy Facility(ies) as the generator of the Product, and the Product has not been generated
 within the relevant Vintage or other time frame agreed to by the Parties due to a Force Majeure
 event affecting such Certified Renewable Energy Facility(ies) or such other disruptions in supply
 from such Certified Renewable Energy Facility(ies) as may be further specified and conditioned
 in a RECs Confirmation.

  "Vintage" means the period beginning January 1 of the period year and continuing until
 December 31 of the subject year (e.g., Vintage 2012 means January 1, 2012 through December
 31, 2012) unless otherwise specified in the Confirmation.

 Rules of Interpretation. Unless otherwise required by the context in which any term appears, (i)
 the singular includes the pluraI and vice versa; (ii) all references to a particular entity or market
 price index include a reference to such entity's or index's successors and (if applicable) permitted
 assigns; and (iii) a reference to a statute or to a regulation issued by a Governmental Authority
 includes the statute or regulation in force as of the Transfer Deadline; and (iv) the word "or" is
 not necessarily exclusive.


 ARTICLE 3: AMENDMENT TO THE MASTER AGREEMENT


 3.1              Events of Default; Section 5(a)(ii).
 With respect to all RECs Transactions, the words "(or to sell, assign and Transfer RECs, the
 exclusive remedy for which is provided in Section 4.10 of the Renewable Energy Certificates
 Annex or purchase and Confirm RECs, the exclusive remedy for which is provided in Section
 4.11 of the Renewable Energy Certificates Annex)" are hereby added at the end of the
 parenthetical of Section S(a)(ii) of the Master Agreement.

 ARTICLE 4: SALE OF RECs

 The following provisions apply to RECs Transactions only.

 4.1               Seller's and Buyer's Obligations. With respect to each RECs Transaction, Seller
 shall sell, assign and Transfer, the Contract Quantity of RECs to the Buyer no later than the
 Transfer Deadline. Upon receiving written, facsimile or electronic confirmation from the
 Applicable Tracking System that a transfer order has been initiated by Seller, Buyer shall
 purchase and Confirm such Transfer in the Applicable Tracking System within five (5) Business
 Days.

 4.2              Invoicing/ Payment. Within ten ( 10) Business Days after the Confirmation of the
 RECs, Seller shall send to Buyer an invoice for the payment obligations incurred by Buyer. Such
 invoice shall be due and payable by Buyer on or before the fifth (5th) Business Day following
 Buyer's receipt of the invoice. Payment of the invoice by Buyer shall be made by wire transfer in
 immediately available funds to the Seller account specified in the invoice.

 4.3             Taxes. Each party shall pay any taxes or other fees associated with its respective
 purchase and sale hereunder. As used herein "taxes" means, but is not limited to, any or all ad
 valorem, property, occupation, severance, first use, conservation, gross receipts, privilege, sales,
 use, consumption, excise, lease, transaction and other taxes, governmental charges, licenses, fees,

                                                  75
19-23802-rdd      Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                          Pg 82 of 218


 permits and assessments or increases therein, other than taxes based on net income or net worth.
 A tax is not a penalty or a fine.

 4.4                Interest. Any amount not paid when due shall be deemed delinquent and accrues
 interest at a rate per annum equal to the Interest Rate from the due date until paid in full.

 4.5             RECs Confirmation of a RECs Transaction. The form of Confirmation for any
 RECs Transaction shall be in substantially the form attached hereto as Exhibit B, as modified to
 support the specific Product.

 4.6               Force Majeure. To the extent either party is prevented by Force Majeure from
 carrying out, in whole or part, its performance obligations under any RECs Transaction and such
 party (the "Claiming Party") gives notice and details of the Force Majeure to the other party (the
 "Non-Claiming Party") as soon as practicable, then the Claiming Party may suspend the performance
 of its obligations with respect to such RECs Transaction (other than the obligation to make payments
 then due or becoming due with respect to performance prior to the Force Majeure) to the extent of
 such Force Majeure and provided that such suspension shall be of no greater scope and ofno longer
 duration than is required to remedy the Force Majeure. The Non-Claiming Party shall not be required
 to perform or resume perfonnance of its obligations to the Claiming Party corresponding to the
 obligations of the Claiming Party excused by Force Majeure.

 4.7              Change in Laws. The parties agree that if any Governmental Authority enacts,
 promulgates or otherwise makes effective any new Applicable Law or amends, modifies or
 changes in any way the text, interpretation or application of any existing Applicable Law,
 including, but not limited to any changes in the Applicable Program ( collectively referred to
 herein as "Change in Laws"), whether such Change in Laws is anticipated by the parties or not, in
 such a way that makes performance of a Party's obligations hereunder illegal or impossible, then
 the parties agree to use commercially reasonable efforts to reform each REC Transaction in order
 to restore the original intent of each REC Transaction to the Parties, including transferring the
 Contract Quantity to another equivalent program under a governmental authority or any other
 entity promulgating a RPS, if possible. If the Parties are unable, despite such commercially
 reasonable efforts to reform a REC Transaction or transfer the Contract Quantity within thirty
 (30) Business Days following notice of the Change in Laws, Buyer or Seller may terminate such
 REC Transaction with no further payment or performance obligation except for any such
 obligations that have accrued prior to such termination.
 4.8              Occurrence of Regulatory Event. Upon the occurrence of a Regulatory Event,
 the Parties will use commercially reasonable efforts to reform each Transaction in order to give
 effect to the original intention of the Parties or transfer the Contract Quantity to another
 equivalent program under a governmental authority or any other entity promulgating a RPS, if
 possible. If the Parties are unable, despite such commercially reasonable efforts, to reform a
 Transaction or transfer the Contract Quantity within fifteen (15) Business Days following notice
 of the Regulatory Event, Buyer or Seller may terminate such Transaction with no further payment
 or performance obligation except for any such obligations that have accrued prior to such
 termination.

 4.9           Seller Representations. In addition to other representations made under the
 Master Agreement, the Seller represents to the Buyer as of each applicable Transfer Date that:
 (a)             The Seller shall convey title to the Product to the Buyer free and clear of any
                 liens or other encumbrances or title defects;



                                                  76
19-23802-rdd      Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                           Pg 83 of 218


 (b)             The RECs have never been used to satisfy obligations in or outside the relevant
                 jurisdiction;
 (c)             It has the right to sell the Product; and
 (d)             The Product was generated during the Vintage specified in the RECs Transaction.
 (e)             All RECs Delivered hereunder shall meet the requirements of the Applicable
                 Program.
 (f)              The RECs Delivered hereunder will vest in Buyer, and Buyer will (a) have the
 exclusive rights to make all claims as to the RECs, and (b) have the right to report and register, as
 applicable, the exclusive ownership of the RECs with any registry, system, agency, authority, or
 other party, either voluntarily or in compliance with any present or future domestic, international,
 or foreign law, regulation, registry or program.

 If the Applicable Program is the Green-e Standard, Seller agrees, represents, and warrants to
 Buyer that the Energy generated with the RECs was not and will not be separately sold, retired,
 marketed, or otherwise represented as renewable energy, clean energy, zero emission energy, or
 in any similar manner by Seller.

 EXCEPT AS EXPRESSLY SET FORTH IN THIS RECs ANNEX, THE SELLER
 EXPRESSLY DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES,
 WHETHER WRITTEN OR ORAL, AND WHETHER EXPRESS OR IMPLIED.
 WITHOUT LIMITING THE GENERALITY OF THE FOREGOING.

 4.10           Seller and Buyer Representation. In addition to other representations made under
 the Master Agreement and, in the case of Seller, the representations made under Section 4.8
 above, each Party represents to the other Party (which representation shall be deemed to be
 repeated by such Party on each date on which a RECs Transaction is entered into) that it is a
 "forward contract merchant" within the meaning of the United States Bankruptcy Code.

 4.11            Remedies for Seller Failure. If the Seller fails to sell, assign and Transfer, all or
 part of the Contract Quantity of RECs to the Buyer by the Transfer Deadline pursuant to a RECs
 Transaction, and such failure is not excused by Force Majeure or by the RECs Buyer failure to
 perform, then the Seller shall pay to the Buyer within five (5) Business Days of a request in
 writing by the Buyer an amount equal to the product of:
 (a)             the Contract Quantity of RECs that have not been transferred by the Seller as of
                 the Transfer Deadline; and
 (b)             the positive difference, if any, obtained by subtracting the Contract Price from the
                 Replacement Price.
 4.12            Remedies for Buyer Failure. If the Buyer fails to purchase and Confirm, by the
 Confirmation Deadline, the Transfer of all or part of the Contract Quantity of RECs pursuant to a
 RECs Transaction, and such failure is not excused by Force Majeure or by the RECs Seller failure
 to perform, then the Buyer shall pay to the Seller within five (5) Business Days of a request in
 writing by the Seller an amount equal to the product of:
 (a)              the Contract Quantity that have not been Confirmed by the Buyer as of the
                  Confirmation Deadline; and
  (b)             the positive difference, if any, obtained by subtracting the Sale Price from the
                  Contract Price.


                                                    77
19-23802-rdd      Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                          Pg 84 of 218


 4.13       Limitation Remedies, Liability and Damages.
 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS CLAUSE 4.12, THE
 FOLLOWING PROVISION SHALL APPLY SOLELY TO RECs TRANSACTIONS, AND
 NOTHING IN THIS PROVISION SHALL AFFECT THE ENFORCEABILITY OF
 SECTION 6 OF THE MASTER AGREEMENT WITH RESPECT TO RECs
 TRANSACTION OR OTHERWISE. THE PARTIES CONFIRM THAT THE EXPRESS
 REMEDIES AND MEASURES OF DAMAGES PROVIDED IN THIS RECs ANNEX
 SATISFY THE ESSENTIAL PURPOSES HEREOF. FOR BREACH OF ANY
 PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
 PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE
 THE SOLE AND EXCLUSIVE REMEDY, THE OBLIGOR'S LIABILITY SHALL BE
 LIMITED AS SET FORTH IN SUCH PROVISION AND ALL OTHER REMEDIES OR
 DAMAGES AT LAW OR IN EQUITY ARE WAIVED. IF NO REMEDY OR MEASURE
 OF DAMAGES IS EXPRESSLY PROVIDED HEREIN, THE OBLIGOR'S LIABILITY
 SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY, SUCH DIRECT
 ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY AND ALL
 OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS
 EXPRESSLY HEREIN PROVIDED, NEITHER PARTY, INCLUDING, WITHOUT
 LIMITATION, ANY OF ITS EMPLOYEES OR AGENTS, SHALL BE LIABLE FOR
 CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT
 DAMAGES, LOST PROFITS OR BUSINESS INTERRUPTION DAMAGES, BY
 STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR
 OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS
 HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE
 WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO,
 INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE
 BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE. TO THE EXTENT
 ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE
 PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR
 IMPOSSIBLE TO DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE
 REMEDY IS INCONVENIENT AND THE DAMAGES CALCULATED HEREUNDER
 CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

 4.14            Transfer of Title. None of the Seller's applicable property and other right, title
 and interests in the RECs will pass to the Buyer until the Transfer of the RECs has been
 Confirmed and upon such Confirmation, all rights, title and interest in and to the RECs, to the full
 extent the same is property, shall transfer to the Buyer.

 ARTICLE 5: ADDITIONAL TERMS

 The following provisions apply to RECs Transactions only.

 5.1     Not a Penalty. Buyer and Seller intend that no remedy or amount due hereunder
 represents a penalty to the Defaulting Party.




                                                  78
19-23802-rdd      Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52               Exhibit C
                                         Pg 85 of 218


                                          Exhibit "A"
                                   Sample RECs Confirmation

               RENEWABLE ENERGY CERTIFICATES CONFIRMATION

 This Renewable Energy Certificates Confirmation ("RECs Confirmation") confirms the terms
 and. conditions of the RECs Transaction entered into between BP Energy Company and
    ·         ·       ·• effective on the Trade Date. This RECs Transaction shall supplement, form
 a part of and be subject to the terms and conditions of the ISDA Master Agreement between BP
 Energy Company and               ·        ·     · dated ·        ·     , as amended from time to
 time (collectively, the "Master Agreement"). Any capitalized terms that are not defined herein
 shall have the meanings ascribed thereto in the Master Agreement or in the Applicable Program.

 Terms of the RECs Transaction

 The terms of the RECs Transaction to which this RECs Confirmation relates are as follows:
 Trade Date:
 Seller:
 Buyer:
 Product:
 Applicable Program:
 Vintage:
 Start of Generation Period:
 End of Generation Period:
 Delivery Obligation:           rFirm] / [Unit Contingent]
 Contract Quantity:                     RECs
 Contract Price:                $        /REC
 Total Price:
 Transfer Deadline:
 Applicable Tracking System:
 Special Conditions:


 The parties agree to the RECs Transaction set fotih herein.

 BP Energy Company

 By:-----------
 Name:
     -------------
 Title:-------------

 ACKNOWLEDGED AND AGREED:



 By:-----------
 Name:
       -------------


                                                 79
  19-23802-rdd          Doc 221-2              Filed 11/12/19 Entered 11/12/19 17:43:52                       Exhibit C
                                                       Pg 86 of 218

(Bilateral Form)                                                   (ISDA Agreements Subject to New York Law Only)




                                 International Swaps and Derivatives Association, Inc.

                       CREDIT SUPPORT ANNEX
                                                        to the Schedule to the

                                                ISDA MASTER AGREEMENT


                                                        May 5, 2015
                                    dated as of............................................. ..

                                                                    between

              BP ENERGY COMP A Y                                                  AGERA ENERGY LLC

                                                                   and
                   ("Party A")                                                                  ("Party 8")

This Annex supplements, forms part of, and is subject to, the above-referenced Agreement, is part of its Schedule
and is a Credit Support Document under this Agreement with respect to each party.

Accordingly, the parties agree as follows:

Paragraph 1. Interpretation

(a)      Definitions and lncousistency. Capitalized terms not otherwise defined herein or elsewhere in this
Agreement have the meanings specified pursuant to Paragraph 12, and all references in this Annex to Paragraphs are
to Paragraphs of this Annex. In the event of any inconsistency between this Annex and the other provisions of this
Schedule, this Annex will prevail, and in the event of any inconsistency between Paragraph 13 and the other
provisions of this Annex, Paragraph 13 will prevail.

(b)       Secured Party and Pletlgor. All references in this Annex to the "Secured Party" will be to either party
when acting in that capacity and all co1Tesponding references to the "Pledgor" will be to the other party when acting
in that capacity; provided, however, that if Other Posted Supp01i is held by a party to this Annex, all references
herein to that party as the Secured Party with respect to that Other Posted Support will be to that party as the
beneficiary thereof and will not subject that support or that party as the beneficiary thereof to provisions of law
generally relating to security interests and secured parties.

Paragraph 2. Security Interest

Each party, as the Pledgor, hereby pledges to the other party, as the Secured Party, as security for its Obligations,
and grants to the Secured Party a first priority continuing security interest in, Iien on and right of Set-off against all
Posted Collateral Transferred to or received by the Secured Party hereunder. Upon the Transfer by the Secured Party
to the Pledgor of Posted Collateral, the security interest and lien granted hereunder on that Posted Collateral will be
released immediately and, to the extent possible, without any further action by either party.




                                    Copyright© 1994 by fnternationa! Swaps and Derivatives Association, Inc
19-23802-rdd         Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                           Exhibit C
                                                Pg 87 of 218


  Paragraph 3. Credit Support Obligations

  (a)  Delivery Amount. Subject to Paragraphs 4 and 5, upon a demand made by the Secured Party on or
  promptly following a Valuation Date, if the Delivery Amount for that Valuation Date equals or exeeeds the
  Pledgor's Minimum Transfer Amount, then the Plcdgor will Transfer to the Secured Party Eligible Credit Support
  having a Value as of the date of Transfer at least equal to the applicable Delivery Amount (rounded pursuant to
  Paragraph 13). Unless otherwise specified in Paragraph 13. the "Delivery Amount" applicable to the Pledgor for
  any Valuation Date will equal the amount by which:

        (i) the Credit Support Amount

        exceeds

        (ii) the Value as of that Valuation Date of all Posted Credit Support held by the Secured Party.

  (b)   Return Amount. Subject to Paragraphs 4 and 5. upon a demand made by the Pledgor on or promptly
  following a Valuation Date, if the Return Amount for that Valuation Date equals or exceeds the Secured Party's
  Minimum Transfer Amount, then the Secured Party will Transfer to the Pledgor Posted Credit Support speeified
  by the Pledgor in that demand having a Value as of the date of Transfer as close as practicable to the applieable
  Return Amount (rounded pursuant to Paragraph 13). Unless otherwise specified in Paragraph 13, the "Return
  Amount" applieable to the Secured Party for any Valuation Date will equal the amount by which:
        (i) the Value as of that Valuation Date of all Posted Credit Support held by the Secured Party

        exceeds

        (ii) the Credit Support Amount.

  "Credit Support Amount" means, unless otherwise specified in Paragraph 13. for any Valuation Date (i) the
  Secured Party's Exposure for that Valuation Date plus (ii) the aggregate of all Independent Amounts applicable
  to the Pledgor, if any, minus (iii) all Independent Amounts applicable to the Secured Party, if any, minus (iv) the
  Pledgor's Threshold; provided, however, that the Credit Support Amount will be deemed to be zero whenever
  the calculation of Credit Support Amount yields a number less than zero.

  Paragraph 4. Conditions Precedent, Transfer Timing, Calculations and Substitutions

  (a)   Conditions Precedent. Each Transfer obligation of the Pledgor under Paragraphs 3 and 5 and of the
  Secured Party under Paragraphs 3, 4(d)(ii), 5 and 6(d} is subject to the conditions precedent that:

        (i) no Event of Default, Potential Event of Default or Specified Condition has occurred and is continuing
        with respect to the other party; and
        (ii) no Early Termination Date for which any unsatisfied payment obligations exist has occurred or been
        designated as the result of an Event of Default or Specified Condition with respect to the other party.


  (b)     Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless otherwise specified, if a demand for the
  Transfer of Eligible Credit Support or Posted Credit Support is made by the Notification Time, then the relevant
  Transfer will be made not later than the close of business on the next Local Business Day; if a demand is made
  after the Notification Time, then the relevant Transfer will be made not later than the close of business on the
  second Local Business Day thereafter.

  (c)    Calculations. All calculations of Value and Exposure for purposes of Paragraphs 3 and 6(d) will be made
  by the Valuation Agent as of the Valuation Time. The Valuation Agent will notify each party (or the other party,
  if the Valuation Agent is a party) of its calculations not later than the Notification Time on the Local Business
  Day following the applicable Valuation Date (or in the case of Paragraph 6(d). following the date of calculation).




                                                          2                                                ISDA®1994
19-23802-rdd         Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                           Exhibit C
                                                Pg 88 of 218


  (d)   Substitutions.
        (i) Unless otherwise specified in Paragraph 13. upon notice to the Secured Party specifying the items of
        Posted Credit Support to be exchanged, the Pledgor may, on any Local Business Day, Transfer to the
        Secured Party substitute Eligible Credit Support (the ''Substitute Credit Support"); and

        (ii) subject to Paragraph ,J(a), the Secured Party will Transfer to the Pledgor the items of Posted Credit
        Support specified by the Pledgor in its notice not later than the Local Business Day following the date
        on which the Secured Party receives the Substitute Credit Support, unless otherwise specified in
        Paragraph 13 (the "Substitution Date"); provided that the Secured Party will only be obligated to Transfer
        Posted Credit Support with a Value as of the date of Transfer of that Posted Credit Support equal to the
        Value as of that date of the Substitute Credit Support.

  Paragraph 5. Dispute Resolution

  If a party (a "Disputing Party") disputes (I) the Valuation Agent's calculation of a Delivery Amount or a Return
  Amount or (II) the Value of any Transfer of Eligible Credit Support or Posted Credit Support, then (I) the
  Disputing Party will notify the other party and the Valuation Agent (if the Valuation Agent is not the other party)
  not later than the close of business on the Local Business Day following (X) the date that the demand is made
  under Paragraph 3 in the case of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject to
  Paragraph 4(a), the appropriate party will Transfer the undisputed amount to the other party not later than the
  close of business on the Local Business Day following (X) the date that the demand is made under Paragraph 3
  in the case of (I) above or (Y) the date of Transfer in the case or (II) above, (3) the parties will consult with each
  other in an attempt to resolve the dispute and (4) if they fail to resolve the dispute by the Resolution Time, then:


        (i) In the case of a dispute involving a Delivery Amount or Return Amount, unless otherwise specified
        in Paragraph 13. the Valuation Agent will recalculate the Exposure and the Value as of the Recalculation
        Date by:

            (A) utilizing any calculations of Exposure for the Transactions (or Swap Transactions) that the parties
            have agreed are not in dispute;

            (B) calculating the Exposure for the Transactions ( or Swap Transactions) in dispute by seeking four
            actual quotations at mid-market from Reference Market-makers for purposes of calculating Market
            Quotation, and taking the arithmetic average of those obtained; provided that if four quotations are not
            available for a particular Transaction (or Swap Transaction). then fewer than four quotations may be
            used for that Transaction (or Swap Transaction); and if no quotations are available for a particular
            Transaction (or Swap Transaction), then the Valuation Agent's original calculations will be used for
            that Transaction (or Swap Transaction); and

            (C) utilizing the procedures specified in Paragraph 13 for calculating the Value, if disputed, of Posted
            Credit Support.

         (ii) In the case of a dispute involving the Value of any Transfer of Eligible Credit Support or Posted
         Credit Support, the Valuation Agent will recalculate the Value as of the date or Transfer pursuant to
         Paragraph 13.

  Following a recalculation pursuant to this Paragraph, the Valuation Agent will notify each party (or the other
  party, if the Valuation Agent is a party) not later than the Notification Time on the Local Business Day following
  the Resolution Time. The appropriate party will, upon demand following that notice by the Valuation Agent or
  a resolution pursuant to (3) above and subject to Parugraphs 4(aJ and 4(b). make the appropriate Transfer.




                                                           3                                               ISDA®1994
19-23802-rdd         Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                           Exhibit C
                                                Pg 89 of 218



  Paragraph 6. Holding and Using Posted Collateral

  (a)   Care of Posted Collateral. Without limiting the Secured Party's rights under Paragraph 6(c), the Secured
  Party will exercise reasonable care to assure the safe custody of all Posted Collateral to the extent required by
  applicable law, and in any event the Secured Party will be deemed to have exercised reasonable care if it
  exercises at least the same degree of care as it would exercise with respect to its own property. Except as
  specified in the preceding sentence, the Secured Party will have no duty with respect to Posted Collateral,
  including, without limitation, any duty to collect any Distributions, or enforce or preserve any rights pertaining
  thereto.

  (b)   Eligibility to Hold Posted Collateral; Custodians.
        (i) General. Subject to the satisfaction of any conditions specified in Paragraph 13 for holding Posted
        Collateral, the Secured Party will be entitled to hold Posted Collateral or to appoint an agent (a
        "Custodian") to hold Posted Collateral for the Secured Party. Upon notice by the Secured Party to the
        Pledgor of the appointment of a Custodian, the Pledgor's obligations to make any Transfer will be
        discharged by making the Transfer to that Custodian. The holding or Posted Collateral by a Custodian
        will be deemed to be the holding of that Posted Collateral by the Secured Party for which the Custodian
        is acting.

        (ii) Failure to Satisfy Conditions. If the Secured Party or its Custodian fails to satisfy any conditions
        for holding Posted Collateral, then upon a demand made by the Pledgor, the Secured Party will, not later
        than five Local Business Days after the demand, Transfer or cause its Custodian to Transfer all Posted
        Collateral held by it to a Custodian that satisfies those conditions or to the Secured Party if it satisfies
        those conditions.

        (iii) Liability. The Secured Party will be liable for the acts or omissions of its Custodian to the same
        extent that the Secured Party would be liable hereunder for its own acts or omissions.

  (c)    Use of Posted Collateral. Unless otherwise specified in Paragraph 13 and without limiting the rights and
  obligations of the parties under Paragraphs 3, 4(d)(ii). 5. 6(d) and 8. if the Secured Party is not a Defaulting Party
  or an Affected Party with respect to a Specified Condition and no Early Termination Date has occurred or been
  designated as the result of an Event of Default or Specified Condition with respect to the Secured Party, then the
  Secured Party will, notwithstanding Section 9-207 or the New York Uniform Commercial Code, have the right
  to:

        (i) sell, pledge, rehypothccate, assign, invest, use, commingle or othenvisc dispose of, or otherwise use
        in its business any Posted Collateral it holds, free from any claim or right of any nature whatsoever of
        the Pledgor, including any equity or right of redemption by the Pledgor; and

         (ii) register any Posted Collateral in the name of the Secured Party, its Custodian or a nominee for either.


  For purposes of the obligation to Transfer Eligible Credit Support or Posted Credit Support pursuant to
  Paragraphs 3 and 5 and any rights or remedies authorized under this Agreement, the Secured Party will be
  deemed to continue to hold all Posted Collateral and to receive Distributions made thereon, regardless of whether
  the Secured Party has exercised any rights with respect to any Posted Collateral pursuant to (i) or (ii) above.

  (d)    Distributions and Interest Amount.
         (i) Distributions. Subject to Paragraph 4(a). if the Secured Party receives or is deemed to receive
         Distributions on a Local 8usiness Day, it will Transfer to the Pledgor not later than the following Local
         Business Day any Distributions it receives or is deemed to receive to the extent that a Delivery Amount
         would not be created or increased by that Transfer, as calculated by the Valuation Agent (and the date
         of calculation will be deemed to be a Valuation Date for this purpose).




                                                           4                                               ISDA®l994
19-23802-rdd         Doc 221-2         Filed 11/12/19 Entered 11/12/19 17:43:52                           Exhibit C
                                               Pg 90 of 218



        (ii) Interest Amount. Unless otherwise specified in Paragraph 13 and subject to Paragraph 4(a). in lieu
        of any interest, dividends or other amounts paid or deemed to have been paid with respect to Posted
        Collateral in the form or Cash (all of which may be retained by the Secured Party), the Secured Party
        will Transfer to the Pledgor at the times specified in Paragraph 13 the Interest Amount to the extent that
        a Delivery Amount would not be created or increased by that Transfer, as calculated by the Valuation
        Agent (and the date of calculation will be deemed to be a Valuation Date for this purpose). The Interest
        Amount or portion thereof not Transferred pursuant to this Paragraph will constitute Posted Collateral
        in the form of Cash and will be subject to the security interest granted under Paragraph 2.

  Paragraph 7. Events of Default
  For purposes of Section 5(a)(iii)( I) of this Agreement, an Event of Default will exist with respect to a party if:

        (i) that party fails (or fails to cause its Custodian) to make, when due, any Transfer of Eligible Collateral,
        Posted Collateral or the Interest Amount, as applicable, required to be made by it and that failure
        continues for two Local Business Days after notice of that failure is given to that party;

        (ii) that party fails to comply with any restriction or prohibition specified in this Annex with respect to
        any of the rights specified in Paragraph 6(c) and that failure continues f'or five Local Business Days after
        notice of that failure is given to that party; or

        (iii) that party fails to comply with or perform any agreement or obligation other than those specified
        in Paragraphs 7(i) and 7(ii) and that failure continues for 30 days after notice of that failure is given to
        that party.

  Paragraph 8. Certain Rights and Remedies

  (a)    Secured Party's Rights and Remedies. if at any time (I) an Event of Default or Specified Condition with
  respect to the Pledgor has occurred and is continuing or (2) an Early Termination Date has occurred or been
  designated as the result of an Event of Default or Specified Condition with respect to the Pledgor, then, unless
  the Pledgor has paid in full all of its Obligations that are then due, the Secured Party may exercise one or more
  of the following rights and remedies:

        (i) all rights and remedies available to a secured party under applicable law with respect to Posted
        Collateral held by the Secured Party;

        (ii) any other rights and remedies available to the Secured Party under the terms of Other Posted Support,
        if any;

         (iii) the right to Set-off any amounts payable by the Pledgor with respect to any Obligations against any
         Posted Collateral or the Cash equivalent of any Posted Collateral held by the Secured Party (or any
         obligation of the Secured Party to Transfer that Posted Collateral); and

         (iv) the right to liquidate any Posted Collateral held by the Secured Party through one or more public
         or private sales or other dispositions with such notice, if any, as may be required under applicable law,
         free from any claim or right of any nature whatsoever of the Pledgor, including any equity or right of
         redemption by the Plcdgor (with the Secured Party having the right to purchase any or all of the Posted
         Collateral to be sold) and to apply the proceeds (or the Cash equivalent thereof) from the liquidation of
         the Posted Collateral to any amounts payable by the Plcdgor with respect to any Obligations in that order
         as the Secured Party may elect.

  Each party acknowledges and agrees that Posted Collateral in the form of securities may decline speedily in value
  and is of a type customarily sold on a recognized market, and, accordingly, the Pledgor is not entitled to prior
  notice of any sale of that Posted Collateral by the Secured Party, except any notice that is required under
  applicable law and cannot be waived.




                                                          5                                              ISDA®1994
19-23802-rdd         Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                           Exhibit C
                                                Pg 91 of 218


  (b)   Pledgor's Rights and Remedies. If at any time an Early Termination Date has occurred or been
  designated as the result of an Event of Default or Specified Condition with respect lo the Secured Party, then
  (except in the case of an Early Termination Date relating to less than all Transactions (or Swap Transactions)
  where the Secured Party has paid in full all of its obligations that are then due under Section 6(e) of this
  Agreement):

        (i) the Pledgor may exercise all rights and remedies available to a plcdgor under applicable law with
        respect to Posted Collateral held by the Secured Party;

        (ii) the Pledgor may exercise any other rights and remedies available to the Pledgor under the terms of
        Other Posted Support, if any;

        (iii) the Secured Party will be obligated immediately to Transfer all Posted Collateral and the Interest
        Amount to the Pledgor; and

        (iv) to the extent that Posted Collateral or the Interest Amount is not so Transferred pursuant to
        (iii) above, the Pledgor may:

           (A) Set-off any amounts payable by the Pledgor with respect to any Obligations against any Posted
           Collateral or the Cash equivalent of any Posted Collateral held by the Secured Party (or any obligation
           of the Secured Party to Transfer that Posted Collateral); and

           (B) to the extent that the Pledgor does not Set-off under (iv)(A) above, withhold payment of any
           remaining amounts payable by the Pledgor with respect to any Obligations, up to the Value of any
           remaining Posted Collateral held by the Secured Party, until that Posted Collateral is Transferred to
           the Pledgor.

  (c)    Deficiencies and Excess Proceeds. The Secured Party will Transfer to the Pledgor any proceeds and
  Posted Credit Support remaining after liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b) after
  satisfaction in full of all amounts payable by the Pledgor with respect to any Obligations; the Pledgor in all events
  will remain liable for any amounts remaining unpaid after any liquidation, Set-off and/or application under
  Paragraphs 8(a) and 8(b).

  (d)   Final Returns. When no amounts are or thereafter may become payable by the Pledgor with respect to
  any Obligations (except for any potential liability under Section 2(d) of this Agreement), the Secured Party will
  Transfer to the Pledgor all Posted Credit Support and the Interest Amount, if any.

  Paragraph 9. Representations

  Each party represents to the other party (which representations will be deemed to be repealed as of each date on
  which it, as the Pledgor, TransCers Eligible Collateral) that:

         (i) it has the power to grant a security interest in and lien on any Eligible Collateral it Transfers as the
         Pledgor and has taken all necessary actions to authorize the granting or that security interest and lien;

        (ii) it is the sole owner of or otherwise has the right to Transfer all lcligiblc Collateral it Transfers to the
        Secured Party hereunder. free and clear of any security interest, lien. encumbrance or other restrictions
        other than the security interest and lien granted under Paragraph 2;

         (iii) upon the Transfer of any Eligible Collateral to the Secured Party under the terms of this Annex, the
         Secured Party will have a valid and perfected first priority security interest therein (assuming that any
         central clearing corporation or any third-party financial intermediary or other entity not within the control
         of the Pledgor involved in the Transfer of that Eligible Collateral gives the notices and takes the action
         required of it under applicable law for perfection of that interest); and

         (iv) the performance by it of its obligations under this Annex will not result in the creation of any
         security interest, lien or other encumbrance on any Posted Collateral other than the security interest and
         lien granted under Paragraph 2.




                                                           6                                               ISDA®1994
19-23802-rdd         Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                            Exhibit C
                                                Pg 92 of 218


  Paragraph 10. Expenses

  (a)   General. Except as otherwise provided in Paragraphs I O(b) and I O(c), each party will pay its own costs
  and expenses in connection with performing its obligations under this Annex and neither party will be liable for
  any costs and expenses incurred by the other party in connection herewith.

  (b)    Posted Credit Support. The Pledgor will promptly pay when due all taxes. assessments or charges of any
  nature that are imposed with respect to Posted Credit Support held by the Secured Party upon becoming aware
  of the same, regardless of whether any portion of that Posted Credit Support is subsequently disposed of under
  Paragraph 6(c), except for those taxes, assessments and charges that result Crom the exercise of the Secured
  Party's rights under Paragraph 6(c).

  (c)   Liquidation/Application 1~{ Posted Credit Support. All reasonable costs and expenses incurred by or on
  behalf of the Secured Party or the Plcdgor in connection with the liquidation and/or application of any Posted
  Credit Support under Parugraph 8 will be payable, on demand and pursuant to the Expenses Section of this
  Agreement, by the Defaulting Party or, if there is no Defaulting Party, equally by the parties.

  Paragraph 11. Miscellaneous

  (a)    Default Interest. A Secured Party that fails to make, when due, any Transfer of Posted Collateral or the
  Interest Amount will be obligated to pay the Pledgor (to the extent permitted under applicable law) an amount
  equal to interest at the Default Rate multiplied by the Value of the items or property that were required to be
  Transferred, from (and including) the date that Posted Collateral or Interest Amount was required to be
  Transferred to (but excluding) the date of Transfer of that Posted Collateral or Intcrest Amount. This interest will
  be calculated on the basis of daily compounding and the actual number of days elapsed.

  (b)   Further Assurances. Promptly following a demand made by a party, thc other party will execute, deliver,
  file and record any financing statement, specific assignment or other document and take any other action that may
  be necessary or desirable and reasonably requested by that party to create. preserve, perfect or validate any
  security interest or lien granted under Paragraph 2, to enable that party to exercise or enforce its rights under this
  Annex with respect to Posted Credit Support or an Interest Amount or lo effect or document a release of a
  security interest on Posted Collateral or an Interest Amount.

  (c)    Further Protection. The Pledgor will promptly give notice to the Secured Party ol~ and defend against,
  any suit, action, proceeding or lien that involves Posted Credit Support Transkrre<l by the Pledgor or that could
  adversely affect the security interest and lien granted by it under Paragraph 2- unless that suit, action, proceeding
  or lien results from the exercise or the Secured Party's rights under Paragraph Ci(c).

  (d)    Good Faith am/ Co111merci11/ly Reasonable Manner. Performance of' al I obligations under this Annex,
  including, but not limited to, all calculations, valuations and determinations mmk by either party, will be made
  in good faith and in a commercially reasonable manner.

  (e)    Demands and Notices. J\11 demands and notices made by a party unckr this Annex will be made as
  specified in the Notices Section or this Agreement, except as otherwise provided in Paragraph 13.

  (t)   Specifications of Certain Matters. Anything referred to in this Annex as being specified in Paragraph
  13 also may be specified in one or more Confirmations or other documents and this Annex will be construed
  accordingly.




                                                            7                                              ISDA®1994
19-23802-rdd          Doc 221-2           Filed 11/12/19 Entered 11/12/19 17:43:52                          Exhibit C
                                                  Pg 93 of 218



  Paragraph 12. Definitions
  As used in this Annex:-

  "Cas/z" means the lawful currency of the United States of America.
  "Credit Support Amount" has the meaning specified in Paragraph 3.
  "Custodian" has the meaning specified in Paragraphs 6(b)(i) and 13.

  "Delivery Amount" has the meaning specified in Paragraph 3(a).
  "Disputing Party" has the meaning specified in Puragraph 5.
  "Distributions" means with respect to Posted Collateral other than Cash, all principal, interest and other payments
  and distributions of cash or other property with respect thereto, regardless or whether the Secured Party has
  disposed of that Posted Collateral under Paragraph 6(c). Distributions will 11ot include any item of property
  acquired by the Secured Party upon any disposition or liquidation of Posted Collateral or, with respect to any
  Posted Collateral in the form of Cash, any distributions on that collateral, unless otherwise specified herein.

  "Eligible Collateral" means, with respect to a party, the items, if any, specified as such for that party in
  Paragraph 13.

  "Eligible Credit Support" means Eligible Collateral and Other Eligible Support.
  "Exposure" means for any Valuation Date or other date for which Exposure is calculated and subject to
  Paragraph 5 in the case of a dispute, the amount, if any, that would be payable to a party that is the Secured
  Party by the other party (expressed as a positive number) or by a party that is tile Secured Party to the other party
  (expressed as a negative number) pursuant to Section 6(c)(ii)(2)(A) of this Agreement as if all Transactions (or
  Swap Transactions) were being terminated as of the relevant Valuation Time: provided that Market Quotation
  will be determined by the Valuation Agent using its estimates at mid-market of' the amounts that would be paid
  for Replacement Transactions (as that term is defined in the definition of "Market Quotation").

  "Independent Amount" means, with respect to a party, the amount specified as such for that party in Paragraph
   13: if no amount is specified, zero.

  "/merest Anwunt" means, with respect to an Interest Period, the aggregate sum of the amounts of interest
  calculated for each day in that Interest Period on the principal amount of Posted Collateral in the form of Cash
  held by the Secured Party on that day, determined by the Secured Party for each such day as follows:

           (x) the amount of that Cash on that day; multiplied by

           (y) the Interest Rate in effect for that day; divided by

           (z) 360.

  "Interest Period" means the period from (and including) the last Local Business Day on which an Interest
  Amount was Transferred (or, if no Interest Amount has yet been Transferred, the Local Business Day on which
  Posted Collateral in the form of Cash was Transferred to or received by the Secured Party) to (but excluding)
  the Local Business Day on which the current Interest Amount is to be Transferred.

  "Interest Rate" means the rate specified in Parngraph 13.

  "Local Business Day", unless otherwise specified in Paragraph 13, has the meaning specified in the Definitions
  Section of this Agreement, except that references to a payment in clause (b) thereof will be deemed to include
  a Transfer under this Annex.




                                                             8                                              ISDA®l994
19-23802-rdd         Doc 221-2           Filed 11/12/19 Entered 11/12/19 17:43:52                          Exhibit C
                                                 Pg 94 of 218


  "Minimum Transfer Amount" means, with respect to a party, the amount specified as such for that party in
  Paragraph 13; if no amount is specified, zero.

  "Notification Time"has the meaning specified in Paragraph 13.

  "Obligations" means, with respect to a party, all present and future obligations   or that party under this Agreement
  and any additional obligations specified for that party in Paragraph 13.

  "Other Eligible Support" means, with respect to a party, the items, if any, specified as such for that party in
  Paragraph 13.

  "Other Posted Support" means all Other Eligible Support Transferred to the Secured Party that remains in effect
  for the benefit of that Secured Party.

  "Pledgor" means either party, when that party (i) receives a demand for or is required to Transfer Eligible Credit
  Support under Paragraph 3(u) or (ii) has Transferred Eligible Credit Support under l'uragraph 3(u).

  "Posted Collateral" means all Eligible Collateral, other property, Distributions. and all proceeds thereof that have
  been Transferred to or received by the Secured Party under this Annex and not Transferred to the Pledgor
  pursuant to Paragraph 3(b). 4(d)(ii) or 6(d)(i) or released by the Secured Party under Puragruph 8. Any Interest
  Amount or portion thereof not Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in the
  form of Cash.

  "Posted Credit Support" means Posted Collateral and Other Posted Support.
  "Recalculation Date" means the Valuation Date that gives rise to the dispute under Paragraph 5; provided,
  however, that if a subsequent Valuation Date occurs under Paragraph 3 prior to the resolution of the dispute, then
  the "Recalculation Date" means the most recent Valuation Date under Paragrnph .3.

  "Resolution Time" has the meaning specified in Paragraph 13.

  "Return Amount" has the meaning specified in Paragraph 3(b).
  "Secured Party" means either party, when that party (i) makes a demand for or is entitled to receive Eligible
  Credit Support under Paragraph .3(a) or (ii) holds or is deemed to hold Posted Credit Support.

  "Specified Condition" means, with respect to a party, any event specified as such for that party in Paragraph 13.
  "Substitute Credit Support" has the meaning specified in Paragraph 4( d)(i ).
  "Substitution Date" has the meaning specified in Paragraph 4(d)(ii).

  "Thresltold" means, with respcct to a party, the amount specified as such for that party in Paragraph 13; if no
  amount is specified, zero.

  "Transfer" means, with respcct to any Eligiblc Credit Support, Posted Credit Support or Interest Amount, and
  in accordance with the instructions of the Secured Party, Plcdgor or Custodian, as applicable:

         (i) in the case of Cash, payment or delivery by wire transfer into one or more bank accounts specified
         by the recipient;

         (ii) in the case of ccrtilicated securities that cannot be paid or delivered by book-entry, payment or
         delivery in appropriate physical form to the recipient or its account accompanied by any duly executed
         instruments of transfer. assignments in blank, transfer tax stamps and any other documents necessary to
         constitute a legally valid transfer to the recipient;

         (iii) in the case of securities that can be paid or delivered by book-entry. the giving of written instructions
         to the relevant depository institution or other entity specified by the n:cipicnt, together with a written
         copy thereof to the recipient, sufficient if complied with to result in a legally effective transfer of the
         relevant interest to the recipient; and

         (iv) in the case of Other Eligible Support or Other Posted Support, as specified in Paragraph 13.



                                                                 9                                         ISDA®l994
19-23802-rdd         Doc 221-2           Filed 11/12/19 Entered 11/12/19 17:43:52                                Exhibit C
                                                 Pg 95 of 218


  "Valuation Agent" has the meaning specified in Paragraph 13.
  "Valuation Date" means each elate specified in or otherwise determined pursuant to Paragraph 13.
  "Valuation Percentage" means, for any item of Eligible Collateral, the percentage specified in l'aragraph 13.

  "Valuation Time" has the meaning specified in Paragraph 13.
  "Value" means for any Valuation Date or other elate for which Value is calculated and subject to Paragraph 5
  in the case of a dispute, with respect to:

        (i) Eligible Collateral or Posted Collateral that is:

             (A) Cash, the amount thereof; and

             (8) a security, the bid price obtained by the Valuation Agent multiplied by the applicable Valuation
             Percentage, if any:

        (ii) Posted Collateral that consists of items that arc not specified as Eligible Collateral, zero; and

        (iii) Other Eligible Support and Other Posted Support, as specified in Paragraph 13.




                                                            10                                               ISDA®l994
  19-23802-rdd        Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                      Exhibit C
                                               Pg 96 of 218


                                                                                            EXECUTION COPY
Amended & Restated Paragraph 13. Elections and Variables

(a)    Security Interest for "Obligations".         The tenn "Obligations" as used in this Annex includes the
       following additional obligations:

       With respect to Party A:    Not Applicable
       With respect to Party B:    Not Applicable

(b)    Credit Support Obligations.

       (i)     Delivery Amount, Return Amount and Credit Support Amount

               (A)        "Delivery Amount" has the meaning specified in Paragraph 3(a), unless otherwise
                          specified here: NO CHANGE

               (B)        "Return Amount" has the meaning specified in Paragraph 3(b), unless otherwise
                          specified here: NO CHANGE

                (C)       "Credit Support Amount" has the meaning specified in Paragraph 3, unless otherwise
                          specified here: NO CHANGE

       (ii)     Eligible Collateral. The following item will qualify as "Eligible Collateral" for Party A and for
                Party B: Cash, with a Valuation Percentage of I 00%.

       (iii)    Other Eligible Support. The following item will qualify as 'Other Eligible Support".

                (A)       For Party A and for Party B: an Eligible Letter of Credit, as defined herein. The
                          Valuation Percentage of an Eligible Letter of Credit shall be 100% of the available
                          balance thereof, unless an Eligible Letter of Credit Default shall occur and be continuing
                          with respect to such Eligible Letter of Credit, in which case, the Valuation Percentage
                          shall be zero.

                (B)       For Party B: at any time after the termination of the PSA, any amounts in the "Controlled
                          Accounts" as such term is defined in the PSA. The Valuation Percentage of amounts in
                          the Controlled Accounts shall be I 00% of the available balance thereof.

       (iv)     Thresholds.

                (A) "Independent Amount" means:
                      (i) For Party Party A: Not Applicable.
                      (ii) For Party B: $250,000.

                (B) "Threshold" means with respect to Party A on any day the amount set forth below opposite
                    the Credit Rating assigned by S&P on such day to Party A's Credit Support Provider,
                    provided, however, that the Threshold for a party shall be zero upon the occurrence and
                    during the continuance of an Event of Default, Potential Event of Default, or Specified
                    Condition with respect to such party

                                         S&P Rating                 Threshold
                                                                     Party A

                                   AA and above                $ 60,000,000


                                                         11
  19-23802-rdd        Doc 221-2     Filed 11/12/19 Entered 11/12/19 17:43:52                      Exhibit C
                                            Pg 97 of 218


                               AA-                         $ 50,000,000
                               A to A+                     $ 35,000,000
                               A-                          $ 20,000,000
                               BBB+                        $ 10,000,000
                               BBB                         $ 5,000,000
                               BBB- and below              $ 0 (zero)

                 and "Threshold" means with respect to Party B, prior to the termination of the PSA, the
                 amount determined in accordance with Section 2.3 of the PSA, provided, however, that the
                 Threshold for a party shall be zero for Party B upon (i) the termination of the PSA by its terms
                 or (ii) the occurrence and during the continuance of an "Event of Default" under the PSA that,
                 after giving effect to Section 18.l(c) thereof if applicable, gives the Seller the right to take
                 action under Section 18.1 (i), 18. l(ii) or 18.1 (iii) of the PSA.

              (C) "Minimum Transfer Amount" means with respect to Party A and Party B: (i) $1 or (ii) if
                  an Event of Default, Potential Event of Default, or Specified Condition has occurred and is
                  continuing with respect to a party, then in respect of such party the Minimum Transfer
                  Amount shall be zero.

              (D) Rounding. The Delivery Amount will be rounded up to the nearest integral multiple of
                  $100,000, and the Return Amount will be rounded down to the nearest integral multiple of
                  $100,000, unless the Return Amount is less than $100,000, in which case, the Return Amount
                  will not be rounded.

(c)   Valuation and Timing

      (i)     "Valuation Agent" means, for purposes of Paragraph 3, the party making the demand under
              Paragraph 3, and, for purposes of Paragraph 6(d), the Secured Party receiving or deemed to
              receive the Distributions or the Interest Amounts as applicable. In addition, the Secured Party will
              be the Valuation Agent for purposes of calculating Value in connection with substitutions pursuant
              to Paragraph 4(d). Notwithstanding the foregoing, if an Event of Default or Potential Event of
              Default has occurred and is continuing with respect to a party, the Valuation Agent shall be the
              other party.

      (ii)    "Valuation Date" means: each Local Business Day.

      (iii)   "Valuation Time" means: the close of business on the Valuation Date or date of calculation, as
              applicable; provided that the calculations of Value and Exposure will be made as of approximately
              the same time on the same date.

      (iv)    "Notification Time" means 10:00 a.m., New York time, on a Local Business Day.

(d)   Conditions Precedent and Secured Party's Rights and Remedies. The following Termination Event(s)
      will be a "Specified Condition" for the party specified (that party being the Affected Party if the
      Termination Event occurs with respect to that party):

                                                               Party A               Party B
                  Illegality                                   X                     X
                  Tax Event                                    X                     X
                  Tax Event Upon Merger                        X                     X
                  Credit Event Upon Merger                     X                     X
                  Additional Termination Event

(e)   Substitution.


                                                      12
  19-23802-rdd       Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                       Exhibit C
                                              Pg 98 of 218



      (i)     "Substitution Date" has the meaning specified in Paragraph 4(d)(ii), unless otherwise specified
              here: The second Local Business Day following the date on which the Secured Party receives the
              Substitute Credit Support.

      (ii)    Consent. If specified here as applicable, then the Pledgor must obtain the Secured Party's consent
              for any substitution pursuant to Paragraph 4(d): Not Applicable

      (iii)   Notice. For purposes of Paragraph 4(d)(i), the phrase "upon notice" shall be amended to read
              "upon two Local Business Days' prior written notice".

(f)   Dispute Resolution. The provisions of Paragraph 5 will not apply, and ifa dispute as to a Delivery Amount,
      Return Amount or Value arises, the Secured Party's calculation, made in good faith and in a commercially
      reasonable manner, shall be controlling.

(g)   Holding and Using Posted Collateral.

      (i)     Eligibility to Hold Posted Collateral; Custodians.

              Party A and its Custodian will be entitled to hold Posted Collateral pursuant to Paragraph 6(b),
              subject to the following conditions:

              (1)       Posted Collateral may be held only in one or more accounts in any jurisdiction in the
                        United States.

              (2)       If Posted Collateral is held by a Custodian, the Custodian shall be a Qualified Institution.

              (3)       If Posted Collateral is held by Party A, Party A's Credit Support Provider's Credit Rating
                        by S&P shall be no less than BBB and Party A shall not be a Defaulting Party.

              Party B and its Custodian will be entitled to hold Posted Collateral pursuant to Paragraph 6(b),
              subject to the following conditions:

              (1)       Posted Collateral may be held only in one or more accounts in any jurisdiction in the
                        United States.

               (2)      If Posted Collateral is held by a Custodian, the Custodian shall be a Qualified Institution.

               (3)      If Posted Collateral is held by Party B, Party B's (or Party B's Credit Support Provider's,
                        if applicable) Credit Rating by S&P shall be no less than BBB and Party B shall not be a
                        Defaulting Party.

               Initially, the Custodian for Party A and Party B is: To be designated by Party A or Party B, as
               appropriate, in the first demand, which shall be in writing, for Eligible Credit Support hereunder.

      (ii)     Use of Posted Collateral. The provisions of Paragraph 6(c) will apply to the parties; provided,
               however, if a party is a Defaulting Party, the provisions of Paragraph 6(c) shall not apply to such
               party and all Posted Collateral in such party's possession shall be delivered to a Custodian (that is
               a Qualified Institution) within 2 Business Days of such party becoming a Defaulting Party.

(h)   Distributions and Interest Amount.

      (i)      Interest Rate. The "Interest Rate" will be: (i) with respect to Cash held by a party, for any day,
               the "Federal Funds (Effective)" rate in effect for such day, as published in the most recent weekly


                                                       13
  19-23802-rdd      Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                      Exhibit C
                                             Pg 99 of 218


              statistical release designated as H.15(519), or any successor publication, published by the Board of
              Governors of the Federal Reserve System, and (ii) with respect to Cash held by the Custodian of a
              party, the Interest Rate will not apply but the provisions of Paragraph 13(h)(iii) shall apply.

      (ii)    Transfer of Interest Amount. The Transfer of the Interest Amount will be made on or before
              three Local Business Days after the last Local Business Day of each calendar month and on any
              Local Business Day that Posted Collateral in the form of Cash is Transferred to the Pledgor
              pursuant to Paragraph 3(b).

      (iii)   Alternative to Interest Amount. The prov1s1on of Paragraph 6(d)(ii) will apply; provided,
              however, that with respect to Cash held by the Custodian of a party, the "Interest Amount" shall
              mean the earnings, from time to time, of the investment and reinvestment of Eligible Collateral
              constituting Cash by the Custodian of a party in an interest-bearing account selected by the
              Secured Party and consented to by the Pledgor, such consent not to be unreasonably withheld,
              conditioned, or delayed.

(i)   Additional Representation(s). None.

(j)   Other Eligible Support and Other Posted Support.

      (i)     "Value" with respect to Other Eligible Support and Other Posted Support means: In respect ofan
              Eligible Letter of Credit on a date, the maximum stated amount remaining available for payment to
              the beneficiary thereunder on such date multiplied by the Valuation Percentage.

      (ii)    "Transfer" with respect to Other Eligible Support and Other Posted Support means:

              (I)      For purposes of Paragraph 3(a), delivery of an Eligible Letter of Credit by the Pledgor or
                       issuer of the Eligible Letter of Credit to the Secured Party at the address of the Secured
                       Party specified in the Notices Section of this Agreement, or delivery of an executed
                       amendment to such Eligible Letter of Credit ( extending the term or increasing the amount
                       available to the Secured Party thereunder) by the Pledgor or the issuer of the Eligible
                       Letter of Credit to the Secured Party at the address of the Secured Party specified in the
                       Notices Section of this Agreement; and

              (2)      For purposes of Paragraph 3(b ), by the return of an outstanding Eligible Letter of Credit
                       by the Secured Party to the Pledgor, at the address of the Pledgor specified in the Notices
                       Section of this Agreement, or delivery of an executed amendment to the Eligible Letter of
                       Credit in form and substance satisfactory to the Pledgor (reducing the amount available to
                       the Secured Party thereunder) by the Pledgor or the issuer of the Eligible Letter of Credit
                       to the Secured Party at the Secured Party's address specified in the Notices Section of this
                       Agreement. If a Transfer is to be effected by a reduction in the amount of an outstanding
                       Eligible Letter of Credit previously issued for the benefit of the Secured Party, the
                       Secured Party shall not unreasonably withhold its consent to a commensurate reduction in
                       the amount of such Eligible Letter of Credit and shall take such action as is reasonably
                       necessary to effectuate such reduction.

      (iii)   "Eligible Letter of Credit Provisions".

              Other Eligible Support and Other Posted Support in the form of an Eligible Letter of Credit shall
              be subject to the following provisions:

              (I)      Unless otherwise agreed in writing by the parties, each Eligible Letter of Credit shall be
                       Transferred in accordance with the provisions of this Annex, and the Secured Party shall
                       be the named beneficiary under each Eligible Letter of Credit. The Pledgor shall (i) cause



                                                      14
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                         Exhibit C
                                        Pg 100 of 218


                   the renewal of each Transferred Eligible Letter of Credit on a timely basis as provided in
                   the relevant Eligible Letter of Credit in order to maintain the then-applicable Credit
                   Support Amount requirements, (ii) if the issuer of an Eligible Letter of Credit previously
                   Transferred to the Secured Party has indicated its intent not to renew such Eligible Letter
                   of Credit, Transfer a substitute Eligible Letter of Credit, and (iii) if the issuer of an
                   Eligible Letter of Credit shall commit an Eligible Letter of Credit Default of the type
                   specified in clause (ii) or (iii) of the definition thereof (including but not limited to such
                   issuer's failure to honor the Secured Party's properly documented request to draw
                   thereon), Transfer for the benefit of the Secured Party Eligible Credit Support within one
                   (1) Local Business Day after the Pledgor receives notice of such dishonor, provided that,
                   at the time the Pledgor is required to perform in accordance with (i), (ii), or (iii)
                   immediately above, the Delivery Amount applicable to the Pledgor equals or exceeds the
                   Pledgor's Minimurn Transfer Amount.

           (2)     The Pledgor may, at its option, Transfer an Eligible Letter of Credit by (A) causing the
                   issuing bank to execute an amendment increasing the outstanding amount available for
                   drawing under a previously Transferred Eligible Letter of Credit or (B) establishing one
                   or more additional Eligible Letters of Credit. If (i) the Pledgor shall fail to cause the
                   issuing bank to renew, substitute, or sufficiently increase the amount of a Transferred
                   Eligible Letter of Credit, Transfer one or more additional Eligible Letters of Credit, or
                   otherwise Transfer sufficient Eligible Credit Support as required by this Agreement
                   (including this Annex), and (ii) the Delivery Amount applicable to the Pledgor equals or
                   exceeds the Pledgor's Minimum Transfer Amount as a result of such failure, then the
                   Secured Party may draw on the entire available balance of any Transferred Eligible Letter
                   of Credit in accordance with the stated requirements of the Eligible Letter of Credit. The
                   Pledgor shall remain liable for any amounts due and owing to the Secured Party and
                   remaining unpaid after the application of the amounts so drawn by the Secured Party.

           (3)     Upon the occurrence ofan Eligible Letter of Credit Default solely of the type specified in
                   clause (i) of the definition thereof, the Pledgor agrees to deliver a substitute Eligible
                   Letter of Credit or other Eligible Credit Support to the Secured Party in an amount at least
                   equal to that of the Eligible Letter of Credit to be substituted on or before the first (1st)
                   Business Day after written demand by the Secured Party. In the case of an Eligible Letter
                   of Credit Default of the types specified in clauses (iv) and (v) of the definition thereof, the
                   Pledgor shall deliver any such substitute Eligible Letter of Credit or other Eligible Credit
                   Support within three (3) Business Days after written demand by the Secured Party.
                   Notwithstanding any provision in this Agreement or this Annex, the issuer of an Eligible
                   Letter of Credit shall not be relieved of any liability it may have to any party resulting
                   from the occurrence of an Eligible Letter of Credit Default with respect to it.

    (iv)   "Certain Rights and Remedies".

           (1)     Secured Party's Rights and Remedies. For purposes of Paragraph 8(a)(ii), the Secured
                   Party may draw on any Transferred Eligible Letter of Credit in an aggregate amount equal
                   to any amounts payable by the Pledgor with respect to any Obligations.

           (2)     Pledgor's Rights and Remedies. For purposes of Paragraph 8(b)(ii), (i) the Secured
                   Party will be obligated immediately to Transfer any Eligible Letter of Credit to the
                   Pledgor and (ii) the Pledgor may, to the extent that any such Eligible Letter of Credit is
                   not Transferred to the Pledgor as required pursuant to (i) immediately above, Set-off any
                   amounts payable by the Pledgor with respect to any Obligations against any such Eligible
                   Letter of Credit up to the full amount drawable thereunder and to the extent its rights to
                   Set-off are not exercised, withhold payment of any remaining amounts payable by the
                   Pledgor with respect to any Obligations, up to the sum of the Value of any remaining



                                                   15
      19-23802-rdd      Doc 221-2         Filed 11/12/19 Entered 11/12/19 17:43:52                       Exhibit C
                                                 Pg 101 of 218


                            Posted Collateral and Eligible Letters of Credit held by the Secured Party, until any such
                            Posted Collateral and Eligible Letters of Credit are Transferred to the Pledgor.

(k)       Demands and Notices. All demands, specifications and notices under this Annex will be made pursuant to
          the Notices Section of this Agreement, unless otherwise specified here:

          Party A: Not Applicable

          Party B: Not Applicable

(l)       Addresses for Transfers.
          Party A: Attention: Collateral Department, Telephone No.: (713) 323-4821, (713) 323-3201 or (713) 323-
                   5840; Fax No: (713) 354-0996; email to: CollateralGroup@bp.com, or such address as Party A
                   shall notify Party B, in writing.

          Party B: Such address as Party B shall notify Party A, in writing.

(m)       Other Provisions.

          (i)      Duty of the Secured Party to Preserve Collateral. Without limiting the generality of the final
                   sentence of Paragraph 6(a), the Secured Party will have no responsibility (A) to inquire or give the
                   Pledgor notice about any decline in the value of, or default under or in respect of, any item of
                   Posted Collateral, or to give the Pledgor notice that any right with respect to any such item may
                   expire or (B) to take any action to seek to sell, to collect payments due under or to enforce or
                   preserve rights relating to any item of Posted Collateral, including conversion, exchange and
                   similar rights that, if not exercised, may expire or adversely affect the value of the item of Posted
                   Collateral.

          (ii)     Costs. Without limiting any other provision of the Agreement, the Pledgor shall pay all costs
                   involved in obtaining and maintaining in effect any Eligible Letter of Credit. The Pledgor shall be
                   responsible for, and shall reimburse the Secured Party for, all transfer taxes and other costs
                   involved in the transfer of Eligible Collateral from the Pledgor to the Secured Party or any agent
                   for safekeeping of the Secured Party. If the Secured Party shall incur any loss by reason of the
                   Pledgor's failure to pay any such taxes and costs, the Secured Party shall have the right, in
                   accordance with Paragraph 8(a) hereof, to draw under any Eligible Letter of Credit or liquidate any
                   Posted Collateral and apply the proceeds thereof to satisfy its claim against the Pledgor for such
                   taxes and costs.

          (iii)    Rights and Remedies Under Paragraph 8(a). The Secured Party will be entitled to exercise the
                   rights and remedies provided for in Paragraph 8(a) if the Pledgor fails to pay when due any amount
                   payable by it under Section 6 of this Agreement in connection with a Termination Event, even if
                   the Pledgor is not the Affected Party.

          (iv)     Events of Default. Delete and replace Paragraph 7(i) with the following:

                   "(i) that party fails (or fails to cause its Custodian) to make, when due, any Transfer of Eligible
                   Credit Support, Posted Credit Support or the Interest Amount, as applicable, required to be made
                   by it and that failure continues for two Local Business Days after notice of that failure is given to
                   that party;"

          (v)      Additional Definitions. Paragraph 12 is hereby amended by adding the following:

                   "Credit Rating" means, with respect to a party (or its Credit Support Provider, as the case may
                   be) or entity on any date of determination, the lower of the respective rating then assigned by S&P


                                                           16
19-23802-rdd   Doc 221-2          Filed 11/12/19 Entered 11/12/19 17:43:52                         Exhibit C
                                         Pg 102 of 218


          or Moody's, as the case may be, to the lower of either the issuer rating or the unsecured, senior
          long-term debt obligations, as the case may be (in either case, not supported by third-party credit
          enhancement).

          "Eligible Letter of Credit" shall mean a standby, transferable, irrevocable letter of credit, in a
          form substantially similar to Schedule I attached hereto and incorporated herein by reference,
          issued in favor of the Secured Party by a Qualified Institution (other than a party hereto or any of
          its Affiliates); provided, however, that at such time as there shall be an Eligible Letter of Credit
          Default, any Eligible Letter of Credit affected by such Eligible Letter of Credit Default shall cease
          to constitute an Eligible Letter of Credit and Eligible Credit Support for purposes of satisfying the
          Pledgor's obligations hereunder.

          "Eligible Letter of Credit Default" shall mean with respect to an outstanding Eligible Letter of
          Credit, the occurrence of any of the following events: (i) the issuer of such Eligible Letter of Credit
          shall cease to be a Qualified Institution; (ii) the issuer of the Eligible Letter of Credit shall fail to
          comply with or perform its obligations under such Eligible Letter of Credit if such failure shall be
          continuing after the lapse of any applicable grace period; (iii) the issuer of such Eligible Letter of
          Credit shall disaffirm, disclaim, repudiate or reject, in whole or in part, or challenge the validity of,
          such Eligible Letter of Credit; (iv) such Eligible Letter of Credit shall expire or terminate, or there
          shall be 30 or less days remaining until the expiration of such Eligible Letter of Credit, or such
          Eligible Letter of Credit shall fail or cease to be in full force and effect at any time during the term
          of the Agreement; or (v) any event analogous to an event specified in Section 5(a)(vii) of this
          Agreement shall occur with respect to the issuer of such Eligible Letter of Credit provided,
          however, that no Eligible Letter of Credit Default shall occur in any event with respect to an
          Eligible Letter of Credit after the time such Eligible Letter of Credit is required to be canceled or
          returned to the Pledgor in accordance with the terms of this Annex.

          "Moody's" means Moody's Investors Service (or any successor thereto).

          "Qualified Institution" shall mean the United States office of a commercial bank or trust
          company organized under the laws of the United States of America or a political subdivision
          thereof or a foreign bank with a branch office located in the United States and, in either case,
          having a Credit Rating of"A-" or higher by S&P or "A3" or higher by Moody's.

          "S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc. or any
          successor thereto.

                                            [Signatures   011   following page(s)J




                                                    17
   19-23802-rdd                   Doc 221-2                  Filed 11/12/19 Entered 11/12/19 17:43:52      Exhibit C
                                                                    Pg 103 of 218




    EXECUTED on the dates specified below but effective as of the date first written above.


t,/) 1( BP Energy Company                                                 Agera Energy LLC
~ \ ("Party        A"]/
     By:            /!::/✓
                    p              >
                                    £~,Lf_                                By: _ _ _ _ _ _ _ __

     Name:              /(./yk                                            Name: Michael Nordlicht

                                                                          Title: General Counsel

      Date:_--'-/_l>_----=2'-,_,._2'""'",_63--'-/)""",,,.,.,_ __          Date: October 2, 2015



                                                                          energy.me miclwest lie


                                                                          By: _ _ _ _ _ _ _ __

                                                                          Name: Kerry Cassidy

                                                                          Title: Chief Executive Officer

                                                                          Date: October 2, 2015


                                                                          Aequitas Energy Inc.


                                                                          By: _ _ _ _ _ _ _ _ __

                                                                          Name: Michael Nordlicht

                                                                          Title: General Counsel

                                                                          Date: October 2, 2015




                                   Signature Page to Amended and Restated Paragraph 13 to the JSDA CSA
19-23802-rdd      Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52              Exhibit C
                                         Pg 104 of 218




EXECUTED on the dates specified below but effective as of the date first written above.


 BP Energy Company
 ("Party A")

 By: _ _ _ _ _ _ _ _ __

 Name:                                             Name: Michael Nordlicht
         -----------
 Title:_ _ _ _ _ _ _ _ _ __                        Title: General Counsel

 Date:                                             Date: October 2, 2015
      -----------

                                                   energy.me midwest Ile


                                                    By:~C~¢~
                                                   Name: Kerry Cassidy

                                                    Title: Chief Executive Officer

                                                   Date: October 2, 2015


                                                    Aequitas Energy Inc.


                                                    ByA,jJ/~
                                                    Name: Michael Nordlicht

                                                    Title: Genera] Counsel

                                                    Date: October 2, 2015




                  Signature Page to Amended and Restated Paragraph 13 to the ISDA CSA
 19-23802-rdd          Doc 221-2         Filed 11/12/19 Entered 11/12/19 17:43:52                       Exhibit C
                                                Pg 105 of 218


                                SCHEDULE I TO CREDIT SUPPORT ANNEX

                IRREVOCABLE TRANSFERABLE ST AND BY LETTER OF CREDIT FORMAT
                             DATE OF ISSUANCE: _ _ _ _ __

IAddress I
         Re: Credit No. - - - - - - -

         We (the "Issuing Bank") hereby establish our Irrevocable Transferable Standby Letter of Credit (this
"Letter of Credit) in your favor for the account of ___________ (the "Account Party"), for the
aggregate amount not exceeding _ _ _ _ _ _ _ _ _ _ United States Dollars ($_ _ _ _~, available to
you at sight upon demand at our counters at (Location) on or before the expiration hereof against presentation to us
of one or more of the following statements, dated and signed by [Party A] [Party B]:

    I. "Either (i) an Event of Default (as defined in the ISDA Master Agreement dated as of _____ among
    _ _ _ _ _ _, as the same may be amended (the "Master Agreement")) or (ii) a Specified Condition (as
    defined in the Master Agreement) with respect to the Account Party has occurred and is continuing; and the
    Account Party has not paid in full all of its Obligations (as defined in the Master Agreement) that are due as of
    the date of this statement. Wherefore, the undersigned does hereby demand payment of [the entire available
    balance] [or] [$_ _ _ _~ of the Letter of Credit"; and/or

    2. "An Early Termination Date (as defined in the Master Agreement) has occurred or been designated as the
    result of an Event of Default or Specified Condition with respect to the Account Party; and the Account Party
    has not paid in full all of its Obligations (as defined in the Master Agreement) that are due as of the date of this
    statement. Wherefore, the undersigned does hereby demand payment of [the entire available balance] [or]
    [$_ _ _ ____, of the Letter of Credit"; and/or

    3. "An Eligible Letter of Credit Default (as defined in the Master Agreement) has occurred and is continuing
    with respect to this Letter of Credit. Wherefore, the undersigned does hereby demand payment of [the entire
    available balance] [or][$ _ _ _ _~ of the Letter of Credit"; and/or

    4. "The Account Party has failed to cause the issuing bank to renew, substitute, or sufficiently increase the
    amount of a Transferred (as defined in the Master Agreement) Eligible Letter of Credit, Transfer (as defined in
    the Master Agreement) one or more additional Eligible Letters of Credit, or otherwise Transfer sufficient
    Eligible Credit Support (as defined in the Master Agreement) as required by the Master Agreement; and the
    Delivery Amount (as defined in the Master Agreement) applicable to the Account Party equals or exceeds the
    Account Party's Minimum Transfer Amount (as defined in the Master Agreement) as a result of such failure.
    Wherefore, the undersigned does hereby demand payment of [the entire available balance] [or] [$_ _ _ ___,
    of the Letter of Credit."

         Terms defined in the Master Agreement shall have the same meanngs when used in this Letter of Credit.

         The amount which may be drawn by you under this Letter of Credit shall be automatically reduced by the
amount of any drawings paid through the Issuing Bank referencing this Letter of Credit No. __ . Partial and
multiple drawings are permitted hereunder.

         We hereby agree with you that documents drawn under and in compliance with the terms of this Letter of
Credit shall be duly honored upon presentation as specified.

          If monies duly paid by us under this Letter of Credit are not immediately applied against amounts that are
due and payable by the Account Party under the Master Agreement, then the monies must be held in accordance with
the Master Agreement, and any Return Amounts involving such monies that arise on any subsequent Valuation Dates
shall be promptly repaid by you to us.
  19-23802-rdd          Doc 221-2         Filed 11/12/19 Entered 11/12/19 17:43:52                        Exhibit C
                                                 Pg 106 of 218


        This Letter of Credit shall be governed by the Unifonn Customs and Practice for Documentary Credits,
2007 Revision, International Chamber of Commerce Publication No. 600 (the "UCP"), except to the extent that the
terms hereof are inconsistent with the provisions of the UCP, including but not limited to Articles 14(b) and 36 of the
UCP, in which case the terms of this Letter of Credit shall govern.

        With respect to Article 14(b) of the UCP, the Issuing Bank shall have a reasonable amount of time, not to
exceed three (3) banking days following the date of its receipt of documents from the beneficiary, to examine the
documents and determine whether to take up or refuse the documents and toinform the beneficiary accordingly.

          In the event of an Act of God, riot, civil commotion, insurrection, war or any other cause beyond our
control that interrupts our business (collectively, an "Interruption Event") and causes the place for presentation of
this Letter of Credit to be closed for business on the last day for presentation, the expiry date of this Letter of Credit
will be automatically extended without amendment to a date thirty (30) calendar days after the place for presentation
reopens for business.

        This Letter of Credit is transferable, and we hereby consent to such transfer, but otherwise may not be
amended, changed or modified without the express written consent of the beneficiary, the Issuing Bank and the
Account Party.


                                                 [BANK SIGNATURE!




                                                             2
19-23802-rdd      Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                         Pg 107 of 218




                                                                                Execution Version
                        SECOND AMENDED AND RESTATED
                                 SCHEDULE
                                                to the
                                   2002 Master Agreement

                                     dated as of October 4, 2019

                                             by and among

BP Energy Company ("Party A"), a corporation      Agera Energy LLC ("Agera"), a limited
incorporated under the State laws of Delaware     liability incorporated under the State laws of
                                                  Delaware;
                                                  energy.me midwest llc ("energy.me"), a
                                                  limited liability incorporated under the
                                                  State laws of Illinois; and
                                                  Aequitas Energy Inc. ("Aequitas"), a
                                                  corporation incorporated under the State laws
                                                  of Connecticut (Agera, energy.me and
                                                  Aequitas are individually and collectively
                                                  referred to as "Party B")


                                   Part 1 - Termination Provisions

Party A and Agera entered into a 2002 ISDA Master Agreement ("Master Agreement") including the
Schedule thereto, the Credit Support Annex thereto, the Power Annex thereto, the Natural Gas Annex
thereto, and the Renewable Energy Certificates Annex thereto, each dated May 5, 2015, as amended
by that certain Amendment to the ISDA Master Agreement, dated as of October 2, 2015, (collectively,
with all other schedules, annexes and exhibits thereto and all Transaction Confirmations thereunder,
the “Original Agreement”). Prior to the date of execution of this second amended and restated Schedule
to the Original Agreement as set forth herein (such amendment, the “Second Amended and Restated
Schedule”), Party A intends to terminate all outstanding transactions under the Original Agreement (the
“Original Transactions”) and calculate an Early Termination Amount owing under the Original
Agreement in an amount no less than the estimated Pre-Petition ISDA Amount (as defined in the
hereinafter defined PSA (the “Pre-Petition Amount”). This Second Amended and Restated Schedule is
effective immediately upon the later of the effectiveness of the termination of the Original Transactions
or the Bankruptcy Court’s entry of the Cash Collateral Order, assuming no notice of termination has
been delivered thereunder at such time (the “Second Amended and Restated Schedule Effective Date”).
The Original Agreement, once amended by the Second Amended and Restated Schedule, together with
all other schedules, annexes, attachments and exhibits thereto and all Confirmations thereunder,
including the Base Confirmation, dated as of the date of the Second Amended and Restated Schedule,
by and between Party A and Party B (the “Base Confirmation”), is referred to herein as the


                                                   1
 19-23802-rdd            Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52            Exhibit C
                                                Pg 108 of 218


  “Agreement”. Each of Party A and Party B may be referred to herein individually as a “party” or
  collectively as “parties”. The parties acknowledge and agree that the Second Amended and Restated
  Schedule constitutes an amendment of the Original Agreement and not a new agreement or novation
  of the Original Agreement. The Original Agreement, as amended by the Second Amended and Restated
  Schedule and the Base Confirmation, shall remain in full force and effect, and the Second Amended
  and Restated Schedule and Base Confirmation shall not terminate the Original Agreement or any
  obligations thereunder (except with respect to the Original Transactions), including the obligation of
  Party B to pay the Pre-Petition ISDA Amount to Party A. To the extent that any Transactions are entered
  after the Original Transactions are terminated but before entry of the Cash Collateral Order, the Second
  Amended and Restated Schedule will retroactively govern such Transactions from such termination
  date. If the Cash Collateral Order is never entered, such Transactions will be governed by the Original
  Agreement without giving effect to this Second Amended and Restated Schedule.

   In this Agreement:

   (a)         "Specified Entity" means:

               in relation to Party A and in relation to Party B, for the purpose of:

                    Section 5(a)(v):          Not Applicable
                    Section 5(a)(vi):         Not Applicable
                    Section 5(a)(vii):        Not Applicable
                    Section 5(b)(v):          Not Applicable

 (b)       "Specified Transaction" has the meaning given to it in Section 14 of the Agreement; provided,
           however, that “Specified Transaction” shall not include any Original Transaction.

 (c)       The "Cross Default" provisions of Section 5(a)(vi) will not apply to Party A and will not apply to
           Party B.

 (d)       The "Credit Event Upon Merger" provisions of Section 5(b)(v) will apply to Party A and will apply
           to Party B.

 (e)       The "Automatic Early Termination" provision of Section 6(a) will not apply to Party A and will
           not apply to Party B.

 (f)       "Termination Currency" means United States Dollars.

 (g)       " Events of Default"

           (1)      Section 5(a)(vii) shall be deleted in its entirety from the Agreement.

       (2)      Additional Events of Default. Section 5(a) shall be amended by adding the following,
which shall each constitute an Additional Event of Default under Section 5(a) with respect to Party B:

       “(ix)     The occurrence of any BP Termination Event other than a BP Termination Event Exception.

         (x)     The Supply Termination Date shall have occurred.




                                                          2
19-23802-rdd             Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                                 Pg 109 of 218


       (xi)      Any Milestone (as defined in the RSA Term Sheet) fails to occur other than a BP Termination
                 Event Exception.

      (xii)     The RSA Term Sheet terminates or ceases to be effective.

  (xiii)        Party B challenges, or supports any other Person in challenging, the Cash Collateral Order (once
                entered) or the RSA Order (once entered).

      (xiv)     Once entered, the Bankruptcy Court order approving the Cash Collateral Order or the RSA Order
                (a) shall cease to be in full force and effect or (b) shall have been reversed, stayed, vacated or
                subjected to a stay pending appeal or, without the prior written consent of Party A in its sole
                discretion, amended, supplemented or otherwise modified.

      (xv)      Any of the representations stated in Part 4(n) of this Agreement proves to have been incorrect or
                misleading in any respect when made or repeated or deemed to have been made or repeated.

      (xvi)      Party B enters into any new contracts with any retail, commercial, residential, governmental or
                 industrial customer for the purchase and sale of energy, capacity, ancillary services or similar
                 products relating to the production or delivery of electric power or natural gas, in each case
                 without Party A’s prior written consent, which such consent may be withheld at Party A’s sole
                 discretion.

  (xvii)        Party B is in breach of any of its obligations under Section 5 or Schedule 5.4 of the PSA.

 (xviii)         Party B is in breach of any of the covenants set forth in the Covenant Schedule and such failure,
                if susceptible to cure, is not remedied within 3 Local Business Days of Party B’ receiving notice
                or having knowledge thereof.”

                                            Part 2 - Tax Representations

(a)           Payer Tax Representation: For the purpose of Section 3(e), Party A and Party B will make
              the following representation:

              It is not required by any applicable law, as modified by the practice, application or official
              interpretation of any relevant governmental revenue authority, of any Relevant Jurisdiction or
              under any applicable tax treaty between the Relevant Jurisdictions to make any deduction or
              withholding for or on account of any Tax from any payment (other than interest under Section
              9(h) of this Agreement) to be made by it to the other party under this Agreement. In making this
              representation, it may rely on:

              (i)     the accuracy of any representations made by the other party pursuant to Section 3(f) of
              this Agreement;

              (ii)    the satisfaction of the agreement of the other party contained in Section 4(a)(i) or 4(a)(iii)
              of this Agreement and the accuracy and effectiveness of any document provided by the other
              party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and

              (iii)   the satisfaction of the agreement of the other party contained in Section 4(d) of this
              Agreement, provided that it shall not be a breach of this representation where reliance is placed
              on clause (ii) and the other party does not deliver a form or document under Section 4(a)(iii) by
              reason of material prejudice to its legal or commercial position.


                                                           3
19-23802-rdd       Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                          Pg 110 of 218



(b)    Payee Tax Representations: For the purpose of Section 3(f) of this Agreement, Party A and
       Party Beach make the representation(s) specified below:

      (1) For the purpose of Section 3(f) of this Agreement, Party A represents that (i) it is a corporation
          organized and existing under the laws of the State of Delaware, (ii) it is a U.S. person within
          the meaning of Section 7701 of the Internal Revenue Code, and (iii) its U.S. taxpayer
          identification number is XX-XXXXXXX.

      (2) For the purpose of Section 3(f) of this Agreement, Agera represents that (i) it is a Limited
          Liability Company organized and existing under the laws of the State of Delaware, (ii) it is a
          U.S. person within the meaning of Section 770 I of the Internal Revenue Code, and (iii) its
          U.S. taxpayer identification number is XX-XXXXXXX;

      (3) For the purpose of Section 3(f) of this Agreement, energy.me represents that (i) it is a Limited
          Liability Company organized and existing under the laws of the State of Illinois, (ii) it is a
          U.S. person within the meaning of Section 7701 of the Internal Revenue Code, and (iii) its
          U.S. taxpayer identification number is XX-XXXXXXX;

      (4) For the purpose of Section 3(f) of this Agreement, Aequitas represents that (i) it is a
          corporation organized and existing under the laws of the State of Connecticut, (ii) it is a
          U.S. person within the meaning of Section 7701 of the Internal Revenue Code, and
          (iii) its U.S. taxpayer identification number is XX-XXXXXXX;

                            Part 3 - Agreement to Deliver Documents

Each party agrees to deliver the following documents as applicable:

(a)     For the purpose of Section 4(a)(i) of this Agreement, tax forms, documents or certificates to
be delivered are:

Party required to deliver        Form/Document/Certificate          Date by which to be delivered
document
Party B                           Applicable tax withholding    Upon execution of this Agreement.
                                  documentation as required per
                                  Section 4(a).


(b)     For the purpose of Section 4(a)(ii) of this Agreement, other documents to be delivered are:

Party required to     Form/Document/                  Date by which to be            Covered by
deliver document      Certificate                     delivered                      Section 3(d)
                                                                                     Representation




                                                    4
19-23802-rdd   Doc 221-2     Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                    Pg 111 of 218


Party A          A certified copy of the       Upon execution of this            Yes
                 resolution of the Board of    Agreement.
                 Directors of Party A of its
                 relevant committee,
                 authorizing such party to
                 enter into this Agreement
                 and each Transaction, and
                 an incumbency certificate.

 Party A         Certification of the         Upon execution of this             Yes
                 authenticity of the          Agreement.
                 signature of Party A's
                 signatory certified by Party
                 A's Company Secretary.

 Party A         Most recent annual                Upon written request,       Yes
                 audited financial                 unless publicly available
                 statements of Party A's           through EDGAR or some
                 Credit Support Provider.          other source.



 Party B         Certification of the         Upon execution of this                 Yes
                 authenticity of the          Agreement.
                 signature of Party B's
                 signatory certified by Party
                 B's authorized
                 representative.

 Party B         Budget Variance Reports. Weekly on each Thursday                    Yes
                                          beginning on the first
                                          Thursday after execution of
                                          the RSA Term Sheet.




                                               5
19-23802-rdd        Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52               Exhibit C
                                          Pg 112 of 218


 Party B                13 week cash flow forecast    Every five (5) weeks on the       No
                        setting forth all projected   fourth Local Business Day
                        cash receipts and cash        of such week, beginning
                        disbursements on a weekly     with the fifth full week after
                        basis.                        execution of the RSA Term
                                                      Sheet.




 Party B                Copies of all notices of    Promptly upon receipt by            No
                        non-compliance and other Party B
                        notices received by Party B
                        or any of its Affiliates
                        relating to the failure of
                        Party B to comply with any
                        State renewable portfolio
                        standards requirements or
                        similar requirements.


 Party B                AR Reports, in form          Weekly, on Monday,                 Yes
                        reasonably acceptable to BP Wednesday and Friday of
                        and with such supporting each week, beginning on the
                        information as is reasonably first of such days following
                        requested by Party A.        execution of the RSA Term
                                                     Sheet.




                                         Part 4 - Miscellaneous

(a)        Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

           Address for Confirmations to Party A:

                Address:       BP Energy Company
                               201 Helios Way
                               Houston, Texas 77079

                Attention:      Confirmation Department

                Facsimile No.: 281-227-8470


                                                      6
19-23802-rdd     Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52              Exhibit C
                                       Pg 113 of 218



            Email:          nagpconfirmations@bp.com

       Address for other notices or communications to Party A (other than Confirmations):

            Address:        BP Energy Company
                            201 Helios Way
                            Houston, Texas 77079

            Attention:     Contract Services
            Telephone No.: 713-323-2000
            Email:         FinancialContractsExternal@uk.bp.com

    Address for Invoices to Party A:

            Address:        BP Energy Company
                            201 Helios Way
                            Houston, Texas 77079
            Attention:      Financial Settlements

            Telephone No.: 713-323-2000
            Email:         nagpfs1@bp.com

     Wire Payment Instructions:

               For the Account of: BP Energy Company JP Morgan Chase Bank, NY
               ABA: 021-000021
               Acct No.: 910-2-548097
               New York, NY 10081-6000

     Address for Complaints to Party A:

            Email:         BPEnergyNotice@bp.com
            Telephone No.: 713-323-0911

     Address for Confirmations to Party B:

            Address:        Agera Energy LLC, energy.me midwest llc, or Aequitas Energy Inc. (as
                            applicable)
                            555 Pleasantville Rd, S107
                            Briarcliff Manor, NY 10510

            Attention:      Juan Padron, Supply (Jpadron@ageraenergy.com)
                            Todd Sandford, COO (Tsandford@ageraenergy.com)


            With Additional Copies to: finance@ageraenergy.com; supply@ageraenergy.com

     Address for other notices or communications to Party B (other than Confirmations):



                                                7
 19-23802-rdd        Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52             Exhibit C
                                             Pg 114 of 218


                 Address:          555 Pleasantville Rd, S107
                                   Briarcliff Manor, NY 10510

                 Attention:        Raima Jamal, Legal (Rjamal@ageraenergy.com)
                                   Todd Sandford, COO (Tsandford@ageraenergy.com)
                                   Mark Linzenbold, CFO (Mlinzenbold@ageraenergy.com)


                 With Additional Copies to: legal@ageraenergy.com; supply@ageraenergy.com

        Address for Gas Notices to Party B:

                 Address:          555 Pleasantville Rd, S107
                                   Briarcliff Manor, NY 10510

                 Attention:        Jodi Brown (Jbronw@ageraenergy.com)
                                   Todd Sandford, COO (Tsandford@ageraenergy.com)

        Addresses for Invoices to Party B:

                 Address:          555 Pleasantville Rd, S107
                                   Briarcliff Manor, NY 10510

                 Attention:        Steve Jakab, Treasurer (Sjakab@ageraenergy.com)
                                   Mark Linzenbold, CFO (Mlinzenbold@ageraenergy.com)


                 With Additional Copies to: finance@ageraenergy.com; supply@ageraenergy.com

        Wire Payment Instructions for Party B:

                 Bank:             First National Bank of Central Texas
                 ABA:              111903245
                 Acct. No.:        40038762
                 City/State/Sip:   Waco, TX 76710

Party B consents to notice by e-mail for all purposes as set forth in this Section 4(a).

 (b)     Process Agent. For the purpose of Section 13(c) of this Agreement: Party A appoints as its Process

         Agent: Not Applicable

         Party B appoints as its Process Agent: Not Applicable

 (c)     Offices. The provisions of Section 10(a) will apply to this Agreement.

 (d)     Multibranch Party. For the purpose of Section 10(b) of this Agreement:

         Party A is not a Multibranch Party.
         Party B is not a Multibranch Party.



                                                      8
19-23802-rdd      Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52               Exhibit C
                                          Pg 115 of 218


(e)   Calculation Agent. The Calculation Agent is Party A, with any calculation or determination made
      by Party A in such capacity to be binding and conclusive absent manifest error.

(f)   Credit Support Document. Details of any Credit Support Document:

      With respect to Party A, the guaranty of its Credit Support Provider.

      With respect to Party B, each of the Security Documents, each Guarantee and the Intercreditor

      Agreement.

(g)   Credit Support Provider.

      Credit Support Provider means in relation to Party A, BP Corporation North America Inc., an
      Indiana corporation.

      Credit Support Provider means in relation to Party B, each of Agera Holdings, Briarcliff Property
      Group, LLC, and each other pledgor, grantor or guarantor under any Credit Support Document of
      Party B.

(h)   Governing Law. This Agreement will be governed by and construed in accordance with New York
      law, without reference to its choice of law doctrine other than Section 5-1401 of the New York
      General Obligations Law.

(i)   Jurisdiction. Section 13(b) of the Agreement is hereby amended by deleting (b)(i)(1) and (2) and
      replacing with the following: “submits to the exclusive jurisdiction of (i) the Bankruptcy Court and
      any court with jurisdiction to hear appeals from the Bankruptcy Court, and (ii) in the event that the
      Chapter 11 Cases have been dismissed by the Bankruptcy Court or by such appellate court, the
      courts of the State of New York sitting in New York County and the United States District Court
      of the Southern District of New York, and any appellate court from any thereof. Each of the parties
      hereto irrevocably and unconditionally agrees that all claims in respect of any such action or
      proceeding may be heard and determined in such Bankruptcy Court or such appellate court, or in
      the event that the Chapter 11 Cases are dismissed, such New York State court or, to the fullest
      extent permitted by applicable law, the United States District Court of the Southern District of New
      York, and in each case any appellate court thereof. Each of the parties hereto agrees that a final
      judgment in any such action or proceeding shall be conclusive and may be enforced in other
      jurisdictions by suit on the judgment or in any other manner provided by law. Nothing in this
      provision shall prohibit any Party from bringing an action to enforce a judgment in any other
      jurisdiction;”


      Section 13(b)(iii) shall be deleted in its entirety."

(j)   Netting of Payments. "Multiple Transaction Payment Netting" will apply for the purpose of Section
      2(c) of this Agreement to all Transactions.

(k)   "Affiliate" will have the meaning specified in Section 14 of this Agreement.

(l)   ''Absence of Litigation".




                                                    9
19-23802-rdd     Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                         Pg 116 of 218


      (a) Section 3(c) is amended by the inclusion of the word "adversely" before the word "affect" in
      the third line.

      (b) For the purpose of Section 3(c):

      "Specified Entity" means in relation to Party A, Not Applicable.
      "Specified Entity" means in relation to Party B, Not Applicable.

(m)   No Agency. The provisions of Section 3(g) will apply to Party A and will apply to Party B.

(n)   Additional Representation. Will apply. For the purpose of Section 3 of this Agreement, the
      following will each constitute an Additional Representation (which representations will be deemed
      to be repeated by each party, as appropriate, on each date on which a Transaction is entered into):

      (i)     Eligible Commercial Entity. It constitutes an "eligible commercial entity" as such term is
      defined in the U.S. Commodity Exchange Act, as amended.

      (ii)     Eligible Contract Participant. It constitutes an "eligible contract participant" as such term
      is defined in the U.S. Commodity Exchange Act, as amended.

      (iii)   Swap Agreement. This Agreement and any Transaction entered into hereunder
      constitutes a "swap agreement" within the meaning of the United States Bankruptcy Code (11
      USC Sec. 101(53B) (2000)).

      (iv)    Line of Business. It has entered into this Agreement (including each Transaction) in
      conjunction with its line of business (including financial intermediation services) or the
      financing of its business.

      (v)      Relationship Between the Parties. In connection with the negotiation of, the entering
      into, and the confirming of the execution of, this Agreement, any Credit Support Document to
      which it is a party, and each Transaction: (i) it is acting as principal (and not as agent or in any
      other capacity, fiduciary or otherwise); (ii) the other party is not acting as a fiduciary or financial
      or investment advisor for it; (iii) it is not relying upon any representations (whether written or
      oral) of the other party other than the representations expressly set forth in this Agreement and
      in such Credit Support Document; (iv) the other party has not given to it (directly or indirectly
      through any other person) any advice, counsel, assurance, guaranty, or representation
      whatsoever as to the expected or projected success, profitability, return, performance, result,
      effect, consequence, or benefit (either legal, regulatory, tax, financial, accounting, or otherwise)
      of this Agreement, such Credit Support Document, or such Transaction; (v) it has consulted
      with its own legal, regulatory, tax, business, investment, financial, and accounting advisors to
      the extent it has deemed necessary, and it has made its own investment, hedging, and trading
      decisions based upon its own judgment and upon any advice from such advisors as it has deemed
      necessary, and not upon any view expressed by the other party; (vi) all trading decisions have
      been the result of arm's length negotiations between the parties; and (vii) it is entering into this
      Agreement, such Credit Support Document, and such Transaction with a full understanding of
      all of the risks hereof and thereof (economic and otherwise), and it is capable of assuming and
      willing to assume (financially and otherwise) those risks.

      (vi)    Party B is in continuing possession of its property and is operating and managing its
      business, as debtor in possession, pursuant to Sections 1107 and 1108 of the Bankruptcy Code.


                                                   10
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                        Pg 117 of 218


      (vii) The Postpetition Obligations (as defined in the Cash Collateral Order) constitute
      administrative expenses under Section 503(b) of the Bankruptcy Code and are entitled to
      priority pursuant to Section 507(a)(2) of the Bankruptcy Code.

      (viii) The execution, delivery, and performance by Party B of this Agreement and each
      Transaction hereunder will be in the ordinary course of business of Party B for purposes of
      meeting its post-petition supply needs and managing exposure to commodity price risks and not
      for speculative purposes.

(o)   Recording of Telephone Conversations. To the extent permitted by applicable law, each party:
      (i) consents to the recording of telephone conversations between the trading, marketing and other
      relevant personnel of the parties in connection with this Agreement or any potential Transaction,
      (ii) agrees to obtain prior to entering into any Transaction any necessary consent of, and give any
      necessary notice of such recording to, its relevant personnel, (iii) agrees that recordings may be
      submitted in evidence in any Proceedings, and (iv) acknowledges to the other party and consents
      that such other party may from time to time and without further notice (A) retain electronic
      transmissions (including telephone conversations, email and instant messaging between the
      parties' respective representatives in connection with the Agreement, any potential Transaction
      and any Transaction or other commercial matters between the parties) on central and local
      databases for their respective legitimate purposes, and (B) monitor electronic transmissions
      through their internal and external networks for purposes of security and compliance with
      applicable laws, regulations and internal policies for their legitimate business purposes. Each
      party further agrees that it will indemnify, defend and hold the other party harmless from any and
      all damages, losses, claims, liabilities, judgments, costs and expenses, including but not limited
      to reasonable attorney's fees and costs of court arising directly or indirectly from or out of such
      party's failure to obtain any consent necessary from a party's trading, marketing and other relevant
      personnel, agents or representatives or such party's failure to give any notice required to such
      individuals.

(p)   Credit Support Annex. From and after the date of this Amended and Restated Schedule, the
      Credit Support Annex forming part of the Original Agreement shall be deleted in its entirety and
      shall no longer be in force and effect, and from and after such date, neither party shall have any
      obligations thereunder; provided, however, that the parties agree that any amounts posted to Party
      A by Party B under the Credit Support Annex immediately prior to the effectiveness of this
      Amended and Restated Schedule shall be permitted to be applied by Party A to the Pre-Petition
      ISDA Amount (as defined in the PSA) that is owing by Party B to Party A.

(q)   Renewable Energy Certificates Annex. From and after the date of this Amended and Restated
      Schedule, the Renewable Energy Certificates Annex forming part of and set forth in Part 8 of the
      Amended and Restated Schedule to the Original Agreement is hereby deleted in its entirety and
      shall no longer be in force and effect.

(r)   Pre-Petition ISDA Amount. Calculation of the Pre-Petition ISDA Amount shall not prejudice
      any rights of Party A to terminate any new Transactions entered into under this Agreement in
      accordance with the terms of this Agreement, including upon an Event of Default or Termination
      Event with respect to Party B as the Defaulting Party or Affected Party.

(s)   Conditions Precedent. Any obligation of Party A to enter into any Transactions under the
      Agreement, including the Base Confirmation, shall be subject to satisfaction of the following
      conditions:


                                                  11
19-23802-rdd     Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                         Pg 118 of 218



      (i)    the representations and warranties contained in the Agreement shall be true and correct in
      all respects as of such date (and any request by Party B for the entering into of any such
      Transaction shall be deemed to be a restatement, representation, and additional warranty of the
      representations and warranties of Buyer contained in each Transaction Document as of such
      date);

      (ii) there shall exist no Potential Event of Default, Event of Default or Termination Event with
      respect to Party B and the entering into of such Transaction would not cause or be reasonably
      expected to cause a Potential Event of Default, Event of Default or Termination Event with
      respect to Party B;

      (iii) on or before the Petition Date, provide to the applicable ISO executed copies of all
      documentation and take all other actions (including the posting of required credit support)
      required to transfer BP’s obligations as the FRP in each of ERCOT, NYISO, ISO-NE, MISO
      and CAISO in respect of the Agera Parties’ load to the Agera Parties, (ii) use commercial best
      efforts to provide to PJM as soon as practicable after request from PJM or BP executed copies
      of all documentation and take all other actions that PJM requires to transfer BP’s obligations as
      an FRP in respect of the Agera Parties’ load to the Agera Parties, and (iii) on or before the Petition
      Date, provide to BP or the applicable ISO executed copies of all documentation requested by BP
      in connection with the maintenance by BP of any scheduling or other functions (including
      payment of ISO invoices on the applicable Agera Parties’ behalf in BP’s capacity as agent of the
      applicable Agera Parties) in respect of any of the Agera Parties’ load in any of ERCOT, NYISO,
      ISO-NE, PJM, MISO or CAISO; and

      (iv) use commercially reasonable efforts to sell all remaining renewable energy credit
      inventory held by Party B.

                                      Part 5 - Other Provisions

(a)   General Conditions. Section 2(a)(ii) shall be amended by the deletion of the final sentence
      thereof and the addition of the following in substitution therefor: "The parties agree that all
      payments under this Agreement shall be made by wire transfer of immediately available funds
      to the party receiving payment, at the account specified by such party."

(b)   Limitation on Condition Precedent. With respect to any Transaction entered into under this
      Agreement, Section 2(a)(iii) of this Agreement is hereby amended by adding the following
      phrase at the end of clause (I) immediately before the last comma of such phrase:

      "(provided, however, that in relation to any Transaction, if an Event of Default or a Potential
      Event of Default has occurred and is continuing for longer than ten (10) days without an Early
      Termination Date being designated, then the condition specified in this clause (1) shall cease to
      be a condition precedent to the obligations under Section 2(a)(i))."

(c)   Change of Account. Section 2(b) of this Agreement is hereby amended by the insertion of the
      following at the end thereof after the word "change":

      ", provided that if such new account shall not be in the same jurisdiction having the same power
      to tax as the original account, the party not changing its account shall not be obliged to pay any
      greater amounts and shall not receive less as a result of such change than would have been the


                                                  12
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                        Pg 119 of 218


      case if such change had not taken place."

(d)   Deduction or Withholding for Tax. Section 2(d)(i)(4) is amended by the addition of"; or" at
      the end of sub-paragraph (B) and the addition of a new sub-paragraph (C) as follows:

      "(C) Y refusing to supply any form or document under Section 4(a)(iii) on grounds of material
      prejudice to its legal or commercial position."

(e)   Representations. The opening paragraph of Section 3 is amended by replacing "in the case of the
      representations in Section 3(f)" with "in the case of the representations in Sections 3(f) and
      3(h)(iv)" and adding the following new sub-section 3(h) and 3(i):

      "(h) Dodd Frank Representations.

             (i)      Hedging Transactions. Unless otherwise noted in the applicable Confirmation
             for any Transaction, such Transaction constitutes for Party B a bona fide hedging
             transaction as defined in CFTC Regulation 1.3(z) (17 C.F.R. § 1.3(z)).

             (ii)     End User Clearing Exemption. If with respect to any Transaction Party B has
             elected an exemption from the clearing requirement under Section 2(h)(7)(A) of the CEA,
             then as of the date of the execution of such Transaction (and not as of the date of this
             Agreement) (1) it is not a "financial entity" as defined in Section 2(h)(7)(C)(i) of the CEA,
             subject to certain exceptions in Sections 2(h)(7)(C)(ii), 2(h)(7)(C)(iii) and 2(h)(7)(D) of
             the CEA; (2) it is using such Transaction to hedge or mitigate commercial risk; (3) it has
             reported the information required to be submitted under 17 C.F.R. § 50.SO(b)(l)(iii) in an
             annual filing made no more than 365 days prior to the Trade Date of such Transaction,
             pursuant to 17 C.F.R. § 50.50(b)(2), and (4) to the extent it is required to do so under
             Section 2(i) of the CEA and 17 C.F.R. § 50.50(b)(l)(iii)(D)(2), it has obtained all necessary
             approvals by the appropriate committee (or equivalent body) of its board of directors to
             rely on the exception to the clearing requirement under Section 2(h)(7)(A) of the CEA.

             (iii)   Special Entity Status. Party B is not a federal agency, state agency, city, county,
             municipality or other political subdivision of a state, or any instrumentality, department
             or entity established thereby, or any other Special Entity as defined by the CFTC
             Regulation 23.40l(c).

             (iv)    DF Protocols. Each of the parties hereby agrees to enter into additional
             reasonable documentation or modify existing documentation between the parties to satisfy
             the requirements imposed upon one or both of the parties by the Dodd­ Frank Wall Street
             Reform and Consumer Protection Act, the CEA and/or CFTC Regulations thereunder,
             including, upon reasonable request, adhering to or entering into such other protocols,
             suggested amendments, market conventions and other contractual provisions published
             by ISDA from time to time and intended to enhance one or both party's compliance with
             the CEA, the Dodd­ Frank Wall Street Reform and Consumer Protection Act, CFTC
             Regulations and other applicable laws, or to facilitate the orderly processing of
             Transactions."

             (i)       Variation and Initial Margin Requirements Representations. Party B represents
             that it is not a Financial End User, Swap Dealer or Major Swap Participant as set forth in


                                                  13
19-23802-rdd      Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                          Pg 120 of 218


             CFTC Regulation 23.151.”

(f)   Covenant Schedule. The covenant schedule attached as Attachment C hereto (the “Covenant
      Schedule”) is hereby incorporated by reference herein as a term of this Agreement.

(g)   Tax Event. Section 5(b)(iii) shall be amended by the addition of "or (C)" after the words "or (B)"
      at the end of the last line.

(h)   Set off. Section 6(t) is deleted in its entirety and replaced with the following:

      "Set-off. Without affecting or prejudicing the provisions of this Agreement requiring the
      calculation and payment of certain net payment amounts on Scheduled Settlement Dates, all
      payments will be made without Set-off or counterclaim; provided, however, that any Early
      Termination Amount payable to one party (the "Payee") by the other party (the "Payer") in
      circumstances where there is a Defaulting Party or where there is one Affected Party in the case
      where either a Credit Event Upon Merger has occurred or any other Termination Event in respect
      of which all outstanding Transactions are Affected Transactions has occurred, will, at the sole
      option of the Non-defaulting Party or the Non­ affected Party, as the case may be ("X") (and
      without prior Notice to the Defaulting Party or the Affected Party, as the case may be), will be
      reduced by its setoff against any other amounts payable by the Payee to the Payer (whether arising
      under this Agreement, matured or contingent and irrespective of the currency, place of payment
      or place of booking of the obligation (collectively "Other Amounts"). Additionally, the set-off
      rights under this section include but are not limited to the following: (i) any Early Termination
      Amount against any Posted Credit Support held by a party relating to the Agreement; (ii) any
      Early Termination Amount against any amount(s) (including any excess collateral, security or
      credit support) owed by or to a party under any other agreement or arrangement between the
      parties; (iii) any Early Termination Amount owed to the Non­ defaulting Party against any
      amount(s) (including any excess collateral, security or credit support) owed by the Non-
      defaulting Party or its Affiliates to the Defaulting Party under any other agreement or
      arrangement; (iv) any Early Termination Amount owed to the Defaulting Party against any
      amount(s) (including any excess collateral, security or credit support) owed by the Defaulting
      Party to the Non-defaulting Party or its Affiliates under any other agreement or arrangement;
      and/or (v) any Early Termination Amount owed to the Defaulting Party against any amount(s)
      (including any excess collateral, security or credit support) owed by the Defaulting Party or its
      Affiliates to the Non-defaulting Party under any other agreement or arrangement.

      If an obligation is unascertained, X may in good faith estimate that obligation and set off in
      respect of the estimate subject to the relevant party accounting to the other when the
      obligation is ascertained.

      To the extent that Other Amounts or any other sums otherwise owed by the Non­defaulting
      Party's Affiliate to the Defaulting Party, have been setoff by the Non­ defaulting Party pursuant
      to this Section 6(f), the Non-defaulting Party's Affiliate shall not be liable to, and shall be released
      by, the Defaulting Party; provided further that the Defaulting Party shall be forever estopped
      from asserting that the Non-defaulting Party's Affiliate owes the Other Amounts or other sums
      to the Defaulting Party. The obligations of the Non-defaulting Party, the Non-defaulting Party's
      Affiliates, the Defaulting Party and the Defaulting Party's Affiliates under this Agreement or
      otherwise in respect of such Other Amounts or other sums shall be deemed satisfied and
      discharged to the extent of any such setoff. For this purpose, the Other Amounts or other sums



                                                    14
19-23802-rdd      Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                         Pg 121 of 218


      subject to the setoff may be converted at the applicable prevailing exchange rate into U.S. Dollars
      by the Non-defaulting Party. The Non-defaulting Party will give the Defaulting Party notice of
      any setoff effected under this section provided that failure to give such notice shall not affect the
      validity of the setoff. Nothing in this paragraph shall be deemed to create a charge or other
      security interest. "Setoff' as used herein means setoff, offset, combination of accounts, right of
      retention or withholding or similar right or requirement to which the Non-defaulting Party is
      entitled or subject to (whether arising under this Agreement, another contract, applicable law or
      otherwise) that is exercised by, or imposed on, the Non-defaulting Party."

(i)   Transfer. Section 7 shall be amended by adding the following as Section 7(c) “Party B shall in
      no event be entitled to transfer or assign all or any part of this Agreement or any Transaction to
      any other entity.”

(j)   Counterparts and Confirmations.

      (i)    Section 9(e)(i) shall be amended by deleting the words "and by electronic messaging
      system"; and

      (ii)    The second and third sentences of Section 9(e)(ii) shall be deleted and replaced by the
      following:

       "Any Transaction may be effectuated in an EDI transmission or telephone conversation or other
       electronic means of communication with the offer and acceptance constituting the agreement of
       the parties. The parties shall be legally bound from the time they so agree to transaction terms
       and may each rely thereon. Any such Transaction shall be considered a "writing" and to have
       been "signed". Notwithstanding the foregoing sentence, the parties agree that Party A (the
       "Confirming Party") will promptly send a Confirmation to Party B to confirm a telephonic
       transaction by any reasonable means, including, without limitation, by facsimile, hand delivery,
       courier, or certified United States mail (return receipt requested) within three Business Days of
       a Transaction, provided that the failure to send a Confirmation shall not invalidate the oral
       agreement of the parties. Confirming Party adopts its confirming letterhead, or the like, as its
       signature on any Confirmation as the identification and authentication of Confirming Party. If
       the Confirmation contains any provisions other than those relating to the commercial terms of
       the transaction (i.e., price, quantity, performance obligation, delivery point, period of delivery
       and/or transportation/transmission conditions), which modify or supplement the Transaction or
       the terms of this Master Agreement (e.g., Force Majeure, arbitration or additional representations
       and warranties), such provisions shall not be deemed to be accepted pursuant to this Section
       9(e)(ii) but must be expressly agreed to by both parties; provided that the foregoing shall not
       invalidate any Transaction agreed to by the parties. If Party A's Confirmation is materially
       different from Party B's understanding of the Transaction, Party B shall notify the Confirming
       Party via facsimile, EDI or mutually agreeable electronic means by the Confirm Deadline, unless
       Party B has previously sent a Confirmation to the Confirming Party. The failure of Party B to so
       notify the Confirming Party in writing by the Confirm Deadline constitutes Party B's agreement
       to the terms of the Transaction described in the Confirming Party's Confirmation. If there are
       any material differences between timely sent Confirmations governing the same Transaction, or
       if Party B has timely objected to the terms of the Confirming Party's Confirmation, such
       Transaction remains valid and the parties remain legally bound thereby, however, both parties
       shall in good faith attempt to resolve such differences. Once such material differences are
       resolved, the Confirming Party shall transmit a written Confirmation to Party B, and such written


                                                  15
19-23802-rdd      Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                         Pg 122 of 218


       Confirmation shall be accepted (or disputed) pursuant to the provisions of this Section 9(e)(ii).
       The provisions of this Section 9(e)(ii) may be repeated as many times as necessary to produce a
       written Confirmation that is accepted or deemed accepted by Party B. In the event of a conflict
       among the terms of (i) a binding Confirmation pursuant to this Section 9(e)(ii), (ii) the oral
       agreement of the parties (which may be evidenced by a recording of such transaction, oral
       testimony, data in a computer system, trade tickets, and/or notes), and (iii) this Master
       Agreement, the terms of the items shall govern in the priority listed in this sentence.

              "Confirm Deadline" shall mean the earlier of (1) 5:00 p.m. in Party B's time zone on the
              fifth New York Business Day following the New York Business Day a Confirmation is
              received by Party B; provided, if the Confirmation is received after 5:00 p.m. in Party B's
              time zone, it shall be deemed received at the opening of the next New York Business Day,
              or (2) on and after the effective date of the confirmation rules set forth in CFTC Regulation
              23.501, such earlier time as is set forth in the compliance schedule in CFTC Regulation
              23.501(a), as modified by CFTC Regulation 23.501(c). "New York Business Day" shall
              mean any day except for a Saturday, Sunday or a day on which the Federal Reserve Bank
              of New York is closed.

              Notwithstanding the provisions of Section 12(a)(iii) of the Agreement, a written
              Confirmation and any other writing related to or in response to a written Confirmation
              shall be deemed delivered to the receiving party (i) when actually received by the
              receiving party or (ii) with respect to a written Confirmation and other writing delivered
              by facsimile, when the sending party's facsimile machine indicates by an electronic or
              written facsimile log that the receiving party's facsimile machine received such written
              Confirmation.

              Party A shall not be required to maintain or retain a paper-based version of the written
              Confirmation delivered to Party B. In addition to a paper-based version of the written
              Confirmation delivered to Party B, the following shall constitute a "written Confirmation"
              for all purposes of this Agreement: (i) an electronic image of a paper-based version of the
              written Confirmation, and (ii) data in Party A's computer system.

              Any document generated by the parties with respect to a Transaction, including this
              Agreement, may be imaged and stored electronically ("Imaged Documents"). Imaged
              Documents may be introduced as evidence in any proceeding as if such were original
              business records and neither party shall contest the admissibility of Imaged Documents
              as evidence in any proceeding."

      (iii)   Notwithstanding the foregoing, the Confirming Party will endeavour to send the
              Confirmation to the other Party as soon as technologically practicable, but in any event
              will endeavour to do so in accordance with the compliance schedule set forth in CFTC
              Regulation 23.50l(a), as modified by CFTC Regulation 23.SOl(c).”

(k)   Notices. The wording of Section 12(a)(iii) shall be replaced in its entirety by the following:

      "if sent by facsimile transmission, on receipt by the sender of a valid transmission report."

(l)   ISDA Definitions and Inconsistency.

      (i)      This Agreement, each Confirmation and each Transaction between the parties are subject


                                                  16
19-23802-rdd     Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                         Pg 123 of 218


      to the 2005 ISDA Commodity Definitions as published by the International Swaps and
      Derivatives Association, Inc., ("the Definitions"), and will be governed in all relevant respects
      by the provisions set forth in the Definitions, without regard to any amendment to the Definitions
      subsequent to the date hereof. The provisions of the Definitions are incorporated by reference
      and shall be deemed a part of this Agreement, except that sub-annexes B to I inclusive shall not
      apply.

      (ii)     In the event of any inconsistency between the provisions of this Agreement and the
      Definitions, this Agreement will prevail. In the event of any inconsistency between the provisions
      of any Credit Support Document and the Definitions, the Credit Support Document will prevail.
      Subject to Section I(b) of this Agreement, in the event of any inconsistency between the
      provisions of any Confirmation and this Agreement or the Definitions, the Confirmation will
      prevail for the purpose of the relevant Transaction.

(m)   Market Disruption Events; Additional Market Disruption Events.

      (i)     The "Market Disruption Events" specified in, Section 7.4(c) of the Definitions shall
              apply; and

      (ii)    "Additional Market Disruption Events" shall apply only if specified in the relevant
              Confirmation.

(n)   Disruption Fallbacks.
      The "Disruption Fallbacks" specified in Section 7.5(c) of the Definitions shall apply, except
      that:

      (i)     "Fallback Reference Price" shall not apply;

      (ii)    for the purposes of Section 7.6 of the Definitions, the Maximum Days of Disruption will
              be five (5) Commodity Business Days; and

      (iii)   "Reference Dealers" means, with respect to any transaction for which the relevant
              Commodity Reference Price is "Commodity-Reference Dealers", the four independent
              leading dealers selected in good faith and jointly agreed upon by the parties satisfying
              all the criteria that the parties apply generally at the time of deciding whether to offer or
              to make an extension of credit or to enter into a transaction comparable to this
              Transaction. Such dealers will be appointed to make a determination of the Commodity-
              Reference Price, taking into consideration the latest available quotation for the
              Commodity-Reference Price and any other information that in good faith they deem
              relevant. If the parties have not agreed upon the appointment of the dealers on or before
              the sixth Commodity Business Day following the first Pricing Date on which the Market
              Disruption Event occurred or existed, or if a determination of the relevant Commodity-
              Reference Price cannot be obtained from at least four dealers, the next applicable
              Disruption Fallback will apply to the Transaction.

(o)   Severability. In the event any one or more of the provisions contained in this Agreement should
      be held invalid, illegal or unenforceable in any respect, the validity, legality and enforceability
      of the remaining provisions contained herein shall not in any way be affected or impaired thereby.
      The parties shall endeavour, in good faith negotiations, to replace the invalid, illegal or


                                                  17
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                        Pg 124 of 218


      unenforceable provisions with valid provisions the economic effect of which comes as close as
      possible to that of the invalid, illegal or unenforceable provisions.

(p)   Payment Date During Transfer Period. If the parties are required by Section 6(b)(ii) to make
      efforts to transfer certain obligations under this Agreement in connection with a Termination
      Event, and a Payment Date (as defined in the related Confirmation) will occur under the relevant
      Affected Transaction during the period specified in Section 6(b) for those efforts, then the
      payment(s) due to be made on that Payment Date shall be postponed until the earlier of (i) the
      Local Business Day following the day on which a transfer is effected in consequence of such
      efforts; (ii) the Local Business Day following the day on which such period ends, if an Early
      Termination Date is not designated by a party on such day; and (iii) the Early Termination Date
      for the relevant Affected Transaction, with such postponed payment(s) then being treated as
      Unpaid Amounts. In either case, the postponed payment(s) shall bear interest (before as well as
      after judgment) at the Applicable Deferral Rate from (and including) such Payment Date to (but
      excluding) the date of actual payment.

(q)   Termination Payments. The parties acknowledge and agree that notwithstanding anything in the
      Agreement to the contrary, Party B will not be entitled to any payments or other amounts in
      respect of any termination of any Transaction entered into under the Agreement on or after the
      date of the Second Amended and Restated Schedule other than in respect of Unpaid Amounts.
      To the extent a Close-out Amount would otherwise show an amount due to Party B, it will be
      deemed to be zero for purposes of calculating any Early Termination Amount.

(r)   Confidentiality. The contents of this Agreement and all other documents relating to this
      Agreement, and any information (including any financial information) made available by one
      party or its Credit Support: Provider to the other party or its Credit Support Provider with
      respect to this Agreement is confidential and shall not be disclosed to any third party (nor
      shall any public announcement: relating to this Agreement be made by either party) without
      the prior written consent of the other party, except for such information (i) as may become
      generally available to the public, (ii) as may be necessary to enforce this Agreement or
      implement any Transaction hereunder, (iii) as may be required or appropriate in response to
      any summons, subpoena, or otherwise in connection with any litigation or to comply with
      any applicable law, order, regulation, ruling, or accounting disclosure rule or standard, (iv)
      as may be necessary to comply with a regulatory agency's reporting requirements, including
      but not limited to gas cost recovery proceedings, (v) as may be delivered to such third party for
      the sole purpose of calculating a published index, (vi) as may be obtained from a non-
      confidential source that disclosed such information in a manner that did not violate its
      obligations to the non-disclosing party or its Credit Support Provider in making such
      disclosure, or (vii) as may be furnished to the disclosing party's Affiliates, and to each of such
      person's auditors, attorneys, advisors, lenders, monitors or prospective purchasers of all or
      any portion of a party's assets or any of its rights under this Agreement, provided such
      persons are required to keep the information that is disclosed in confidence. Notwithstanding
      the foregoing, (i) if information would be permitted to be disclosed pursuant to DF
      Supplement Section 2.13, then such disclosure shall be permitted under any other applicable
      confidentiality provision or agreement, (ii) information may be disclosed to any regulatory
      agency (including any governmental authority, swap data repository or other like agency or
      entity) as a party may determine is advisable in accordance with such party's reporting
      policies and procedures, and (iii) this Agreement (including all schedules, annexes and
      exhibits hereto) may be filed with the Bankruptcy Court in connection with the Chapter 11



                                                 18
19-23802-rdd      Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                         Pg 125 of 218


       Cases as part of the Cash Collateral Order. Any confidential information received by a party
       may be used by such party and, to the extent disclosure is not restricted hereunder, may be
       disclosed and used by such permitted recipients, including in each case use by persons acting
       in a structuring, sales or trading capacity. With respect to information provided with respect
       to this Agreement, this obligation shall survive for a period of one (1) year following the
       expiration or termination of this Agreement, provided, however, that with respect to
       information provided with respect to a Transaction, this obligation shall only survive for a
       period of one (1) year following the expiration or termination of such Transaction.

(s)    LIMITATION OF LIABILITY. NO PARTY SHALL BE REQUIRED TO PAY OR BE
       LIABLE FOR PUNITIVE, EXEMPLARY, CONSEQUENTIAL, SPECIAL,
       INCIDENTAL OR INDIRECT DAMAGES (WHETHER OR NOT ARISING FROM ITS
       NEGLIGENCE OR STRICT LIABILITY) TO ANY OTHER PARTY; PROVIDED,
       HOWEVER, THAT NOTHING IN THIS PROVISION SHALL AFFECT THE
       ENFORCEABILITY OF SECTION 6(e) OF THIS AGREEMENT OR THE
       OBLIGATION TO PAY ANY AMOUNT REQUIRED PURSUANT TO SECTION 6(e)
       OF THIS AGREEMENT. IF AND TO THE EXTENT ANY PAYMENT REQUIRED TO
       BE MADE PURSUANT TO THIS AGREEMENT IS DEEMED TO CONSTITUTE
       LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT
       SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT
       SUCH PAYMENT IS INTENDED TO BE A REASONABLE APPROXIMATION OF
       THE AMOUNT OF SUCH DAMAGES AND NOT A PENALTY.

(t)     Definitions. Section 14 shall be amended to add the following definitions:

      “Agera Holdings” means Agera Holdings, LLC.

      “Agera Termination Event” has the meaning set forth in the RSA Term Sheet.

      “Approved Budget” has the meaning set forth in the RSA Term Sheet.

      “Bankruptcy Code” means the United States Code, 11 U.S.C. Sections 101 et seq., as amended.

      “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of New
      York, or such other successor bankruptcy court to which the Chapter 11 Cases are transferred.

      “BP Termination Event” has the meaning set forth in the RSA Term Sheet.

      “BP Termination Event Exception” means that certain Milestone (as defined in the RSA Term
      Sheet) that requires entry of the RSA Order within seventeen (17) days of the Petition Date (as
      defined in the RSA Term Sheet).

      “Budget Variance Report” has the meaning set forth in the RSA Term Sheet.

      “Chapter 11 Cases” means the jointly administered cases under Chapter 11 of the Bankruptcy Code,
      captioned as In re: Agera Energy LLC, et al., pending in the Bankruptcy Court.

      “Cash Collateral” has the meaning set forth in the RSA Term Sheet.

      “Cash Collateral Order” means the interim or final order of the Bankruptcy Court, as applicable,
      entered in the Chapter 11 Cases authorizing, among other things, the Debtors’ use of Cash Collateral,



                                                  19
19-23802-rdd      Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52               Exhibit C
                                        Pg 126 of 218


      the PSA and this Agreement.

      “Debtor” means Agera Energy LLC, energy.me Midwest llc, Aequitas Energy Inc., Agera Holdings,
      Utility Recovery LLC, or Agera Solutions LLC, and “Debtors” means each of them collectively.

      “EDI” shall mean an electronic data interchange pursuant to an agreement entered into by the
      parties, specifically relating to the communication of a Transaction.

      “Guarantee” means each of (i) that certain Personal Guaranty Agreement, dated January 25, 2019,
      made by Greg Lindberg in favor of Party A, and (ii) that certain Guaranty Agreement, dated January
      25, 2019, made by Global Health Technology Group, LLC in favor of BP.

      “Intercreditor Agreement” means that certain Second Amended and Restated Intercreditor
      Agreement dated as of February 9, 2018, by and among, Party A, the Subordinated Lienholders (as
      defined therein), Party B and Agera Holdings.

      “Permitted Variance” has the meaning set forth in the RSA Term Sheet.

      “PSA” means the fully executed Preferred Supplier Agreement dated October 2, 2015, between Party
      A and Party B, as amended by that certain First Amendment to Preferred Supplier Agreement, dated
      as of May 10, 2017, and that certain Waiver and Second Amendment to Preferred Supplier
      Agreement dated as of February 9, 2018, and as further amended by that certain Third Amendment
      to Preferred Supplier Agreement dated as of October 4, 2019 (as further amended, restated, amended
      and restated, supplemented, or as otherwise modified).

      “RSA Order” means a Bankruptcy Court order approving the Debtors’ assumption of the RSA Term
      Sheet pursuant to section 365 of the Bankruptcy Code.

      “RSA Term Sheet” means the RSA Term Sheet between Party A, the Debtors, Briarcliff Property
      Group, LLC (“Briarcliff”), Utility Recovery LLC and Agera Solutions LLC, dated October 3, 2019.
      Any reference to the RSA Term Sheet applies whether or not the Bankruptcy Court has approved
      the RSA Term Sheet.

      “Security Documents” means the term as defined in the PSA.

      “Supply Termination Date” means the term defined in the RSA Term Sheet.

(u)     2002 Master Agreement Protocol. The parties agree that, with effect from the date of this
        Agreement, the terms of each Annex to the 2002 Master Agreement Protocol published by the
        International Swaps and Derivatives Association Inc. on July 15, 2003, (the "Protocol") shall
        apply to this Agreement as if the parties had adhered to the Protocol without amendment.

(v)     WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES HEREBY
        IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH
        RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
        THIS AGREEMENT OR ANY TRANSACTION.

(w)     Right to Clear and Choose DCO. Notwithstanding anything in DF Supplement Section 2.24, if
        a Transaction is subject to mandatory clearing requirements under Section 2(h) of the CEA, and
        the party other than BP Energy Company fails to designate a DCO in connection with the
        execution of the Transaction, then BP Energy Company may select a DCO to which the other


                                                 20
19-23802-rdd     Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                         Pg 127 of 218


       party has transaction rights to be the DCO for such Transaction on behalf of such other party.

(x)    Agera's CFTC Interim Compliant Identifier ("CICI") is 549300IEC1BRJMR5LR84.

(y)    energy.me's CICI is 549300QQZTUEL8GAA162.
(z)    Aequitas Energy Inc.'s CICI is 5493001DR8JDUWZBE084.

(aa)   Withholding Tax Imposed on Payments to Non-US Counterparties Under the United States
       Foreign Account Tax Compliance Act. "Tax" as used in Part 2(a) of this Schedule (Payer Tax
       Representation) and "Indemnifiable Tax" as defined in Section 14 of this Agreement shall not
       include any U.S. federal withholding tax imposed or collected pursuant to Sections 1471 through
       1474 of the U.S. Internal Revenue Code of 1986, as amended (the "Code"), any current or future
       regulations or official interpretations thereof, any agreement entered into pursuant to Section
       I47l(b) of the Code, or any fiscal or regulatory legislation, rules or practices adopted pursuant to
       any intergovernmental agreement entered into in connection with the implementation of such
       Sections of the Code (a "FATCA With/to/ding Tax"). For the avoidance of doubt, a FATCA.
       Withholding Tax is a Tax the deduction or withholding of which is required by applicable law
       for the purposes of Section 2(d) of this Agreement.

(bb)   Partial Termination. Periodically, and no less often than monthly, BP will elect a permanent
       partial termination of the portion of each Transaction that relates to accounts under Sales
       Contracts that are no longer scheduled to be supplied to Party B, other than those accounts that
       have or will be transferred to Exelon Generation Company, LLC (“Exelon”), for the remainder
       of such term of such Transaction (a “Partial Unwind”), as calculated by BP in its sole discretion
       based on accounts that are scheduled to be transferred to the applicable utility or local
       distribution company or other third party, other than Exelon, by providing written notice of such
       Partial Unwind election to Party B (the “Partial Unwind Notice”).


       In connection with any Partial Unwind, the notional quantities and other related provisions of
       each applicable Transaction shall be proportionally adjusted consistent with the reduction in
       volumes for the remainder of the term of the Transaction. A Partial Unwind shall be treated as
       a Termination Event with respect to the terminated portion of each applicable Transaction, in
       respect of which Party B shall be the sole Affected Party. A Partial Unwind shall not be treated
       as a Termination Event under this Agreement with respect to the non-terminated portion of any
       Transaction, and except as otherwise expressly set forth herein, the occurrence of a Partial
       Unwind shall have no effect on the non-terminated portion of the Transactions, which shall
       continue in full force and effect without regard to any such Partial Unwind. The Early
       Termination Date in respect of any Partial Unwind shall (i) be set forth in the Partial Unwind
       Notice, (ii) may vary for portions of the Partial Unwind to reflect dates upon which accounts
       will cease to be served, and (iii) may be prior to the date upon which such notice is sent.
       Notwithstanding anything in the Agreement to the contrary, Party A may elect to pay any
       Unpaid Amounts due to Party B in respect of a Partial Unwind on the payment due date that
       would have otherwise applied to the Affected Transaction.

(cc)   Actions Binding. Any action of Agera, energy.me, or Aequitas, as the case may be, shall bind
       the other.

(dd)   Payment Deferrals. Notwithstanding anything herein or in any Transaction to the contrary,


                                                  21
19-23802-rdd       Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                          Pg 128 of 218


        Buyer may elect to defer amounts that would otherwise be due and payable on any due date
        under any Transactions entered into hereunder on or after the Effective Date, until up to the
        second due date (each, a “Due Date”) following the Due Date on which such amounts were
        originally due by making a written election delivered to Party A not less than three (3) Local
        Business Days prior to the original Due Date; provided, that (i) after giving pro forma effect to
        such deferral, the Net AP Value (as defined in the RSA Term Sheet) is not higher than the
        Maximum Amount (as defined in the RSA Term Sheet), (iii) all amounts deferred under such
        Transactions must be paid on or prior to the second Due Date following the Due Date on which
        such deferred amounts were originally due (or such earlier date as is required under the ISDA
        Master Agreement, but in any event no later than sixty (60) days from the original Due Date)
        and (iv) immediately prior to and after giving pro forma effect to such deferrals, there is no Event
        of Default, Termination Event or Potential Event of Default existing. All payments deferred
        under any Transaction shall accrue interest at a rate equal to the lesser of (a) LIBOR (as defined
        in the PSA) plus 750 basis points or (b) the maximum lawful rate until paid in full (together with
        accrued interest).

                            Part 6. Physically Settled Power Transactions

  (a)   ISDA North American Power Annex. The North American Power Annex to the ISDA Master
        Agreement published by ISDA (attached hereto as Attachment A), as amended, supplemented,
        replaced or modified from time to time, (the "Power Annex") is incorporated by reference in this
        Agreement and in the relevant Confirmations with respect to "Transactions," as defined by the
        Commodity Definitions, in physically settled power, except as otherwise specifically provided in
        the relevant Confirmation. The Commodity Definitions are incorporated in this Power Annex for
        all purposes. All terms used in this Part 6 that are not otherwise defined shall have the meanings
        given to them in the Power Annex.

  (b)   The following shall amend and replace clause (i) of the Power Annex:

  (j)   Elective Provisions

        1.    (a)(ii)   Applicability of Part 6 to Outstanding Power Transactions. If not checked, not
        applicable.


        2.   (a)(iii) Applicability of Outstanding Credit Support held by a party in connection with
        Outstanding Power Transactions. If not checked, not applicable.

        3.    (c) X Accelerated Payment Damages. If not checked, not applicable.


        4.    (d)(ii): Timeliness of Payment
                             Option A
                          X Option B

             If neither is checked, Option B shall be deemed to apply.

        5. (h)(i): Wholesale Power Tariffs
                        _x_    Party A Electric Tariff. FERC Electric Tariff Accepted by FERC:
                       02/18/14 Effective Date: 12/21/2013 Docket Number ER14-779


                                                   22
19-23802-rdd           Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                             Pg 129 of 218


                           _x_     Agera Energy LLC: FERC Electric Tariff. Tariff/Date/Docket:
                          Agera Energy LLC - Docket Nos. ER14-2472-000 and ER14-2472-
                          001/September 30, 2014; energy.me midwest lie: FERC Electric Tariff:
                          Docket No. ER15-1721-000, Effective Date July 15, 2015 and Aequitas
                          Energy Inc.: FERC Electric Tariff: Accepted by FERC: 06/20/12 Effective
                          Date: 08/07/12 Docket Number ER12-2065-001

  If not checked, not applicable.

        6. (h)(ii)      Applicability of Severability provision. If not checked, not applicable.

        7. (h)(iii)_x_ Applicability of FERC Standard of Review and Certain Covenants and

                     Waivers. If not checked, not applicable.

(c)     Notice Information for Power Transactions.

Name: ("BP Energy Company" or "Party A")                   Name: ("Agera Energy LLC', “energy.me midwest
                                                           llc”, or “Aequitas Energy, Inc.” or "Party B")

All Notices:                                               All Notices: As set forth in Part 4 of the Schedule.
Street: 201 Helios Way                                     pursuant to Part 4(a).
City: Houston, Texas
Zip:     77079
Attn:       Contract Services - Power
Phone:      713-323-2000


Email:      FinancialContractsExternal@uk.bp.com
Duns:       62-527-5755
Federal Tax ID Number: XX-XXXXXXX
Invoices:                                        Invoices: As set forth in Part 4 of the Schedule.
Attn:      Power Accounting
Phone:     713-323-1041
Facsimile: 713-323-7457
Confirmations:                                   Confirmations: ATTN POWER SUPPLY As set
Attn:       Confirmations - Power                forth in Part 4 of the Schedule.
Phone:      713-323-3806
Facsimile: 281-227-8470
Scheduling:                                                Scheduling: As set forth in Part 4 of the Schedule.
Attn:      Scheduling
Phone:     713-323-5262
Facsimile: 713-323-7909
Payments:                                                  Payments: As set forth in Part 4 of the Schedule.
Attn:      Power Accounting
Phone:     713-323-1041
Facsimile: 713-323-7457




                                                      23
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                        Pg 130 of 218


Wire Transfer:                                         Wire Transfer:
BNK: JPMorgan Chase Bank, NA                           BNK: First National Bank of Central Texas
New York, NY 10081-6000                                ABA: 111903245
ABA: 021-000021                                        ACCT: 40038762
ACCT: 826078354
Credit and Collections:                                Credit and Collections: As set forth in Part 4 of the
Attn:      Griffin Keller                              Schedule.
Phone:     832-664-2400
Facsimile: 713-323-7459                                With additional Notices of an Event of Default,
                                                       Potential Event of Default or Notices of Early
With additional Notices of an Event of Default,        Termination to: As set forth in Part 4 of the
Potential Event of Default or Notices of Early         Schedule.
Termination to:
Attn:       Griffin Keller
Phone:      832-664-2400
Facsimile: 713-323-7459; and
Attn:       Legal-Power
Phone:      713-323-3735
Facsimile: 713-323-7472



  (d)   Additional Provisions to this Power Annex.

        1.    Clause (a)(ii) is amended by inserting the phrase "under any EEI Master
              Power Purchase and Sale Agreement or WSPP Agreement" immediately
              after the word "outstanding" and before the parenthetical in the first (1st)
              sentence therein.

        2.    Clause (a)(iii)(A) is amended by adding the following language immediately
              at the end of the first (1st) paragraph thereof:

              "Concurrently with the execution of this Agreement, to the extent that any
              Outstanding Credit Support is in the form of a letter of credit, the party
              arranging the letter of credit shall have a new letter of credit issued by the
              issuing bank in a form acceptable to the other party that references the
              obligations of the arranging party under the terms of this Agreement effective
              as of the effective date of this Agreement. If the arranging party fails to have
              a letter of credit issued pursuant to the terms and conditions of this clause
              (a)(iii)(A), such failure shall constitute an Event of Default under Section
              5(a)(iii) of this Agreement."

        3.    Clause (b)(ii) shall be amended by adding the following at the end thereof:

              "With respect to Firm (LD) Transactions and Firm (No Force Majeure)
        Transactions in the Electric Reliability Council of Texas ("ERCOT") region, the
        following shall apply, notwithstanding any other Scheduling deadlines in the
              ERCOT Nodal Protocols:

        (A)   Definitions: "DRUC Schedule Deadline" means the time at which ERCOT is


                                                  24
19-23802-rdd       Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                           Pg 131 of 218


                required to start the DRUC process relating to such day of delivery.

          "HRUC Schedule Deadline" means the time at which ERCOT is required to start
              an HRUC process relating to such hour of delivery.

          "First HRUC Schedule Deadline" means the HRUC Schedule Deadline which
                immediately follows the time at which the parties entered into the
                Transaction and which occurs after the start of the next clock hour.

          (B)        HRUC Scheduling Requirement: Buyer and Seller shall Schedule each
          hour's deliveries of the Product with ERCOT prior to the First HRUC Schedule
          Deadline unless the time at which the Transaction was entered into is less than
          thirty (30) minutes prior to the start of the next clock hour, in which case the HRUC
          Schedule Deadline immediately following the First HRUC Schedule Deadline shall
          be the applicable scheduling deadline."

          (C)        DRUC Scheduling Requirement: If a Transaction is entered into prior to
          that day's DRUC Schedule Deadline, Buyer and Seller shall Schedule such day's
          deliveries of the Product with ERCOT prior to that day's DRUC Schedule
          Deadline."

     4.        Clause (c)(i) shall be relabelled (c)(i)(a) and a new clause (c)(i)(b) shall be
               added to deal with Seller Failure with respect to Firm (LD) Transactions and
               Firm (No Force Majeure) Transactions in ERCOT:

               "(c)(i)(b) Seller Failure in ERCOT for Firm (LD) Transactions and Firm (No
               Force Majeure) Transactions. If Seller fails to schedule and/or deliver all or
               part of the Product pursuant to a Transaction, and such failure is not excused
               under the terms of the Product or by Buyer's failure to perform, then Seller
               shall pay Buyer, on the date payment would otherwise be due in respect of the
               month in which the failure occurred or, if "Accelerated Payment of Damages"
               is specified in the Elective Provisions of the ISDA Power Annex, within five
               (5) Business Days of invoice receipt, (i) an amount for such deficiency equal
               to the positive difference, if any, obtained by subtracting the Contract Price
               from the Replacement Price and (ii) an amount equal to the ERCOT charges
               incurred by Buyer, if any, as a result of Seller's failure to Schedule a Firm
               (LD) or Firm (No Force Majeure) Transaction in the ERCOT region prior to
               any applicable DRUC Schedule Deadline or HRUC Schedule Deadline under
               clause (b)(ii). The invoice for such amount shall include a written statement
               explaining in reasonable detail the calculation of such amount."

     5.        Clause (c)(ii) shall be relabelled (c)(ii)(a) and a new clause (c)(ii)(b) shall be
               added to deal with Buyer Failure with respect to Firm (LD) Transactions and
               Firm (No Force Majeure) Transactions in ERCOT:

               "(c)(ii)(b) Buyer Failure in ERCOT for Firm (LD) Transactions and Firm (No
               Force Majeure) Transactions. If Buyer fails to schedule and/or receive all or
               part of the Product pursuant to a Transaction and such failure is not excused
               under the terms of the Product or by Seller's failure to perform, then Buyer



                                                    25
19-23802-rdd   Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                      Pg 132 of 218


           shall pay Seller, on the date payment would otherwise be due in respect of the
           month in which the failure occurred or, if "Accelerated Payment of Damages"
           is specified in the Elective Provisions of the ISDA Power Annex, within five
           (5) Business Days of invoice receipt, (i) an amount for such deficiency equal
           to the positive difference, if any, obtained by subtracting the Sales Price from
           the Contract Price; and (ii) an amount equal to the ERCOT charges incurred
           by Seller, if any, as a result of Buyer's failure to Schedule a Finn (LD) or Firm
           (No Force Majeure) Transaction prior to any applicable DRUC Schedule
           Deadline or HRUC Schedule Deadline\ under clause (b)(ii). The invoice for
           such amount shall include a written statement explaining in reasonable detail
           the calculation of such amount."

     6.    The following provisions shall be added as new clauses (c)(iv) and (c)(v) herein:

           "(iv) Mitigation. Each party has a duty to mitigate damages provided
           under this Power Annex and will use commercially reasonable efforts
           to minimize any damages it may incur resulting from the other party's
           performance or nonperformance under any Power Transaction.

            (v) Exclusivity. So long as any failure of Seller to schedule or deliver,
            or any failure of Buyer to schedule or receive, the Product hereunder
            does not constitute or result in an Event of Default under this
            Agreement, the remedies specified in this clause (c) of the Power
            Annex shall be the exclusive remedies available to Buyer to schedule
            or receive the Product hereunder, and no other liability under any
            theory of law or equity shall attach in connection with such failure."

     7.    Clause (d)(iv) is amended by deleting the word "outstanding" in the second
           (2nd) line therein and replacing it with the word "Outstanding".

     8.    Clause (e) is amended by deleting from the second paragraph the second
           sentence and all those sentences following in such paragraph.

     9.    Clause (h)(iii) is deleted in its entirety and replaced with the following
           provision:

          "(iii) FERC Standard of Review; Certain Covenants and Waivers. If elected
          under G) as being applicable:

           (a)      Absent the agreement of all parties to the proposed change, the
           standard of review for changes to any rate, charge, classification, term or
           condition of this Agreement, whether proposed by a party (to the extent that
           any waiver in clause (h)(iii) below is unenforceable or ineffective as to such
           party), a non-party or FERC acting sua sponte, shall solely be the "public
           interest" application of the 'just and reasonable" standard of review set forth
           in United Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956)
           and Federal Power Commission v. Sierra Pacific Power Co., 350 U.S. 348
           (1956) and clarified by Morgan Stanley Capital Group, Inc. v. Public Util.
           Dist. No. 1 of Snohomish 128 S.Ct. 2733 (2008) (the "Mobile-Sierra
           doctrine").


                                                26
19-23802-rdd   Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                       Pg 133 of 218



           (b)      Standard of Review for ERCOT Transactions. Absent the agreement
           of all parties to the proposed change, the standard of review for changes to
           any portion of this Agreement with respect to any Transaction entered into
           hereunder having a Delivery Point in the Electric Reliability Council of Texas,
           whether proposed by a party (to the extent that any waiver in clause (h)(iii)(c)
           below is unenforceable or ineffective as to such Party), a non-party, or the
           Public Utility Commission of Texas ("PUC") acting sua sponte, shall be the
           "public interest" standard of review set fo1ih in High Plains Natural Gas Co.
           v. Railroad Commission, Tex. Civ. App. - Austin 1971, writ refd n.r.e.
           (c)       In addition, and notwithstanding the foregoing (h)(iii)(a) and (b), to
           the fullest extent permitted by applicable law, each party, for itself and its
           successors and assigns, hereby expressly and irrevocably waives any rights it
           can or may have, now or in the future, whether under §§ 205 and/or 206 of the
           Federal Power Act or otherwise, to seek to obtain from FERC or PUC by any
           means, directly or indirectly (through complaint, investigation or otherwise),
           and each hereby covenants and agrees not at any time to seek to so obtain, an
           order from FERC or PUC changing any section of this Agreement specifying
           the rate, charge, classification, or other term or condition agreed to by the
           parties, it being the express intent of the parties that, to the fullest extent
           permitted by applicable law, neither party shall unilaterally seek to obtain
           from FERC or PUC any relief changing the rate, charge, classification, or
           other term or condition of this Agreement, notwithstanding any subsequent
           changes in applicable law or market conditions that may occur. In the event it
           were to be determined that applicable law precludes the parties from waiving
           their rights to seek changes from FERC to their market-based power sales
           contracts (including entering into covenants not to do so) then this clause
           (h)(iii)(c) shall not apply, provided that, consistent with the foregoing clauses
           (h)(iii)(a) and (b), neither party shall seek any such changes except solely
           under the "public interest" application of the 'just and reasonable" standard of
           review and otherwise as set forth in the foregoing clauses (h)(iii)(a) and (b).

           (d)       The parties agree that in the event that any portion of this clause
           (h)(iii) is determined to be invalid, illegal or unenforceable for any reason, the
           provisions of clauses (h)(iii)(a) and (b) shall be unaffected and unimpaired
           thereby, and shall remain in full force and effect, to the fullest extent permitted
           by applicable law."

     10.   Clause (i)(ii) of this Power Annex is deleted in its entirety and replaced with
           the following provision:

           "(ii) Events of Default: Sections 5(a)(i) and 5(a)(ii).

                   (A)    Section 5(a)(i). With respect to all Power Transactions, the
                   words "or delivery" in the second line of Section 5(a)(i) of this
                   Agreement are hereby deleted.

                   (B)    Section 5(a)(ii)(l). With respect to all Power Transactions, (i)
                   the words "or delivery" in the second line of Section 5(a)(ii)(l) are


                                                27
19-23802-rdd   Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                     Exhibit C
                                       Pg 134 of 218


                    hereby deleted, and (ii) the words "or to deliver or receive the
                    Product, the exclusive remedy for which is provided for in clause (c)
                    of the Power Annex" are hereby added at the end of the parenthetical
                    of Section 5(a)(ii)(l) of this Agreement.

     11.   Clause (i)(iii) is deleted in its entirety and shall not otherwise apply to any
           Power Transactions under this Agreement.

     12.   The following definition shall be added to clause (i)(iv):

           ""Claims" means with respect to Power Transactions all third party claims or
           actions, threatened or filed and, whether groundless, false, fraudulent or
           otherwise, that directly or indirectly relate to the subject matter of an
           indemnity, and the resulting losses, damages, expenses, attorneys' fees and
           court costs, whether incurred by settlement or otherwise, and whether such
           claims or actions are threatened or filed prior to or after the termination of this
           Agreement."

     13.   The definition of "Force Majeure" in clause (i)(iv) herein is amended as
           follows:

           a.      The following provision is inserted after the word "hereunder" in
           subsection (ii) therein:

                   "or to obtain the Product at a more advantageous price or under more
                   advantageous terms and conditions."

           b.      The following provision is inserted after the phrase "Contract Price"
           in subsection (iv) therein:

                   "or under more advantageous terms to a third party purchaser."

     14.   The definition of "Replacement Price" in clause (i)(iv) herein is amended by
           inserting "for delivery" in the second line after the text "at the Delivery Point".

     15.   The definition of "Sales price" is amended to delete the phrase "at the Delivery
           Point" from the second line.

     16.   Illegality and Tax Event. With respect to any Power Transaction entered into
           under this Agreement, Sections 5(b)(i) and S(b)(iii) of this Agreement are of
           no force and effect, and the concepts of "Illegality" and "Tax Event" as used
           elsewhere in this Agreement shall not apply to any Power Transaction.

     17.   Additional Representations. With respect to any Power Transaction entered
           into under this Agreement, the following representations shall apply with
           respect to each party:

           a.       UCC Applicable. Notwithstanding the laws of the State of New York
           to the contrary, the parties represent and agree that (i) each Product is a "good"



                                                 28
19-23802-rdd   Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                      Pg 135 of 218


           as such term is defined in the Uniform Commercial Code of the State of New
           York, and (ii) all of the provisions of the Uniform Commercial Code of the
           State of New York shall apply to this Agreement and all Transactions.

           b.       Utility Disclaimer. Each party represents and agrees that it is not a
           "utility" as such term is used in 11 U.S.C. Section 366 of the Code, and each
           party agrees to waive and not to assert the applicability of the provisions of
           11 U.S.C. Section 366 in any bankruptcy proceeding involving such party,
           and further agrees that the other party is not a provider of last resort.

     18.   Other Products and Related Definitions. The following provisions and
           definitions shall apply with respect to Power Transactions:

                           a.       If the parties agree to a service level defined by a
                           different agreement (i.e., the WSPP agreement, the ERCOT
                           agreement, etc.) for a particular Transaction, then, unless the
                           parties expressly state and agree that all the terms and
                           conditions of such other agreement will apply, such reference
                           to a service level/product defined by such other agreement
                           means that the service level for that Transaction is subject to
                           the applicable regional independent system operator and/or
                           utility reliability requirements and guidelines as well as the
                           permitted excuses for performance, Force Majeure,
                           Uncontrollable Forces, or other such excuses applicable to
                           performance under such other agreement, to the extent
                           inconsistent with the terms of this Agreement, but all other
                           terms and conditions of this Agreement remain applicable.

                           b.       "West Firm" means with respect to a Transaction, a
                           Product that is or will be scheduled as firm energy consistent
                           with the most recent rules adopted by the WECC for which
                           the only excuses for failure to deliver or receive are if an
                           interruption is (i) due to an Uncontrollable Force as provided
                           in Section 10 of the WSPP Agreement; or (ii) where
                           applicable, to meet Seller's public utility or statutory
                           obligations to its customers. Notwithstanding any other
                           provision in this Agreement, if Seller exercises its right to
                           interrupt to meet its public utility or statutory obligations,
                           Seller shall be responsible for payment of damages for failure
                           to deliver firm energy as provided in Part 6(c) of this
                           Agreement.

                           c.       "CAISO Energy" means with respect to a
                           Transaction, a Product under which the Seller shall sell and
                           the Buyer shall purchase a quantity of energy equal to the
                           hourly quantity without Ancillary Services (as defined in the
                           Tariff) that is or will be scheduled as a schedule coordinator
                           to schedule coordinator transaction pursuant to the applicable
                           tariff and protocol provisions of the California Independent



                                              29
19-23802-rdd     Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                       Pg 136 of 218


                            System Operator ("CAISO") (as amended from time to time,
                            the "Tariff') for which the only excuse for failure to deliver
                            or receive is an Uncontrollable Force (as defined in the
                            Tariff).

                           Part 7. ISDA North American Gas Annex

     (a)   ISDA North American Gas Annex. The North American Gas Annex to the ISDA
           Master Agreement published by ISDA (attached hereto as Attachment B), as amended,
           supplemented, replaced or modified from time to time, (the "Gas Annex") is incorporated
           by reference in this Agreement and in the relevant Confirmations with respect to
           "Transactions," as defined by the Commodity Definitions, in physical gas, except as
           otherwise specifically provided in the relevant Confirmation. The Commodity
           Definitions and the provisions of Part 7 are incorporated in this Gas Annex for all
           purposes. All terms used in this Part 7 that are not otherwise defined shall have the
           meanings given to them in the Gas Annex.

    (b)    The following shall amend and replace clause (I) of the Gas Annex:

           (I)     Elective Provisions

           1.      (a)(ii) - Outstanding Gas Transactions. This Gas Annex shall apply to the
                   following pre-existing Gas Transactions pursuant to clause (a)(ii):

           __ Option A: All Gas Transactions outstanding between the parties as of the date this
                   Gas Annex becomes effective.

           _ Option B: The Gas Transactions listed in Schedule 1 to this Gas Annex.

           _x      Option C: None of the Gas Transactions between the parties that were executed
                   prior to the date this Gas Annex becomes effective.

           If none of the above options is selected, Option A shall apply.

           2.      (a)(iii) - Outstanding Gas Credit Support

           _ _ Outstanding Gas Credit Support held by a party in connection with Outstanding Gas
                  Transactions shall be deemed to have been delivered under and in connection
                  with this Agreement pursuant to clause (a)(iii).

           If not checked, not applicable.

           3.      (b)(ii) -Performance Obligation (remedy for breach of Firm obligation)

           _X_ Option A: Cover Standard

           _ Option B: Spot Price Standard

           If neither option is selected, Option A shall apply.



                                                30
19-23802-rdd        Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                            Pg 137 of 218


             4.         (e) -Taxes

             _x_ Option A: Buyer Pays At and After Delivery Point Option B:

                        Seller Pays Before and At Deliver Point

             If neither option is selected, Option A shall apply.

             5.         (f)(ii) - Payment Date

             _X Option A: the later of the 25th Day of Month following Month of delivery or 10 Days
                    after receipt of the invoice by Buyer (provided that if the Payment Date is not a
                    Local Business Day, payment is due on the next Local Business Day following
                    that date).

                  Option B: the later of the _ Day of Month following Month of delivery or 10 Days
                        after receipt of the invoice by Buyer (provided that if the Payment Date is not a
                        Local Business Day, payment is due on the next Local Business Day following
                        that date).


                  Option C: Notwithstanding anything to the contrary in the Schedule, payments with
                        respect to both Gas Transactions and Power Transactions (as defined separately
                        in the Schedule) will be netted and payable on or before the later of the 20th
                        Day of Month following Month of delivery or 10 Days after receipt of the
                        invoice by Buyer (provided that if the Payment Date is not a Local Business
                        Day, payment is due on the next Local Business Day following that date).


                  Option D: Notwithstanding anything to the contrary in the Schedule, payments with
                        respect to both Gas Transactions and Power Transactions (as defined separately
                        in the Schedule) will be netted and payable on or before the later of the 25th
                        Day of Month following Month of delivery or 10 Days after receipt of the
                        invoice by Buyer (provided that if the Payment Date is not a Local Business
                        Day, payment is due on the next Local Business Day following that date).

             If none of the above options is selected, Option A shall apply.

             6.         (k)(xxii) - Alternative to Spot Price Index. The parties have selected the
                        following       alternative     index     as      the    Spot      Price     Index:
                              . If no index is specified, the Spot Price Index specified in clause (k)(xxii)
                        applies.

     (c)     The following shall amend and replace clause (m) of the Gas Annex:

                          (m)      Notices for Gas Transactions

  PARTY A                                       AGERA
  Invoices:                                     Invoices:
  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule


                                                    31
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                        Pg 138 of 218


  otherwise set forth below:                    unless otherwise set forth below:

  Address: BP Energy Company                    Address: 555 Pleasantville Rd Suite 107
            P.O. Box 3092                                Briarcliff Manor NY 10510
           Houston, TX 77253-3092               Attn: Steve Jakab, Treasurer
  Attn: Gas Accounting                          (Sjakab@ageraenergy.com)
  Phone: (713) 323-2000                         Mark Linzenbold, CFO
  Facsimile: (713) 323-5313                     (Mlinzenbold@ageraenergy.com)

                                                Phone: 914-236-1423
                                                Facsimile: 888-721-5019
  Nominations:                                  Nominations:
  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule
  otherwise set forth below:                    unless otherwise set forth below:

  Attn: Gas Scheduling                          Attn: Jodi Brown
  Phone: (713) 323-2000                         (Jbrown@ageraenergy.com)
                                                Todd Sandford, COO
                                                (Tsandford@ageraenergy.com)


  Confirmations:                                Confirmations:
  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule
  otherwise set forth below:                    unless otherwise set forth below:

  Address: BP Energy Company                    Address: 555 Pleasantville Rd Suite 107
           P.O. Box 3092                                 Briarcliff Manor NY 10510
           Houston, Texas 77253-3092            Attn: Juan Padron, Supply
  Attn: Confirmations Dept.                     (Jpadron@ageraenergy.com)
  Phone: (713) 323-2000                         Todd Sandford, COO
  Facsimile: (281) 227-8470                     (Tsandford@ageraenergy.com)


  Option Exercise:                              Option Exercise:
  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule unless
  otherwise set forth below:                    otherwise set forth below:

  Attn:                                         Attn: Raima Jamal, Legal
  Phone:                                        (Rjamal@ageraenergy.com)
  Facsimile:                                    Todd Sandford, COO
                                                (Tsandford@ageraenergy.com)
                                                Mark Linzenbold, CFO
                                                (Mlinzenbold@ageraenergy.com)




                                                 32
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                        Pg 139 of 218


  □Wire Transfer - or - □ ACH (check one □Wire Transfer - or - □ACH (check
  box):                                         one
  As set forth in Part 4 of the Schedule unless box):
  otherwise set forth below:                    As set forth in Part 4 of the Schedule
                                                unless
                                                otherwise set forth below:
  Bank: JP Morgan Chase Bank, NY                Bank: First National Bank of Central
  ABA: 021000021                                Texas
  Account: 910-2-548097                         ABA:111903245
  Other Details: For the account of BP
                                                Account: 40038762
  Energy
                                                Other Details: Agera Energy
  Company
  PARTY A                                       ENERGY.ME
  Invoices:                                     Invoices:

  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule
  otherwise set forth below:                    unless otherwise set forth below:

  Address: BP Energy Company                    Address: 555 Pleasantville Rd Suite 107
           P.O. Box 3092                                 Briarcliff Manor NY 10510
           Houston, Texas 77253-3092            Attn: Steve Jakab, Treasurer
  Attn: Gas Account                             (Sjakab@ageraenergy.com)
  Phone: (713) 323-2000                         Mark Linzenbold, CFO
  Facsimile: (713) 323-5313                     (Mlinzenbold@ageraenergy.com)


  Nominations:                                  Nominations:
                                                As set forth in Part 4 of the Schedule
  As set forth in Part 4 of the Schedule unless unless otherwise set forth below:
  otherwise set forth below:
                                                Attn: Jodi Brown
  Attn: Gas Scheduling                          (Jbrown@ageraenergy.com)
  Phone: (713) 323-2000                         Todd Sandford, COO
                                                (Tsandford@ageraenergy.com)


  Confirmations:                                Confirmations:
                                                As set forth in Part 4 of the Schedule
  As set forth in Part 4 of the Schedule unless unless otherwise set forth below:
  otherwise set forth below:
                                                Address: 555 Pleasantville Rd Suite 107
  Address: BP Energy Company                             Briarcliff Manor NY 10510
             P.O. Box 3092                      Attn: Juan Padron, Supply
             Houston, Texas 77253-3092          (Jpadron@ageraenergy.com)
  Attn: Confirmations Dept.                     Todd Sandford, COO
  Phone:(713)323-2000                           (Tsandford@ageraenergy.com)
  Facsimile: (281) 227-8470




                                                 33
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                        Pg 140 of 218


  Option Exercise:                              Option Exercise:
                                                As set forth in Part 4 of the Schedule
  As set forth in Part 4 of the Schedule unless unless otherwise set forth below:
  otherwise set forth below:
                                                Attn: Raima Jamal, Legal
  Attn:                                         (Rjamal@ageraenergy.com)
  Phone:                                        Todd Sandford, COO
  Facsimile:                                    (Tsandford@ageraenergy.com)
                                                Mark Linzenbold, CFO
                                                (Mlinzenbold@ageraenergy.com)


  □Wire Transfer - or - □ACH (check one         □Wire Transfer - or - □ACH (check
  box):                                         one
                                                box):
  As set forth in Part 4 of the Schedule unless
  otherwise set forth below:                    As set forth in Part 4 of the Schedule
                                                unless
  Bank: JP Morgan Chase Bank, NY                otherwise set forth below:
  ABA: 021000021                                Bank: JPMorgan Chase Bank, N.A.
  Account: 910-2-548097                         ABA: 021000021
  Other Details: For the account of BP          Account: 139511500
  Energy                                        Other Details: energy.me midwest Ile
  Company
  PARTY A                                       AEQUITAS
  Invoices:                                     Invoices:

  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule
  otherwise set forth below:                    unless otherwise set forth below:

  Address: P.O. Box 3092                        Address: 555 Pleasantville Rd Suite 107
           Houston, TX 77253-3092                        Briarcliff Manor NY 10510
  Attn: Gas Accounting                          Attn: Steve Jakab, Treasurer
  Phone: (713) 323-2000                         (Sjakab@ageraenergy.com)
  Facsimile: (713) 323-5313
                                                Mark Linzenbold, CFO
                                                (Mlinzenbold@ageraenergy.com)


  Nominations:                                  Nominations:
                                                As set forth in Part 4 of the Schedule
  As set forth in Part 4 of the Schedule unless unless otherwise set forth below:
  otherwise set forth below:
                                                Attn: Jodi Brown
  Attn: Gas Scheduling                          (Jbrown@ageraenergy.com)
  Phone: (713) 323-2000                         Todd Sandford, COO
                                                (Tsandford@ageraenergy.com)




                                                 34
19-23802-rdd          Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                              Pg 141 of 218


      Confirmations:                                Confirmations:
                                                    As set forth in Part 4 of the Schedule
      As set forth in Part 4 of the Schedule unless unless otherwise set forth below:
      otherwise set forth below:
                                                    Address: 555 Pleasantville Rd Suite 107
      Address: BP Energy Company                             Briarcliff Manor NY 10510
      P.O. Box 3092                                 Attn: Juan Padron, Supply
      Houston, Texas 77253-3092                     (Jpadron@ageraenergy.com)
                                                    Todd Sandford, COO
      Attn: Confirmations Dept.                     (Tsandford@ageraenergy.com)
      Phone: (713) 323-2000
      Facsimile: (281) 227-8470
      Option Exercise:                              Option Exercise:
      As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule
      otherwise set forth below:                    unless otherwise set forth below:

      Attn:                                           Attn: Raima Jamal, Legal
      Phone:                                          (Rjamal@ageraenergy.com)
      Facsimile:                                      Todd Sandford, COO
                                                      (Tsandford@ageraenergy.com)
                                                      Mark Linzenbold, CFO
                                                      (Mlinzenbold@ageraenergy.com)


      □Wire Transfer - or - □ ACH (check one □Wire Transfer - or - □ACH (check
      box):                                         one
      As set forth in Part 4 of the Schedule unless box):
      otherwise set forth below:                      As set forth in Part 4 of the Schedule
                                                      unless
      Bank: JP Morgan Chase Bank, NY                  otherwise set forth below:
      ABA: 021000021
      Account: 910-2-548097                           Bank: First National Bank of Central
      Other Details: For the account of BP            Texas
      Energy                                          ABA:111903245
      Company                                         Account:40038739
                                                      Other Details: Aequitas Energy Inc.

(d)       The following shall amend and replace clause (n) of the Gas Annex:

          (n)      Other Provisions/Modifications to this Gas Annex.

          1.       Clause (a)(i) is amended by deleting the phrase "North America" in the first (1st)
                   sentence therein and replacing it with the phrase "the United States".

          2.       Clause (a)(iii)(A) is amended by adding the following language immediately at the
                   end of the first (lst) paragraph thereof:

                   "Concurrently with the execution of this Agreement, to the extent that any Outstanding
                   Credit Support is in the form of a letter of credit, the party arranging the letter of credit
                   shall have a new letter of credit issued by the issuing bank in a form acceptable to the


                                                       35
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                        Pg 142 of 218


           other party that references the obligations of the arranging party under the terms of this
           Agreement effective as of the effective date of this Agreement. If the arranging party
           fails to have a letter of credit issued pursuant to the terms and conditions of this clause
           (a)(iii)(A), such failure shall constitute an Event of Default under Section 5(a)(iii) of
           this Agreement."

     3.    Clause (b)(i) is amended by adding the following at the end thereof:

           "Unless expressly agreed to by the parties under a Confirmation, Seller is under no
           obligation to source the Gas being sold to Buyer from storage."

      4.       Clause (b) is amended by adding the following provision as a new clause (b)(iv):

           "(iv) In the event that the Contract Price for a Transaction is a Fixed Price (as defined
           below), and such Transaction (a) has a Firm performance obligation, and (b)a Delivery
           Period of at least one Month, then, notwithstanding anything to the contrary in this Contract,
           including, without limitation, anything in clause (b)(ii) or clause (h) of this Gas Annex:

                       (i)      if, upon the occurrence of an event of Force Majeure, and as a result of
                       the event of Force Majeure (a) Seller is unable to sell and deliver or (b) Buyer
                       is unable to purchase and receive, the Contract Quantity of Fixed Price Gas,
                       either in whole or in part, for such Transaction,
                      (ii)                    then, for the duration of the event of Force Majeure, for
                      each Day that Seller is unable to sell and deliver, or Buyer is unable to purchase
                      and receive, such Fixed Price Gas, as set out in clause (b)(iv)(i) above, the
                      following settlement obligations between the parties shall apply:

                               a.      if the FOM Price (as defined below) exceeds the Fixed Price,
                               Seller shall pay Buyer the difference between the FOM Price and the
                               Fixed Price for each MMBtu of such Gas not delivered and/or received
                               on that Day, or

                               b.     if the Fixed Price exceeds the FOM Price, Buyer shall pay Seller
                               the difference between the Fixed Price and the FOM Price for each
                               MMBtu of such Gas not delivered and/or received on that Day.

                              For the purpose of this clause (b)(iv):

                              "Fixed Price" means, a Contract Price for a Gas Transaction that is
                              expressed as a flat dollar amount for the Month of delivery, excluding
                              any Gas Transactions that have been entered into after the last trading
                              day (as defined by the NYMEX) for the applicable Month. Subject to
                              the foregoing exclusion, "Fixed Price" also includes any Gas
                              Transaction containing a Contract Price or a component of a Contract
                              Price that has been converted from a floating price mechanism (i.e., a
                              NYMEX/first of the month index basis component and a fixed price or
                              floating price component, or a NYMEX/first of the month index priced
                              component with a fixed basis component) to a flat dollar amount for any
                              Month of delivery, either upon the mutual agreement of the patties or as



                                                 36
19-23802-rdd   Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                       Pg 143 of 218


                             a result of a party exercising a pricing "trigger" option in the relevant
                             Gas Transaction.

                             "FOM Price" means the price per MMBtu, stated in the same currency
                             as the Gas Transaction subject to such event of Force Majeure, for the
                             first of the Month delivery, either as the NYMEX settlement price or as
                             an index price published in the first issue of a publication commonly
                             accepted by the natural gas industry (selected by the Seller in a
                             commercially reasonable manner) for the Month of such event of Force
                             Majeure for the geographic location closest in proximity to the Delivery
                             Point(s) for the relevant Day, adjusted for the basis differential between
                             the Delivery Point(s) and the NYMEX or such published geographic
                             location as determined by the Seller in a commercially reasonable
                             manner."

     5.    Clause (h)(iii) is amended by deleting the word "or" located between the semicolon (";")
           and "(C)" on the fifth (5th) line therein, and inserting the word "or" between the semicolon
           (";") and "(E)" on the eleventh (11th) line therein.

     6.    Clause (h)(iv) is hereby deleted in its entirety and replaced with the following provision:

                             "Notwithstanding anything to the contrary in this clause (h), the parties
                             agree that the settlement of strikes, lockouts, or other industrial
                             disturbances shall be within the sole discretion of the party experiencing
                             such disturbance, and further agree that upon the occurrence and
                             continuance of any event of Force Majeure, neither party shall be
                             obligated to purchase or sell Gas hereunder if such purchase or sale
                             would result in material economic impact to such party under this Gas
                             Annex to the Agreement."

     7.    Clause (h) is amended by adding the following provision as a new clause (h)(vii):

           "Without restricting the generality of Section 9(f) of the Agreement, if an event of Force
           Majeure occurs, the party affected may, in its sole discretion and without notice to the
           other party, determine not to make a claim of Force Majeure and to waive its rights
           hereunder as they would apply to such event. Such determination or waiver shall not
           preclude the affected party from claiming Force Majeure in respect of any subsequent
           event, including any event that is substantially similar to the event in respect of which
           such determination or waiver is made."

     8.    Clause (i) is deleted in its entirety.

     9.    Clause (k)(i) is amended by inserting the phrase "that there is an unexcused failure of'
           between the words "event" and "either" therein and deleting the word "fails" after the
           word "Buyer".

     10.   Illegality and Tax Event. With respect to any Gas Transaction, Sections 5(b)(i) and
           5(b)(iii) of this Agreement are of no force and effect, and the concepts of "Illegality" and
           "Tax Event" as used elsewhere in this Agreement shall not apply to any Gas Transaction.


                                                    37
19-23802-rdd   Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                       Pg 144 of 218



     11.   Additional Representations. With respect to Gas Transactions entered into under this
           Agreement, the following representations shall apply with respect to each party:

                   Utility Disclaimer. Each party represents and agrees that it is not a "utility" as
                   such term is used in 11 U.S.C. Section 366 of the Bankruptcy Code, and each
                   party agrees to waive and not to assert the applicability of the provisions of 11
                   U.S.C. Section 366 in any bankruptcy proceeding involving such party, and
                   fu1ther agrees that the other party is not a provider of last resort.

     12.   Mobile-Sierra. To the extent, if any, that a transaction does not qualify as a "first sale" as
           defined by the Natural Gas Act and §§ 2 and 601 of the Natural Gas Policy Act, each party
           irrevocably waives its rights, including its rights under §§ 4-5 of the Natural Gas Act,
           unilaterally to seek or support a change to any terms and conditions of the Contract,
           including but not limited to the rate(s), charges, or classifications set forth therein. By this
           provision, each party expressly waives its right to seek or support, either directly or
           indirectly, and by whatever means:
           (i) an order from the U.S. Federal Energy Regulatory Commission ("FERC") seeking to
           change any of the terms and conditions of the Contract agreed to by the parties; and (ii)
           any refund from the other party with respect to the Contract. Each party further agrees
           that this waiver and covenant shall be binding upon it notwithstanding any regulatory or
           market changes that may occur after the date of the Base Contract or any transaction
           entered into between the parties. Absent the agreement of both parties to the proposed
           change, the standard of review for changes to any terms and conditions of the Contract
           proposed by (a) a party, to the extent that the waiver set forth in this Section 12 is
           unenforceable or ineffective as to such party due to a final determination being made
           under applicable law that precludes the party from waiving its rights to seek or support
           changes from the FERC to the terms and conditions of this Contract, (b) a non­ party, or
           (c) the FERC acting sua sponte, shall solely be the "public interest" application of the ''just
           and reasonable" standard of review set forth in United Gas Pipe Line Co. v. Mobile Gas
           Service Corp., 350 U.S. 332 (1956) and Federal Power Commission v. Sierra Pacific
           Power Co., 350 U.S. 348 (1956) (the "Mobile-Sierra Doctrine"), as such Mobile-Sierra
           Doctrine has been clarified by Morgan Stanley Capital Group, Inc. v. Public Util. Dist.
           No. 1 of Snohomish 128 S. Ct. 2733 (2008).




                                                38
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52   Exhibit C
                                  Pg 145 of 218
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52   Exhibit C
                                  Pg 146 of 218
19-23802-rdd   Doc 221-2     Filed 11/12/19 Entered 11/12/19 17:43:52         Exhibit C
                                    Pg 147 of 218



                                     Attachment A
        North American Power Annex to the ISDA Master Agreement published by ISDA




                                          40
19-23802-rdd   Doc 221-2    Filed 11/12/19 Entered 11/12/19 17:43:52         Exhibit C
                                   Pg 148 of 218



                                     Attachment B
           North American Gas Annex to the ISDA Master Agreement published by ISDA




                                          41
 19-23802-rdd       Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                            Pg 149 of 218


                                               Attachment C

                                            Covenant Schedule

Party B shall comply with the following requirements of this Attachment C as follows (capitalized terms
used and not otherwise defined in the Agreement shall have the meanings ascribed to them in the RSA Term
Sheet):

       (i) Party B shall conduct and finalize a CAISO audit acceptable to Party A by October 31, 2019.

      (ii) Party B shall, and shall cause the other Agera Parties (as defined in the RSA Term Sheet) or
           Briarcliff, to comply with all of the obligations set forth in the RSA Term Sheet section entitled
           “The Agera Parties’ and Briarcliff’s Obligations,” regardless of whether the RSA Term Sheet or
           the RSA Order is in effect, but without limiting any rights of Party A under the Agreement in
           respect of any Event of Default or Additional Event of Default with respect to Party B.

      (iii) Party B shall and shall cause the other Agera Parties to comply with all of the affirmative
            covenants as set forth in the RSA Term Sheet section entitled “Affirmative Covenants,”
            regardless of whether the RSA Term Sheet or the RSA Order is in effect, but without limiting
            any rights of Party A under the Agreement in respect of any Event of Default or Additional Event
            of Default with respect to Party B.

      (iv) Party B shall not, and shall ensure that no other Agera Party shall, take any action, or fail to take
           any action, that would result in (or that with the giving of notice or the passage of time, or both,
           would result in) a breach of any negative covenant as set forth in the RSA Term Sheet section
           entitled “Negative Covenants,” regardless of whether the RSA Term Sheet or the RSA Order is
           in effect, but without limiting any rights of Party A under the Agreement in respect of any Event
           of Default or Additional Event of Default with respect to Party B.




                                                     42
        19-23802-rdd     Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                                 Pg 150 of 218

                                                                                                       Execution Version
                                               BASE CONFIRMATION

Effective Date: October 4, 2019

 To: Agera Energy LLC                                         From: BP Energy Company
      energy.me midwest llc                                          201 Helios Way
      Aequitas Energy Inc.                                           Houston, Texas 77079
      555 Pleasantville Rd, S107
      Briarcliff Manor, NY 10510

 Dear Sir/Madam:

The purpose of this base confirmation (this “Base Confirmation”) is to confirm the terms and conditions of
Transactions entered into under this base confirmation, which for the avoidance of doubt shall be all Transactions
entered into under that certain ISDA 2002 Master Agreement, dated as of May 5, 2015, together with the Schedule,
Credit Support Annex, Power Annex, the Gas Annex and the Renewable Energy Certificates Annex thereto and all
confirmations thereunder, by and between BP Energy Company, a Delaware corporation (“BP”) and Agera Energy
LLC, a Delaware limited liability company (“AE”), as amended by that certain Amendment dated effective as of
October 2, 2015 to the ISDA Master Agreement, dated as of May 5, 2015, by and among BP, Agera, energy.me
midwest llc, an Illinois limited liability company (“Energy.Me”), and Aequitas Energy Inc., a Connecticut corporation
(“Aequitas” and together with AE and Energy.Me, “Agera”), and as further amended by that certain Second Amended
and Restated Schedule to the 2002 Master Agreement dated as of October 4, 2019, by and among BP and Agera (as
further amended, restated, supplemented or otherwise modified, the “ISDA Master Agreement”), other than the
Transactions described on Annex A hereto). Notwithstanding anything to the contrary herein, this Base Confirmation
(i) shall not apply to any Original Transactions, and (ii) is not effective until the Second Amended and Restated
Schedule Effective Date, as defined in the ISDA Master Agreement. To the extent that any Transactions are entered
after the Old Transactions are terminated but before entry of the Cash Collateral Order, this Base Confirmation will
retroactively govern from such termination date. If the Cash Collateral Order is never entered, such Transactions will
be governed by the Original Agreement without giving effect to this Base Confirmation.

This Base Confirmation forms a part of, and is subject to, the ISDA Master Agreement. All provisions contained in
the ISDA Master Agreement govern this Base Confirmation except as expressly modified below. BP and Agera may
each be referred to individually as a “Party” or collectively as the “Parties”. Capitalized terms used in this Base
Confirmation without further definition have the meanings ascribed to such terms in the ISDA Master Agreement,
unless otherwise noted herein.
In the event of any conflict between the provisions of this Base Confirmation and the provisions of the PSA, the
provisions of this Base Confirmation shall govern and control.

The terms of the Transactions to which this Base Confirmation relates are as follows:

  I.         Seller:              BP

  II.        Buyer:               Agera

  III.       Term:                Term. The term of this Base Confirmation shall commence on the Effective Date
                                  and continue until the earlier to occur of (i) the transfer of all accounts associated
                                  with Agera’s customer contracts to the successful bidder or other or other third party
                                  supplier or the return of such accounts to the applicable utility, (ii) the termination
                                  of the Support Period (as defined in the RSA Term Sheet) or Agera’s authorization
                                  to use Cash Collateral (as defined in the RSA Term Sheet) in accordance with the
                                  Cash Collateral Orders (as defined in the RSA Term Sheet), or (iii) the Final
                                  Assignment Date (as defined in the Stalking Horse APA (as defined in the RSA
                                  Term Sheet)) (the “Term”); provided, that expiration or termination of this Base

                                                              -1-
     19-23802-rdd     Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                         Pg 151 of 218

                           Confirmation shall not affect or excuse the performance by either Party of
                           obligations that by their nature survive such expiration or termination; provided
                           further, that this Base Confirmation shall continue in effect following termination or
                           expiration of the PSA, or the acceleration of any obligations thereunder, with respect
                           to any Transaction entered into hereunder prior to the end of the Term until the
                           Parties have fulfilled all obligations with respect to all such Transactions unless
                           terminated earlier in accordance with the ISDA Master Agreement.

IV.       Transactions:    (a) Commitment to Enter into Transactions.
                           During the Term and subject to the terms and conditions hereof, Buyer and Seller
                           agree to enter into Transactions under this Base Confirmation to supply or
                           repurchase electricity and natural gas to Buyer from time to time for delivery during
                           the period extending through the end of the Term in a manner sufficient to supply
                           and manage Buyer’s Forecasted Load, whether such Transactions are physically- or
                           financially-settled. All settlements and other payments and charges due to an ISO
                           (as defined in the PSA) that Seller incurs in connection with any Transaction shall
                           be for the account of Buyer and paid pursuant to the terms of the PSA.

                           Buyer and Seller will be deemed to have entered into Transactions with respect to
                           all Energy (as defined in the PSA) scheduled pursuant to Article 5 of the PSA, and
                           such Transactions need not be separately confirmed.

                           (b) Limitations on Commitment. Seller shall have no obligations to enter into any
                           Transaction under this Base Confirmation or otherwise schedule any Energy (as
                           defined in the PSA) pursuant to Article 5 of the PSA if any of the Conditions
                           Precedents under Section IX of this Base Confirmation are not satisfied.

V.        Interface        During the Term, Seller shall provide Buyer with scheduling services in accordance
                           with Article 5 of the PSA in a manner consistent with the Approved Budget (as
                           defined in the Cash Collateral Order) and Buyer’s ordinary course of business.
VI.      Other Seller
         Supply
         Arrangements:     Seller and Seller’s affiliates may sell physical and financial products and related
                           services to any other purchaser at any prices, whether higher or lower, than the
                           prices made available to Buyer. Seller and Seller’s affiliates may compete in
                           Buyer’s and its affiliates’ markets and for their customers without restriction based
                           upon Seller’s contractual relationship with Buyer and Buyer’s affiliates. Seller’s
                           contractual relationship with Buyer is not intended and shall not be construed to
                           create any fiduciary relationship, partnership, or other similar relationship with
                           Buyer or any of its affiliates.
VII.     Supply Fees:      Buyer shall pay Seller the Supply Premium (as defined in the PSA) in accordance with
                           the provisions set forth in the PSA, including Section 10.1(b) thereof.

VIII.     Payments:        (a)     Invoices. As soon as practicable after the end of each calendar month, Seller
                           shall render to Buyer an invoice for the payment obligations accrued by Buyer in
                           respect of all Transactions hereunder, as well as any other amounts accrued by Buyer
                           during such month (and any previous months to the extent not already invoiced).

                            (b)    Payment Method. Buyer shall pay the amounts due under an invoice provided
                            hereunder on or before the next occurring Applicable Payment Date; provided that
                            the foregoing shall not affect the payment dates of any amounts that are expressly
                            stated herein to be due on an earlier date. All payments to Seller shall be made in
                            immediately available funds by wire transfer to the Seller Payment Account on the
                            Applicable Payment Date.

                                                      -2-
     19-23802-rdd        Doc 221-2    Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                             Pg 152 of 218


IX.       Conditions
          Precedent:          Seller’s obligation to enter into each Transaction under this Base Confirmation, shall
                              each be subject to the following “Conditions Precedent” that on such date:

                              (a)    There shall not exist any Event of Default or Termination Event under the
                              ISDA Master Agreement with respect to Buyer and the entering into of such
                              Transaction would not cause or be reasonably expected to cause an Event of Default
                              or Termination Event with respect to Buyer.

                              (b)      There shall not exist any Potential Event of Default under the ISDA Master
                              Agreement with respect to Buyer and the entering into of such Transaction would not
                              cause or be reasonably expected to cause a Potential Event of Default, unless Seller
                              determines in its sole discretion that (i) such Potential Event of Default is reasonably
                              subject to cure by Buyer and (ii) Buyer is taking steps to cure such Potential Event of
                              Default.

X.        Definitions:        As used herein the following terms shall have the following meanings:

                              “Applicable Payment Date” means (i) for physically-settled Energy (as defined in the
                              PSA) Transactions, the twentieth (20th) day of each month or, if such date is not a
                              Local Business Day, then on the next Local Business Day, (ii) for physically-settled
                              natural gas Transactions, the twenty-fifth (25th) day of the month following the month
                              of delivery, or, if such date is not a Local Business Day, then on the next Local
                              Business Day, (iii) for financially-settled Energy (as defined in the PSA) Transactions,
                              the twentieth (20th) day of each month or, if such date is not a Local Business Day,
                              then on the next Local Business Day, and (iv) for financially-settled gas Transactions,
                              the twenty-fifth (25th) day of the month following the month of delivery or, if such date
                              is not a Local Business Day, then on the next Local Business Day.

                              “Buyer’s Forecasted Load” means as of any date and with respect to a given period,
                              the total volume of electricity or natural gas estimated by Buyer (and approved by
                              Seller in its reasonable discretion) as necessary to serve 100% of Buyer’s Load existing
                              as of such date.

                              “Buyer’s Load” means the volume of electricity or natural gas that must be or has
                              been delivered to fulfill the demand of Buyer’s customers under its Sale Contracts
                              (as defined in the PSA).

                              “Seller Payment Account” means:
                              Beneficiary: BP Energy Company
                              Bank: JP Morgan Chase Bank, NY
                              ABA: 021000021
                              Account: 910-2-548097

XI.       Default Interest:   If Buyer fails to pay when due any amount payable under this Base Confirmation,
                              the amount not paid when due shall bear interest beginning on the date due until paid
                              in full at the Interest Rate (as defined in the PSA (as that term is defined in the ISDA
                              Master Agreement). Notwithstanding the foregoing or any other term in the ISDA
                              Master Agreement or PSA to the contrary, it is the intention of Seller and Buyer to
                              conform strictly to any applicable usury laws. Accordingly, if Seller contracts for,
                              charges, or receives any consideration which constitutes interest more than the
                              highest rate permitted by applicable law, then any such excess shall be canceled
                              automatically and, if previously paid, shall at the Seller’s option be applied to the

                                                          -3-
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52               Exhibit C
                                  Pg 153 of 218

                    outstanding amount of obligations owing by Buyer under the ISDA Master
                    Agreement or be refunded to Buyer. In determining whether any interest exceeds the
                    maximum rate permitted by applicable law, such interest shall, to the extent
                    permitted by applicable law, be amortized, prorated, allocated, and spread in equal
                    parts throughout the Term.


                                   [Signatures follow.]




                                              -4-
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52   Exhibit C
                                  Pg 154 of 218
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52   Exhibit C
                                  Pg 155 of 218
19-23802-rdd      Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                        Pg 156 of 218




                                                                                Execution Version
                        THIRD AMENDED AND RESTATED
                                 SCHEDULE
                                                to the
                                   2002 Master Agreement

                                   dated as of November 5, 2019

                                            by and among

BP Energy Company ("Party A"), a corporation     Agera Energy LLC ("Agera"), a limited
incorporated under the State laws of Delaware    liability incorporated under the State laws of
                                                 Delaware;
                                                 energy.me midwest llc ("energy.me"), a
                                                 limited liability incorporated under the
                                                 State laws of Illinois; and
                                                 Aequitas Energy Inc. ("Aequitas"), a
                                                 corporation incorporated under the State laws
                                                 of Connecticut (Agera, energy.me and
                                                 Aequitas are individually and collectively
                                                 referred to as "Party B")


                                  Part 1 – Amendment Provisions

Party A and Agera entered into a 2002 ISDA Master Agreement ("Master Agreement") including the
Schedule thereto, the Credit Support Annex thereto, the Power Annex thereto, the Natural Gas Annex
thereto, and the Renewable Energy Certificates Annex thereto, each dated May 5, 2015, as amended
by that certain Amendment to the ISDA Master Agreement, dated as of October 2, 2015, and as further
amended by that certain Second Amended and Restated Schedule to the 2002 Master Agreement, dated
as of October 4, 2019 (the “Second Amended and Restated Schedule”) and that certain Base
Confirmation, dated as of October 4, 2019 (collectively, with all other schedules, annexes and exhibits
thereto and all Transaction Confirmations thereunder, the “Original Agreement”). This Third Amended
and Restated Schedule (the “Third Amended and Restated Schedule”) is effective immediately upon
the effectiveness of the Bankruptcy Court’s entry of the Cash Collateral Order, assuming no notice of
termination has been delivered thereunder at such time (the “Third Amended and Restated Schedule
Effective Date”). The Original Agreement, once amended by the Third Amended and Restated
Schedule, together with all other schedules, annexes, attachments and exhibits thereto and all
Confirmations thereunder, is referred to herein as the “Agreement”. Each of Party A and Party B may
be referred to herein individually as a “party” or collectively as “parties”. The parties acknowledge
and agree that the Third Amended and Restated Schedule constitutes an amendment of the Original
Agreement and not a new agreement or novation of the Original Agreement. The Original Agreement,
as amended by the Third Amended and Restated Schedule, shall remain in full force and effect, and the


                                                  1
 19-23802-rdd             Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                                 Pg 157 of 218


  Third Amended and Restated Schedule shall not terminate the Original Agreement or any obligations
  thereunder, including Party B’s obligations to pay the Early Termination Amount in respect of all
  Transactions terminated by Party A prior to Party B’s filing of the Chapter 11 Cases. If the Cash
  Collateral Order is never entered, such Transactions will be governed by the Original Agreement
  without giving effect to this Third Amended and Restated Schedule.

   In this Agreement:

   (a)          "Specified Entity" means:

                in relation to Party A and in relation to Party B, for the purpose of:

                     Section 5(a)(v):          Not Applicable
                     Section 5(a)(vi):         Not Applicable
                     Section 5(a)(vii):        Not Applicable
                     Section 5(b)(v):          Not Applicable

 (b)       "Specified Transaction" has the meaning given to it in Section 14 of the Agreement; provided,
           however, that “Specified Transaction” shall not include any Original Transaction.

 (c)       The "Cross Default" provisions of Section 5(a)(vi) will not apply to Party A and will not apply to
           Party B.

 (d)       The "Credit Event Upon Merger" provisions of Section 5(b)(v) will apply to Party A and will apply
           to Party B.

 (e)       The "Automatic Early Termination" provision of Section 6(a) will not apply to Party A and will
           not apply to Party B.

 (f)       "Termination Currency" means United States Dollars.

 (g)       "Events of Default"

           (1)       Section 5(a)(vii) shall be deleted in its entirety from the Agreement.

         (2)     Additional Events of Default. Section 5(a) shall be amended by adding the following, which
shall each constitute an Additional Event of Default under Section 5(a) with respect to Party B:

       “(ix)     The occurrence of any Event of Default as defined in the Cash Collateral Order.

         (x)      The occurrence of the Supply Termination Date.

         (xi)    Party B challenges, or supports any other Person in challenging, the Cash Collateral Order (once
                 entered)

       (xii)     Once entered, the Bankruptcy Court order approving the Cash Collateral Order (a) shall cease to
                 be in full force and effect or (b) shall have been reversed, stayed, vacated or subjected to a stay
                 pending appeal or, without the prior written consent of Party A in its sole discretion, amended,
                 supplemented or otherwise modified.




                                                           2
19-23802-rdd             Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                                 Pg 158 of 218


  (xiii)        Any of the representations stated in Part 4(n) of this Agreement proves to have been incorrect or
                misleading in any respect when made or repeated or deemed to have been made or repeated.

      (xiv)      Party B enters into any new contracts with any retail, commercial, residential, governmental or
                 industrial customer for the purchase and sale of energy, capacity, ancillary services or similar
                 products relating to the production or delivery of electric power or natural gas, in each case
                 without Party A’s prior written consent, which such consent may be withheld at Party A’s sole
                 discretion.

      (xv)      Party B is in breach of any of its obligations under Section 5 or Schedule 5.4 of the PSA.

      (xvi)      Party B is in breach of any of the covenants set forth in the Covenant Schedule and such failure,
                if susceptible to cure, is not remedied within 3 Local Business Days of Party B’ receiving notice
                or having knowledge thereof.

  (xvii)        Briarcliff files a petition for relief under the Bankruptcy Code without Party A’s prior written
                consent.

                                            Part 2 - Tax Representations

(a)           Payer Tax Representation: For the purpose of Section 3(e), Party A and Party B will make
              the following representation:

              It is not required by any applicable law, as modified by the practice, application or official
              interpretation of any relevant governmental revenue authority, of any Relevant Jurisdiction or
              under any applicable tax treaty between the Relevant Jurisdictions to make any deduction or
              withholding for or on account of any Tax from any payment (other than interest under Section
              9(h) of this Agreement) to be made by it to the other party under this Agreement. In making this
              representation, it may rely on:

              (i)     the accuracy of any representations made by the other party pursuant to Section 3(f) of
              this Agreement;

              (ii)    the satisfaction of the agreement of the other party contained in Section 4(a)(i) or 4(a)(iii)
              of this Agreement and the accuracy and effectiveness of any document provided by the other
              party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and

              (iii)   the satisfaction of the agreement of the other party contained in Section 4(d) of this
              Agreement, provided that it shall not be a breach of this representation where reliance is placed
              on clause (ii) and the other party does not deliver a form or document under Section 4(a)(iii) by
              reason of material prejudice to its legal or commercial position.

(b)           Payee Tax Representations: For the purpose of Section 3(f) of this Agreement, Party A and
              Party Beach make the representation(s) specified below:

         (1) For the purpose of Section 3(f) of this Agreement, Party A represents that (i) it is a corporation
             organized and existing under the laws of the State of Delaware, (ii) it is a U.S. person within
             the meaning of Section 7701 of the Internal Revenue Code, and (iii) its U.S. taxpayer
             identification number is XX-XXXXXXX.




                                                           3
19-23802-rdd         Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                           Pg 159 of 218


      (2) For the purpose of Section 3(f) of this Agreement, Agera represents that (i) it is a Limited
          Liability Company organized and existing under the laws of the State of Delaware, (ii) it is a
          U.S. person within the meaning of Section 770 I of the Internal Revenue Code, and (iii) its
          U.S. taxpayer identification number is XX-XXXXXXX;

      (3) For the purpose of Section 3(f) of this Agreement, energy.me represents that (i) it is a Limited
          Liability Company organized and existing under the laws of the State of Illinois, (ii) it is a
          U.S. person within the meaning of Section 7701 of the Internal Revenue Code, and (iii) its
          U.S. taxpayer identification number is XX-XXXXXXX;

      (4) For the purpose of Section 3(f) of this Agreement, Aequitas represents that (i) it is a
          corporation organized and existing under the laws of the State of Connecticut, (ii) it is a
          U.S. person within the meaning of Section 7701 of the Internal Revenue Code, and
          (iii) its U.S. taxpayer identification number is XX-XXXXXXX;

                             Part 3 - Agreement to Deliver Documents

Each party agrees to deliver the following documents as applicable:

(a)     For the purpose of Section 4(a)(i) of this Agreement, tax forms, documents or certificates to
be delivered are:

Party required to deliver         Form/Document/Certificate        Date by which to be delivered
document
Party B                            Applicable tax withholding    Upon execution of this Agreement.
                                   documentation as required per
                                   Section 4(a).


(b)        For the purpose of Section 4(a)(ii) of this Agreement, other documents to be delivered are:

Party required to       Form/Document/                Date by which to be           Covered by
deliver document        Certificate                   delivered                     Section 3(d)
                                                                                    Representation
Party A                 A certified copy of the       Upon execution of this           Yes
                        resolution of the Board of    Agreement.
                        Directors of Party A of its
                        relevant committee,
                        authorizing such party to
                        enter into this Agreement
                        and each Transaction, and
                        an incumbency certificate.

 Party A                Certification of the         Upon execution of this            Yes
                        authenticity of the          Agreement.
                        signature of Party A's
                        signatory certified by Party
                        A's Company Secretary.



                                                      4
19-23802-rdd   Doc 221-2    Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                   Pg 160 of 218


 Party A         Most recent annual                Upon written request,        Yes
                 audited financial                 unless publicly available
                 statements of Party A's           through EDGAR or some
                 Credit Support Provider.          other source.



 Party B         Certification of the         Upon execution of this                  Yes
                 authenticity of the          Agreement.
                 signature of Party B's
                 signatory certified by Party
                 B's authorized
                 representative.

 Party B         Budget Variance Reports.      Weekly on each Thursday                Yes
                                               beginning on the first
                                               Thursday after October 8,
                                               2019.




 Party B         13 week cash flow forecast    Every five (5) weeks on the            No
                 setting forth all projected   fourth Local Business Day
                 cash receipts and cash        of such week, beginning
                 disbursements on a weekly     with the fifth full week after
                 basis.                        October 8, 2019.




 Party B         Copies of all notices of    Promptly upon receipt by                 No
                 non-compliance and other Party B.
                 notices received by Party B
                 or any of its Affiliates
                 relating to the failure of
                 Party B to comply with any
                 State renewable portfolio
                 standards requirements or
                 similar requirements.




                                               5
19-23802-rdd        Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52              Exhibit C
                                           Pg 161 of 218


 Party B                 AR Reports, in form          Weekly, on Monday,                Yes
                         reasonably acceptable to BP Wednesday and Friday of
                         and with such supporting each week, beginning on the
                         information as is reasonably first of such days following
                         requested by Party A.        October 8, 2019.




                                          Part 4 - Miscellaneous

(a)        Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

           Address for Confirmations to Party A:

                Address:        BP Energy Company
                                201 Helios Way
                                Houston, Texas 77079

                Attention:       Confirmation Department

                Facsimile No.: 281-227-8470

                Email:           nagpconfirmations@bp.com

           Address for other notices or communications to Party A (other than Confirmations):

                Address:         BP Energy Company
                                 201 Helios Way
                                 Houston, Texas 77079

                Attention:     Contract Services
                Telephone No.: 713-323-2000
                Email:         FinancialContractsExternal@uk.bp.com

      Address for Invoices to Party A:

                Address:         BP Energy Company
                                 201 Helios Way
                                 Houston, Texas 77079
                Attention:       Financial Settlements

                Telephone No.: 713-323-2000
                Email:         nagpfs1@bp.com


                                                     6
19-23802-rdd     Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52              Exhibit C
                                       Pg 162 of 218



     Wire Payment Instructions:

                For the Account of: BP Energy Company JP Morgan Chase Bank, NY
                ABA: 021-000021
                Acct No.: 910-2-548097
                New York, NY 10081-6000

     Address for Complaints to Party A:

             Email:         BPEnergyNotice@bp.com
             Telephone No.: 713-323-0911

     Address for Confirmations to Party B:

             Address:        Agera Energy LLC, energy.me midwest llc, or Aequitas Energy Inc. (as
                             applicable)
                             555 Pleasantville Rd, S107
                             Briarcliff Manor, NY 10510

             Attention:      Juan Padron, Supply (Jpadron@ageraenergy.com)
                             Todd Sandford, COO (Tsandford@ageraenergy.com)


             With Additional Copies to: finance@ageraenergy.com; supply@ageraenergy.com

     Address for other notices or communications to Party B (other than Confirmations):

             Address:        555 Pleasantville Rd, S107
                             Briarcliff Manor, NY 10510

             Attention:      Raima Jamal, Legal (Rjamal@ageraenergy.com)
                             Todd Sandford, COO (Tsandford@ageraenergy.com)
                             Mark Linzenbold, CFO (Mlinzenbold@ageraenergy.com)


             With Additional Copies to: legal@ageraenergy.com; supply@ageraenergy.com

     Address for Gas Notices to Party B:

             Address:        555 Pleasantville Rd, S107
                             Briarcliff Manor, NY 10510

             Attention:      Jodi Brown (Jbronw@ageraenergy.com)
                             Todd Sandford, COO (Tsandford@ageraenergy.com)

     Addresses for Invoices to Party B:

             Address:        555 Pleasantville Rd, S107
                             Briarcliff Manor, NY 10510



                                                7
 19-23802-rdd        Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52             Exhibit C
                                             Pg 163 of 218



                 Attention:        Steve Jakab, Treasurer (Sjakab@ageraenergy.com)
                                   Mark Linzenbold, CFO (Mlinzenbold@ageraenergy.com)


                 With Additional Copies to: finance@ageraenergy.com; supply@ageraenergy.com

        Wire Payment Instructions for Party B:

                 Bank:             First National Bank of Central Texas
                 ABA:              111903245
                 Acct. No.:        40038762
                 City/State/Sip:   Waco, TX 76710

Party B consents to notice by e-mail for all purposes as set forth in this Section 4(a).

 (b)     Process Agent. For the purpose of Section 13(c) of this Agreement: Party A appoints as its Process

         Agent: Not Applicable

         Party B appoints as its Process Agent: Not Applicable

 (c)     Offices. The provisions of Section 10(a) will apply to this Agreement.

 (d)     Multibranch Party. For the purpose of Section 10(b) of this Agreement:

         Party A is not a Multibranch Party.
         Party B is not a Multibranch Party.

 (e)     Calculation Agent. The Calculation Agent is Party A, with any calculation or determination made
         by Party A in such capacity to be binding and conclusive absent manifest error.

 (f)     Credit Support Document. Details of any Credit Support Document:

         With respect to Party A, the guaranty of its Credit Support Provider.

         With respect to Party B, each of the Security Documents, each Guarantee and the Intercreditor
         Agreement.

 (g)     Credit Support Provider.

         Credit Support Provider means in relation to Party A, BP Corporation North America Inc., an
         Indiana corporation.

         Credit Support Provider means in relation to Party B, each of Agera Holdings, Briarcliff and each
         other pledgor, grantor or guarantor under any Credit Support Document of Party B.

 (h)      Governing Law. This Agreement will be governed by and construed in accordance with New York
          law, without reference to its choice of law doctrine other than Section 5-1401 of the New York
          General Obligations Law.



                                                      8
19-23802-rdd      Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                          Pg 164 of 218




(i)   Jurisdiction. Section 13(b) of the Agreement is hereby amended by deleting (b)(i)(1) and (2) and
      replacing with the following: “submits to the exclusive jurisdiction of (i) the Bankruptcy Court and
      any court with jurisdiction to hear appeals from the Bankruptcy Court, and (ii) in the event that the
      Chapter 11 Cases have been dismissed by the Bankruptcy Court or by such appellate court, the
      courts of the State of New York sitting in New York County and the United States District Court
      of the Southern District of New York, and any appellate court from any thereof. Each of the parties
      hereto irrevocably and unconditionally agrees that all claims in respect of any such action or
      proceeding may be heard and determined in such Bankruptcy Court or such appellate court, or in
      the event that the Chapter 11 Cases are dismissed or closed, such New York State court or, to the
      fullest extent permitted by applicable law, the United States District Court of the Southern District
      of New York, and in each case any appellate court thereof. Each of the parties hereto agrees that a
      final judgment in any such action or proceeding shall be conclusive and may be enforced in other
      jurisdictions by suit on the judgment or in any other manner provided by law. Nothing in this
      provision shall prohibit any Party from bringing an action to enforce a judgment in any other
      jurisdiction;”


      Section 13(b)(iii) shall be deleted in its entirety."

(j)   Netting of Payments. "Multiple Transaction Payment Netting" will apply for the purpose of Section
      2(c) of this Agreement to all Transactions.

(k)   "Affiliate" will have the meaning specified in Section 14 of this Agreement.

(l)   ''Absence of Litigation".

      (a) Section 3(c) is amended by the inclusion of the word "adversely" before the word "affect" in
      the third line.

      (b) For the purpose of Section 3(c):

      "Specified Entity" means in relation to Party A, Not Applicable.
      "Specified Entity" means in relation to Party B, Not Applicable.

(m)   No Agency. The provisions of Section 3(g) will apply to Party A and will apply to Party B.

(n)   Additional Representation. Will apply. For the purpose of Section 3 of this Agreement, the
      following will each constitute an Additional Representation (which representations will be deemed
      to be repeated by each party, as appropriate, on each date on which a Transaction is entered into):

      (i)     Eligible Commercial Entity. It constitutes an "eligible commercial entity" as such term is
      defined in the U.S. Commodity Exchange Act, as amended.

      (ii)     Eligible Contract Participant. It constitutes an "eligible contract participant" as such term
      is defined in the U.S. Commodity Exchange Act, as amended.

      (iii)   Swap Agreement. This Agreement and any Transaction entered into hereunder
      constitutes a "swap agreement" within the meaning of the United States Bankruptcy Code (11
      USC Sec. 101(53B) (2000)).



                                                    9
19-23802-rdd     Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                         Pg 165 of 218



      (iv)    Line of Business. It has entered into this Agreement (including each Transaction) in
      conjunction with its line of business (including financial intermediation services) or the
      financing of its business.

      (v)      Relationship Between the Parties. In connection with the negotiation of, the entering
      into, and the confirming of the execution of, this Agreement, any Credit Support Document to
      which it is a party, and each Transaction: (i) it is acting as principal (and not as agent or in any
      other capacity, fiduciary or otherwise); (ii) the other party is not acting as a fiduciary or financial
      or investment advisor for it; (iii) it is not relying upon any representations (whether written or
      oral) of the other party other than the representations expressly set forth in this Agreement and
      in such Credit Support Document; (iv) the other party has not given to it (directly or indirectly
      through any other person) any advice, counsel, assurance, guaranty, or representation
      whatsoever as to the expected or projected success, profitability, return, performance, result,
      effect, consequence, or benefit (either legal, regulatory, tax, financial, accounting, or otherwise)
      of this Agreement, such Credit Support Document, or such Transaction; (v) it has consulted
      with its own legal, regulatory, tax, business, investment, financial, and accounting advisors to
      the extent it has deemed necessary, and it has made its own investment, hedging, and trading
      decisions based upon its own judgment and upon any advice from such advisors as it has deemed
      necessary, and not upon any view expressed by the other party; (vi) all trading decisions have
      been the result of arm's length negotiations between the parties; and (vii) it is entering into this
      Agreement, such Credit Support Document, and such Transaction with a full understanding of
      all of the risks hereof and thereof (economic and otherwise), and it is capable of assuming and
      willing to assume (financially and otherwise) those risks.

      (vi)    Party B is in continuing possession of its property and is operating and managing its
      business, as debtor in possession, pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

      (vii)    The Postpetition Obligations (as defined in the Cash Collateral Order) constitute
      administrative expenses under Section 503(b) of the Bankruptcy Code and are entitled to
      priority pursuant to Section 507(a)(2) of the Bankruptcy Code.

      (viii) The execution, delivery, and performance by Party B of this Agreement and each
      Transaction hereunder will be in the ordinary course of business of Party B for purposes of
      meeting its post-petition supply needs and managing exposure to commodity price risks and not
      for speculative purposes.

(o)   Recording of Telephone Conversations. To the extent permitted by applicable law, each party:
      (i) consents to the recording of telephone conversations between the trading, marketing and other
      relevant personnel of the parties in connection with this Agreement or any potential Transaction,
      (ii) agrees to obtain prior to entering into any Transaction any necessary consent of, and give any
      necessary notice of such recording to, its relevant personnel, (iii) agrees that recordings may be
      submitted in evidence in any Proceedings, and (iv) acknowledges to the other party and consents
      that such other party may from time to time and without further notice (A) retain electronic
      transmissions (including telephone conversations, email and instant messaging between the
      parties' respective representatives in connection with the Agreement, any potential Transaction
      and any Transaction or other commercial matters between the parties) on central and local
      databases for their respective legitimate purposes, and (B) monitor electronic transmissions
      through their internal and external networks for purposes of security and compliance with
      applicable laws, regulations and internal policies for their legitimate business purposes. Each



                                                   10
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                        Pg 166 of 218


      party further agrees that it will indemnify, defend and hold the other party harmless from any and
      all damages, losses, claims, liabilities, judgments, costs and expenses, including but not limited
      to reasonable attorney's fees and costs of court arising directly or indirectly from or out of such
      party's failure to obtain any consent necessary from a party's trading, marketing and other relevant
      personnel, agents or representatives or such party's failure to give any notice required to such
      individuals.

(p)   Credit Support Annex. The Credit Support Annex forming part of the Original Agreement (as
      defined in the Second Amended and Restated Schedule) has been deleted in its entirety in
      accordance with the terms of the Second Amended and Restated Schedule and is no longer in
      force and effect, and neither party has any obligations thereunder; provided, however, that the
      parties agree that any amounts posted to Party A by Party B under the Credit Support Annex
      forming part of the Original Agreement (as defined in the Second Amended and Restated
      Schedule) immediately prior to the effectiveness of the Second Amended and Restated Schedule
      shall be permitted to be applied by Party A to any amounts owing by Party B under the
      Agreement in respect of the Transactions terminated prior to the effectiveness of the Second
      Amended and Restated Schedule.

(q)   Pre-Petition ISDA Amount. Calculation of the Early Termination Amount in respect of the
      Early Termination Date designated by Party A by notice to Party B delivered on October 3, 2019,
      shall not prejudice any rights of Party A to terminate any new Transactions entered into under
      this Agreement on or after such Early Termination Date in accordance with the terms of this
      Agreement, including upon an Event of Default or Termination Event with respect to Party B as
      the Defaulting Party or Affected Party.

(r)   Conditions Precedent. Any obligation of Party A to enter into any Transactions under the
      Agreement, including the Base Confirmation, shall be subject to satisfaction of the following
      conditions:

      (i)    the representations and warranties contained in the Agreement shall be true and correct in
      all respects as of such date (and any request by Party B for the entering into of any such
      Transaction shall be deemed to be a restatement, representation, and additional warranty of the
      representations and warranties of Buyer contained in each Transaction Document as of such
      date);

      (ii) there shall exist no Potential Event of Default, Event of Default or Termination Event with
      respect to Party B and the entering into of such Transaction would not cause or be reasonably
      expected to cause a Potential Event of Default, Event of Default or Termination Event with
      respect to Party B;

      (iii) Party B shall have provided (i) to the applicable ISO executed copies of all documentation
      and take all other actions (including the posting of required credit support) required to transfer
      BP’s obligations as the FRP in each of ERCOT, NYISO, ISO-NE and MISO in respect of the
      Agera Parties’ load to the Agera Parties, and (ii) to BP or the applicable ISO executed copies of
      all documentation requested by BP in connection with the maintenance by BP of any scheduling
      or other functions (including payment of ISO invoices on the applicable Agera Parties’ behalf in
      BP’s capacity as agent of the applicable Agera Parties) in respect of any of the Agera Parties’
      load in any of ERCOT, NYISO, ISO-NE, PJM, MISO or CAISO;




                                                  11
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                        Pg 167 of 218


       (iv) Subject to the provisions of the Cash Collateral Order governing adequate protection,
       Party B shall have transferred all funds currently held in the bank account ending in 8804 at
       FNBCT to an existing Deposit Account (as defined in the PSA) or Collateral Account (as defined
       in the PSA); and

        (vi) Party B shall have used commercially reasonable efforts to sell all remaining renewable
       energy credit inventory held by Party B.

                                      Part 5 - Other Provisions

(a)   General Conditions. Section 2(a)(ii) shall be amended by the deletion of the final sentence
      thereof and the addition of the following in substitution therefor: "The parties agree that all
      payments under this Agreement shall be made by wire transfer of immediately available funds
      to the party receiving payment, at the account specified by such party."

(b)   Limitation on Condition Precedent. With respect to any Transaction entered into under this
      Agreement, Section 2(a)(iii) of this Agreement is hereby amended by adding the following
      phrase at the end of clause (I) immediately before the last comma of such phrase:

      "(provided, however, that in relation to any Transaction, if an Event of Default or a Potential
      Event of Default has occurred and is continuing for longer than ten (10) days without an Early
      Termination Date being designated, then the condition specified in this clause (1) shall cease to
      be a condition precedent to the obligations under Section 2(a)(i))."

(c)   Change of Account. Section 2(b) of this Agreement is hereby amended by the insertion of the
      following at the end thereof after the word "change":

      ", provided that if such new account shall not be in the same jurisdiction having the same power
      to tax as the original account, the party not changing its account shall not be obliged to pay any
      greater amounts and shall not receive less as a result of such change than would have been the
      case if such change had not taken place."

(d)   Deduction or Withholding for Tax. Section 2(d)(i)(4) is amended by the addition of"; or" at
      the end of sub-paragraph (B) and the addition of a new sub-paragraph (C) as follows:

      "(C) Y refusing to supply any form or document under Section 4(a)(iii) on grounds of material
      prejudice to its legal or commercial position."

(e)   Representations. The opening paragraph of Section 3 is amended by replacing "in the case of the
      representations in Section 3(f)" with "in the case of the representations in Sections 3(f) and
      3(h)(iv)" and adding the following new sub-section 3(h) and 3(i):

      "(h) Dodd Frank Representations.

             (i)      Hedging Transactions. Unless otherwise noted in the applicable Confirmation
             for any Transaction, such Transaction constitutes for Party B a bona fide hedging
             transaction as defined in CFTC Regulation 1.3(z) (17 C.F.R. § 1.3(z)).

             (ii)     End User Clearing Exemption. If with respect to any Transaction Party B has
             elected an exemption from the clearing requirement under Section 2(h)(7)(A) of the CEA,


                                                 12
19-23802-rdd     Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                         Pg 168 of 218


             then as of the date of the execution of such Transaction (and not as of the date of this
             Agreement) (1) it is not a "financial entity" as defined in Section 2(h)(7)(C)(i) of the CEA,
             subject to certain exceptions in Sections 2(h)(7)(C)(ii), 2(h)(7)(C)(iii) and 2(h)(7)(D) of
             the CEA; (2) it is using such Transaction to hedge or mitigate commercial risk; (3) it has
             reported the information required to be submitted under 17 C.F.R. § 50.SO(b)(l)(iii) in an
             annual filing made no more than 365 days prior to the Trade Date of such Transaction,
             pursuant to 17 C.F.R. § 50.50(b)(2), and (4) to the extent it is required to do so under
             Section 2(i) of the CEA and 17 C.F.R. § 50.50(b)(l)(iii)(D)(2), it has obtained all necessary
             approvals by the appropriate committee (or equivalent body) of its board of directors to
             rely on the exception to the clearing requirement under Section 2(h)(7)(A) of the CEA.

             (iii)   Special Entity Status. Party B is not a federal agency, state agency, city, county,
             municipality or other political subdivision of a state, or any instrumentality, department
             or entity established thereby, or any other Special Entity as defined by the CFTC
             Regulation 23.40l(c).

             (iv)    DF Protocols. Each of the parties hereby agrees to enter into additional
             reasonable documentation or modify existing documentation between the parties to satisfy
             the requirements imposed upon one or both of the parties by the Dodd- Frank Wall Street
             Reform and Consumer Protection Act, the CEA and/or CFTC Regulations thereunder,
             including, upon reasonable request, adhering to or entering into such other protocols,
             suggested amendments, market conventions and other contractual provisions published
             by ISDA from time to time and intended to enhance one or both party's compliance with
             the CEA, the Dodd- Frank Wall Street Reform and Consumer Protection Act, CFTC
             Regulations and other applicable laws, or to facilitate the orderly processing of
             Transactions."

             (i)       Variation and Initial Margin Requirements Representations. Party B represents
             that it is not a Financial End User, Swap Dealer or Major Swap Participant as set forth in
             CFTC Regulation 23.151.”

(f)   Covenant Schedule. The covenant schedule attached as Attachment C hereto (the “Covenant
      Schedule”) is hereby incorporated by reference herein as a term of this Agreement.

(g)   Tax Event. Section 5(b)(iii) shall be amended by the addition of "or (C)" after the words "or (B)"
      at the end of the last line.

(h)   Set off. Section 6(t) is deleted in its entirety and replaced with the following:

      "Set-off. Without affecting or prejudicing the provisions of this Agreement requiring the
      calculation and payment of certain net payment amounts on Scheduled Settlement Dates, all
      payments will be made without Set-off or counterclaim; provided, however, that any Early
      Termination Amount payable to one party (the "Payee") by the other party (the "Payer") in
      circumstances where there is a Defaulting Party or where there is one Affected Party in the case
      where either a Credit Event Upon Merger has occurred or any other Termination Event in respect
      of which all outstanding Transactions are Affected Transactions has occurred, will, at the sole
      option of the Non-defaulting Party or the Non- affected Party, as the case may be ("X") (and
      without prior Notice to the Defaulting Party or the Affected Party, as the case may be), will be
      reduced by its setoff against any other amounts payable by the Payee to the Payer (whether arising



                                                  13
19-23802-rdd      Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                          Pg 169 of 218


      under this Agreement, matured or contingent and irrespective of the currency, place of payment
      or place of booking of the obligation (collectively "Other Amounts")). Additionally, the set-off
      rights under this section include but are not limited to the following: (i) any Early Termination
      Amount against any Posted Credit Support held by a party relating to the Agreement; (ii) any
      Early Termination Amount against any amount(s) (including any excess collateral, security or
      credit support) owed by or to a party under any other agreement or arrangement between the
      parties; (iii) any Early Termination Amount owed to the Non- defaulting Party against any
      amount(s) (including any excess collateral, security or credit support) owed by the Non-
      defaulting Party or its Affiliates to the Defaulting Party under any other agreement or
      arrangement; (iv) any Early Termination Amount owed to the Defaulting Party against any
      amount(s) (including any excess collateral, security or credit support) owed by the Defaulting
      Party to the Non-defaulting Party or its Affiliates under any other agreement or arrangement;
      and/or (v) any Early Termination Amount owed to the Defaulting Party against any amount(s)
      (including any excess collateral, security or credit support) owed by the Defaulting Party or its
      Affiliates to the Non-defaulting Party under any other agreement or arrangement.

      If an obligation is unascertained, X may in good faith estimate that obligation and set off in
      respect of the estimate subject to the relevant party accounting to the other when the
      obligation is ascertained.

      To the extent that Other Amounts or any other sums otherwise owed by the Non-defaulting
      Party's Affiliate to the Defaulting Party, have been setoff by the Non- defaulting Party pursuant
      to this Section 6(f), the Non-defaulting Party's Affiliate shall not be liable to, and shall be released
      by, the Defaulting Party; provided further that the Defaulting Party shall be forever estopped
      from asserting that the Non-defaulting Party's Affiliate owes the Other Amounts or other sums
      to the Defaulting Party. The obligations of the Non-defaulting Party, the Non-defaulting Party's
      Affiliates, the Defaulting Party and the Defaulting Party's Affiliates under this Agreement or
      otherwise in respect of such Other Amounts or other sums shall be deemed satisfied and
      discharged to the extent of any such setoff. For this purpose, the Other Amounts or other sums
      subject to the setoff may be converted at the applicable prevailing exchange rate into U.S. Dollars
      by the Non-defaulting Party. The Non-defaulting Party will give the Defaulting Party notice of
      any setoff effected under this section provided that failure to give such notice shall not affect the
      validity of the setoff. Nothing in this paragraph shall be deemed to create a charge or other
      security interest. "Setoff' as used herein means setoff, offset, combination of accounts, right of
      retention or withholding or similar right or requirement to which the Non-defaulting Party is
      entitled or subject to (whether arising under this Agreement, another contract, applicable law or
      otherwise) that is exercised by, or imposed on, the Non-defaulting Party."

(i)   Transfer. Section 7 shall be amended by adding the following as Section 7(c) “Party B shall in
      no event be entitled to transfer or assign all or any part of this Agreement or any Transaction to
      any other entity.”

(j)   Counterparts and Confirmations.

      (i)    Section 9(e)(i) shall be amended by deleting the words "and by electronic messaging
      system"; and

      (ii)    The second and third sentences of Section 9(e)(ii) shall be deleted and replaced by the
      following:



                                                    14
19-23802-rdd    Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                       Pg 170 of 218




      "Any Transaction may be effectuated in an EDI transmission or telephone conversation or other
      electronic means of communication with the offer and acceptance constituting the agreement of
      the parties. The parties shall be legally bound from the time they so agree to transaction terms
      and may each rely thereon. Any such Transaction shall be considered a "writing" and to have
      been "signed". Notwithstanding the foregoing sentence, the parties agree that Party A (the
      "Confirming Party") will promptly send a Confirmation to Party B to confirm a telephonic
      transaction by any reasonable means, including, without limitation, by facsimile, hand delivery,
      courier, or certified United States mail (return receipt requested) within three Business Days of
      a Transaction, provided that the failure to send a Confirmation shall not invalidate the oral
      agreement of the parties. Confirming Party adopts its confirming letterhead, or the like, as its
      signature on any Confirmation as the identification and authentication of Confirming Party. If
      the Confirmation contains any provisions other than those relating to the commercial terms of
      the transaction (i.e., price, quantity, performance obligation, delivery point, period of delivery
      and/or transportation/transmission conditions), which modify or supplement the Transaction or
      the terms of this Master Agreement (e.g., Force Majeure, arbitration or additional representations
      and warranties), such provisions shall not be deemed to be accepted pursuant to this Section
      9(e)(ii) but must be expressly agreed to by both parties; provided that the foregoing shall not
      invalidate any Transaction agreed to by the parties. If Party A's Confirmation is materially
      different from Party B's understanding of the Transaction, Party B shall notify the Confirming
      Party via facsimile, EDI or mutually agreeable electronic means by the Confirm Deadline, unless
      Party B has previously sent a Confirmation to the Confirming Party. The failure of Party B to so
      notify the Confirming Party in writing by the Confirm Deadline constitutes Party B's agreement
      to the terms of the Transaction described in the Confirming Party's Confirmation. If there are
      any material differences between timely sent Confirmations governing the same Transaction, or
      if Party B has timely objected to the terms of the Confirming Party's Confirmation, such
      Transaction remains valid and the parties remain legally bound thereby, however, both parties
      shall in good faith attempt to resolve such differences. Once such material differences are
      resolved, the Confirming Party shall transmit a written Confirmation to Party B, and such written
      Confirmation shall be accepted (or disputed) pursuant to the provisions of this Section 9(e)(ii).
      The provisions of this Section 9(e)(ii) may be repeated as many times as necessary to produce a
      written Confirmation that is accepted or deemed accepted by Party B. In the event of a conflict
      among the terms of (i) a binding Confirmation pursuant to this Section 9(e)(ii), (ii) the oral
      agreement of the parties (which may be evidenced by a recording of such transaction, oral
      testimony, data in a computer system, trade tickets, and/or notes), and (iii) this Master
      Agreement, the terms of the items shall govern in the priority listed in this sentence.

            "Confirm Deadline" shall mean the earlier of (1) 5:00 p.m. in Party B's time zone on the
            fifth New York Business Day following the New York Business Day a Confirmation is
            received by Party B; provided, if the Confirmation is received after 5:00 p.m. in Party B's
            time zone, it shall be deemed received at the opening of the next New York Business Day,
            or (2) on and after the effective date of the confirmation rules set forth in CFTC Regulation
            23.501, such earlier time as is set forth in the compliance schedule in CFTC Regulation
            23.501(a), as modified by CFTC Regulation 23.501(c). "New York Business Day" shall
            mean any day except for a Saturday, Sunday or a day on which the Federal Reserve Bank
            of New York is closed.

            Notwithstanding the provisions of Section 12(a)(iii) of the Agreement, a written
            Confirmation and any other writing related to or in response to a written Confirmation


                                                15
19-23802-rdd      Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                         Pg 171 of 218


              shall be deemed delivered to the receiving party (i) when actually received by the
              receiving party or (ii) with respect to a written Confirmation and other writing delivered
              by facsimile, when the sending party's facsimile machine indicates by an electronic or
              written facsimile log that the receiving party's facsimile machine received such written
              Confirmation.

              Party A shall not be required to maintain or retain a paper-based version of the written
              Confirmation delivered to Party B. In addition to a paper-based version of the written
              Confirmation delivered to Party B, the following shall constitute a "written Confirmation"
              for all purposes of this Agreement: (i) an electronic image of a paper-based version of the
              written Confirmation, and (ii) data in Party A's computer system.

              Any document generated by the parties with respect to a Transaction, including this
              Agreement, may be imaged and stored electronically ("Imaged Documents"). Imaged
              Documents may be introduced as evidence in any proceeding as if such were original
              business records and neither party shall contest the admissibility of Imaged Documents
              as evidence in any proceeding."

      (iii)   Notwithstanding the foregoing, the Confirming Party will endeavour to send the
              Confirmation to the other Party as soon as technologically practicable, but in any event
              will endeavour to do so in accordance with the compliance schedule set forth in CFTC
              Regulation 23.50l(a), as modified by CFTC Regulation 23.SOl(c).”

(k)   Notices. The wording of Section 12(a)(iii) shall be replaced in its entirety by the following:

      "if sent by facsimile transmission, on receipt by the sender of a valid transmission report."

(l)   ISDA Definitions and Inconsistency.

      (i)     This Agreement, each Confirmation and each Transaction between the parties are subject
      to the 2005 ISDA Commodity Definitions as published by the International Swaps and
      Derivatives Association, Inc., ("the Definitions"), and will be governed in all relevant respects
      by the provisions set forth in the Definitions, without regard to any amendment to the Definitions
      subsequent to the date hereof. The provisions of the Definitions are incorporated by reference
      and shall be deemed a part of this Agreement, except that sub-annexes B to I inclusive shall not
      apply.

      (ii)     In the event of any inconsistency between the provisions of this Agreement and the
      Definitions, this Agreement will prevail. In the event of any inconsistency between the provisions
      of any Credit Support Document and the Definitions, the Credit Support Document will prevail.
      Subject to Section I(b) of this Agreement, in the event of any inconsistency between the
      provisions of any Confirmation and this Agreement or the Definitions, the Confirmation will
      prevail for the purpose of the relevant Transaction.

(m)   Market Disruption Events; Additional Market Disruption Events.

      (i)     The "Market Disruption Events" specified in, Section 7.4(c) of the Definitions shall
              apply; and

      (ii)     "Additional Market Disruption Events" shall apply only if specified in the relevant


                                                  16
19-23802-rdd     Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                         Pg 172 of 218


               Confirmation.

(n)   Disruption Fallbacks.
      The "Disruption Fallbacks" specified in Section 7.5(c) of the Definitions shall apply, except
      that:

      (i)     "Fallback Reference Price" shall not apply;

      (ii)    for the purposes of Section 7.6 of the Definitions, the Maximum Days of Disruption will
              be five (5) Commodity Business Days; and

      (iii)   "Reference Dealers" means, with respect to any transaction for which the relevant
              Commodity Reference Price is "Commodity-Reference Dealers", the four independent
              leading dealers selected in good faith and jointly agreed upon by the parties satisfying
              all the criteria that the parties apply generally at the time of deciding whether to offer or
              to make an extension of credit or to enter into a transaction comparable to this
              Transaction. Such dealers will be appointed to make a determination of the Commodity-
              Reference Price, taking into consideration the latest available quotation for the
              Commodity-Reference Price and any other information that in good faith they deem
              relevant. If the parties have not agreed upon the appointment of the dealers on or before
              the sixth Commodity Business Day following the first Pricing Date on which the Market
              Disruption Event occurred or existed, or if a determination of the relevant Commodity-
              Reference Price cannot be obtained from at least four dealers, the next applicable
              Disruption Fallback will apply to the Transaction.

(o)   Severability. In the event any one or more of the provisions contained in this Agreement should
      be held invalid, illegal or unenforceable in any respect, the validity, legality and enforceability
      of the remaining provisions contained herein shall not in any way be affected or impaired thereby.
      The parties shall endeavour, in good faith negotiations, to replace the invalid, illegal or
      unenforceable provisions with valid provisions the economic effect of which comes as close as
      possible to that of the invalid, illegal or unenforceable provisions.

(p)   Payment Date During Transfer Period. If the parties are required by Section 6(b)(ii) to make
      efforts to transfer certain obligations under this Agreement in connection with a Termination
      Event, and a Payment Date (as defined in the related Confirmation) will occur under the relevant
      Affected Transaction during the period specified in Section 6(b) for those efforts, then the
      payment(s) due to be made on that Payment Date shall be postponed until the earlier of (i) the
      Local Business Day following the day on which a transfer is effected in consequence of such
      efforts; (ii) the Local Business Day following the day on which such period ends, if an Early
      Termination Date is not designated by a party on such day; and (iii) the Early Termination Date
      for the relevant Affected Transaction, with such postponed payment(s) then being treated as
      Unpaid Amounts. In either case, the postponed payment(s) shall bear interest (before as well as
      after judgment) at the Applicable Deferral Rate from (and including) such Payment Date to (but
      excluding) the date of actual payment.

(q)   Termination Payments. The parties acknowledge and agree that notwithstanding anything in the
      Agreement to the contrary, Party B will not be entitled to any payments or other amounts in
      respect of any termination of any Transaction entered into under the Agreement on or after the
      date of the Second Amended and Restated Schedule other than in respect of Unpaid Amounts.


                                                  17
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                        Pg 173 of 218


      To the extent a Close-out Amount would otherwise show an amount due to Party B, it will be
      deemed to be zero for purposes of calculating any Early Termination Amount.

(r)   Confidentiality. The contents of this Agreement and all other documents relating to this
      Agreement, and any information (including any financial information) made available by one
      party or its Credit Support: Provider to the other party or its Credit Support Provider with
      respect to this Agreement is confidential and shall not be disclosed to any third party (nor
      shall any public announcement: relating to this Agreement be made by either party) without
      the prior written consent of the other party, except for such information (i) as may become
      generally available to the public, (ii) as may be necessary to enforce this Agreement or
      implement any Transaction hereunder, (iii) as may be required or appropriate in response to
      any summons, subpoena, or otherwise in connection with any litigation or to comply with
      any applicable law, order, regulation, ruling, or accounting disclosure rule or standard, (iv)
      as may be necessary to comply with a regulatory agency's reporting requirements, including
      but not limited to gas cost recovery proceedings, (v) as may be delivered to such third party for
      the sole purpose of calculating a published index, (vi) as may be obtained from a non-
      confidential source that disclosed such information in a manner that did not violate its
      obligations to the non-disclosing party or its Credit Support Provider in making such
      disclosure, or (vii) as may be furnished to the disclosing party's Affiliates, and to each of such
      person's auditors, attorneys, advisors, lenders, monitors or prospective purchasers of all or
      any portion of a party's assets or any of its rights under this Agreement, provided such
      persons are required to keep the information that is disclosed in confidence. Notwithstanding
      the foregoing, (i) if information would be permitted to be disclosed pursuant to DF
      Supplement Section 2.13, then such disclosure shall be permitted under any other applicable
      confidentiality provision or agreement, (ii) information may be disclosed to any regulatory
      agency (including any governmental authority, swap data repository or other like agency or
      entity) as a party may determine is advisable in accordance with such party's reporting
      policies and procedures, and (iii) this Agreement (including all schedules, annexes and
      exhibits hereto) may be filed with the Bankruptcy Court in connection with the Chapter 11
      Cases as part of the Cash Collateral Order. Any confidential information received by a party
      may be used by such party and, to the extent disclosure is not restricted hereunder, may be
      disclosed and used by such permitted recipients, including in each case use by persons acting
      in a structuring, sales or trading capacity. With respect to information provided with respect
      to this Agreement, this obligation shall survive for a period of one (1) year following the
      expiration or termination of this Agreement, provided, however, that with respect to
      information provided with respect to a Transaction, this obligation shall only survive for a
      period of one (1) year following the expiration or termination of such Transaction.

(s)   LIMITATION OF LIABILITY. NO PARTY SHALL BE REQUIRED TO PAY OR BE
      LIABLE FOR PUNITIVE, EXEMPLARY, CONSEQUENTIAL, SPECIAL,
      INCIDENTAL OR INDIRECT DAMAGES (WHETHER OR NOT ARISING FROM ITS
      NEGLIGENCE OR STRICT LIABILITY) TO ANY OTHER PARTY; PROVIDED,
      HOWEVER, THAT NOTHING IN THIS PROVISION SHALL AFFECT THE
      ENFORCEABILITY OF SECTION 6(e) OF THIS AGREEMENT OR THE
      OBLIGATION TO PAY ANY AMOUNT REQUIRED PURSUANT TO SECTION 6(e)
      OF THIS AGREEMENT. IF AND TO THE EXTENT ANY PAYMENT REQUIRED TO
      BE MADE PURSUANT TO THIS AGREEMENT IS DEEMED TO CONSTITUTE
      LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT
      SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT
      SUCH PAYMENT IS INTENDED TO BE A REASONABLE APPROXIMATION OF


                                                 18
19-23802-rdd      Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                          Pg 174 of 218


       THE AMOUNT OF SUCH DAMAGES AND NOT A PENALTY.

(t)     Definitions. Section 14 shall be amended to add the following definitions:

      “Agera Holdings” means Agera Holdings, LLC.

      “Agera Parties” means Agera Solutions, LLC, Utility Recovery LLC, Agera Holdings, and Briarcliff
      Property Group, LLC, together with Party B.

      “Bankruptcy Code” means the United States Code, 11 U.S.C. Sections 101 et seq., as amended.

      “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of New
      York, or such other successor bankruptcy court to which the Chapter 11 Cases are transferred.

      “Briarcliff” means Briarcliff Property Group, LLC.

      “Budget Variance Report” has the meaning set forth in the Cash Collateral Order.

      “Chapter 11 Cases” means the jointly administered cases under Chapter 11 of the Bankruptcy Code,
      captioned as In re: Agera Energy LLC, et al., pending in the Bankruptcy Court.

      “Cash Collateral” has the meaning set forth in section 363(a) of the Bankruptcy Code.

      “Cash Collateral Order” means the final order of the Bankruptcy Court entered in the Chapter 11
      Cases authorizing, among other things, the Debtors’ use of Cash Collateral, the PSA and this
      Agreement.

      “Customer Transfer Schedule” means the document attached hereto as Annex A and incorporated
      by reference herein, relating to the transfer of the accounts associated with Party B’s Sales Contracts
      to the purchaser of such Sales Contracts or to default service with the applicable utility or local
      distribution company, as applicable.

      “Debtor” means Agera Energy LLC, energy.me Midwest llc, Aequitas Energy Inc., Agera Holdings,
      Utility Recovery LLC, or Agera Solutions LLC, and “Debtors” means each of them collectively.

      “EDI” shall mean an electronic data interchange pursuant to an agreement entered into by the
      parties, specifically relating to the communication of a Transaction.

      “FNBCT” means First National Bank of Central Texas.

      “FRP” means financially responsible party.

      “Guarantee” means each of (i) that certain Personal Guaranty Agreement, dated January 25, 2019,
      made by Greg Lindberg in favor of Party A, and (ii) that certain Guaranty Agreement, dated January
      25, 2019, made by Global Health Technology Group, LLC in favor of BP.

      “Intercreditor Agreement” means that certain Second Amended and Restated Intercreditor
      Agreement dated as of February 9, 2018, by and among, Party A, the Subordinated Lienholders (as
      defined therein), Party B and Agera Holdings.

      “Maximum Amount” has the meaning set forth in the Cash Collateral Order.



                                                   19
19-23802-rdd       Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                         Pg 175 of 218


       “Mortgaged Property” means the real property located at 555 Pleasantville Road, Briarcliff Manor,
       NY, 10510.

       “Net AP Value” has the meaning set forth in the Cash Collateral Order.

       “Original Transaction” has the meaning set forth in the Original Agreement.

       “PSA” means the fully executed Preferred Supplier Agreement dated October 2, 2015, between Party
       A and Party B, as amended by that certain First Amendment to Preferred Supplier Agreement, dated
       as of May 10, 2017, and that certain Waiver and Second Amendment to Preferred Supplier
       Agreement dated as of February 9, 2018, as further amended by that certain Third Amendment to
       Preferred Supplier Agreement dated as of October 4, 2019, and as further amended by that certain
       Fourth Amendment to Preferred Supplier Agreement dated as of November 5, 2019 (as further
       amended, restated, amended and restated, supplemented, or as otherwise modified).

       “Sales Contracts” has the meaning set forth in the PSA.

       “Security Documents” means the term as defined in the PSA.

       “Supply Termination Date” has the meaning given to the term “Postpetition Termination Date”
       under and as defined in the Cash Collateral Order.

(u)      2002 Master Agreement Protocol. The parties agree that, with effect from the date of this
         Agreement, the terms of each Annex to the 2002 Master Agreement Protocol published by the
         International Swaps and Derivatives Association Inc. on July 15, 2003, (the "Protocol") shall
         apply to this Agreement as if the parties had adhered to the Protocol without amendment.

(v)      WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES HEREBY
         IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH
         RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
         THIS AGREEMENT OR ANY TRANSACTION.

(w)      Right to Clear and Choose DCO. Notwithstanding anything in DF Supplement Section 2.24, if
         a Transaction is subject to mandatory clearing requirements under Section 2(h) of the CEA, and
         the party other than BP Energy Company fails to designate a DCO in connection with the
         execution of the Transaction, then BP Energy Company may select a DCO to which the other
         party has transaction rights to be the DCO for such Transaction on behalf of such other party.

(x)      Agera's CFTC Interim Compliant Identifier ("CICI") is 549300IEC1BRJMR5LR84.

(y)      energy.me's CICI is 549300QQZTUEL8GAA162.

(z)      Aequitas Energy Inc.'s CICI is 5493001DR8JDUWZBE084.

(aa)     Withholding Tax Imposed on Payments to Non-US Counterparties Under the United States
         Foreign Account Tax Compliance Act. "Tax" as used in Part 2(a) of this Schedule (Payer Tax
         Representation) and "Indemnifiable Tax" as defined in Section 14 of this Agreement shall not
         include any U.S. federal withholding tax imposed or collected pursuant to Sections 1471 through
         1474 of the U.S. Internal Revenue Code of 1986, as amended (the "Code"), any current or future
         regulations or official interpretations thereof, any agreement entered into pursuant to Section



                                                  20
19-23802-rdd      Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                          Pg 176 of 218


        I47l(b) of the Code, or any fiscal or regulatory legislation, rules or practices adopted pursuant to
        any intergovernmental agreement entered into in connection with the implementation of such
        Sections of the Code (a "FATCA With/to/ding Tax"). For the avoidance of doubt, a FATCA.
        Withholding Tax is a Tax the deduction or withholding of which is required by applicable law
        for the purposes of Section 2(d) of this Agreement.

(bb)    Partial Termination. Periodically, and no less often than monthly, BP will elect a permanent
        partial termination of the portion of each Transaction that relates to accounts under Sales
        Contracts that are no longer scheduled to be supplied to Party B, other than those accounts that
        have or will be transferred to Exelon Generation Company, LLC (“Exelon”), for the remainder
        of such term of such Transaction (a “Partial Unwind”), as calculated by BP in its sole discretion
        based on accounts that are scheduled to be transferred to the applicable utility or local
        distribution company or other third party, other than Exelon, by providing written notice of such
        Partial Unwind election to Party B (the “Partial Unwind Notice”).


        In connection with any Partial Unwind, the notional quantities and other related provisions of
        each applicable Transaction shall be proportionally adjusted consistent with the reduction in
        volumes for the remainder of the term of the Transaction. A Partial Unwind shall be treated as
        a Termination Event with respect to the terminated portion of each applicable Transaction, in
        respect of which Party B shall be the sole Affected Party. A Partial Unwind shall not be treated
        as a Termination Event under this Agreement with respect to the non-terminated portion of any
        Transaction, and except as otherwise expressly set forth herein, the occurrence of a Partial
        Unwind shall have no effect on the non-terminated portion of the Transactions, which shall
        continue in full force and effect without regard to any such Partial Unwind. The Early
        Termination Date in respect of any Partial Unwind shall (i) be set forth in the Partial Unwind
        Notice, (ii) may vary for portions of the Partial Unwind to reflect dates upon which accounts
        will cease to be served, and (iii) may be prior to the date upon which such notice is sent.
        Notwithstanding anything in the Agreement to the contrary, Party A may elect to pay any
        Unpaid Amounts due to Party B in respect of a Partial Unwind on the payment due date that
        would have otherwise applied to the Affected Transaction.

(cc)    Actions Binding. Any action of Agera, energy.me, or Aequitas, as the case may be, shall bind
        the other.

                            Part 6. Physically Settled Power Transactions

  (a)   ISDA North American Power Annex. The North American Power Annex to the ISDA Master
        Agreement published by ISDA (attached hereto as Attachment A), as amended, supplemented,
        replaced or modified from time to time, (the "Power Annex") is incorporated by reference in this
        Agreement and in the relevant Confirmations with respect to "Transactions," as defined by the
        Commodity Definitions, in physically settled power, except as otherwise specifically provided in
        the relevant Confirmation. The Commodity Definitions are incorporated in this Power Annex for
        all purposes. All terms used in this Part 6 that are not otherwise defined shall have the meanings
        given to them in the Power Annex.

  (b)   The following shall amend and replace clause (i) of the Power Annex:

  (j)   Elective Provisions



                                                   21
19-23802-rdd           Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                             Pg 177 of 218



        1.    (a)(ii)       Applicability of Part 6 to Outstanding Power Transactions. If not checked, not
        applicable.


        2.   (a)(iii) Applicability of Outstanding Credit Support held by a party in connection with
        Outstanding Power Transactions. If not checked, not applicable.

        3.     (c) X Accelerated Payment Damages. If not checked, not applicable.


        4.     (d)(ii): Timeliness of Payment
                              Option A
                           X Option B

              If neither is checked, Option B shall be deemed to apply.

        5. (h)(i): Wholesale Power Tariffs
                        _x_     Party A Electric Tariff. FERC Electric Tariff Accepted by FERC:
                       02/18/14 Effective Date: 12/21/2013 Docket Number ER14-779
                        _x_     Agera Energy LLC: FERC Electric Tariff. Tariff/Date/Docket:
                       Agera Energy LLC - Docket Nos. ER14-2472-000 and ER14-2472-
                       001/September 30, 2014; energy.me midwest lie: FERC Electric Tariff:
                       Docket No. ER15-1721-000, Effective Date July 15, 2015 and Aequitas
                       Energy Inc.: FERC Electric Tariff: Accepted by FERC: 06/20/12 Effective
                       Date: 08/07/12 Docket Number ER12-2065-001

  If not checked, not applicable.

        6. (h)(ii)      Applicability of Severability provision. If not checked, not applicable.

        7. (h)(iii)_x_ Applicability of FERC Standard of Review and Certain Covenants and

                     Waivers. If not checked, not applicable.

(c)     Notice Information for Power Transactions.

Name: ("BP Energy Company" or "Party A")                   Name: ("Agera Energy LLC', “energy.me midwest
                                                           llc”, or “Aequitas Energy, Inc.” or "Party B")

All Notices:                                               All Notices: As set forth in Part 4 of the Schedule.
Street: 201 Helios Way                                     pursuant to Part 4(a).
City: Houston, Texas
Zip:     77079
Attn:       Contract Services - Power
Phone:      713-323-2000


Email:     FinancialContractsExternal@uk.bp.com
Duns:      62-527-5755
Federal Tax ID Number: XX-XXXXXXX


                                                      22
19-23802-rdd     Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                       Pg 178 of 218


Invoices:                                            Invoices: As set forth in Part 4 of the Schedule.
Attn:      Power Accounting
Phone:     713-323-1041
Facsimile: 713-323-7457
Confirmations:                                       Confirmations: ATTN POWER SUPPLY As set
Attn:       Confirmations - Power                    forth in Part 4 of the Schedule.
Phone:      713-323-3806
Facsimile: 281-227-8470
Scheduling:                                          Scheduling: As set forth in Part 4 of the Schedule.
Attn:      Scheduling
Phone:     713-323-5262
Facsimile: 713-323-7909
Payments:                                            Payments: As set forth in Part 4 of the Schedule.
Attn:      Power Accounting
Phone:     713-323-1041
Facsimile: 713-323-7457
Wire Transfer:                                       Wire Transfer:
BNK: JPMorgan Chase Bank, NA                         BNK: First National Bank of Central Texas
New York, NY 10081-6000                              ABA: 111903245
ABA: 021-000021                                      ACCT: 40038762
ACCT: 826078354
Credit and Collections:                              Credit and Collections: As set forth in Part 4 of the
Attn:      Griffin Keller                            Schedule.
Phone:     832-664-2400
Facsimile: 713-323-7459                              With additional Notices of an Event of Default,
                                                     Potential Event of Default or Notices of Early
With additional Notices of an Event of Default,      Termination to: As set forth in Part 4 of the
Potential Event of Default or Notices of Early       Schedule.
Termination to:
Attn:       Griffin Keller
Phone:      832-664-2400
Facsimile: 713-323-7459; and
Attn:       Legal-Power
Phone:      713-323-3735
Facsimile: 713-323-7472



  (d)   Additional Provisions to this Power Annex.

        1.    Clause (a)(ii) is amended by inserting the phrase "under any EEI Master
              Power Purchase and Sale Agreement or WSPP Agreement" immediately
              after the word "outstanding" and before the parenthetical in the first (1st)
              sentence therein.

        2.    Clause (a)(iii)(A) is amended by adding the following language immediately
              at the end of the first (1st) paragraph thereof:

              "Concurrently with the execution of this Agreement, to the extent that any
              Outstanding Credit Support is in the form of a letter of credit, the party


                                                23
19-23802-rdd        Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                           Pg 179 of 218


                 arranging the letter of credit shall have a new letter of credit issued by the
                 issuing bank in a form acceptable to the other party that references the
                 obligations of the arranging party under the terms of this Agreement effective
                 as of the effective date of this Agreement. If the arranging party fails to have
                 a letter of credit issued pursuant to the terms and conditions of this clause
                 (a)(iii)(A), such failure shall constitute an Event of Default under Section
                 5(a)(iii) of this Agreement."

          3.     Clause (b)(ii) shall be amended by adding the following at the end thereof:

                "With respect to Firm (LD) Transactions and Firm (No Force Majeure)
          Transactions in the Electric Reliability Council of Texas ("ERCOT") region, the
          following shall apply, notwithstanding any other Scheduling deadlines in the
                ERCOT Nodal Protocols:

          (A)    Definitions: "DRUC Schedule Deadline" means the time at which ERCOT is
                 required to start the DRUC process relating to such day of delivery.

          "HRUC Schedule Deadline" means the time at which ERCOT is required to start
              an HRUC process relating to such hour of delivery.

          "First HRUC Schedule Deadline" means the HRUC Schedule Deadline which
                immediately follows the time at which the parties entered into the
                Transaction and which occurs after the start of the next clock hour.

          (B)        HRUC Scheduling Requirement: Buyer and Seller shall Schedule each
          hour's deliveries of the Product with ERCOT prior to the First HRUC Schedule
          Deadline unless the time at which the Transaction was entered into is less than
          thirty (30) minutes prior to the start of the next clock hour, in which case the HRUC
          Schedule Deadline immediately following the First HRUC Schedule Deadline shall
          be the applicable scheduling deadline."

          (C)        DRUC Scheduling Requirement: If a Transaction is entered into prior to
          that day's DRUC Schedule Deadline, Buyer and Seller shall Schedule such day's
          deliveries of the Product with ERCOT prior to that day's DRUC Schedule
          Deadline."

     4.         Clause (c)(i) shall be relabelled (c)(i)(a) and a new clause (c)(i)(b) shall be
                added to deal with Seller Failure with respect to Firm (LD) Transactions and
                Firm (No Force Majeure) Transactions in ERCOT:

                "(c)(i)(b) Seller Failure in ERCOT for Firm (LD) Transactions and Firm (No
                Force Majeure) Transactions. If Seller fails to schedule and/or deliver all or
                part of the Product pursuant to a Transaction, and such failure is not excused
                under the terms of the Product or by Buyer's failure to perform, then Seller
                shall pay Buyer, on the date payment would otherwise be due in respect of the
                month in which the failure occurred or, if "Accelerated Payment of Damages"
                is specified in the Elective Provisions of the ISDA Power Annex, within five
                (5) Business Days of invoice receipt, (i) an amount for such deficiency equal



                                                     24
19-23802-rdd   Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                       Pg 180 of 218


           to the positive difference, if any, obtained by subtracting the Contract Price
           from the Replacement Price and (ii) an amount equal to the ERCOT charges
           incurred by Buyer, if any, as a result of Seller's failure to Schedule a Firm
           (LD) or Firm (No Force Majeure) Transaction in the ERCOT region prior to
           any applicable DRUC Schedule Deadline or HRUC Schedule Deadline under
           clause (b)(ii). The invoice for such amount shall include a written statement
           explaining in reasonable detail the calculation of such amount."

     5.    Clause (c)(ii) shall be relabelled (c)(ii)(a) and a new clause (c)(ii)(b) shall be
           added to deal with Buyer Failure with respect to Firm (LD) Transactions and
           Firm (No Force Majeure) Transactions in ERCOT:

           "(c)(ii)(b) Buyer Failure in ERCOT for Firm (LD) Transactions and Firm (No
           Force Majeure) Transactions. If Buyer fails to schedule and/or receive all or
           part of the Product pursuant to a Transaction and such failure is not excused
           under the terms of the Product or by Seller's failure to perform, then Buyer
           shall pay Seller, on the date payment would otherwise be due in respect of the
           month in which the failure occurred or, if "Accelerated Payment of Damages"
           is specified in the Elective Provisions of the ISDA Power Annex, within five
           (5) Business Days of invoice receipt, (i) an amount for such deficiency equal
           to the positive difference, if any, obtained by subtracting the Sales Price from
           the Contract Price; and (ii) an amount equal to the ERCOT charges incurred
           by Seller, if any, as a result of Buyer's failure to Schedule a Finn (LD) or Firm
           (No Force Majeure) Transaction prior to any applicable DRUC Schedule
           Deadline or HRUC Schedule Deadline\ under clause (b)(ii). The invoice for
           such amount shall include a written statement explaining in reasonable detail
           the calculation of such amount."

     6.    The following provisions shall be added as new clauses (c)(iv) and (c)(v) herein:

           "(iv) Mitigation. Each party has a duty to mitigate damages provided
           under this Power Annex and will use commercially reasonable efforts
           to minimize any damages it may incur resulting from the other party's
           performance or nonperformance under any Power Transaction.

            (v) Exclusivity. So long as any failure of Seller to schedule or deliver,
            or any failure of Buyer to schedule or receive, the Product hereunder
            does not constitute or result in an Event of Default under this
            Agreement, the remedies specified in this clause (c) of the Power
            Annex shall be the exclusive remedies available to Buyer to schedule
            or receive the Product hereunder, and no other liability under any
            theory of law or equity shall attach in connection with such failure."

     7.    Clause (d)(iv) is amended by deleting the word "outstanding" in the second
           (2nd) line therein and replacing it with the word "Outstanding".

     8.    Clause (e) is amended by deleting from the second paragraph the second
           sentence and all those sentences following in such paragraph.




                                                25
19-23802-rdd   Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                      Pg 181 of 218


     9.    Clause (h)(iii) is deleted in its entirety and replaced with the following
           provision:

          "(iii) FERC Standard of Review; Certain Covenants and Waivers. If elected
          under G) as being applicable:

           (a)      Absent the agreement of all parties to the proposed change, the
           standard of review for changes to any rate, charge, classification, term or
           condition of this Agreement, whether proposed by a party (to the extent that
           any waiver in clause (h)(iii) below is unenforceable or ineffective as to such
           party), a non-party or FERC acting sua sponte, shall solely be the "public
           interest" application of the 'just and reasonable" standard of review set forth
           in United Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956)
           and Federal Power Commission v. Sierra Pacific Power Co., 350 U.S. 348
           (1956) and clarified by Morgan Stanley Capital Group, Inc. v. Public Util.
           Dist. No. 1 of Snohomish 128 S.Ct. 2733 (2008) (the "Mobile-Sierra
           doctrine").

           (b)      Standard of Review for ERCOT Transactions. Absent the agreement
           of all parties to the proposed change, the standard of review for changes to
           any portion of this Agreement with respect to any Transaction entered into
           hereunder having a Delivery Point in the Electric Reliability Council of Texas,
           whether proposed by a party (to the extent that any waiver in clause (h)(iii)(c)
           below is unenforceable or ineffective as to such Party), a non-party, or the
           Public Utility Commission of Texas ("PUC") acting sua sponte, shall be the
           "public interest" standard of review set fo1ih in High Plains Natural Gas Co.
           v. Railroad Commission, Tex. Civ. App. - Austin 1971, writ refd n.r.e.
          (c)       In addition, and notwithstanding the foregoing (h)(iii)(a) and (b), to
          the fullest extent permitted by applicable law, each party, for itself and its
          successors and assigns, hereby expressly and irrevocably waives any rights it
          can or may have, now or in the future, whether under §§ 205 and/or 206 of the
          Federal Power Act or otherwise, to seek to obtain from FERC or PUC by any
          means, directly or indirectly (through complaint, investigation or otherwise),
          and each hereby covenants and agrees not at any time to seek to so obtain, an
          order from FERC or PUC changing any section of this Agreement specifying
          the rate, charge, classification, or other term or condition agreed to by the
          parties, it being the express intent of the parties that, to the fullest extent
          permitted by applicable law, neither party shall unilaterally seek to obtain
          from FERC or PUC any relief changing the rate, charge, classification, or
          other term or condition of this Agreement, notwithstanding any subsequent
          changes in applicable law or market conditions that may occur. In the event it
          were to be determined that applicable law precludes the parties from waiving
          their rights to seek changes from FERC to their market-based power sales
          contracts (including entering into covenants not to do so) then this clause
          (h)(iii)(c) shall not apply, provided that, consistent with the foregoing clauses
          (h)(iii)(a) and (b), neither party shall seek any such changes except solely
          under the "public interest" application of the 'just and reasonable" standard of
          review and otherwise as set forth in the foregoing clauses (h)(iii)(a) and (b).




                                                26
19-23802-rdd   Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                     Exhibit C
                                       Pg 182 of 218


           (d)       The parties agree that in the event that any portion of this clause
           (h)(iii) is determined to be invalid, illegal or unenforceable for any reason, the
           provisions of clauses (h)(iii)(a) and (b) shall be unaffected and unimpaired
           thereby, and shall remain in full force and effect, to the fullest extent permitted
           by applicable law."

     10.   Clause (i)(ii) of this Power Annex is deleted in its entirety and replaced with
           the following provision:

           "(ii) Events of Default: Sections 5(a)(i) and 5(a)(ii).

                   (A)    Section 5(a)(i). With respect to all Power Transactions, the
                   words "or delivery" in the second line of Section 5(a)(i) of this
                   Agreement are hereby deleted.

                   (B)     Section 5(a)(ii)(l). With respect to all Power Transactions, (i)
                   the words "or delivery" in the second line of Section 5(a)(ii)(l) are
                   hereby deleted, and (ii) the words "or to deliver or receive the
                   Product, the exclusive remedy for which is provided for in clause (c)
                   of the Power Annex" are hereby added at the end of the parenthetical
                   of Section 5(a)(ii)(l) of this Agreement.

     11.   Clause (i)(iii) is deleted in its entirety and shall not otherwise apply to any
           Power Transactions under this Agreement.

     12.   The following definition shall be added to clause (i)(iv):

           ""Claims" means with respect to Power Transactions all third party claims or
           actions, threatened or filed and, whether groundless, false, fraudulent or
           otherwise, that directly or indirectly relate to the subject matter of an
           indemnity, and the resulting losses, damages, expenses, attorneys' fees and
           court costs, whether incurred by settlement or otherwise, and whether such
           claims or actions are threatened or filed prior to or after the termination of this
           Agreement."

     13.   The definition of "Force Majeure" in clause (i)(iv) herein is amended as
           follows:

           a.      The following provision is inserted after the word "hereunder" in
           subsection (ii) therein:

                   "or to obtain the Product at a more advantageous price or under more
                   advantageous terms and conditions."

           b.      The following provision is inserted after the phrase "Contract Price"
           in subsection (iv) therein:

                   "or under more advantageous terms to a third party purchaser."




                                                 27
19-23802-rdd   Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                       Pg 183 of 218


     14.   The definition of "Replacement Price" in clause (i)(iv) herein is amended by
           inserting "for delivery" in the second line after the text "at the Delivery Point".

     15.   The definition of "Sales price" is amended to delete the phrase "at the Delivery
           Point" from the second line.

     16.   Illegality and Tax Event. With respect to any Power Transaction entered into
           under this Agreement, Sections 5(b)(i) and S(b)(iii) of this Agreement are of
           no force and effect, and the concepts of "Illegality" and "Tax Event" as used
           elsewhere in this Agreement shall not apply to any Power Transaction.

     17.   Additional Representations. With respect to any Power Transaction entered
           into under this Agreement, the following representations shall apply with
           respect to each party:

           a.       UCC Applicable. Notwithstanding the laws of the State of New York
           to the contrary, the parties represent and agree that (i) each Product is a "good"
           as such term is defined in the Uniform Commercial Code of the State of New
           York, and (ii) all of the provisions of the Uniform Commercial Code of the
           State of New York shall apply to this Agreement and all Transactions.

           b.       Utility Disclaimer. Each party represents and agrees that it is not a
           "utility" as such term is used in 11 U.S.C. Section 366 of the Code, and each
           party agrees to waive and not to assert the applicability of the provisions of
           11 U.S.C. Section 366 in any bankruptcy proceeding involving such party,
           and further agrees that the other party is not a provider of last resort.

     18.   Other Products and Related Definitions. The following provisions and
           definitions shall apply with respect to Power Transactions:

                            a.       If the parties agree to a service level defined by a
                            different agreement (i.e., the WSPP agreement, the ERCOT
                            agreement, etc.) for a particular Transaction, then, unless the
                            parties expressly state and agree that all the terms and
                            conditions of such other agreement will apply, such reference
                            to a service level/product defined by such other agreement
                            means that the service level for that Transaction is subject to
                            the applicable regional independent system operator and/or
                            utility reliability requirements and guidelines as well as the
                            permitted excuses for performance, Force Majeure,
                            Uncontrollable Forces, or other such excuses applicable to
                            performance under such other agreement, to the extent
                            inconsistent with the terms of this Agreement, but all other
                            terms and conditions of this Agreement remain applicable.

                            b.      "West Firm" means with respect to a Transaction, a
                            Product that is or will be scheduled as firm energy consistent
                            with the most recent rules adopted by the WECC for which
                            the only excuses for failure to deliver or receive are if an



                                                 28
19-23802-rdd     Doc 221-2     Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                      Pg 184 of 218


                            interruption is (i) due to an Uncontrollable Force as provided
                            in Section 10 of the WSPP Agreement; or (ii) where
                            applicable, to meet Seller's public utility or statutory
                            obligations to its customers. Notwithstanding any other
                            provision in this Agreement, if Seller exercises its right to
                            interrupt to meet its public utility or statutory obligations,
                            Seller shall be responsible for payment of damages for failure
                            to deliver firm energy as provided in Part 6(c) of this
                            Agreement.

                            c.       "CAISO Energy" means with respect to a
                            Transaction, a Product under which the Seller shall sell and
                            the Buyer shall purchase a quantity of energy equal to the
                            hourly quantity without Ancillary Services (as defined in the
                            Tariff) that is or will be scheduled as a schedule coordinator
                            to schedule coordinator transaction pursuant to the applicable
                            tariff and protocol provisions of the California Independent
                            System Operator ("CAISO") (as amended from time to time,
                            the "Tariff') for which the only excuse for failure to deliver
                            or receive is an Uncontrollable Force (as defined in the
                            Tariff).

                          Part 7. ISDA North American Gas Annex

     (a)   ISDA North American Gas Annex. The North American Gas Annex to the ISDA
           Master Agreement published by ISDA (attached hereto as Attachment B), as amended,
           supplemented, replaced or modified from time to time, (the "Gas Annex") is incorporated
           by reference in this Agreement and in the relevant Confirmations with respect to
           "Transactions," as defined by the Commodity Definitions, in physical gas, except as
           otherwise specifically provided in the relevant Confirmation. The Commodity
           Definitions and the provisions of Part 7 are incorporated in this Gas Annex for all
           purposes. All terms used in this Part 7 that are not otherwise defined shall have the
           meanings given to them in the Gas Annex.

    (b)    The following shall amend and replace clause (I) of the Gas Annex:

           (I)     Elective Provisions

           1.      (a)(ii) - Outstanding Gas Transactions. This Gas Annex shall apply to the
                   following pre-existing Gas Transactions pursuant to clause (a)(ii):

           __ Option A: All Gas Transactions outstanding between the parties as of the date this
                   Gas Annex becomes effective.

           _ Option B: The Gas Transactions listed in Schedule 1 to this Gas Annex.

           _x      Option C: None of the Gas Transactions between the parties that were executed
                   prior to the date this Gas Annex becomes effective.

           If none of the above options is selected, Option A shall apply.


                                               29
19-23802-rdd     Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                         Pg 185 of 218



          2.         (a)(iii) - Outstanding Gas Credit Support

           _ _ Outstanding Gas Credit Support held by a party in connection with Outstanding Gas
                  Transactions shall be deemed to have been delivered under and in connection
                  with this Agreement pursuant to clause (a)(iii).

          If not checked, not applicable.

          3.         (b)(ii) -Performance Obligation (remedy for breach of Firm obligation)

          _X_ Option A: Cover Standard

          _ Option B: Spot Price Standard

          If neither option is selected, Option A shall apply.

          4.         (e) -Taxes

          _x_ Option A: Buyer Pays At and After Delivery Point Option B:

                     Seller Pays Before and At Deliver Point

          If neither option is selected, Option A shall apply.

          5.         (f)(ii) - Payment Date

          _X Option A: the later of the 25th Day of Month following Month of delivery or 10 Days
                 after receipt of the invoice by Buyer (provided that if the Payment Date is not a
                 Local Business Day, payment is due on the next Local Business Day following
                 that date).

               Option B: the later of the _ Day of Month following Month of delivery or 10 Days
                     after receipt of the invoice by Buyer (provided that if the Payment Date is not a
                     Local Business Day, payment is due on the next Local Business Day following
                     that date).


               Option C: Notwithstanding anything to the contrary in the Schedule, payments with
                     respect to both Gas Transactions and Power Transactions (as defined separately
                     in the Schedule) will be netted and payable on or before the later of the 20th
                     Day of Month following Month of delivery or 10 Days after receipt of the
                     invoice by Buyer (provided that if the Payment Date is not a Local Business
                     Day, payment is due on the next Local Business Day following that date).


               Option D: Notwithstanding anything to the contrary in the Schedule, payments with
                     respect to both Gas Transactions and Power Transactions (as defined separately
                     in the Schedule) will be netted and payable on or before the later of the 25th
                     Day of Month following Month of delivery or 10 Days after receipt of the
                     invoice by Buyer (provided that if the Payment Date is not a Local Business


                                                 30
19-23802-rdd      Doc 221-2      Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                        Pg 186 of 218


                     Day, payment is due on the next Local Business Day following that date).

             If none of the above options is selected, Option A shall apply.

             6.      (k)(xxii) - Alternative to Spot Price Index. The parties have selected the
                     following        alternative      index       as      the      Spot       Price
                     Index:     . If no index is specified, the Spot Price Index specified in clause
                     (k)(xxii) applies.

     (c)     The following shall amend and replace clause (m) of the Gas Annex:

                        (m)     Notices for Gas Transactions

  PARTY A                                         AGERA
  Invoices:                                       Invoices:
  As set forth in Part 4 of the Schedule unless   As set forth in Part 4 of the Schedule unless
  otherwise set forth below:                      otherwise set forth below:

  Address: BP Energy Company                      Address: 555 Pleasantville Rd Suite 107
            P.O. Box 3092                                  Briarcliff Manor NY 10510
           Houston, TX 77253-3092                 Attn: Steve Jakab, Treasurer
  Attn: Gas Accounting                            (Sjakab@ageraenergy.com)
  Phone: (713) 323-2000                           Mark Linzenbold, CFO
  Facsimile: (713) 323-5313                       (Mlinzenbold@ageraenergy.com)

                                                Phone: 914-236-1423
                                                Facsimile: 888-721-5019
  Nominations:                                  Nominations:
  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule unless
  otherwise set forth below:                    otherwise set forth below:

  Attn: Gas Scheduling                            Attn: Jodi Brown (Jbrown@ageraenergy.com)
  Phone: (713) 323-2000                           Todd Sandford, COO
                                                  (Tsandford@ageraenergy.com)



  Confirmations:                                Confirmations:
  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule unless
  otherwise set forth below:                    otherwise set forth below:

  Address: BP Energy Company                      Address: 555 Pleasantville Rd Suite 107
           P.O. Box 3092                                   Briarcliff Manor NY 10510
           Houston, Texas 77253-3092              Attn: Juan Padron, Supply
  Attn: Confirmations Dept.                       (Jpadron@ageraenergy.com)
  Phone: (713) 323-2000                           Todd Sandford, COO
  Facsimile: (281) 227-8470                       (Tsandford@ageraenergy.com)




                                                   31
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                        Pg 187 of 218


  Option Exercise:                              Option Exercise:
  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule unless
  otherwise set forth below:                    otherwise set forth below:

  Attn:                                         Attn: Raima Jamal, Legal
  Phone:                                        (Rjamal@ageraenergy.com)
  Facsimile:                                    Todd Sandford, COO
                                                (Tsandford@ageraenergy.com)
                                                Mark Linzenbold, CFO
                                                (Mlinzenbold@ageraenergy.com)


  □Wire Transfer - or - □ ACH (check one □Wire Transfer - or - □ACH (check one
  box):                                  box):
  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule unless
  otherwise set forth below:                    otherwise set forth below:
                                                Bank: First National Bank of Central Texas
  Bank: JP Morgan Chase Bank, NY                ABA:111903245
  ABA: 021000021                                Account: 40038762
  Account: 910-2-548097                         Other Details: Agera Energy
  Other Details: For the account of BP
  Energy Company
  PARTY A                                       ENERGY.ME
  Invoices:                                     Invoices:

  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule unless
  otherwise set forth below:                    otherwise set forth below:

  Address: BP Energy Company                    Address: 555 Pleasantville Rd Suite 107
           P.O. Box 3092                                 Briarcliff Manor NY 10510
           Houston, Texas 77253-3092            Attn: Steve Jakab, Treasurer
  Attn: Gas Account                             (Sjakab@ageraenergy.com)
  Phone: (713) 323-2000                         Mark Linzenbold, CFO
  Facsimile: (713) 323-5313                     (Mlinzenbold@ageraenergy.com)


  Nominations:                                  Nominations:
                                                As set forth in Part 4 of the Schedule unless
  As set forth in Part 4 of the Schedule unless otherwise set forth below:
  otherwise set forth below:
                                                Attn: Jodi Brown (Jbrown@ageraenergy.com)
  Attn: Gas Scheduling                          Todd Sandford, COO
  Phone: (713) 323-2000                         (Tsandford@ageraenergy.com)




                                                 32
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                        Pg 188 of 218


  Confirmations:                                Confirmations:
                                                As set forth in Part 4 of the Schedule unless
  As set forth in Part 4 of the Schedule unless otherwise set forth below:
  otherwise set forth below:
                                                Address: 555 Pleasantville Rd Suite 107
  Address: BP Energy Company                             Briarcliff Manor NY 10510
             P.O. Box 3092                      Attn: Juan Padron, Supply
             Houston, Texas 77253-3092          (Jpadron@ageraenergy.com)
  Attn: Confirmations Dept.                     Todd Sandford, COO
  Phone:(713)323-2000                           (Tsandford@ageraenergy.com)
  Facsimile: (281) 227-8470

  Option Exercise:                              Option Exercise:
                                                As set forth in Part 4 of the Schedule unless
  As set forth in Part 4 of the Schedule unless otherwise set forth below:
  otherwise set forth below:
                                                Attn: Raima Jamal, Legal
  Attn:                                         (Rjamal@ageraenergy.com)
  Phone:                                        Todd Sandford, COO
  Facsimile:                                    (Tsandford@ageraenergy.com)
                                                Mark Linzenbold, CFO
                                                (Mlinzenbold@ageraenergy.com)


  □Wire Transfer - or - □ACH (check one         □Wire Transfer - or - □ACH (check one
  box):                                         box):
  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule unless
  otherwise set forth below:                    otherwise set forth below:
                                                Bank: JPMorgan Chase Bank, N.A.
  Bank: JP Morgan Chase Bank, NY                ABA: 021000021
  ABA: 021000021                                Account: 139511500
  Account: 910-2-548097                         Other Details: energy.me midwest Ile
  Other Details: For the account of BP
  Energy Company
  PARTY A                                       AEQUITAS
  Invoices:                                     Invoices:

  As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule unless
  otherwise set forth below:                    otherwise set forth below:

  Address: P.O. Box 3092                        Address: 555 Pleasantville Rd Suite 107
           Houston, TX 77253-3092                        Briarcliff Manor NY 10510
  Attn: Gas Accounting                          Attn: Steve Jakab, Treasurer
  Phone: (713) 323-2000                         (Sjakab@ageraenergy.com)
  Facsimile: (713) 323-5313                     Mark Linzenbold, CFO
                                                (Mlinzenbold@ageraenergy.com)




                                                 33
19-23802-rdd          Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                Exhibit C
                                             Pg 189 of 218


      Nominations:                                  Nominations:
                                                    As set forth in Part 4 of the Schedule unless
      As set forth in Part 4 of the Schedule unless otherwise set forth below:
      otherwise set forth below:
                                                    Attn: Jodi Brown (Jbrown@ageraenergy.com)
      Attn: Gas Scheduling                          Todd Sandford, COO
      Phone: (713) 323-2000                         (Tsandford@ageraenergy.com)

      Confirmations:                                Confirmations:
                                                    As set forth in Part 4 of the Schedule unless
      As set forth in Part 4 of the Schedule unless otherwise set forth below:
      otherwise set forth below:
                                                    Address: 555 Pleasantville Rd Suite 107
      Address: BP Energy Company                             Briarcliff Manor NY 10510
      P.O. Box 3092                                 Attn: Juan Padron, Supply
      Houston, Texas 77253-3092                     (Jpadron@ageraenergy.com)
                                                    Todd Sandford, COO
      Attn: Confirmations Dept.                     (Tsandford@ageraenergy.com)
      Phone: (713) 323-2000
      Facsimile: (281) 227-8470
      Option Exercise:                              Option Exercise:
      As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule unless
      otherwise set forth below:                    otherwise set forth below:

      Attn:                                         Attn: Raima Jamal, Legal
      Phone:                                        (Rjamal@ageraenergy.com)
      Facsimile:                                    Todd Sandford, COO
                                                    (Tsandford@ageraenergy.com)
                                                    Mark Linzenbold, CFO
                                                    (Mlinzenbold@ageraenergy.com)


      □Wire Transfer - or - □ ACH (check one □Wire Transfer - or - □ACH (check one
      box):                                  box):
      As set forth in Part 4 of the Schedule unless As set forth in Part 4 of the Schedule unless
      otherwise set forth below:                    otherwise set forth below:

      Bank: JP Morgan Chase Bank, NY                Bank: First National Bank of Central Texas
      ABA: 021000021                                ABA:111903245
      Account: 910-2-548097                         Account:40038739
      Other Details: For the account of BP          Other Details: Aequitas Energy Inc.
      Energy
      Company

(d)       The following shall amend and replace clause (n) of the Gas Annex:

          (n)      Other Provisions/Modifications to this Gas Annex.

          1.       Clause (a)(i) is amended by deleting the phrase "North America" in the first (1st)
                   sentence therein and replacing it with the phrase "the United States".


                                                     34
19-23802-rdd     Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                        Pg 190 of 218



     2.    Clause (a)(iii)(A) is amended by adding the following language immediately at the
           end of the first (lst) paragraph thereof:

           "Concurrently with the execution of this Agreement, to the extent that any Outstanding
           Credit Support is in the form of a letter of credit, the party arranging the letter of credit
           shall have a new letter of credit issued by the issuing bank in a form acceptable to the
           other party that references the obligations of the arranging party under the terms of this
           Agreement effective as of the effective date of this Agreement. If the arranging party
           fails to have a letter of credit issued pursuant to the terms and conditions of this clause
           (a)(iii)(A), such failure shall constitute an Event of Default under Section 5(a)(iii) of
           this Agreement."

     3.    Clause (b)(i) is amended by adding the following at the end thereof:

           "Unless expressly agreed to by the parties under a Confirmation, Seller is under no
           obligation to source the Gas being sold to Buyer from storage."

      4.       Clause (b) is amended by adding the following provision as a new clause (b)(iv):

           "(iv) In the event that the Contract Price for a Transaction is a Fixed Price (as defined
           below), and such Transaction (a) has a Firm performance obligation, and (b)a Delivery
           Period of at least one Month, then, notwithstanding anything to the contrary in this Contract,
           including, without limitation, anything in clause (b)(ii) or clause (h) of this Gas Annex:

                       (i)      if, upon the occurrence of an event of Force Majeure, and as a result of
                       the event of Force Majeure (a) Seller is unable to sell and deliver or (b) Buyer
                       is unable to purchase and receive, the Contract Quantity of Fixed Price Gas,
                       either in whole or in part, for such Transaction,
                      (ii)                    then, for the duration of the event of Force Majeure, for
                      each Day that Seller is unable to sell and deliver, or Buyer is unable to purchase
                      and receive, such Fixed Price Gas, as set out in clause (b)(iv)(i) above, the
                      following settlement obligations between the parties shall apply:

                               a.      if the FOM Price (as defined below) exceeds the Fixed Price,
                               Seller shall pay Buyer the difference between the FOM Price and the
                               Fixed Price for each MMBtu of such Gas not delivered and/or received
                               on that Day, or

                               b.     if the Fixed Price exceeds the FOM Price, Buyer shall pay Seller
                               the difference between the Fixed Price and the FOM Price for each
                               MMBtu of such Gas not delivered and/or received on that Day.

                              For the purpose of this clause (b)(iv):

                              "Fixed Price" means, a Contract Price for a Gas Transaction that is
                              expressed as a flat dollar amount for the Month of delivery, excluding
                              any Gas Transactions that have been entered into after the last trading
                              day (as defined by the NYMEX) for the applicable Month. Subject to



                                                 35
19-23802-rdd   Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                       Pg 191 of 218


                             the foregoing exclusion, "Fixed Price" also includes any Gas
                             Transaction containing a Contract Price or a component of a Contract
                             Price that has been converted from a floating price mechanism (i.e., a
                             NYMEX/first of the month index basis component and a fixed price or
                             floating price component, or a NYMEX/first of the month index priced
                             component with a fixed basis component) to a flat dollar amount for any
                             Month of delivery, either upon the mutual agreement of the patties or as
                             a result of a party exercising a pricing "trigger" option in the relevant
                             Gas Transaction.

                             "FOM Price" means the price per MMBtu, stated in the same currency
                             as the Gas Transaction subject to such event of Force Majeure, for the
                             first of the Month delivery, either as the NYMEX settlement price or as
                             an index price published in the first issue of a publication commonly
                             accepted by the natural gas industry (selected by the Seller in a
                             commercially reasonable manner) for the Month of such event of Force
                             Majeure for the geographic location closest in proximity to the Delivery
                             Point(s) for the relevant Day, adjusted for the basis differential between
                             the Delivery Point(s) and the NYMEX or such published geographic
                             location as determined by the Seller in a commercially reasonable
                             manner."

     5.    Clause (h)(iii) is amended by deleting the word "or" located between the semicolon (";")
           and "(C)" on the fifth (5th) line therein, and inserting the word "or" between the semicolon
           (";") and "(E)" on the eleventh (11th) line therein.

     6.    Clause (h)(iv) is hereby deleted in its entirety and replaced with the following provision:

                             "Notwithstanding anything to the contrary in this clause (h), the parties
                             agree that the settlement of strikes, lockouts, or other industrial
                             disturbances shall be within the sole discretion of the party experiencing
                             such disturbance, and further agree that upon the occurrence and
                             continuance of any event of Force Majeure, neither party shall be
                             obligated to purchase or sell Gas hereunder if such purchase or sale
                             would result in material economic impact to such party under this Gas
                             Annex to the Agreement."

     7.    Clause (h) is amended by adding the following provision as a new clause (h)(vii):

          "Without restricting the generality of Section 9(f) of the Agreement, if an event of Force
          Majeure occurs, the party affected may, in its sole discretion and without notice to the
          other party, determine not to make a claim of Force Majeure and to waive its rights
          hereunder as they would apply to such event. Such determination or waiver shall not
          preclude the affected party from claiming Force Majeure in respect of any subsequent
          event, including any event that is substantially similar to the event in respect of which
          such determination or waiver is made."

     8.    Clause (i) is deleted in its entirety.




                                                    36
19-23802-rdd   Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                       Pg 192 of 218


     9.    Clause (k)(i) is amended by inserting the phrase "that there is an unexcused failure of'
           between the words "event" and "either" therein and deleting the word "fails" after the
           word "Buyer".

     10.   Illegality and Tax Event. With respect to any Gas Transaction, Sections 5(b)(i) and
           5(b)(iii) of this Agreement are of no force and effect, and the concepts of "Illegality" and
           "Tax Event" as used elsewhere in this Agreement shall not apply to any Gas Transaction.

     11.   Additional Representations. With respect to Gas Transactions entered into under this
           Agreement, the following representations shall apply with respect to each party:

                   Utility Disclaimer. Each party represents and agrees that it is not a "utility" as
                   such term is used in 11 U.S.C. Section 366 of the Bankruptcy Code, and each
                   party agrees to waive and not to assert the applicability of the provisions of 11
                   U.S.C. Section 366 in any bankruptcy proceeding involving such party, and
                   fu1ther agrees that the other party is not a provider of last resort.

     12.   Mobile-Sierra. To the extent, if any, that a transaction does not qualify as a "first sale" as
           defined by the Natural Gas Act and §§ 2 and 601 of the Natural Gas Policy Act, each party
           irrevocably waives its rights, including its rights under §§ 4-5 of the Natural Gas Act,
           unilaterally to seek or support a change to any terms and conditions of the Contract,
           including but not limited to the rate(s), charges, or classifications set forth therein. By this
           provision, each party expressly waives its right to seek or support, either directly or
           indirectly, and by whatever means:
           (i) an order from the U.S. Federal Energy Regulatory Commission ("FERC") seeking to
           change any of the terms and conditions of the Contract agreed to by the parties; and (ii)
           any refund from the other party with respect to the Contract. Each party further agrees
           that this waiver and covenant shall be binding upon it notwithstanding any regulatory or
           market changes that may occur after the date of the Base Contract or any transaction
           entered into between the parties. Absent the agreement of both parties to the proposed
           change, the standard of review for changes to any terms and conditions of the Contract
           proposed by (a) a party, to the extent that the waiver set forth in this Section 12 is
           unenforceable or ineffective as to such party due to a final determination being made
           under applicable law that precludes the party from waiving its rights to seek or support
           changes from the FERC to the terms and conditions of this Contract, (b) a non- party, or
           (c) the FERC acting sua sponte, shall solely be the "public interest" application of the ''just
           and reasonable" standard of review set forth in United Gas Pipe Line Co. v. Mobile Gas
           Service Corp., 350 U.S. 332 (1956) and Federal Power Commission v. Sierra Pacific
           Power Co., 350 U.S. 348 (1956) (the "Mobile-Sierra Doctrine"), as such Mobile-Sierra
           Doctrine has been clarified by Morgan Stanley Capital Group, Inc. v. Public Util. Dist.
           No. 1 of Snohomish 128 S. Ct. 2733 (2008).




                                                37
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52   Exhibit C
                                  Pg 193 of 218
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52   Exhibit C
                                  Pg 194 of 218
19-23802-rdd   Doc 221-2     Filed 11/12/19 Entered 11/12/19 17:43:52         Exhibit C
                                    Pg 195 of 218



                                     Attachment A
        North American Power Annex to the ISDA Master Agreement published by ISDA




                                          39
19-23802-rdd   Doc 221-2    Filed 11/12/19 Entered 11/12/19 17:43:52         Exhibit C
                                   Pg 196 of 218



                                     Attachment B
           North American Gas Annex to the ISDA Master Agreement published by ISDA




                                          40
 19-23802-rdd       Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                           Pg 197 of 218


                                              Attachment C

                                            Covenant Schedule

Party B shall comply with the following requirements of this Attachment C as follows:

       (i) Party B shall and shall cause the other Agera Parties to comply with Paragraphs 4(f)(vii) and
           4(f)(viii) (Budget and Reporting) and Paragraph 9 (Postpetition Payments) of the Cash Collateral
           Order.

       (ii) Party B shall pay in cash in full all of Party A’s reasonable, documented professional fees and
            expenses.

      (iii) Party B shall ensure that Briarcliff grants a mortgage on the Mortgaged Property in favor of Party
            A, in form and substance reasonably acceptable to Party A, subordinate only to existing
            mortgages in favor of FNBCT, by November 30, 2019.

      (iv) Party B shall ensure that Briarcliff consummates the sale of the Mortgaged Property by March
           31, 2020.

       (v) Party B shall comply in all material respects with the Customer Transfer Schedule.




                                                    41
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52   Exhibit C
                                  Pg 198 of 218


                                    ANNEX A

                            Customer Transfer Schedule

                                    [Attached]




                                       42
                                  19-23802-rdd          Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                                                               Pg 199 of 218


                                                                                                                                                        Updated 11.11.19
                                                             AGERA CUSTOMER TRANSFER SCHEDULE

The schedule set forth below is designed to accomplish transfer of all customer accounts assigned under the Asset Purchase Agreement (APA) and
return of all other accounts to utilities on the timelines set forth below and no later than the Final Assignment Date (as defined in the APA as no later
than 120 days after APA Closing).1 This schedule may be modified from time to time as required on mutual agreement of Agera and BP.

The applicable responsible parties will complete the following tasks on the timeline set forth below (1) to return to default utility service all accounts
that are not purchased by the Buyer (Initial Return Accounts) under the APA, and (2) to transfer all accounts corresponding to Assigned Contracts
purchased by the Buyer under the APA (Transfer Accounts) following filing of a Chapter 11 Bankruptcy Petition. The timelines below prioritize EDI
transaction timeframes and are designed to provide reasonable notice to the extent practicable, while complying with certain state and contractual
notice requirements. Highlighted tasks pertain to bankruptcy hearings or bankruptcy-related milestones. Capitalized terms not defined herein have the
meaning given to such term in the APA or RSA Term Sheet, in each case regardless of whether the APA or RSA Term Sheet has been terminated or
approved or is effective.

If Closing does not occur under the APA or any Transfer Accounts have not been transferred by termination or the Final Assignment Date under the
APA, the Parties will establish further timelines and tasks to return to default service all remaining Transfer Accounts that have not been transferred
to the Buyer (Failed Transfer Accounts), which will be similar to the tasks and timelines for returns of the Initial Return Accounts.

     Task
     Num          Date               Task                                        Description                                  Responsible Party         Notes/Status
     ber
    1.        End of Week       Bankruptcy          -
              12 (Oct. 4,       Filing Date                                                                                   --                   --
              2019)
    2.                          Determine           Parties to discuss which accounts will be returned to default utility
                                Initial Return      service immediately (Initial Return Accounts) and which accounts are
              Week 1-2                                                                                                        BP, Agera, MWE, HB   Complete
                                Accounts            Transfer Accounts and to finalize the list of Assigned Contracts to be
                                                    filed with the Bidding Procedures. Parties to determine which non-


1
    Final Assignment Date to be confirmed upon Closing under the APA.

2
    For purposes of this Customer Transfer Schedule, a “Week” refers to a work week. Week 1 is the week of Oct. 1 ending on October 4, 2019.
                                   19-23802-rdd         Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                     Exhibit C
                                                                                Pg 200 of 218



     Task
     Num          Date                Task                                          Description                                   Responsible Party       Notes/Status
     ber
                                                     Transfer Accounts will not be returned to default service immediately
                                                     as Initial Return Accounts and will be returned in the first meter read
                                                     date in the month of December (Secondary Return Accounts).

    3.                           Motion to           Agera3 to file omnibus rejection motion to reject customer contracts
                                 Reject              associated with the Initial Return Accounts and Secondary Return
              Week 2                                                                                                                                  Complete
                                 Contracts           Accounts.

    4.                           Broker              Motions to reject broker contracts.
              Week 2             Contract                                                                                                             Complete
                                 Termination
    5.                                               Informal calls and/or emails to utilities on a best efforts basis to
                                                     coordinate and provide an overview of the intended drop and transfer
                                                     process and timelines for utilities and to confirm no other utility
                                                                                                                                                      Complete.
                                                     requirements beyond timely EDI transactions; provided that
                                                     notwithstanding the above, Agera shall email or place a call during
                                                                                                                                                      Agera is providing
                                                     business hours (with at least two follow up calls if unable to reach) to
                                                                                                                                                      further information
                                                     an appropriate contact by the end of Week 2 at each Pennsylvania
                                                                                                                                                      requested by utilities
                                 Utility             utility and by the end of Week 3 for each New Jersey utility, and
                                                                                                                                                      regarding the accounts
                                 Confirmatory        further provided after communications to Pennsylvania utilities, Agera       [Agera utilities
              Weeks 2-3                                                                                                                               to be returned when
                                 Calls               shall give appropriate consideration to comparatively larger load size       liaison]
                                                                                                                                                      such information is
                                                     and the timing of drops when allocating its best efforts resources. In
                                                                                                                                                      available and courtesy
                                                     calls with utilities, determine any manual drop requirements or volume
                                                                                                                                                      copies of customer drop
                                                     limitations. Calls should prioritize communications in the following
                                                                                                                                                      notices to utilities that
                                                     order: (1) Pennsylvania utilities in Week 2 and NJ power utilities in
                                                                                                                                                      requested it.
                                                     Week 3 to confirm process of returning customers to default service to
                                                     the extent they will not be transferred; (2) utilities in states where EDI
                                                     Drops are occurring in Month 1; and (4) other utilities.




3
    Unless otherwise stated, references to Agera include all Agera Opco Entities.

                                                                                           2
                                     19-23802-rdd         Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                      Exhibit C
                                                                                  Pg 201 of 218



    Task
    Num             Date                Task                                         Description                                    Responsible Party              Notes/Status
    ber
                                                       Following initial confirmatory calls in this task, Agera to continue to
                                                       coordinate in the following weeks with utilities as reasonably
                                                       necessary to complete the drops and transfers of accounts and other
                                                       tasks related to utilities that are described herein.

    6.                                                 Parties to draft and revise form utility and customer notices and to
                                   Preparation of      discuss means of notification to PUCs. By end of Week 2, finalize the
                                   Form Utility        sample form of customer drop notice to be provided to NY PSC and NJ
                Weeks 2-3          and Customer        BPU and to any other PUCs that request courtesy copies of such               BP, Agera, MWE, HB        Complete.
                                   Notices             notices in informal communications under Task No. 8. Finalize all
                                                       forms of notices by the end of Week 3.

    7.                                                 Parties to discuss and determine when advance notice of abandonment                                    Continue discussion
                                                       and cessation of services (CT, ME, NH, OH4) will be provided to                                        once all or most load
                                                       applicable PUCs.                                                                                       (both gas and electric)
                                                                                                                                                              is returned in a state.
                                   Determine
                Weeks 2-3          Notices of                                                                                       BP, Agera, MWE, HB        Glass Ratner to confirm
                                   Abandonment                                                                                                                in which states, if any,
                                                                                                                                                              there are no contracts
                                                                                                                                                              being assigned to Buyer
                                                                                                                                                              and all accounts being
                                                                                                                                                              returned.
    8.          Week 2-3           PUC Informal        Informal calls and/or emails to Agera’s PUC contacts in all states
                (Informal          Communication       explaining circumstances and expected timing in light of the inability
                calls/emails)      s and Courtesy      to continue serving customers in the state and that Agera is working
                                   Copies of           closely with utilities to ensure a smooth transition to utility service.     Raima Jamal               Complete
                Day 1 of           Customer Drop       Agera to confirm if any other PUCs besides NY, NJ and PA have
                Week 3             Notices


4
         Ohio application process includes separate forms for abandoning electric and natural gas competitive service and takes 90 days (subject to automatic approval, unless that
         process is suspended). If there are no Ohio customers left, multiple notifications are avoided.

                                                                                            3
                        19-23802-rdd      Doc 221-2         Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                                                   Pg 202 of 218



Task
Num        Date            Task                                      Description                                   Responsible Party      Notes/Status
ber
       (courtesy                        stated preferences to receive advance copies of customer notice for
       customer                         returns of utility service.
       notices)
                                        By Day 1 of Week 3, provide sample customer notices of returns to
                                        utility service to NY PSC, NJ BPU, and any PUCs that request
                                        courtesy copies of customer notices in the informal calls or emails
                                        as described above. If applicable, emails should notify PUC/BPU that
                                        the attached notice will be mailed to customers as soon as possible, and
                                        that Agera will be returning accounts to utility service in connection
                                        with its bankruptcy.

9.                     Notice of        Notice provided to customers with Transfer Accounts of potential
                       Assignment and   assumption and assignment pursuant to Bankruptcy court proceedings.
       Oct. 22, 2019                                                                                               Agera               Complete
                       Assumption       Notice must be given by the Assignment Notice Date under the APA.

10.                                     Agera to begin preparing EDI so that returns of Initial Return Accounts
                       Preparation of   scheduled in Week 5 may occur as soon as possible after Bankruptcy         Tom Frederiksen
       Ongoing         EDI                                                                                                             Complete
                                        Court ruling on contract rejection motions.                                Lakeisha John

11.                    Coordination     Agera to discuss with APA Buyer any individual or joint notices that
       Week 4          with APA         will be provided for transfer and applicable timing.
                       Buyer on                                                                                    Agera/MWE           Complete
       (ongoing)
                       Notices
12.                                     Parties to determine timing of return for Secondary Return Accounts
                       Determination    and EDI submission deadlines to ensure drops for Secondary Return
                       of EDI           Accounts will occur in the applicable meter read dates in Month 3 (or
                       deadlines for    on another timeline if mutually agreed by the parties). Parties to         Tom Frederiksen
       Ongoing                                                                                                                         Ongoing
                       Secondary        discuss returning all Secondary Return Accounts for gas together with      Lakeisha John
                       Return Account   all Initial Return Accounts for gas, which are already expected to be
                                        returned to utilities in Month 3.




                                                                            4
                                   19-23802-rdd         Doc 221-2         Filed 11/12/19 Entered 11/12/19 17:43:52                      Exhibit C
                                                                                 Pg 203 of 218



    Task
    Num           Date                Task                                         Description                                     Responsible Party               Notes/Status
    ber
    13.                          Filing of           List of Assigned Contracts attached to the Stalking Horse APA filed
                                 Assigned            with Bankruptcy Court within seven (7) Business Days after Petition
             [Week 3]                                                                                                                                         Parties to discuss status
                                 Contracts List      Date.

    14.                          Order on            Darren Azman/MWE to notify Lakeisha John and Tom Frederiksen
                                 Contract            upon Bankruptcy Court ruling on motion to reject customer contracts
             Week 5              Rejection           so that tasks occurring in Week 5 can begin as soon as possible.                                         Complete
                                 Motions
    15.                                              Provide any written notices to PUCs if further notice is requested by
                                                     PUCs in calls/email correspondence. Any PUC notices to state that
                                                     Agera will transfer certain accounts on the same terms as under the
                                 PUC Notices                                                                                                                  Complete (no written
             Week 5                                  existing contract and return to default service other accounts, and to the     Raima Jamal
                                                                                                                                                              notices requested)
                                                     extent accounts cannot be transferred they will be returned to default
                                                     service.

    16.                                              Send written notices to customers with Initial Return Accounts and
                                                     Secondary Return Accounts of contract termination and return to                                          Complete; Agera to
                                 Customer Drop
             Week 55                                 default service. With respect to TX customers, Agera to provide                Agera                     confirm status for TX
                                 Notices
                                                     courtesy copy to Texas PUC.                                                                              customer drop notices

    17.                                              Except for TX utilities, Agera to provide written notices to utilities that
                                                     Agera intends to transfer some accounts to a third party supplier and
                                 Notices to
                                                     return some accounts to default service, and that in the event Transfer
                                 Utilities (All                                                                                     [Agera utilities          Complete for NJ
             Week 5                                  Accounts are not transferred they may be returned to default service.
                                 States except                                                                                      liaison]                  utilities
                                                     These notices should use addresses and methods (e.g. overnight and/or
                                 TX)
                                                     certified mail) identified in utility contracts.


5
      Notice will only include customer accounts subject to the rejection hearing in Item 14. To the extent that there is a second or third hearing to reject additional customer
      contracts not approved in the initial rejection hearing in Item 14, notices to such additional customers will be provided the day after such second and third hearing, as
      applicable, and parties to discuss whether such additional accounts will be returned to default service as Secondary Return Accounts. If not, parties to discuss timing of
      returns of any such additional accounts, to be no later than returns of Secondary Return Accounts.

                                                                                           5
                                    19-23802-rdd          Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                       Exhibit C
                                                                                  Pg 204 of 218



     Task
     Num           Date                Task                                          Description                                     Responsible Party               Notes/Status
     ber
    18.       Week 1,             EDI Drops            For Initial Return Accounts, submit all EDI drop transactions for CA,
              Month 2             Round 16             CT, DC (power only), DE, IL (power), RI (power), and NY (both                 Tom Frederiksen
              (Week of                                 except Central Hudson and NIMO).                                              Lakeisha John
              Nov. 4)
    19.                                                Submit EDI drops of Initial Return Accounts for DC (gas), MA (gas),
                 Week 1,          EDI Drops            OH (power), PA (power), VA (gas) as soon as possible and no later             Tom Frederiksen
                 Month 2          Round 2              than the 15th of Month 2.                                                     Lakeisha John

    20.                                                Submit EDI drops of Initial Return Accounts for IL (gas), OH (gas),
                 Week 1,          EDI Drops            PA (gas), and RI (gas) as soon as possible and no later than applicable       Tom Frederiksen
                 Month 2          Round 3              November cutoffs for gas EDI.                                                 Lakeisha John

    21.                           Ohio Change in       Within 30 days of filing the bankruptcy, each Agera entity with an
                                  Operations           Ohio certificate to file notice of change in business operations in their     Agera/MWE/Ohio
                Week 4-5                                                                                                                                          Complete
                                  Filing               respective certification dockets.                                             local counsel

    22.                           Bid and
                 Week 5           Objection
                                  Deadline
    23.                           Auction (if
                 [Week 5]         necessary)
    24.          Week 1,          Sale Hearing
                 Month 2
    25.         [Week 1,          Transfer             Parties to discuss timing for and finalize forms of transfer notices          Agera, Exelon, BP and
                                  Notices                                                                                                                         Complete
                Month 2]                                                                                                             respective counsel



6
    With respect to all EDI drops referenced in this Customer Transfer Schedule, for any utilities that do not use EDI for returns of customers to utility service, such returns will be
      completed by email or other means required by the utility, in each case to be submitted by the date that EDI drops are specified to be submitted for such state under this
      Customer Transfer Schedule.

                                                                                             6
                      19-23802-rdd       Doc 221-2         Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                                                  Pg 205 of 218



Task
Num      Date            Task                                       Description                                   Responsible Party      Notes/Status
ber
26.     [Week 1,                       Following Sale Hearing, Agera to coordinate conference between
        Month 2]     Call with Texas   Agera, the Texas PUC and the assignee of the Transfer Accounts in
                     PUC                                                                                          Agera, local counsel
       [After Sale                     Texas.
        Hearing]
27.                                    Confirm with utilities that EDI were successfully processed by utilities
        Week 1,      Confirm EDI       and that applicable accounts were actually dropped to utility service on   Tom Frederiksen
        Month 2      Transactions      expected timelines.                                                        Lakeisha John
       (Ongoing)
28.                  EDI Drops         Drops for MA (power) Initial Return Accounts to be submitted no
        Week 1,      Round 4 (MA       sooner than 8 days after notice is sent to customers.
        Month 2      power)
29.                  EDI Drops         Submit all EDI drops for all Initial Return Accounts in NY (Central
       Week 1-2,     Round 5 (NY       Hudson and NIMO) by the end of Week 1 or early Week 2 of Month 2,          Tom Frederiksen
       Month 2       CenHud/           and no sooner than 10 days after notice is sent to customers.              Lakeisha John
                     NIMO)
30.                  EDI Drops         Submit all EDI drops for all Initial Return Accounts in NJ (gas) no
        Week 1,      Round 6 (NJ       later than the 8th of the Month 2.                                         Tom Frederiksen
        Month 2      gas)                                                                                         Lakeisha John

31.                  EDI Drops         Submit all EDI drops for all Initial Return Accounts in NH (gas) no
        Week 2,      Round 7 (NH       later than the 14th of Month 2 (at least 10 bus. Days before Nov. 1).      Tom Frederiksen
        Month 2      Gas)                                                                                         Lakeisha John

32.                                    Submit all EDI drops for all Initial Return Accounts in Maryland
                                       (power) as soon as possible during Week 2 but no sooner than 18 days
                     EDI Drops         after notice was sent to customers.
        Week 2,                                                                                                   Tom Frederiksen
        Month 2      Round 8 (MD)                                                                                 Lakeisha John
                                       Maryland (gas) EDI drops for Initial Return Accounts must be
                                       submitted no later than the 18th of the month.




                                                                           7
                        19-23802-rdd      Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                   Exhibit C
                                                                  Pg 206 of 218



Task
Num       Date             Task                                      Description                                  Responsible Party    Notes/Status
ber
33.                   EDI Drops        Submit all EDI drops for all Initial Return Accounts in NJ (power) as
       Week 2,        Round 9 (NJ      soon as possible in Week 2 but no sooner than 17 days after notice was     Tom Frederiksen
       Month 2        power)           sent to customers.                                                         Lakeisha John

34.    Ongoing        EDI Drops for    Beginning in Month 2, Agera to begin submitting EDI drops for              Tom Frederiksen
       (beginning     Secondary        Secondary Return Accounts to be effective in the first meter read date     Lakeisha John
       in Month 2)    Return           in the month of December. [Note: EDI drops for Secondary Return
                      Accounts         Accounts for gas are expected to be on the same timeline as Initial
                                       Return Accounts.]

35.                                    Submit all EDI drops for Initial Return Accounts in Maine as soon as
        Week 3,       EDI Drops        possible during Week 4 of Month 2 but no sooner than 28 days after         Tom Frederiksen
        Month 2       Round 10 (ME)    notice was sent to customers.                                              Lakeisha John

36.                                    Estimated Closing Date to be adjusted subject to final Closing Date
        [Week 3,      Closing          under APA.
        Month 2]
37.                   Provide Any      Agera and assignee of customer contracts to provide individual or joint
        [Week 3,      Notices of       notices of transfer to the extent required by APA.
        Month 2]      Transfer if                                                                                 Agera and assignee
         [After       Required by      Notices to include PAPUC filing of form customer transfer notice and       under APA
        Closing]      APA              provision of customer notices.

38.                                    After Item 36, Buyer starts scheduling enrollments for Transfer
        [Week 3,      Enrollments      Accounts.
        Month 2]
39.                                    After Item 36, final list of contracts to be assigned filed with
        [Week 3,     Assignment List   Bankruptcy court Parties to confirm this list will be filed as an update
        Month 2]                       to the list of Assigned Contracts filed with the Stalking Horse APA




                                                                            8
                     19-23802-rdd       Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                                                Pg 207 of 218



Task
Num      Date           Task                                       Description                                   Responsible Party    Notes/Status
ber
40.                 Discuss Failed   If APA has been terminated before transfer of all Transfer Accounts,
        Week 3,
                    Transfer (if     Parties to determine new timelines and task list applicable to Failed
        Month 2                                                                                                  BP, Agera, MWE, HB
                    applicable)      Transfer Accounts.
       (ongoing)
41.                                  Determine whether any additional steps are required beyond returning
                                     accounts to the utility for Agera to return interstate gas pipeline
                                     capacity that Agera will no longer be using, or if such return of
                    Capacity         capacity is automatic upon dropping accounts. To the extent this
       Week 3-4,    Release                                                                                      [Agera utilities
                                     process is not automatic, coordinate release process with overall effort
       Month 2      Preparation                                                                                  liaison]
                                     to terminate/transfer gas customer accounts so that Agera can continue
                                     to schedule gas during the wind down process to the extent of
                                     remaining accounts that have not yet been returned or transferred.

42.                                  Determine process to move inventory to Buyer concurrently with
                    Capacity         transfer of storage capacity. We anticipate for each utility that Buyer’s
       Weeks 3-4,   Transfer                                                                                     [Agera utilities
                                     allocated storage and transportation capacity will be increased as
        Month 2     Preparation                                                                                  liaison]
                                     accounts are transferred to Buyer.

43.                 EDI Drops        Submit all EDI drops for all Initial Return Accounts in NH (power) by
        Week 4,     Round 11 (NH     the end of Month 2 and no sooner than 2 business days before Nov. 1         Tom Frederiksen
        Month 2     Power)           (30 days after notice was sent to NH customers).                            Lakeisha John

44.                                  Except for TX, complete final EDI drop transactions for Secondary
                                     Return Accounts (unless parties have mutually agreed on a later
                    Last EDI for     timeline for return of Secondary Return Accounts on Jan. 1, 2020 for
       Week 4/5,    Secondary        gas and late December to early January for power).
       Month 2      Return
                    Accounts         Secondary Return Accounts for TX to be completed in Task No. 46
                                     with Initial Return Accounts in TX.

45.     Week 1,                      Confirm with utilities that EDI were successfully processed by utilities
                    Confirm                                                                                      Tom Frederiksen
        Month 3                      and that applicable accounts were actually dropped to utility service on
                    Returns of                                                                                   Lakeisha John
       (ongoing)

                                                                          9
                                  19-23802-rdd         Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                      Exhibit C
                                                                               Pg 208 of 218



    Task
    Num          Date                Task                                        Description                                     Responsible Party              Notes/Status
    ber
                                Accounts (most      expected timelines. Returns of Initial Return Accounts expected to be
                                states)             complete in most states (CA, CT, DC, DE, IL, MA, ME, NY, OH, PA).

    46.                                             After completion of transfer of all TX accounts, Agera to coordinate
                                                    with ERCOT, PUCT and POLR regarding transition of remaining
                                                    accounts, if any, to POLR service and to initiate return by ERCOT of
               Week 2,          TX Transition       the transition to POLR service. Parties to discuss any further steps         Agera, MWE, TX
               Month 3          to POLR             required in connection with return to POLR. Agera is taking steps to         local counsel
                                                    have customers transfer to another supplier and avoid going to POLR if
                                                    possible.

    47.                                             In the event that collateral is posted with PJM, Agera to begin PJM
                                                    collateral return process promptly upon completion of returns of Initial
                                                    Return Accounts and any Failed Transfer Accounts and completion of
                                                    transfers of Transfer Accounts in all applicable states. Upon utility
                                                    confirmation that all accounts have been transferred to Buyer or
                                                    dropped to default service in PJM, Agera to contact PJM staff [if no
                                PJM Collateral      other contact, use membership at (866) 400-8980 or (610) 666-8980] to
                Rolling
                                Return Process      determine if return of collateral should be requested in eCredit system      [Agera credit team]
                Basis7
                                                    prior to Agera transmitting its withdrawal notice. Agera may need to
                                                    complete collateral return process on eCredit system prior to delivering
                                                    withdrawal notice. Initiate withdrawal from PJM by sending letter
                                                    electronically to PJM Membership and pursuant to PJM operating
                                                    agreement indicating credit should be returned. See instructions:
                                                    https://www.pjm.com/about-pjm/member-services.aspx




7
      All tasks identified as occurring on a rolling basis are to be completed reasonably promptly upon completion of all transfers of Transfer Accounts and returns to default
      service of Initial Return Accounts and Failed Transfer Accounts. The parties will coordinate with the applicable RTO/ISO or utility to meet any other identified conditions
      for return of collateral.

                                                                                         10
                        19-23802-rdd       Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                     Exhibit C
                                                                   Pg 209 of 218



Task
Num       Date             Task                                       Description                                    Responsible Party     Notes/Status
ber
                                        See 18.18.1 of PJM Operating Agreement
                                        https://pjm.com/directory/merged-tariffs/oa.pdf

48.                                     To the extent cash or other collateral is posted with any ISOs, Agera to
                                        begin ISO/RTO collateral return process promptly upon completion of
                       NYISO,           returns of Initial Return Accounts and any Failed Transfer Accounts
                       CAISO, MISO      and completion of transfers for Transfer Accounts in all applicable
       Rolling Basis   and ERCOT        states. Upon utility confirmation that all accounts have been transferred    [Agera credit team]
                       Collateral       to Buyer or dropped to default service in NYISO, CAISO, MISO or
                       Return Process   ERCOT, Agera to contact each ISO to obtain return of cash or credit
                                        support as applicable.

49.                                     Parties to discuss any further steps expected to be necessary for ceasing
         Week 2,       Termination of   operations and terminating licenses with states where all drops and
                       REP Licenses                                                                                  BP, Agera, MWE, HB
         Month 3                        transfers have completed.

50.                    Expected End     APA is terminable if Closing has not occurred 100 days after the
        [Week 2,       Date under       Petition Date. Task no. 40 applies upon any APA termination.
        Month 4]       APA
51.                                     Substantially all EDI drops expected to be complete for Initial Return
                                        Accounts in NJ (by week 1) and NH (by week 3) of month 4.
                       Confirm
         Week 3,
                       Returns of                                                                                    Tom Frederiksen
         Month 4                        All Initial Return Accounts and Secondary Return Accounts are
                       Accounts                                                                                      Lakeisha John
         (ongoing)                      expected to have been returned to utility service by this date absent a
                       (NJ/NH)
                                        utility delay in meter reading.

52.                    Confirm Final    Confirm completion of returns of interstate pipeline capacity to utilities
         Week 3,       Interstate                                                                                    [Agera utilities
         Month 4       Capacity                                                                                      liaison]
                       Returns
53.                                     Parties to discuss any further steps expected to be necessary for ceasing
         Week 3,       Termination of
                                        operations and terminating licenses with states where all drops and          BP, Agera, MWE, HB
         Month 4       REP Licenses
                                        transfers have completed. In Ohio, parties to determine any trailing
                                                                             11
                                    19-23802-rdd          Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                       Exhibit C
                                                                                  Pg 210 of 218



     Task
     Num           Date                Task                                          Description                                     Responsible Party              Notes/Status
     ber
                                                       obligations that will remain in place after licenses are terminated to the
                                                       extent impacting return of credit support returns.

     54.                                               Upon completion of returns to default service for all Initial Return
                                                       Accounts and any Failed Transfer Accounts and completed transfers to
                 Rolling          ISO-NE LC                                                                                          [Agera credit and legal
                                                       the Buyer for Transfer Accounts, Agera to contact ISO-NE to obtain
                 Basis            Return Process                                                                                     team]
                                                       return of cash and initiate collateral return process.

     55.         Rolling                               Contact all utilities for which returns and transfers are complete to
                 Basis                                 obtain return of remaining balances in POR accounts.
                                  Settle POR
                 (Expected                                                                                                           [Agera utilities
                                  Account
                 to begin                                                                                                            liaison]
                                  Balances
                 Week 3,
                 Month 4)8
     56.                          Terminate            Terminate utility agreements. Timing of termination is subject to
                 [Week 3,                                                                                                            Agera counsel
                                  Utility              adjustment to account for communications with utilities to ensure
                 Month 4]9                                                                                                           Outside counsel
                                  Agreements           return of remaining balances in POR accounts

     57.                          Obtain Return        Contact utilities, interstate pipelines, and any remaining ISOs with
                 [Week 3,                              which credit support has been posted to obtain return of LCs, cash,           [Agera credit and legal
                                  of Credit
                 Month 4]10                            guarantees, and surety bonds.                                                 team]
                                  Support

     58.         Rolling          Termination of       BP to terminate guarantees posted and communicate with LC issuers
                 Basis            Credit Support       on termination of LCs where applicable.                                       BP, HB


8
    Timing for each utility to be adjusted to the extent that Transfer Accounts with such utility are enrolled on a later timeline due to Chapter 11 Bankruptcy filing occurring after
      return of Initial Return Accounts or to the extent there are any Failed Transfer Accounts with such utility.
9
    Timing to be adjusted to the extent set forth in note 7 above.
10
     Timing to be adjusted to the extent set forth in note 7 above.

                                                                                            12
                                 19-23802-rdd        Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52                     Exhibit C
                                                                             Pg 211 of 218



     Task
     Num          Date              Task                                        Description                                    Responsible Party         Notes/Status
     ber
     59.                       Reject any         Parties to discuss timing for Agera to file motion to reject remaining
                [Month 4]      Contracts not      contracts not yet rejected.                                                  BP, Agera, MWE, HB
                               yet Rejected
     60.       By no later                        All Transfer Accounts must be transferred to the Buyer under the APA
                than 120       Final              and all other accounts returned to utility service no later than the Final
               days after      Assignment         Assignment Date (as defined in the APA as no later than 120 days after
              APA Closing      Date               APA Closing).11

     61.                                          Confirm withdrawal from PJM, which should be effective
                Rolling        PJM                approximately 90 days after notice being sent to PJM. If Agera has not
                                                                                                                               [Agera credit and legal
                Basis          Withdrawal         received notice from PJM that withdrawal is complete by 90 days after
                                                                                                                               team]
                               Complete           notice sent, follow up with PJM to ensure withdrawal is effective.

     62.        Rolling                           Confirm NYISO return of credit support, which is expected to be
                               NYISO Return                                                                                    [Agera credit and legal
                Basis                             complete upon settlement of true-up invoices.
                               of LC                                                                                           team]
     63.        Rolling                           Confirm ISO-NE return of credit support, which is expected to be
                               ISO-NE Return                                                                                   [Agera credit and legal
                Basis                             complete upon settlement of true-up invoices.
                               of LC                                                                                           team]
     64.                       CAISO, MISO,       Confirm return by all ISOs of any remaining posted cash or credit
                Rolling        and ERCOT          support
                                                                                                                               [Agera credit and legal
                Basis          Return of
                                                                                                                               team]
                               Cash/Credit
                               Support
     65.        Rolling                           Sell any gas in storage that is not related to Transfer Accounts in a
                               Sell Gas in
                Basis                             commercially reasonable time and manner                                      Agera
                               Storage




11
     Final Assignment Date to be confirmed upon Closing under the APA.

                                                                                       13
                      19-23802-rdd      Doc 221-2        Filed 11/12/19 Entered 11/12/19 17:43:52             Exhibit C
                                                                Pg 212 of 218



Task
Num      Date            Task                                     Description                             Responsible Party   Notes/Status
ber
66.    Rolling       Terminate        Following completion of all tasks in each state/region, terminate
       Basis for     MBR              market-based rate authorizations and complete withdrawal from all
       all states/                    states and regions.                                                 Agera legal team
                     Authorizations
       regions       & Withdrawals




                                                                         14
        19-23802-rdd      Doc 221-2       Filed 11/12/19 Entered 11/12/19 17:43:52                 Exhibit C
                                                 Pg 213 of 218

                                                                                                       Execution Version
                                            AMENDED AND RESTATED
                                             BASE CONFIRMATION

Effective Date: November 5, 2019

 To: Agera Energy LLC                                         From: BP Energy Company
      energy.me midwest llc                                          201 Helios Way
      Aequitas Energy Inc.                                           Houston, Texas 77079
      555 Pleasantville Rd, S107
      Briarcliff Manor, NY 10510

 Dear Sir/Madam:

The purpose of this amended and restated base confirmation (this “Base Confirmation”) is to confirm the terms and
conditions of Transactions entered into hereunder, which for the avoidance of doubt shall be all Transactions entered
into under that certain ISDA 2002 Master Agreement, dated as of May 5, 2015, together with the Schedule, Power
Annex and the Gas Annex thereto and all confirmations thereunder, by and between BP Energy Company, a Delaware
corporation (“BP”) and Agera Energy LLC, a Delaware limited liability company (“AE”), as amended by that certain
Amendment dated effective as of October 2, 2015 to the ISDA Master Agreement, dated as of May 5, 2015, by and
among BP, Agera, energy.me midwest llc, an Illinois limited liability company (“Energy.Me”), and Aequitas Energy
Inc., a Connecticut corporation (“Aequitas” and together with AE and Energy.Me, “Agera”), as further amended by
that certain Second Amended and Restated Schedule to the 2002 Master Agreement dated as of October 4, 2019, by
and among BP and Agera and that certain Base Confirmation, dated as of October 4, 2019, by and among BP and
Agera (the “Original Base Confirmation”), and as further amended by that certain Third Amended and Restated
Schedule to the 2002 Master Agreement dated as of November 5, 2019, by and among BP and Agera (as further
amended, restated, supplemented or otherwise modified, the “ISDA Master Agreement”)). This Base Confirmation
amends and restates the Original Base Confirmation in its entirety. Notwithstanding anything to the contrary herein,
this Base Confirmation (i) shall not apply to any Original Transactions, and (ii) is not effective until the Third
Amended and Restated Schedule Effective Date, as defined in the ISDA Master Agreement. If the Cash Collateral
Order is never entered, all Transactions entered into after the termination of the Original Transactions will be governed
by the Original Agreement.

This Base Confirmation forms a part of, and is subject to, the ISDA Master Agreement. All provisions contained in
the ISDA Master Agreement govern this Base Confirmation except as expressly modified below. BP and Agera may
each be referred to individually as a “Party” or collectively as the “Parties”. Capitalized terms used in this Base
Confirmation without further definition have the meanings ascribed to such terms in the ISDA Master Agreement,
unless otherwise noted herein.
In the event of any conflict between the provisions of this Base Confirmation and the provisions of the PSA, the
provisions of this Base Confirmation shall govern and control.

The terms of the Transactions to which this Base Confirmation relates are as follows:

  I.         Seller:              BP

  II.        Buyer:               Agera

  III.       Term:                Term. The term of this Base Confirmation shall commence on the Effective Date
                                  and continue until the Supply Termination Date (the “Term”); provided, that
                                  expiration or termination of this Base Confirmation shall not affect or excuse the
                                  performance by either Party of obligations that by their nature survive such
                                  expiration or termination; provided further, that this Base Confirmation shall
                                  continue in effect following termination or expiration of the PSA, or the acceleration
                                  of any obligations thereunder, with respect to any Transaction entered into hereunder

                                                              -1-
     19-23802-rdd      Doc 221-2    Filed 11/12/19 Entered 11/12/19 17:43:52                    Exhibit C
                                           Pg 214 of 218

                            prior to the end of the Term until the Parties have fulfilled all obligations with respect
                            to all such Transactions unless terminated earlier in accordance with the ISDA
                            Master Agreement.

IV.       Transactions:     (a) Commitment to Enter into Transactions.
                            During the Term and subject to the terms and conditions hereof, Buyer and Seller
                            agree to enter into Transactions under this Base Confirmation to supply or
                            repurchase electricity and natural gas to Buyer from time to time for delivery during
                            the period extending through the end of the Term in a manner sufficient to supply
                            and manage Buyer’s Forecasted Load, whether such Transactions are physically- or
                            financially-settled. All settlements and other payments and charges due to an ISO
                            (as defined in the PSA) that Seller incurs in connection with any Transaction shall
                            be for the account of Buyer and paid pursuant to the terms of the PSA.

                            Buyer and Seller will be deemed to have entered into Transactions with respect to
                            all Energy (as defined in the PSA) scheduled pursuant to Article 5 of the PSA, and
                            such Transactions need not be separately confirmed.

                            (b) Limitations on Commitment. Seller shall have no obligations to enter into any
                            Transaction under this Base Confirmation or otherwise schedule any Energy (as
                            defined in the PSA) pursuant to Article 5 of the PSA if any of the Conditions
                            Precedents under Section IX of this Base Confirmation are not satisfied.

V.        Interface         During the Term, Seller shall provide Buyer with scheduling services in accordance
                            with Article 5 of the PSA in a manner consistent with the Approved Budget (as
                            defined in the Cash Collateral Order) and Buyer’s ordinary course of business.
VI.      Other Seller
         Supply
         Arrangements:      Seller and Seller’s affiliates may sell physical and financial products and related
                            services to any other purchaser at any prices, whether higher or lower, than the
                            prices made available to Buyer. Seller and Seller’s affiliates may compete in
                            Buyer’s and its affiliates’ markets and for their customers without restriction based
                            upon Seller’s contractual relationship with Buyer and Buyer’s affiliates. Seller’s
                            contractual relationship with Buyer is not intended and shall not be construed to
                            create any fiduciary relationship, partnership, or other similar relationship with
                            Buyer or any of its affiliates.
VII.     Supply Fees:       Buyer shall pay Seller the Supply Premium (as defined in the PSA) in accordance with
                            the provisions set forth in the PSA, including Section 10.1(b) thereof.

VIII.     Payments:         (a)     Invoices. As soon as practicable after the end of each calendar month, Seller
                            shall render to Buyer an invoice for the payment obligations accrued by Buyer in
                            respect of all Transactions hereunder, as well as any other amounts accrued by Buyer
                            during such month (and any previous months to the extent not already invoiced).

                             (b)    Payment Method. Buyer shall pay the amounts due under an invoice provided
                             hereunder on or before the next occurring Applicable Payment Date; provided that
                             the foregoing shall not affect the payment dates of any amounts that are expressly
                             stated herein to be due on an earlier date. All payments to Seller shall be made in
                             immediately available funds by wire transfer to the Seller Payment Account on the
                             Applicable Payment Date.


IX.       Conditions
          Precedent:        Seller’s obligation to enter into each Transaction under this Base Confirmation, shall

                                                         -2-
     19-23802-rdd        Doc 221-2    Filed 11/12/19 Entered 11/12/19 17:43:52                  Exhibit C
                                             Pg 215 of 218

                              each be subject to the following “Conditions Precedent” that on such date:

                              (a)    There shall not exist any Event of Default or Termination Event under the
                              ISDA Master Agreement with respect to Buyer and the entering into of such
                              Transaction would not cause or be reasonably expected to cause an Event of Default
                              or Termination Event with respect to Buyer.

                              (b)      There shall not exist any Potential Event of Default under the ISDA Master
                              Agreement with respect to Buyer and the entering into of such Transaction would not
                              cause or be reasonably expected to cause a Potential Event of Default, unless Seller
                              determines in its sole discretion that (i) such Potential Event of Default is reasonably
                              subject to cure by Buyer and (ii) Buyer is taking steps to cure such Potential Event of
                              Default.

X.        Definitions:        As used herein the following terms shall have the following meanings:

                              “Applicable Payment Date” means (i) for physically-settled Energy (as defined in the
                              PSA) Transactions, the twentieth (20th) day of each month or, if such date is not a
                              Local Business Day, then on the next Local Business Day, (ii) for physically-settled
                              natural gas Transactions, the twenty-fifth (25th) day of the month following the month
                              of delivery, or, if such date is not a Local Business Day, then on the next Local
                              Business Day, (iii) for financially-settled Energy (as defined in the PSA) Transactions,
                              the twentieth (20th) day of each month or, if such date is not a Local Business Day,
                              then on the next Local Business Day, and (iv) for financially-settled gas Transactions,
                              the twenty-fifth (25th) day of the month following the month of delivery or, if such date
                              is not a Local Business Day, then on the next Local Business Day.

                              “Buyer’s Forecasted Load” means as of any date and with respect to a given period,
                              the total volume of electricity or natural gas estimated by Buyer (and approved by
                              Seller in its reasonable discretion) as necessary to serve 100% of Buyer’s Load existing
                              as of such date.

                              “Buyer’s Load” means the volume of electricity or natural gas that must be or has
                              been delivered to fulfill the demand of Buyer’s customers under its Sale Contracts
                              (as defined in the PSA).

                              “Seller Payment Account” means:
                              Beneficiary: BP Energy Company
                              Bank: JP Morgan Chase Bank, NY
                              ABA: 021000021
                              Account: 910-2-548097

XI.       Default Interest:   If Buyer fails to pay when due any amount payable under this Base Confirmation,
                              the amount not paid when due shall bear interest beginning on the date due until paid
                              in full at the Interest Rate (as defined in the PSA (as that term is defined in the ISDA
                              Master Agreement). Notwithstanding the foregoing or any other term in the ISDA
                              Master Agreement or PSA to the contrary, it is the intention of Seller and Buyer to
                              conform strictly to any applicable usury laws. Accordingly, if Seller contracts for,
                              charges, or receives any consideration which constitutes interest more than the
                              highest rate permitted by applicable law, then any such excess shall be canceled
                              automatically and, if previously paid, shall at the Seller’s option be applied to the
                              outstanding amount of obligations owing by Buyer under the ISDA Master
                              Agreement or be refunded to Buyer. In determining whether any interest exceeds the
                              maximum rate permitted by applicable law, such interest shall, to the extent


                                                          -3-
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52               Exhibit C
                                  Pg 216 of 218

                    permitted by applicable law, be amortized, prorated, allocated, and spread in equal
                    parts throughout the Term.


                                   [Signatures follow.]




                                              -4-
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52   Exhibit C
                                  Pg 217 of 218
19-23802-rdd   Doc 221-2   Filed 11/12/19 Entered 11/12/19 17:43:52   Exhibit C
                                  Pg 218 of 218
